


Exhibit 10.6

 

Execution Version

 

CUSIP Number:                  

 

U.S.$700,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 1, 2013

 

among

 

SUMMIT MIDSTREAM HOLDINGS, LLC,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

THE ROYAL BANK OF SCOTLAND PLC
and
BANK OF AMERICA, N.A.,
as Issuing Banks,

 

THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent and Collateral Agent,

 

RBS SECURITIES INC.,
ING CAPITAL LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
REGIONS BANK,
BMO CAPITAL MARKETS,
BBVA COMPASS,
DEUTSCHE BANK SECURITIES INC.,
RBC CAPITAL MARKETS, LLC, and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers,

 

RBS SECURITIES INC.,
as Sole Bookrunner,

 

COMPASS BANK,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
ROYAL BANK OF CANADA, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,

 

ING CAPITAL LLC,
BANK OF AMERICA, N.A.,
REGIONS BANK, and
BMO HARRIS FINANCING, INC.,
as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.01

Defined Terms

2

 

Section 1.02

Terms Generally

47

 

Section 1.03

Effectuation of Transfers

48

 

Section 1.04

Existing Credit Agreement

48

 

 

 

 

ARTICLE II THE CREDITS

48

 

 

 

 

Section 2.01

Revolving Facility Commitments

48

 

Section 2.02

Loans and Borrowings

49

 

Section 2.03

Requests for Borrowings

50

 

Section 2.04

Swingline Loans

50

 

Section 2.05

Letters of Credit

52

 

Section 2.06

Funding of Borrowings

57

 

Section 2.07

Interest Elections

58

 

Section 2.08

Termination and Reduction of Commitments

59

 

Section 2.09

Promise to Repay Loan; Evidence of Debt

60

 

Section 2.10

Repayment of Loans

61

 

Section 2.11

Prepayment of Loans

62

 

Section 2.12

Fees

62

 

Section 2.13

Interest

64

 

Section 2.14

Alternate Rate of Interest

64

 

Section 2.15

Increased Costs

65

 

Section 2.16

Break Funding Payments

66

 

Section 2.17

Taxes

67

 

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

69

 

Section 2.19

Mitigation Obligations; Replacement of Lenders

71

 

Section 2.20

Increase in Revolving Facility Commitments

72

 

Section 2.21

Illegality

74

 

Section 2.22

Defaulting Lenders

74

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

77

 

 

 

 

Section 3.01

Organization; Powers

77

 

Section 3.02

Authorization

77

 

Section 3.03

Enforceability

77

 

Section 3.04

Governmental Approvals

78

 

Section 3.05

Financial Statements

78

 

Section 3.06

No Material Adverse Effect

78

 

Section 3.07

Title to Properties (Other than Real Property); Possession Under Leases Other
than Real Property Leases

78

 

Section 3.08

Litigation; Compliance with Laws; Relevant Regulatory Bodies; Lack of Impact on
Lenders

79

 

Section 3.09

Federal Reserve Regulations

81

 

Section 3.10

Investment Company Act

81

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 3.11

Use of Proceeds

81

 

Section 3.12

Tax Returns

81

 

Section 3.13

No Material Misstatements

82

 

Section 3.14

Employee Benefit Plans

82

 

Section 3.15

Environmental Matters

83

 

Section 3.16

Mortgages

83

 

Section 3.17

Real Property

84

 

Section 3.18

Solvency

86

 

Section 3.19

Labor Matters

86

 

Section 3.20

Insurance

87

 

Section 3.21

Status as Senior Debt; Perfection of Security Interests

87

 

Section 3.22

Material Contracts

87

 

Section 3.23

Foreign Corrupt Practices

88

 

 

 

 

ARTICLE IV CONDITIONS TO CREDIT EVENTS

88

 

 

 

 

Section 4.01

All Credit Events

88

 

Section 4.02

Restatement Date

89

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

92

 

 

 

 

Section 5.01

Existence, Maintenance of Licenses, Property

92

 

Section 5.02

Insurance

92

 

Section 5.03

Taxes and Contractual Obligations

94

 

Section 5.04

Financial Statements, Reports, Copies of Contracts, Etc.

95

 

Section 5.05

Litigation and Other Notices

98

 

Section 5.06

Compliance with Laws

98

 

Section 5.07

Maintaining Records; Access to Properties and Inspections; Maintaining Gathering
System

98

 

Section 5.08

Use of Proceeds

99

 

Section 5.09

Compliance with Environmental Laws

99

 

Section 5.10

Further Assurances; Additional Subsidiary Loan Parties and Collateral

99

 

Section 5.11

Fiscal Year

101

 

Section 5.12

Post-Closing Conditions

101

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

102

 

 

 

Section 6.01

Indebtedness

102

 

Section 6.02

Liens

104

 

Section 6.03

Sale and Lease-back Transactions

109

 

Section 6.04

Investments, Loans and Advances

109

 

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

111

 

Section 6.06

Dividends and Distributions

113

 

Section 6.07

Transactions with Affiliates

115

 

Section 6.08

Business of the Borrower and the Restricted Subsidiaries

116

 

Section 6.09

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; Etc.

117

 

Section 6.10

Leverage Ratio

119

 

Section 6.11

Senior Secured Leverage Ratio

119

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 6.12

Interest Coverage Ratio

119

 

Section 6.13

Swap Agreements and Power Purchase Agreements

119

 

Section 6.14

Limitation on Leases

119

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

119

 

 

 

 

Section 7.01

Events of Default

119

 

 

 

 

ARTICLE VIII THE AGENTS

123

 

 

 

 

Section 8.01

Appointment and Authority

123

 

Section 8.02

Rights as a Lender

123

 

Section 8.03

Exculpatory Provisions

123

 

Section 8.04

Reliance by Agents

124

 

Section 8.05

Delegation of Duties

125

 

Section 8.06

Resignation of the Agents

125

 

Section 8.07

Non-Reliance on the Agents, Other Lenders and Issuing Bank

126

 

Section 8.08

No Other Duties, Etc.

126

 

Section 8.09

Administrative Agent May File Proofs of Claim

126

 

Section 8.10

Authorization for Certain Releases

127

 

Section 8.11

Cash Management Banks and Secured Swap Agreement Counterparty Regarding
Collateral Matters

127

 

Section 8.12

Indemnification

128

 

Section 8.13

Appointment of Supplemental Collateral Agents

129

 

Section 8.14

Withholding

129

 

Section 8.15

Enforcement

130

 

 

 

 

ARTICLE IX MISCELLANEOUS

130

 

 

 

 

Section 9.01

Notices

130

 

Section 9.02

Survival of Agreement

131

 

Section 9.03

Binding Effect

131

 

Section 9.04

Successors and Assigns

132

 

Section 9.05

Expenses; Indemnity

136

 

Section 9.06

Right of Set-off

138

 

Section 9.07

Applicable Law

138

 

Section 9.08

Waivers; Amendment

138

 

Section 9.09

Interest Rate Limitation

141

 

Section 9.10

Entire Agreement

141

 

Section 9.11

Waiver of Jury Trial

141

 

Section 9.12

Severability

141

 

Section 9.13

Counterparts

142

 

Section 9.14

Headings

142

 

Section 9.15

Jurisdiction; Consent to Service of Process

142

 

Section 9.16

Confidentiality

142

 

Section 9.17

Communications

143

 

Section 9.18

Release of Liens and Guarantees

145

 

Section 9.19

U.S.A. PATRIOT Act and Similar Legislation

146

 

Section 9.20

Judgment

146

 

Section 9.21

Pledge and Guarantee Restrictions

146

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 9.22

No Fiduciary Duty

147

 

Section 9.23

Application of Funds

148

 

Section 9.24

Transactions on the Restatement Date

149

 

 

 

 

Exhibits and Schedules

 

 

 

 

Exhibit A

Form of Assignment and Acceptance

 

Exhibit B

Form of Prepayment Notice

 

Exhibit C-1

Form of Borrowing Request

 

Exhibit C-2

Form of Swingline Borrowing Request

 

Exhibit D

Form of Interest Election Request

 

Exhibit E

Form of Collateral Agreement

 

Exhibit F

Intentionally Omitted

 

Exhibit G

Form of Revolving Note

 

Exhibit H

Form of Non-U.S. Lender Tax Certificate

 

Exhibit I

Form of Administrative Questionnaire

 

 

 

 

Schedule 1.01(a)

Exception to Collateral and Guarantee Requirement

 

Schedule 1.01(b)

Restatement Date Mortgaged Gathering Stations Real Property

 

Schedule 1.01(c)

Restatement Date Mortgaged Pipeline Systems Real Property

 

Schedule 2.01

Existing Credit Agreement Commitments; Restatement Date Commitments

 

 

 

 

Schedule 3.04

Governmental Approvals

 

Schedule 3.07(d)

Subsidiaries and Included Entities

 

Schedule 3.07(e)

Subscriptions

 

Schedule 3.08

Litigation

 

Schedule 3.12

Taxes

 

Schedule 3.15

Environmental Matters

 

Schedule 3.17(a)

Real Property

 

Schedule 3.17(b)

Gathering System Liens

 

Schedule 3.17(d)

Deeds

 

Schedule 3.17(j)

Rights of First Refusal, Options and Certain Other Contractual Obligations
Regarding Mortgaged Property

 

Schedule 3.20

Insurance

 

Schedule 3.22

Material Contracts

 

Schedule 6.01

Indebtedness

 

Schedule 6.02

Liens

 

Schedule 6.04

Investments

 

Schedule 6.07

Transactions with Affiliates

 

Schedule 9.01

Notice Addresses of Borrower, Administrative Agent, Issuing Banks and Lenders

 

 

 

 

Annex A

Perfection Certificate

 

 

iv

--------------------------------------------------------------------------------


 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 1, 2013
(as further amended, restated, amended and restated, supplemented or modified
from time to time, this “Agreement”), is by and among SUMMIT MIDSTREAM HOLDINGS,
LLC, a limited liability company organized under the laws of Delaware (together
with any permitted successors or assigns pursuant to the provisions of
Section 6.05(b)(vi), the “Borrower”), the LENDERS party hereto from time to
time, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as administrative agent (in such
capacity, together with any successor administrative agent appointed pursuant to
the provisions of Article VIII, the “Administrative Agent”), BANK OF AMERICA,
N.A. (“BAML”), and RBS, each as an Issuing Bank (each as an “Issuing Bank”),
RBS, as collateral agent (in such capacity, together with any successor
collateral agent appointed pursuant to the provisions of Article VIII, the
“Collateral Agent”), RBS SECURITIES INC. (“RBSSI”), ING CAPITAL LLC (“ING”),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, REGIONS BANK, BMO CAPITAL
MARKETS, BBVA COMPASS, DEUTSCHE BANK SECURITIES INC., RBC CAPITAL MARKETS, LLC,
and WELLS FARGO SECURITIES, LLC, as joint lead arrangers (in such capacity, the
“Joint Lead Arrangers”), RBSSI, as sole bookrunner (in such capacity, the “Sole
Bookrunner”), COMPASS BANK, DEUTSCHE BANK TRUST COMPANY AMERICAS, ROYAL BANK OF
CANADA, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-documentation agents
(in such capacity, the “Co-Documentation Agents”), and ING, BAML, REGIONS BANK
and BMO HARRIS FINANCING, INC., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, RBS, as administrative agent, collateral agent and an
issuing bank, the lenders from time to time party thereto and the agents from
time to time party thereto entered into that certain Credit Agreement dated as
of May 26, 2011 (as amended and in effect prior to the effectiveness of the
Existing Credit Agreement (as hereinafter defined)), the “Original Credit
Agreement”);

 

WHEREAS, the Borrower, RBS, as administrative agent, collateral agent and an
issuing bank, the lenders from time to time party thereto and the agents party
from time to time thereto amended and restated the Original Credit Agreement in
its entirety by entering into that certain Amended and Restated Credit
Agreement, dated as of May 7, 2012 (as amended and in effect prior to the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety as set forth herein, and, in connection therewith, the
Borrower has requested that (i) the Lenders provide Commitments to make Loans
and participate in Letters of Credit from time to time during the Availability
Period and (ii) the Issuing Banks commit to issue Letters of Credit from time to
time during the Availability Period, in each case, subject to the terms and
conditions hereinafter set forth; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, (i) the
Lenders and each Issuing Bank are willing to extend Commitments and make Loans
to the Borrower and issue (or participate in) Letters of Credit, as applicable,
and (ii) RBS is willing to serve as the Administrative Agent, an Issuing Bank
and the Collateral Agent;

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan (including any Swingline Loan) bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.

 

“Acquisition Period” shall mean a period elected by the Borrower, such election
to be exercised by the Borrower delivering written notice thereof to the
Administrative Agent (who shall thereafter promptly notify the Lenders),
commencing with the funding of the purchase price for any Permitted Business
Acquisition hereunder and ending on the earlier of (a) the date that is 270 days
after the date of such funding, and (b) the Borrower’s election to terminate
such Acquisition Period, such election to be exercised by the Borrower
delivering notice thereof to the Administrative Agent (who shall thereafter
promptly notify the Lenders); provided, that, (i) once any Acquisition Period is
in effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect, the Borrower shall be in
compliance with the Financial Performance Covenants and no Event of Default
shall have occurred and be continuing.

 

“Additional Equity Contribution” shall mean an amount equal to the amount of
cash that is (a) received by the MLP Entity from a source other than the
Borrower or any Subsidiary thereof and (b) contributed by the MLP Entity to the
Borrower in exchange for the issuance by the Borrower of additional Equity
Interests in the Borrower (or otherwise as an equity contribution), in each case
after the Restatement Date; provided, that (i) the Borrower shall deliver
written notice to the Administrative Agent concurrently with the receipt of such
cash, which such notice shall (1) state that the Borrower has elected to treat
such equity contribution as an Additional Equity Contribution and (2) clearly
set forth the amount of such Additional Equity Contribution; (ii) any Equity
Interests issued by the Borrower to the MLP Entity in connection with an
Additional Equity Contribution shall be pledged to the Collateral Agent in
accordance with the Collateral and Guarantee Requirement and (iii) any
Additional Equity Contributions shall be disregarded for the purpose of
determining compliance with the Financial Performance Covenants and for all
other purposes for which EBITDA is calculated under this Agreement.

 

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agency Fee” shall have the meaning assigned to such term in Section 2.12(d).

 

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Alternate Base Rate” shall mean the greatest of (a) the per annum rate of
interest most recently published in the Money Rates section of  The Wall Street
Journal from time to time as the prime rate for U.S. Dollar loans in the United
States for such day (the “Prime Rate”), (b) the Federal Funds Effective Rate
plus 0.50% per annum, and (c) the Adjusted Eurodollar Rate as of such date for a
one-month Interest Period plus 1.00% per annum.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurodollar Rate shall be effective from and including the date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate, respectively.

 

“Applicable Margin” shall mean for any day (a) for any Incremental Revolving
Loan, the applicable margin per annum set forth in the joinder agreement,
(b) with respect to any Revolving Facility Loan or Swingline Loan then
outstanding, as applicable, the applicable per annum percentage set forth below
under the caption “Revolving Facility ABR Loans”, “Revolving Facility Eurodollar
Loans” or “Swingline Loans”, as applicable, based upon the Leverage Ratio as of
the last date of the most recent fiscal quarter of the Borrower, and (c) with
respect to any Commitment Fee, the applicable per annum percentage set forth
below under the caption “Commitment Fee”, based upon the Leverage Ratio as of
the last date of the most recent fiscal quarter of the Borrower:

 

3

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Revolving Facility 
ABR Loans / 
Swingline Loans

 

Revolving Facility 
Eurodollar Loans

 

Commitment
Fee

 

Category 1: Greater than 4.50 to 1.00

 

1.75

%

2.75

%

0.50

%

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

1.50

%

2.50

%

0.50

%

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

1.25

%

2.25

%

0.375

%

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

1.00

%

2.00

%

0.375

%

Category 5: Less than or equal to 3.00 to 1.00

 

0.75

%

1.75

%

0.30

%

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and the Restricted
Subsidiaries delivered pursuant to Section 5.04(a) or Section 5.04(b) (and for
the period commencing on the Restatement Date and continuing until the
compliance certificate for the quarter ended September 30, 2013 is delivered
pursuant to Section 5.04(c)(i)(B), the Applicable Margin in effect for
Eurodollar Loans shall be 2.50%, for ABR Loans shall be 1.50% and for the
Commitment Fee shall be 0.50%), and (ii) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided, that
the Leverage Ratio shall be deemed to be in Category 1 at the option of the
Administrative Agent or the Required Lenders, at any time during which the
Borrower fails to deliver the consolidated financial information when required
to be delivered pursuant to Section 5.04(a) or Section 5.04(b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial information is delivered.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate executed by a
Responsible Officer of the Borrower delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Margin that is less than
that which would have been applicable had the Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by such certificate of a
Responsible Officer of the Borrower shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Leverage Ratio for
such period, and any shortfall in the interest or fees theretofor paid by the
Borrower for the relevant period pursuant to Section 2.12 and Section 2.13 as a
result of the miscalculation of the Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.12 or
Section 2.13, as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section (and shall remain due and
payable until paid in full), in accordance with the terms of this Agreement;
provided, that, notwithstanding the foregoing, so long as an Event of Default
described in Section 7.01(h) or (i) has not occurred

 

4

--------------------------------------------------------------------------------


 

with respect to the Borrower, such shortfall shall be due and payable five
Business Days following the determination described above.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Asset Acquisition” shall mean any acquisition of any material assets of, or all
of the Equity Interests (other than directors’ qualifying shares) in, a Person
or any division or line of business of a Person.

 

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower, any Restricted Subsidiary or any Included Entity to any Person other
than the Borrower, a Restricted Subsidiary or an Included Entity to the extent
otherwise permitted hereunder of any material asset or group of related assets
(other than inventory or other assets sold, transferred or otherwise disposed of
in the ordinary course of business) in one or a series of related transactions.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Stated Maturity Date and the date of termination of
the Revolving Facility Commitments.

 

“Available Cash” shall mean, for any period, “Available Cash” as defined in the
MLP Entity’s Partnership Agreement that is attributable to the Borrower and its
Subsidiaries.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

 

“BAML” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

 

“Borrower’s Presentation” shall mean the presentation entitled “Summit Midstream
Holdings, LLC” distributed to Initial Lenders on October 9, 2013, as modified or
supplemented prior to the Restatement Date.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” shall mean a group of Loans of a single Type made on a single date
to the Borrower and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, U.S.$1,000,000, (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$1,000,000 and
(c) in the case of a Swingline Borrowing, U.S.$500,000.

 

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case
of a Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$100,000
and (c) in the case of a Swingline Borrowing, U.S.$100,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

 

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York or Houston, Texas, and, where used in the context of Eurodollar Loans, is
also a day on which dealings are carried on in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, the aggregate amount of all
expenditures of the Borrower and its Restricted Subsidiaries for fixed or
capital assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of the Restricted Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any, or fees in respect of
Swap Agreements, (d) cash interest income of the Borrower and the Restricted
Subsidiaries for such period and (e) all nonrecurring cash Interest Expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP; provided, that Cash Interest Expense shall exclude,
without duplication of any exclusion set forth in clause (a), (b), (c), (d) or
(e) above, annual agency fees paid to the Administrative Agent and/or the

 

6

--------------------------------------------------------------------------------


 

Collateral Agent and one-time financing fees or breakage costs paid in
connection with the Transactions or any amendments, waivers or other
modifications of this Agreement.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

 

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Cash Management Agreement.

 

“Change in Control” shall mean the occurrence of any of the following:  (a) a
“Change in Control”, as defined in any document pursuant to which Permitted
Junior Debt that is Material Indebtedness has been issued, shall have occurred,
(b) a “Change in Control”, as defined in any document pursuant to which secured
Indebtedness under Section 6.01(j) that is Material Indebtedness has been
issued, shall have occurred, (c) a majority of the seats (other than vacant
seats) on the board of directors of the General Partner shall at any time be
occupied by Persons who were not appointed by the Sponsor or a Permitted Holder,
(d) the Permitted Holders shall fail to own beneficially (within the meaning of
Rule 13d-5 of the Exchange Act as in effect on the Restatement Date), directly
or indirectly, in the aggregate Equity Interests representing more than 50% of
(i) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the General Partner or (ii) the economic
interest represented by the issued and outstanding Equity Interests of the
General Partner, (e) at any time, the General Partner shall cease to be the sole
general partner of the MLP Entity or (f) the MLP Entity shall cease to own,
directly or indirectly, 100% of the Equity Interests of the Borrower, free and
clear of all Liens.

 

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Restatement Date, (b) any change in law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Restatement Date or (c) compliance by any
Lender or Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or Issuing Bank or by such Lender’s or Issuing Bank’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law but if not having the force of law, then
being one with which the relevant party would customarily comply) of any
Governmental Authority made or issued after the Restatement Date; provided, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any United States or foreign regulatory
authorities, in each case pursuant to Basel III shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

7

--------------------------------------------------------------------------------


 

“Closing Date” shall mean May 26, 2011, and “Closing” shall mean the making of
the initial Loans on the Closing Date hereunder.

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Co-Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in the Collateral
Agreement, all “Mortgaged Property” as defined in the Mortgages and “Collateral”
as defined in any other Collateral Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Collateral Agreement” shall mean the Amended and Restated Guarantee and
Collateral Agreement, as amended, restated, supplemented or otherwise modified
from time to time, substantially in the form of Exhibit E, executed pursuant to
the Collateral and Guarantee Requirement, and any other guarantee and collateral
agreement (as amended, supplemented or otherwise modified from time to time)
that may be executed after the Restatement Date in favor of, and in form and
substance acceptable to, the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a) on the Restatement Date, the Collateral Agent shall have received from each
entity that is a Loan Party on the Restatement Date a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such Loan Party
and pursuant to which (i) each such Loan Party shall unconditionally guarantee,
on a joint and several basis, all Obligations; (ii) each such Loan Party (other
than the MLP Entity) shall grant a first priority lien on and security interest
in all of its personal property (except as specified therein); and (iii) each
Loan Party shall have granted a first priority lien on and security interest in
all Equity Interests in any other Loan Party and any Included Entity held or
owned by it on the Restatement Date;

 

(b) on the Restatement Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of (i) each Loan Party
(other than the MLP Entity) and (ii) each Included Entity to the extent directly
owned by any Loan Party, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank, or shall have otherwise received a security interest over
such Equity Interests satisfactory to the Collateral Agent;

 

(c) in the case of any Person that is required to become a Subsidiary Loan Party
after the Restatement Date pursuant to Section 5.10(e), the Collateral Agent
shall have

 

8

--------------------------------------------------------------------------------


 

received a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, on or before the
date required in Section 5.10(e);

 

(d) all Equity Interests of (i) each Loan Party (other than the MLP Entity) and
(ii) each Included Entity to the extent directly owned by any Loan Party shall
have been pledged (or shall be pledged concurrently with the actions making such
Equity Interest subject to this provision) in accordance with the Collateral
Agreement, except, in each case, to the extent that a pledge of such Equity
Interests is not permitted under Section 9.21, and the Collateral Agent shall
have received (or shall receive concurrently with the actions making such Equity
Interest subject to this provision) all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, or shall have
otherwise received a security interest over such Equity Interests satisfactory
to the Collateral Agent;

 

(e) on or prior to the Restatement Date and on each date thereafter during the
Availability Period, (i) all Indebtedness of the MLP Entity, the Borrower and
each Subsidiary of the Borrower that is owing to the Borrower or any Subsidiary
Loan Party shall have been pledged in accordance with the Collateral Agreement,
(ii) all Indebtedness for borrowed money of the MLP Entity, the Borrower and
each Subsidiary of the Borrower having an aggregate principal amount in excess
of U.S.$5.0 million that is owing to the Borrower or any Subsidiary Loan Party
shall be evidenced by a promissory note or an instrument (other than global
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Subsidiaries) and (iii) the Collateral Agent shall have, in respect of all such
Indebtedness described in clause (ii), received originals of all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(f) on or prior to the Restatement Date and concurrently with, or promptly
following, the execution and delivery of any Collateral Document delivered at
any time thereafter, all documents and instruments, required by law or
reasonably requested by the Collateral Agent to be executed, filed, registered
or recorded to create, evidence or perfect the Liens intended to be created by
the Collateral Documents, including UCC financing statements and UCC
transmitting utility filings, to the extent required by, and with the priority
required by, the Collateral Documents or reasonably requested by the Collateral
Agent, shall have been filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording;

 

(g) on or prior to the Restatement Date and concurrently with the execution and
delivery of any Collateral Document delivered at any time thereafter, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with the execution and delivery of each Collateral Document to
which it is a party and the granting by it of the Liens thereunder and the
performance of its obligations thereunder;

 

9

--------------------------------------------------------------------------------


 

(h) the Collateral Agent shall have received the following documents and
instruments from the Borrower and the Subsidiary Loan Parties, as applicable, on
or before the Restatement Date or the date required by Section 5.10, as
applicable, with respect to any Material Gathering Station Real Property:

 

(1)           except as set forth in Schedule 1.01(a), one or more Mortgages
duly authorized, executed and notarized (with sufficient counterparts thereof to
file an original in each applicable jurisdiction), in form for recording in the
recording office of each jurisdiction where such Material Gathering Station Real
Property to be encumbered thereby is situated, in favor of the Collateral Agent,
for its benefit and the benefit of the Secured Parties, together with such other
instruments as shall be necessary or appropriate (in the reasonable judgment of
the Collateral Agent) to create a Lien under applicable law, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent, which
Mortgage and other instruments shall be effective to create and/or maintain a
first priority Lien on such Material Gathering Station Real Property, subject to
no Liens other than Permitted Real Property Liens applicable to such Material
Gathering Station Real Property;

 

(2)           policies or certificates of insurance of the type required by
Section 5.02 (to the extent customary and obtainable after the use of
commercially reasonable efforts);

 

(3)           evidence of flood insurance with respect to each Material
Gathering Station Real Property required by Section 5.02, if any, in form and
substance reasonably satisfactory to Administrative Agent, shall be delivered as
required in Section 5.02 and also on any day on which a Mortgage (or counterpart
thereof, supplement or other modification thereto) is delivered pursuant to
subclause (1) above; and

 

(4)           except as set forth in Schedule 1.01(a), all such other items as
shall be reasonably necessary in the opinion of counsel to the Lenders to create
a valid and perfected first priority mortgage Lien on such Material Gathering
Station Real Property, subject only to Permitted Real Property Liens.  Without
limiting the generality of the foregoing, the Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders, and each
Issuing Bank, opinions of local counsel for the Borrower and the Subsidiary Loan
Parties, as applicable, in states in which the such Gathering Station Real
Property that constitutes Mortgaged Properties are located, with respect to the
enforceability and validity of the Mortgages and any related fixture filings in
form and substance reasonably satisfactory to the Administrative Agent;

 

(5)           On or prior to the Restatement Date and each other date on which
one or more Mortgages with respect to Material Gathering Station Real Property
is delivered pursuant hereto, title diligence information of the type described
in Section 5.10(c) that is reasonably requested by the Administrative Agent;

 

provided that, notwithstanding the foregoing, the Collateral Agent hereby
acknowledges that the requirements of this clause (h) were satisfied prior to
the

 

10

--------------------------------------------------------------------------------


 

Restatement Date with respect to the Material Gathering Station Real Property
owned, held or leased by the Borrower or any Subsidiary Loan Party on the
Restatement Date (subject to the execution and delivery of any amendments,
supplements or other modifications to the applicable Mortgages that may be
necessary or advisable in light of the amendment and restatement of the Existing
Credit Agreement pursuant to this Agreement (each, a “Restatement Date Mortgage
Amendment”) and any other deliverables contemplated by Section 5.12);

 

(i) the Collateral Agent shall have received from the Borrower and the
Subsidiary Loan Parties, as applicable, on or before the Restatement Date or the
date required by Section 5.10, as applicable, one or more Mortgages duly
authorized, executed and notarized (with sufficient counterparts thereof to file
an original in each applicable jurisdiction), in form for recording in the
recording office of each jurisdiction where any Restatement Date Mortgaged
Pipeline Systems Real Property (or, after the Restatement Date, the Pipeline
Systems Real Property to become mortgaged pursuant to the terms of
Section 5.10(d)) to be encumbered thereby is situated, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties,
together with such other instruments as shall be necessary or appropriate (in
the reasonable judgment of the Collateral Agent) to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, which Mortgage and other instruments shall be
effective to create and/or maintain a first priority Lien on the applicable
Pipeline Systems Real Property, subject to no Liens other than Permitted Real
Property Liens applicable to such Pipeline Systems Real Property; provided that,
notwithstanding the foregoing, the Collateral Agent hereby acknowledges that the
requirements of this clause (i) were satisfied prior to the Restatement Date
with respect to the Pipeline Systems Real Property owned, held or leased by the
Borrower or any Subsidiary Loan Party on the Restatement Date (subject to the
execution and delivery of any Restatement Date Mortgage Amendment and any other
deliverables contemplated by Section 5.12);

 

(j) to the extent required by Section 5.10, the Collateral Agent shall receive
such documents and instruments required to be delivered pursuant to Section 5.10
at the times described in Section 5.10 with respect to any Gathering System Real
Property acquired, leased, constructed or built after the Restatement Date; and

 

(k) with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Restatement Date, the Administrative Agent, in each case, may but
shall not be obligated to (in its sole discretion without obtaining the consent
of the Lenders) extend any such date on two separate occasions by up to 30 days
on each such occasion.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Collateral Documents and (ii) shall not contravene Section 9.21, (b) except as
otherwise provided in Section 2.05(i), in no event shall control agreements or
other control or similar arrangements be required with respect to deposit
accounts or securities accounts, (c) in no event shall the Administrative Agent
or the Lenders require the Pipeline

 

11

--------------------------------------------------------------------------------


 

Systems (and, for the avoidance of doubt, any Pipeline Systems Real Property) to
be subject to a Mortgage, except as required by clause (i) and (j) above or
Section 5.10(d), (d) in no event shall any Loan Party be required to take any
action with respect to the perfection of security interests in motor vehicles
(it being understood that compression units, whether or not skid-mounted, shall
not be deemed to be motor vehicles), (e) in no event shall the Collateral
include any Excluded Assets and (f) in connection with any Red Rock Acquisition,
the Red Rock Properties acquired by the Borrower or any Restricted Subsidiary
shall be required to be mortgaged hereunder only to the extent that, immediately
prior to the consummation of such Red Rock Acquisition, such Red Rock Properties
were mortgaged by the applicable Red Rock Entity in favor of RBS, as collateral
agent under that certain Credit Agreement, dated as of March 28, 2013, among
Summit Midstream Partners Holdings, LLC, RBS, as administrative agent and
collateral agent, and the other financial institutions party thereto.  If the
Administrative Agent determines (in its reasonable discretion without the
consent of the Required Lenders) that the cost of taking the actions required to
obtain a first priority security interest in any of the Properties described in
this definition materially and substantially exceeds the value to the Secured
Parties of obtaining such security interest, then the Loan Parties shall not be
required to take such actions to the extent of such determination, provided,
however that no such determination may be made by the Administrative Agent with
respect to Properties described in clause (d).

 

“Collateral Documents” shall mean the Mortgages, the Collateral Agreement and
each of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing, the Collateral and Guarantee
Requirement or Section 5.10 and each amendment, supplement or modification to
any of the foregoing.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, (b) with respect to each Incremental Lender, such
Incremental Lender’s Incremental Commitment, (c) with respect to any Lender that
is a Swingline Lender, its Swingline Commitment, and (d) with respect to each
Issuing Bank, its Revolving L/C Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 9.17(a).

 

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent undrawn)
and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and the Restricted Subsidiaries determined on a
consolidated basis on such date.

 

“Consolidated First Lien Net Debt” at any date shall mean, Consolidated Net Debt
on such date minus, to the extent included therein, (a) all Indebtedness under
any Permitted Junior Debt (or any Permitted Refinancing Indebtedness thereof) or
any other unsecured indebtedness of the Borrower and the Restricted Subsidiaries
and (b) any Indebtedness of the Borrower and

 

12

--------------------------------------------------------------------------------


 

the Restricted Subsidiaries that is secured by Liens expressly subordinated to
the Liens securing the Obligations.

 

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and the Restricted Subsidiaries on such date minus cash and Permitted
Investments of the Borrower and the Restricted Subsidiaries on such date, to the
extent the same (a) is not being held as cash collateral (other than as
Collateral), (b) does not constitute escrowed funds for any purpose, (c) does
not represent a minimum balance requirement and (d) is not subject to other
restrictions on withdrawal.

 

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower, the Restricted Subsidiaries and the Included Entities
for such period determined on a consolidated basis; provided, that

 

(a)           any net after-tax extraordinary, unusual or nonrecurring gains or
losses (less all fees and expenses related thereto) or income or expenses or
charges (including, without limitation, any pension expense, casualty losses,
severance expenses, facility closure expenses, system establishment costs,
mobilization expenses that are not reimbursed and other restructuring expenses,
benefit plan curtailment expenses, bankruptcy reorganization claims, settlement
and related expenses and fees, expenses or charges related to any offering of
Equity Interests of the Borrower, any Restricted Subsidiary or any Included
Entity, any Investment, acquisition or Indebtedness permitted to be incurred
hereunder (in each case, whether or not successful), including all fees,
expenses, charges and change of control payments related to the Transaction), in
each case, shall be excluded; provided, that, with respect to each unusual or
nonrecurring item, the Borrower shall have delivered to the Administrative Agent
a certificate executed by a Financial Officer specifying and quantifying such
item and stating that such item is an unusual or nonrecurring item,

 

(b)           any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(c)           any net after-tax gain or loss (including the effect of all fees
and expenses or charges relating thereto) attributable to business dispositions
or asset dispositions other than in the ordinary course of business (as
determined in good faith by the board of directors (or equivalent governing
body) of the General Partner) shall be excluded,

 

(d)           any net after-tax income or loss (including the effect of all fees
and expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to obligations under Swap Agreements)
shall be excluded,

 

(e)           Consolidated Net Income for such period of the Borrower shall be
increased to the extent of the amount of cash dividends or cash distributions or
other payments paid in cash (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period from any
Person that is not a

 

13

--------------------------------------------------------------------------------


 

Restricted Subsidiary or an Included Entity, or that is accounted for by the
equity method of accounting;

 

(f)            the Net Income for such period of any Included Entity shall be an
amount equal to the product of the Net Income of such Included Entity for such
period multiplied by the Borrower’s or any Restricted Subsidiary’s percentage
ownership of the total outstanding Equity Interests of such Included Entity,

 

(g)           Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

 

(h)           any noncash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,

 

(i)            accruals and reserves that are established within twelve months
after the Restatement Date and that are so required to be established in
accordance with GAAP shall be excluded, and

 

(j)            any noncash expenses (including, without limitation, write-downs
and impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any noncash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded.

 

(k)           Consolidated Net Income for such period shall be increased to the
extent of any increase in the amount of deferred revenue for such period (as
compared with the preceding period), and decreased to the extent of any decrease
in the amount of deferred revenue for such period (as compared with the
preceding period).

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Restricted Subsidiaries, determined in accordance with GAAP, in
each case as set forth on the consolidated balance sheet as of such date of the
MLP Entity (or, if the MLP Entity has any direct operating Subsidiary other than
the Borrower as of such date, of the Borrower).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“deeds” shall have the meaning assigned to such term in Section 3.17(d).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

14

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean, subject to Section 2.22(e), any Lender that
(a) has failed to perform its funding obligations under this Agreement with
respect to (i)  Loans, within two Business Days of the date such obligations
were required to be funded, unless such Lender notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, and
(ii) participations in Letters of Credit or Swingline Loans within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
under this Agreement or has made a public statement to such effect with respect
to its funding obligations under this Agreement (and such notice or public
statement has not been withdrawn), unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three Business Days after written request by
the Administrative Agent (whether acting on its own behalf or at the reasonable
written request of the Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm in writing to
the Administrative Agent that it will comply with its funding obligations
hereunder, unless the subject of a good faith dispute, (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute
or subsequently cured, or (e) has, or has a direct or indirect parent company
that, other than via an Undisclosed Administration, has, become the subject of a
proceeding under any bankruptcy or insolvency laws, or has had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or has taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its direct
or indirect parent company or the exercise of control over a Lender or its
direct or indirect parent company by a Governmental Authority or an
instrumentality thereof.  Any determination that a Lender is a Defaulting Lender
hereunder shall be made by the Administrative Agent acting reasonably, and such
Lender shall be deemed to be a Defaulting Lender upon delivery of written notice
to the Borrower, each Issuing Bank and each Lender until such time as
Section 2.22(e) is satisfied.

 

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” shall mean, with respect to the Borrower, the Restricted Subsidiaries
and the Included Entities on a consolidated basis for any period, the
Consolidated Net Income of such Persons for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (xii) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined (but
excluding any noncash item to the extent it represents an accrual or reserve for
a potential cash

 

15

--------------------------------------------------------------------------------


 

charge in any future period or amortization of a prepaid cash item that was paid
in a prior period)):

 

(i)            provision for Taxes based on income, profits, losses or capital
of such Persons for such period (adjusted for the tax effect of all adjustments
made to Consolidated Net Income),

 

(ii)           Interest Expense of such Persons for such period (net of interest
income of such Persons for such period) and to the extent not reflected in
Interest Expense, costs of surety bonds in connection with financing activities,

 

(iii)          depreciation, amortization (including, without limitation,
amortization of intangibles and deferred financing fees) and other noncash
expenses (including, without limitation write-downs and impairment of property,
plant, equipment, goodwill and intangibles and other long-lived assets and the
impact of purchase accounting on such Persons for such period),

 

(iv)          the amount of any restructuring charges (which, for the avoidance
of doubt, shall include retention, severance, systems establishment cost or
excess pension, other post-employment benefits, curtailment or other excess
charges); provided, that with respect to each such restructuring charge, the
Borrower shall have delivered to the Administrative Agent a Responsible
Officer’s certificate specifying and quantifying such expense or charge and
stating that such expense or charge is a restructuring charge,

 

(v)           any other noncash charges,

 

(vi)          equity earnings or losses in Affiliates unless funds have been
disbursed to such Affiliates by such Persons,

 

(vii)         other nonoperating expenses,

 

(viii)        the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Subsidiary of
the Borrower that is not a Subsidiary Loan Party or an Included Entity in such
period or any prior period, except to the extent of dividends declared or paid
on Equity Interests held by third parties,

 

(ix)          costs of reporting and compliance requirements pursuant to the
Sarbanes-Oxley Act of 2002 and under similar legislation of any other
jurisdiction;

 

(x)           accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations and under similar
requirements for any other jurisdiction,

 

(xi)          extraordinary losses and unusual or nonrecurring cash charges,
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

 

16

--------------------------------------------------------------------------------


 

(xii)         restructuring costs related to (A) acquisitions after the date
hereof permitted under the terms hereof and (B) closure or consolidation of
facilities, and

 

(xiii)        to the extent applicable and solely for the purpose of determining
compliance with the Financial Performance Covenants and not for any other
purpose for which EBITDA is calculated under this Agreement, any Specified
Equity Contribution solely to the extent permitted to be included in this
calculation pursuant to the definition of “Specified Equity Contribution”;

 

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, noncash items
increasing Consolidated Net Income for such period (but excluding any such items
which represent the reversal in such period of any accrual of, or cash reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required); provided that (1) EBITDA for any period may include, at
the Borrower’s option, Material Project EBITDA Adjustments for such period,
provided that the aggregate amount of all Material Project EBITDA Adjustments
for such period (x) shall not exceed 20% of Unadjusted EBITDA for such period
and (y) shall not exceed, when aggregated with the EBITDA for such period that
is attributable to Included Entities, 30% of Unadjusted EBITDA for such period,
and (2) the EBITDA for any period that is attributable to Included Entities
(x) shall not exceed 20% of the Unadjusted EBITDA for such period and (y) shall
not exceed, when aggregated with all Material Project EBITDA Adjustments for
such period, 30% of Unadjusted EBITDA for such period.

 

“Engagement Letter” shall mean that certain Engagement Letter dated October 31,
2013, by and among the Borrower and each of the Joint Lead Arrangers.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

 

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

 

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

 

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act,
42 U.S.C. §§ 9601

 

17

--------------------------------------------------------------------------------


 

et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act,
42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the
Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances Control Act,
15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act, 42 U.S.C.
§§ 4321 et seq., and the Emergency Planning and Community Right to Know Act,
42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean:  (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) a determination that any Plan
is, or is expected to be, in “at risk” status (as defined in Section 430 of the
Code or Section 303 of ERISA) or any lien shall arise with respect to any Plan
on the assets of the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate; (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the withdrawal
or partial withdrawal by the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate from any Plan or Multiemployer Plan which could reasonably be
expected to result in liability to the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate; (h) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (i) the occurrence
of a nonexempt prohibited transaction (within the meaning

 

18

--------------------------------------------------------------------------------


 

of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to the Borrower or a Subsidiary of the Borrower;
(j) the filing of an application for a minimum funding waiver under Section 302
of ERISA or Section 412 of the Code with respect to any Plan; or (k) the
Borrower or any Subsidiary of the Borrower incurs any liability or contingent
liability for providing, under any employee benefit plan or otherwise, any
post-retirement medical or life insurance benefits, other than statutory
liability for providing group health plan continuation coverage under Part 6 of
Title I of ERISA and section 4980B of the Code or applicable state law.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate in accordance with
the provisions of Article II.

 

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan             the rate per annum equal to the rate (rounded upward
to the next 1/100th of 1%) determined by the Administrative Agent to be the
offered rate that appears on Reuters or such other commercially available source
as may be designated by the Administrative Agent from time to time (or any
successor thereto) that displays the British Bankers Association Interest
Settlement Rate (or its successor) for deposits in U.S. Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period (or, in the case of
clause (c) of the definition of Alternate Base Rate, approximately 11:00 a.m.
(London time) on the date referenced in such clause (c)); provided, however,
that in no event shall the Eurodollar Rate be less than zero percent (0%).

 

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Loans.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than the
Borrower, any Subsidiary Loan Party, any Wholly Owned Subsidiary or any Included
Entity) to the extent not permitted to be pledged by the terms of such Person’s
constitutional or joint venture documents (and, to the extent any such
prohibition or limitation is removed or the applicable Person has obtained any
required consents to eliminate or waive any such restrictions, such Equity
Interests shall cease to be Excluded Assets), (b) Equity Interests constituting
an amount greater than 65% of the voting Equity Interests of any Foreign
Subsidiary or any Domestic Subsidiary substantially all of which Subsidiary’s
assets consist of the Equity Interest in “controlled foreign corporations” under
Section 957 of the Code, (c) Equity Interests or other assets that are held
directly by a  Foreign Subsidiary and (d) any “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, unless and until an “Amendment to Allege Use” or a
“Statement of Use” under Section 1(c) or Section 1(d) of the Lanham Act has been
filed, solely to the extent that such a

 

19

--------------------------------------------------------------------------------


 

grant of a security interest therein prior to such filing would impair the
validity or enforceability of any registration that issues from such “intent to
use” application.

 

“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Loan Party becomes effective with respect to such
related Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income or franchise taxes, in either
case imposed on (or measured by) net income, net profits or capital by the
United States of America (or any State or other subdivision thereof) or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or any jurisdiction in which such recipient has a
present or former connection (other than any such connection arising solely from
the Loan Documents and the transactions herein) or, in the case of any Lender or
Issuing Bank, in which its applicable lending office is located, (b) any branch
profits tax or any similar tax that is imposed by any jurisdiction in which the
Borrower is located, (c) other than in the case of an assignee pursuant to a
request by a Loan Party under Section 2.19(b), (i) any federal withholding tax
imposed by the United States or (ii) a withholding tax imposed by the
jurisdiction under the laws of which such Lender is organized or in which its
principal office or applicable lending office (or other place of business) is
located, in the case of each of clause (i) and (ii), pursuant to applicable
requirements of law in effect at the time such Agent, Lender, Issuing Bank or
other recipient becomes a party to any Loan Document (or designates a new
lending office), except to the extent that such Lender or Issuing Bank or other
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 2.17(a) or Section 2.17(c), (d) any
withholding taxes attributable to such Lender’s or such other recipient’s
failure (other than as a result of a Change in Law) to comply with
Section 2.17(e), and (e) any U.S. federal withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital of this Agreement.

 

“Existing Lenders” shall mean the Lenders under the Existing Credit Agreement,
immediately prior to the Restatement Date.

 

“Existing Obligations” shall mean the obligations under and as defined in the
Existing Credit Agreement outstanding on the Restatement Date.

 

20

--------------------------------------------------------------------------------


 

“Existing Required Lenders” shall mean “Required Lenders” as defined in the
Existing Credit Agreement immediately prior to the Restatement Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees, the Agency Fee and any other fees payable under the
Engagement Letter and, to the extent that an additional letter regarding fees
payable to Incremental Lenders is entered into upon an increase of the
Commitments pursuant to Section 2.20, such fees payable under such additional
fee letter.

 

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

 

“Finance Co” shall mean a Wholly Owned Subsidiary of the Borrower incorporated
to become or otherwise serving as a co-issuer or co-borrower with the Borrower
of Permitted Junior Debt permitted by this Agreement, which Subsidiary meets the
following conditions at all times:  (a) the provisions of Section 5.10 have been
complied with in respect of such Subsidiary, and such Subsidiary is a Subsidiary
Loan Party, (b) such Subsidiary shall be a corporation, (c) such Subsidiary
shall not own or Control any portion of the Equity Interests of any other
Person, including the Equity Interests of any other Subsidiary Loan Party or
other Subsidiary of the Borrower and (d) such Subsidiary has not (i) incurred,
directly or indirectly any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness that it was formed to co-issue or
co-borrow and for which it serves as co-issuer or co-borrower, (ii) engaged in
any business, activity or transaction, or owned any property, assets or Equity
Interests other than (A) performing its obligations and activities incidental to
the co-issuance or co-borrowing of the Indebtedness that it was formed to
co-issue or co-borrower and (B) other activities incidental to the maintenance
of its existence, including legal, Tax and accounting administration,
(iii) consolidated with or merged with or into any Person, or (iv) failed to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

 

“Financial Officer” of any Person shall mean (a) the sole member or sole manager
of such Person or (b) the Chief Financial Officer, principal accounting officer,
Treasurer, Assistant

 

21

--------------------------------------------------------------------------------


 

Treasurer or Controller of (i) such Person or, (ii) to the extent such Person is
a limited partnership, the general partner of such Person.

 

“Financial Officer of the Borrower” shall be the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
the General Partner.

 

“Financial Covenant Adjustment Date” shall mean the date on which the Borrower
provides a Financial Covenant Adjustment Notice to the Administrative Agent.

 

“Financial Covenant Adjustment Notice” shall mean a written notice delivered at
the sole discretion of the Borrower from the Borrower to the Administrative
Agent after the consummation of a Qualified Notes Offering, which notice shall
inform the Administrative Agent of the Borrower’s election to have the covenants
described in Section 6.11 apply and for clause (b) of the definition of “Maximum
Leverage Ratio” to apply, in each case, from and after the date of delivery of
such notice.

 

“Financial Performance Covenants” shall mean (a) prior to the Financial Covenant
Adjustment Date, the covenants of the Borrower set forth in Sections 6.10 and
6.12 and (b) on and after the Financial Covenant Adjustment Date, the covenants
of the Borrower set forth in Sections 6.10, 6.11 and 6.12.

 

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(c).

 

“Foreign Subsidiary” shall mean any Subsidiary that is (a) incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia), or (b) any Subsidiary of a Foreign Subsidiary.

 

“GAAP” shall have the meaning assigned to such term in Section 1.02.

 

“Gathering Agreements” shall mean each contract pertaining to the provision of
gathering and compression services by any Subsidiary Loan Party or the Borrower
(including any such contracts entered into after the Restatement Date) as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, each as
amended, restated, supplemented or otherwise modified as permitted hereunder.

 

“Gathering Station Real Property” shall mean, on any date of determination, any
Real Property on which any Gathering Station owned, held or leased by the
Borrower or any Subsidiary Loan Party at such time is located (including,
without limitation, as of the Restatement Date, all Restatement Date Mortgaged
Gathering Station Real Property).

 

“Gathering Stations” shall mean, collectively, (a) the Arlington Gathering
Station No. 1, located at 1015 West Harris Road in Arlington, Texas, (b) the
Dalworthington Gathering Station No. 1, located at 3018 W. Pioneer Parkway in
Dalworthington Gardens, Texas, (c) the Johnson County Station No. 1, located at
3230 Chambers Street in Venus, Texas, (d) the East Mamm

 

22

--------------------------------------------------------------------------------


 

Compressor Station, located in the N1/2N1/2 of Section 36, T6S, R93W, 6th PM,
Garfield County, Colorado, (e) the Hunter Mesa Compressor Station, located in
the SE1/4 SE1/4 of Section 1, T7S, R93W, 6th PM, Garfield County, Colorado,
(f) the Pumba Compressor Station, located in the NE1/4 of Section 10, T7S, R93W,
6th P.M., Garfield County, Colorado, (g) the Rifle Booster Compressor Station,
located in the NE1/4 of Section 13, T6S, R94W, 6th P.M., Garfield County,
Colorado, (h) K-28E Field Compressor Station, located in the W1/2 of Section 28,
T7S, R92W, 6th P.M., Garfield County, Colorado, (i) the High Mesa Compressor
Station, located in the SE1/4 NW1/4 and the SW1/4 NE1/4 of Section 36, T7S,
R96W, 6th P.M., Garfield County, (j) the Orchard Compressor Station, located in
the SW1/4 of  Section 27, T7S, R96W, 6th P.M., Garfield County, Colorado,
(k) the North Compressor Station, located in Outlot 1 of the SE1/4 SE1/4 of
Section 25, T159N, R91W, 5th P.M., Burke County, North Dakota, (l) the Ross
Compressor Station, located in Outlot 1 in the E1/2 SE1/4 of Section 8, T156N,
R92W, 5th P.M., Mountrail County, North Dakota, (m) the Sidonia Compressor
Station, located in Outlot 1 of the NW1/4 NW1/4 of Section 30, T158N, R89W,
5th P.M., Mountrail County, North Dakota, (n) the East Compressor Station,
located in Outlot 1 of the SW1/4 SE1/4 of Section 35, T157N, R90W, 5th P.M.,
Mountrail County, North Dakota, (o) the West Compressor Station, being the South
5.0 acres of Outlot 1 in the SE1/4 of Section 6, T157N, R90W, 5th P.M.,
Mountrail County, North Dakota, (p) the Mirage Compressor Station, located in
Outlot 1 of the NE1/4 NE1/4 of Section 29, T160N, R92W, 5th P.M., Burke County,
North Dakota, (q) the Phoenix Compressor Station, being a parcel containing
approximately 5.0 acres, located within the SW1/4 SW1/4 of Section 11, T158N,
R92W, 5th P.M., Mountrail County, North Dakota, (r) the Middle Point Compressor
Station, being a parcel containing approximately 7.0 acres, located in Map 12,
Parcel 34, New Milton District, Doddridge County, West Virginia, (s) the Zinnia
Compressor Station, being a leasehold interest in Parcels 9 and 10, Map 361,
Union District, Harrison County, West Virginia and (t) each other location, now
owned or hereafter acquired, constructed, built or otherwise obtained by the
Borrower or any Subsidiary Loan Party, where the Borrower or any such Subsidiary
Loan Party holds, stores or maintains compression and dehydration equipment,
other than any such compression and dehydration equipment that, as of the
applicable date of determination, (i) has not been used by Borrower or any
Restricted Subsidiary for the conduct of its Midstream Activities for a period
of at least thirty (30) days, and (ii) neither Borrower nor any Restricted
Subsidiary intends to use for the conduct of Midstream Activities, and (k) any
other processing plants and terminals, now or hereafter owned by the Borrower or
any Subsidiary Loan Party, that are connected to (or are intended to be
connected to) the Pipeline Systems.

 

“Gathering System” shall mean, collectively, the Gathering Stations and the
Pipeline Systems.

 

“Gathering System Real Property” shall mean, collectively, the Gathering Station
Real Property and the Pipeline Systems Real Property.

 

“General Partner” shall mean Summit Midstream GP, LLC, a Delaware limited
liability company, the general partner of the MLP Entity.

 

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body, or central bank.

 

23

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Restatement Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

 

“Improvements” shall have the meaning assigned to such term in the Mortgages.

 

“Included Entity” shall mean each Person that is not a Restricted Subsidiary
with respect to which each of the following conditions is satisfied:  (i) the
Borrower or a Restricted Subsidiary owns at least 50% of the Equity Interests in
such Person and has voting Control over such Person, (ii) the Borrower or a
Restricted Subsidiary is the operator of such Person’s assets, (iii) such Person
has no outstanding Indebtedness for borrowed money, (iv) such Person is not
engaged in any line of business other than those that the Borrower may engage in
as provided in Section 6.08, (v) the Equity Interests of such Person that are
not owned by the Borrower or a Restricted Subsidiary have no preferential rights
to dividends or other distributions over the Equity Interests owned by the
Borrower or a Restricted Subsidiary and (vi) the Equity Interests of such Person
are pledged in favor of the Collateral Agent to secure the Obligations (it being
understood that if such Equity Interests cannot be so pledged after giving
effect to Section 9.21 or otherwise, such entity shall not constitute an
Included Entity).

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20(a).

 

24

--------------------------------------------------------------------------------

 


 

“Increasing Lender” shall mean an Existing Lender who will provide a Commitment
under this Agreement which is greater than such Existing Lender’s Commitment
under the Existing Credit Agreement immediately prior to the Restatement Date.

 

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations and Purchase Money Obligations of such
Person, (g) all payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Swap Agreements (such payments in respect of any Swap
Agreement with a counterparty being calculated subject to and in accordance with
any netting provisions in such Swap Agreement), (h) the principal component of
all obligations, contingent or otherwise, of such Person (i) as an account party
in respect of letters of credit (other than any letters of credit, bank
guarantees or similar instrument in respect of which a back-to-back letter of
credit has been issued under or permitted by this Agreement) and (ii) in respect
of banker’s acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such Person in respect thereof.

 

“Indemnified Taxes” shall mean all Taxes which arise from the transactions
contemplated in, or otherwise with respect to, this Agreement, other than
Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.13(a).

 

“Initial Lenders” shall mean the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Lenders on the
Restatement Date.

 

“Interest Coverage Ratio” shall mean the ratio, for the applicable Test Period
ended on, or if such date of determination is not the end of a fiscal quarter,
most recently prior to the date on which such determination is to be made of
(a) EBITDA to (b) Cash Interest Expense; provided, that to the extent any Asset
Disposition or any Asset Acquisition (or any similar transaction or transactions
for which a waiver or a consent of the Required Lenders pursuant to Section 6.04
or 6.05 has been obtained) or incurrence or repayment of Indebtedness (excluding

 

25

--------------------------------------------------------------------------------


 

normal fluctuations in revolving Indebtedness incurred for working capital
purposes) has occurred during the relevant Test Period, the Interest Coverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrence.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

 

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) redeemable
preferred stock dividend expenses, and (b) capitalized interest of such Person. 
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by such
Person with respect to Swap Agreements.

 

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

 

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 12 months or less than one month, if at the time
of the relevant Borrowing, all Lenders make interest periods of such length
available), as the Borrower may elect, or the date any Eurodollar Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, 2.10 or 2.11; provided, that, (a) if
any Interest Period for a Eurodollar Loan would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (c) no Interest Period shall extend beyond the Stated
Maturity Date.  Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

26

--------------------------------------------------------------------------------


 

“Issuing Bank” shall mean RBS, BAML and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case, in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  An Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans, any Person (other than a natural person)
holding outstanding Swingline Loans or any Person (other than a natural person)
holding outstanding Incremental Revolving Loans.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including all extensions, renewals, supplements, amendments or
other modifications thereto.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) EBITDA for the applicable Test Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided, that to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Leverage Ratio shall be determined for the respective
Test Period on a Pro Forma Basis for such occurrences.

 

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, hypothecation, pledge, encumbrance, charge or security interest in
or on such asset, (b) any arrangement to provide priority or preference, (c) any
financing statement filed in any jurisdiction in the nature of or evidencing a
security interest or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority, including any easement,
right or way or other encumbrance on any Real Property, including any portion of
or all of the Gathering System, in each of the foregoing cases described in
clauses (a), (b) and (c) whether voluntary or involuntary or imposed by law, and
any agreement to give any of the foregoing; (d) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (e) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

27

--------------------------------------------------------------------------------


 

“Liquidity” shall mean the aggregate Available Unused Commitments that would be
permitted to be drawn in compliance with the Financial Performance Covenants
together with cash and Permitted Investments of the Borrower.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Collateral Documents and any promissory note issued under Section 2.09(e), as
amended, supplemented or otherwise modified from time to time.

 

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Letter of Credit,
together with the due and punctual performance of all other obligations of the
Borrower and each other Loan Party under or pursuant to the terms of this
Agreement and the other Loan Documents, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against the Borrower and any other Loan
Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency laws naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

 

“Loan Party” shall mean the Borrower, the MLP Entity and each Subsidiary Loan
Party.

 

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans and the
Incremental Revolving Loans.

 

“Margin Differential” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean the existence of events, circumstances,
conditions and/or contingencies that have had or are reasonably likely to have,
with the passage of time (a) a materially adverse effect on the business,
operations, properties, assets or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (b) a material impairment of the
validity or enforceability of the rights, remedies or benefits available to the
Lenders, the Issuing Banks or the Agents under any Loan Document.

 

“Material Contracts” shall mean, collectively, (a) each Gathering Agreement, and
(b) any contract or other arrangement, whether written or oral, to which the
Borrower or any Subsidiary Loan Party is a party as to which (individually or
together with all contracts that have been terminated, cancelled or not renewed
or are reasonably expected to be breached, not performed, cancelled or not
renewed as of any date of determination) the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect, each as amended, restated,
supplemented or otherwise modified as permitted hereunder, and whether such
contract or arrangement exists as of the Restatement Date or is entered into
thereafter.

 

“Material Gathering Station Real Property” shall mean, on the date of any
determination, any Gathering Station Real Property acquired (whether acquired in
a single

 

28

--------------------------------------------------------------------------------


 

transaction or in a series of transactions) or owned by the Borrower or any
Subsidiary Loan Party having a fair market value (including the fair market
value of improvements owned by the Borrower or by any Subsidiary Loan Party and
located thereon or thereunder) on such date of determination exceeding
U.S.$15.0 million.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of the Borrower or any Subsidiary Loan Party in an aggregate principal
amount exceeding U.S.$25.0 million.

 

“Material Project” shall mean the construction or expansion of any capital
project by the Borrower or any Restricted Subsidiary, the aggregate capital cost
of which (inclusive of capital costs expended prior to the acquisition thereof)
is reasonably expected by the Borrower to exceed, or exceeds, $15,000,000.

 

“Material Project EBITDA Adjustment” shall mean with respect to each Material
Project:

 

(a)           prior to the date on which a Material Project has achieved
commercial operation (the “Commercial Operation Date”) (but including the fiscal
quarter in which such Commercial Operation Date occurs), a percentage (based on
the then-current completion percentage of such Material Project as of the date
of determination) of an amount to be approved by Administrative Agent as the
projected EBITDA attributable to such Material Project for the first 12-month
period following the scheduled Commercial Operation Date of such Material
Project (such amount to be determined based on forecasted income to be derived
from binding contracts less appropriate direct and indirect costs to realize
such income), which may, at Borrower’s option, be added to actual EBITDA for the
fiscal quarter in which construction or expansion of such Material Project
commences and for each fiscal quarter thereafter until the Commercial Operation
Date of such Material Project (including the fiscal quarter in which such
Commercial Operation Date occurs, but net of any actual EBITDA attributable to
such Material Project following such Commercial Operation Date); provided that
if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date, then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after its Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer):  (i) 90 days or
less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than
270 days but not more than 365 days, 75%, and (v) longer than 365 days, 100%;
and

 

(b)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected EBITDA (determined in the same manner set forth in
clause (A) above) attributable to such Material Project for the balance of the
four full fiscal quarter period following such Commercial Operation Date, which
may, at the Borrower’s option, be added to actual EBITDA for such fiscal
quarters.

 

29

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing:  no such Material Project EBITDA Adjustment shall
be allowed with respect to a Material Project unless:  (x) at least 30 days (or
such lesser period as is reasonably acceptable to the Administrative Agent)
prior to the last day of the fiscal quarter for which Parent desires to commence
inclusion of such Material Project EBITDA Adjustment in EBITDA (the “Initial
Quarter”), Borrower shall have delivered to Administrative Agent written
pro forma projections of EBITDA attributable to such Material Project EBITDA
Adjustments, and (y) prior to the last day of the Initial Quarter,
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information
(including updated status reports summarizing each Material Project currently
under construction and covering original anticipated and current projected cost,
capital expenditures (completed and remaining), the anticipated Commercial
Operation Date, total Material Project EBITDA Adjustments and the portion
thereof to be added to EBITDA and other information regarding projected
revenues, customers and contracts supporting such pro forma projections and the
anticipated Commercial Operation Date) and documentation as Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to
Administrative Agent.

 

“Material Project Period” shall mean any 270-day period during which the
Borrower or its Restricted Subsidiaries have commenced any Material Project.

 

“Material Subsidiary” shall mean each Restricted Subsidiary of the Borrower that
(a) is a Wholly Owned Subsidiary of the Borrower now existing or hereafter
acquired or formed by the Borrower which on a consolidated basis for such
Restricted Subsidiary and its Subsidiaries for the applicable Test Period,
accounted for more than 5% of EBITDA, or (b) becomes a Subsidiary Loan Party as
required pursuant to Section 5.10(f).

 

“Maximum Leverage Ratio” shall mean, (a) prior to the Financial Covenant
Adjustment Date, (i) on any date of determination other than during an
Acquisition Period or a Material Project Period, 5.00:1.00 and (ii) on any date
of determination during an Acquisition Period and/or a Material Project Period,
5.50:1.00, and (b) on and after the Financial Covenant Adjustment Date, on any
date of determination, 5.50:1.00.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Midstream Activities” shall mean with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, terminalling, storage, transmission, marketing, buying or
selling or other disposition, whether for such Person’s own account or for the
account of others, of oil, natural gas, natural gas liquids or other liquid or
gaseous hydrocarbons, including that used for fuel or consumed in the foregoing
activities, and water gathering and related activities in connection therewith;
provided, that “Midstream Activities” shall in no event include the drilling,
completion or servicing of oil or gas wells, including, without limitation, the
ownership of drilling rigs.

 

“MLP Entity” means Summit Midstream Partners, LP, a Delaware limited
partnership.

 

“MLP Entity’s Partnership Agreement” shall mean that certain First Amended and
Restated Agreement of Limited Partnership of the MLP Entity, dated as of
October 3, 2012.

 

30

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Mortgaged Properties” shall mean all Real Property that is subject to a
Mortgage that is delivered pursuant to the terms of this Agreement.

 

“Mortgages” shall mean the mortgages, deeds of trust and assignments of leases
and rents delivered pursuant to the Collateral and Guarantee Requirement and
pursuant to Section 5.10, each as amended, supplemented or otherwise modified
from time to time, with respect to Mortgaged Properties, each in form and
substance reasonably satisfactory to the Collateral Agent, including all such
changes as may be required to account for local law matters.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has or may have any liability or contingent liability.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)           100% of the cash proceeds actually received by the Borrower or any
Restricted Subsidiary of the Borrower (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received) from any loss, damage, destruction or condemnation of, or any sale,
transfer or other disposition (including any sale and leaseback of assets) to
any Person of any asset or assets of the Borrower or any such Restricted
Subsidiary of the Borrower (other than those pursuant to Section 6.05(a), (b),
(c), (e), (h), (i), or (j) of this Agreement) net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, sales commissions, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset (other than any
obligation pursuant to this Agreement or pursuant to Permitted Junior Debt) and
any cash reserve for adjustment in respect of the sale price of such asset
established in accordance with GAAP, including without limitation, pension and
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, provided, that upon termination of any such reserve, Net Proceeds
are increased by the amount of funds from such reserve that are released to the
Borrower or its applicable Restricted Subsidiary, other customary expenses and
reasonable brokerage, consultant and other customary fees actually incurred in
connection therewith, and (ii) Taxes paid or payable as a result thereof,
including pursuant to Section 6.06; provided, that, subject to Section 6.04, if
no Event of Default exists and the Borrower has delivered a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets

 

31

--------------------------------------------------------------------------------


 

useful in the business or otherwise invest in the business of the Borrower and
its Restricted Subsidiaries, or make investments pursuant to Section 6.04(j), in
each case within twelve months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds, except to the extent (1) not so used within
such twelve-month period or (2) not contracted to be used within such
twelve-month period and not thereafter used within 180 days of such receipt;
provided, further, that (A) no proceeds of the type described in this
clause (a) realized in a single transaction or series of related transactions
shall constitute Net Proceeds except to the extent such proceeds exceed
U.S.$5.0 million and (B) no proceeds of the type described in this
clause (a) shall constitute Net Proceeds in any fiscal year except to the extent
the aggregate amount of all such proceeds in such fiscal year exceeds
U.S.$10.0 million; and

 

(b)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any Restricted Subsidiary of any Indebtedness (other than
Permitted Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates of the Sponsor.

 

“New Lender” shall mean a Lender under this Agreement who is not an Existing
Lender.

 

“New Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.01(d).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Recourse Debt” shall mean Indebtedness (a) as to which neither the Borrower
nor any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) constitutes the lender; (b) no default with respect to which (including
any rights that the holders of such Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit, upon notice, lapse of
time or both, any holder of any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity; and (c) as to which the lenders of such Indebtedness have been
notified in writing that they will not have any recourse to the Equity Interests
or other Property of the Borrower or its Restricted Subsidiaries; provided, that
the Borrower or any Restricted Subsidiary may pledge its Equity Interests in any
Subsidiary that is not a Restricted Subsidiary or an Included Entity.

 

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

 

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan

 

32

--------------------------------------------------------------------------------


 

Document (including all Loan Document Obligations), all amounts owing to any
Cash Management Bank pursuant to the terms of any Secured Cash Management
Agreement, all Secured Swap Obligations owing to any Secured Swap Agreement
Counterparty pursuant to the terms of any Secured Swap Agreement, all amounts
owing pursuant to the terms of any Guarantee of this Agreement or any other Loan
Document, and all amounts owing pursuant to the terms of any Guarantee of any
Secured Swap Obligations or Secured Cash Management Agreement (to the extent
such Guarantee of such Secured Swap Obligations or such Secured Cash Management
Agreement is otherwise permitted hereunder), together with the due and punctual
performance of all other obligations of the Borrower and each Loan Party under
or pursuant to the terms of this Agreement, the other Loan Documents, any
Secured Cash Management Agreement and any Secured Swap Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any bankruptcy or insolvency laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Other Swap Agreement” shall mean any Swap Agreement permitted by Section 6.13
that is entered into by and between the Borrower or any Restricted Subsidiary,
on the one hand, and any Person that is not a Lender, an Agent or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger, on the
other hand.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

 

“Parent Company” shall mean the Sponsor, the MLP Entity, the General Partner or
any Subsidiary of any of the foregoing that, directly or indirectly, owns any of
the issued and outstanding Equity Interests of the Borrower.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Annex A hereto,
or any other form approved by the Collateral Agent.

 

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any Restricted Subsidiary of the assets of or Equity Interests in (including an
acquisition of all or substantially all the assets of or all the Equity
Interests in) a Person or division or line of business of a Person, other than
such acquisition of the assets of or Equity Interests in any Loan Party, if
(a) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer, (b) such acquired Person, division or line of
business of a Person is, or is engaged in, any business or business activity
conducted by the Borrower and its Subsidiaries on the Restatement

 

33

--------------------------------------------------------------------------------


 

Date, Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto; provided, that no such activity or expansion shall
in any event include the drilling, completion or servicing of oil or gas wells,
including the ownership of drilling rigs, (c) all transactions related to such
acquisition shall be consummated in accordance with applicable laws, (d) both
immediately before and after giving effect thereto:  (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis after giving effect to such acquisition with the Financial
Performance Covenants, each recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Restricted Subsidiaries, (e) all
actions (if any) required, necessary or appropriate to comply with the
Collateral and Guarantee Requirement with respect to such acquired assets, or
Equity Interests shall have been taken on or prior to the consummation of such
acquisition, (f) to the extent required by Section 5.04(e), the Borrower shall
have delivered to the Administrative Agent the relevant certification,
documentation and financial information for such Restricted Subsidiary or assets
and (g) any acquired Person shall not be liable for any Indebtedness (except for
Permitted Indebtedness).

 

“Permitted Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

 

“Permitted Holder” shall mean each of the Sponsor and the Sponsor Affiliates.

 

“Permitted Investments” shall mean:

 

(a)           direct obligations of the United States of America or any agency
thereof or obligations guaranteed by the United States of America or any agency
thereof, in each case with maturities not exceeding two years;

 

(b)           time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof, or any foreign country recognized by the United
States of America, having capital, surplus and undivided profits in excess of
U.S.$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

 

(c)           repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)           commercial paper, maturing not more than one year after the date
of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any

 

34

--------------------------------------------------------------------------------


 

investment therein is made of P-1 (or higher) according to Moody’s, or A-1 (or
higher) according to S&P;

 

(e)           securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

 

(f)            shares of mutual funds whose investment guidelines restrict 95%
of such funds’ investments to those satisfying the provisions of
clauses (a) through (e) above;

 

(g)           money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least
U.S.$500.0 million; and

 

(h)           time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 1/2 of 1% of Consolidated
Total Assets, as of the end of the Borrower’s most recently completed fiscal
year.

 

“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by the Borrower or the Borrower and Finance Co, as
co-borrowers, and (b) unsecured senior Indebtedness issued by the Borrower or
the Borrower and Finance Co, as co-borrowers, the terms of which, in the case of
each of clauses (a) and (b), (i) (A) do not provide for a final maturity date,
scheduled amortization or any other scheduled repayment, mandatory redemption or
sinking fund obligation prior to the date that is 90 days after the Stated
Maturity Date (provided, that the terms of such Permitted Junior Debt may
require the payment of interest from time to time), (B) do not contain covenants
and events of default that, taken as a whole, are more restrictive than the
covenants and Events of Default set forth in this Agreement and the other Loan
Documents, (C) provide for covenants and events of default customary for
Indebtedness of a similar nature as such Permitted Junior Debt and (D) in the
case of unsecured subordinated Indebtedness, provide for subordination of
payments in respect of such Indebtedness to the Obligations and guarantees
thereof under the Loan Documents customary for high yield securities and (ii) in
respect of which no Subsidiary of the Borrower that is not an obligor under the
Loan Documents is an obligor; provided, that immediately prior to and after
giving effect on a Pro Forma Basis to any incurrence of Permitted Junior Debt,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and the Borrower would be in compliance on a Pro Forma Basis
with the Financial Performance Covenants as of the most recently completed
fiscal quarter for which financial statements are available.

 

“Permitted Real Property Liens” shall mean with respect to any Real Property
(including any Gathering System Real Property), the Liens and other encumbrances
described in clauses (a), (b), (c), (d), (e), (h), (i), (j), (k), (l), (m), (v),
(w), (x), (y), (aa), (bb), (cc) or (ee) of Section 6.02.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings

 

35

--------------------------------------------------------------------------------


 

thereof constituting Permitted Refinancing Indebtedness); provided, that (a) the
Borrower and its Restricted Subsidiaries shall be in compliance, on a Pro Forma
Basis after giving effect to such Permitted Refinancing Indebtedness, with the
Financial Performance Covenants recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower and its Restricted Subsidiaries,
(b) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest, breakage costs and premium thereon), (c) the average life to maturity
of such Permitted Refinancing Indebtedness is greater than or equal to that of
the Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(e) no Permitted Refinancing Indebtedness shall have additional obligors,
Guarantees or security than the Indebtedness being Refinanced, and (f) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

 

“Pipeline Systems” shall mean, collectively, (a) the natural gas gathering
pipelines and other appurtenant facilities such as meters and valve yard
facilities located in the States of Texas and Colorado owned by one or more of
the Borrower, any Subsidiary Loan Party or any Restricted Subsidiary in
connection with its or their Midstream Activities and (b) any other pipelines
and other appurtenant facilities such as meters and valve yard facilities,
located in Texas, Colorado or any other state, now or hereafter owned by one or
more of the Borrower, any Subsidiary Loan Party or any Restricted Subsidiary in
connection with its or their Midstream Activities.

 

“Pipeline Systems Real Property” shall mean, on any date of determination, any
Real Property on which any Pipeline System owned, held or leased by the Borrower
or any Subsidiary Loan Party at such time is located.

 

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 of ERISA and
to which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate has
or may have any liability or contingent liability.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

 

36

--------------------------------------------------------------------------------


 

“Power Purchase Agreements” shall mean those one or more agreements entered into
for the purpose of (a) minimizing exposure to the volatility in power prices
associated with operating electric-drive compression in the ordinary course of
business and not for speculative purposes, and/or (b) purchasing power for use
in the ordinary course of business, in each case, along with any related
schedules or confirmations and as amended, supplements, restated or otherwise
modified from time to time.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or term, the calculation thereof after giving effect
on a pro forma basis to the change in such calculation required by the
applicable provision hereof, and otherwise on a basis in accordance with GAAP as
used in the preparation of the latest financial statements provided pursuant to
Section 5.04 and otherwise reasonably satisfactory to the Administrative Agent. 
EBITDA shall be calculated on a Pro Forma Basis to give effect to the
Transactions, any Asset Acquisition or Asset Disposition, in each case,
consummated at any time on or after the first day of the four consecutive fiscal
quarter period ended on or before the occurrence of such event thereof (the
“Reference Period”) as if the Transactions, such Asset Acquisition or Asset
Disposition had been consummated on the first day of such Reference Period:

 

(a)           in making any determination of EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Asset Disposition and to any Asset
Acquisition (or any similar transaction or transactions that require a waiver or
consent of the Required Lenders pursuant to Section 6.04 or 6.05), in each case
that occurred during the Reference Period (or, unless the context otherwise
requires, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Asset Acquisition or Asset
Disposition is consummated); and

 

(b)           in making any determination on a Pro Forma Basis, (i) all
Indebtedness (including Indebtedness incurred or assumed and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) incurred or permanently repaid during the
Reference Period shall be deemed to have been incurred or repaid at the
beginning of such period, (ii) Interest Expense of such Person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (i), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (iii) with respect to distributions made pursuant
to Section 6.06(e), pro forma effect shall be given to the decrease in cash and
Permitted Investments resulting from such distributions.

 

For the avoidance of doubt, when making a determination on a Pro Forma Basis,
any Asset Acquisition or Asset Disposition involving Equity Interests (including
any Equity Interests in an Included Entity) owned by the Borrower, any
Restricted Subsidiary or any Included Entity shall be treated as if such
acquisition or disposition had occurred on the first day of the applicable
Reference Period.  Pro forma calculations made pursuant to the definition of the
term

 

37

--------------------------------------------------------------------------------


 

“Pro Forma Basis” shall be determined in good faith by a Responsible Officer of
the Borrower and, for any fiscal period ending on or prior to the first
anniversary of an Asset Acquisition or Asset Disposition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Asset Acquisition, Asset Disposition or
other similar transaction, to the extent that the Borrower delivers to the
Administrative Agent (A) a certificate of a Financial Officer of the Borrower
setting forth such operating expense reductions and other operating improvements
or synergies and (B) information and calculations supporting in reasonable
detail such estimated operating expense reductions and other operating
improvements or synergies.

 

“Projections” shall mean the projections of the Borrower and its Restricted
Subsidiaries included in the Borrower’s Presentation and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Restricted Subsidiaries prior to
the Restatement Date.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
Property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, that (a) such Indebtedness is incurred prior to, contemporaneously
with or within 270 days after such acquisition, installation, construction or
improvement and (b) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be, including related transaction costs, fees and expenses.

 

“Qualified Notes Offering” means the issuance by the Borrower or by the Borrower
and Finance Co, whether in one offering or multiple offerings on an aggregate
basis, of Indebtedness permitted by (and in accordance with)
Section 6.01(n) with gross proceeds equaling or exceeding U.S.$200.0 million.

 

“RBS” shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“RBSSI” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary in and to any and all parcels of real
property owned or leased by, or subject to any rights of way, easements,
servitudes, permits, licenses or other instruments in favor of, the Borrower or
any Restricted Subsidiary together with all Improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease, occupancy, use or operation thereof.

 

38

--------------------------------------------------------------------------------


 

“Red Rock Acquisition” shall mean the acquisition by the MLP Entity, the
Borrower or any Restricted Subsidiary of the Equity Interests in any Red Rock
Entity or any Red Rock Properties.

 

“Red Rock Entity” shall mean Red Rock Gathering Company, LLC or any of its
Subsidiaries.

 

“Red Rock Properties” shall mean all right, title and interest of any Red Rock
Entity in and to any and all parcels of real property owned or leased by, or
subject to any rights of way, easements, servitudes, permits, licenses or other
instruments in favor of, such Red Rock Entity together with all Improvements and
appurtenant fixtures, easements and other property and rights incidental to the
ownership, lease, occupancy, use or operation thereof.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have a meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.

 

39

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of all (i) Loans (other than Swingline Loans)
outstanding, (ii) Revolving L/C Exposures, (iii) Swingline Exposures, and
(iv) the total Available Unused Commitments at such time; provided, that the
Loans, Revolving L/C Exposures, Swingline Exposures and Commitments of, held by
or deemed to be held by any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Lenders.

 

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

 

“Restatement Date” shall mean November 1, 2013.

 

“Restatement Date Mortgage Amendment” shall have the meaning set forth in
clause (h) of the definition of Collateral and Guarantee Requirements.

 

“Restatement Date Mortgaged Gathering Station Real Property” shall mean the Real
Property listed on Schedule 1.01(b), which such Schedule sets forth all Real
Property subject to a Mortgage on the Restatement Date on which Gathering
Stations are located.

 

“Restatement Date Mortgaged Pipeline Systems Real Property” shall mean the Real
Property listed on Schedule 1.01(c), which such Schedule sets forth all Real
Property subject to a Mortgage on the Restatement Date on which Pipeline Systems
are located and which, together with the Restatement Date Mortgaged Gathering
Station Real Property, constitutes a substantial majority (as mutually agreed by
the Borrower and the Collateral Agent each acting reasonably and in good faith)
of the value (including the fair market value of improvements owned by the
Borrower or any Subsidiary Loan Party and located thereon or thereunder) of the
Gathering System Real Property as of the Restatement Date.

 

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

 

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08, (b) increased from time to time pursuant
to Section 2.20, (c) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.04 and (d) otherwise modified
as permitted by this Agreement.

 

40

--------------------------------------------------------------------------------


 

The initial amount of each Revolving Facility Lender’s Revolving Facility
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Revolving Facility Lender shall have assumed its
Revolving Facility Commitment, as applicable.  The aggregate amount of the
Revolving Facility Commitments on the date hereof is U.S.$700.0 million.  To the
extent applicable, Revolving Facility Commitments shall include the Incremental
Commitments of any Incremental Lender.

 

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
Incremental Lender).

 

“Revolving Facility Loan” shall mean a Revolving Credit Loan made to the
Borrower by a Revolving Facility Lender pursuant to Section 2.01 or an
Incremental Lender pursuant to Section 2.20.  Each Revolving Facility Loan shall
be a Eurodollar Loan or an ABR Loan.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Issuing Bank under Section 9.04 and (c) otherwise modified as
permitted by this Agreement.  The amount of each Issuing Bank’s Revolving L/C
Commitment as of the Restatement Date is set forth in Schedule 2.01, or in the
Assignment and Acceptance pursuant to which any Lender that becomes an Issuing
Bank shall have assumed its Revolving L/C Commitment, as applicable.  The
aggregate amount of the Revolving L/C Commitment of the Issuing Banks on the
date hereof is U.S.$40.0 million.

 

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit, including, for the avoidance of
doubt, a payment or disbursement made by an Issuing Bank pursuant to a Letter of
Credit upon or following the reinstatement of such Letter of Credit.

 

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate principal amount

 

41

--------------------------------------------------------------------------------


 

of all Revolving L/C Disbursements that have not yet been reimbursed at such
time.  The Revolving L/C Exposure of any Revolving Facility Lender at any time
shall mean its Revolving Facility Percentage of the aggregate Revolving L/C
Exposure at such time.

 

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

 

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

 

“rights of way” shall have the meaning assigned to such term in Section 3.17(c).

 

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc, or any successor thereto.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctions” shall mean any economic sanction administered or enforced by the
United States government (including without limitation, the U.S. Department of
Treasury’s Office of Foreign Assets Control), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or the other relevant
sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
in connection with which such Cash Management Bank obtains the benefits of the
Collateral Documents by virtue of the provisions hereof.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each Issuing Bank, (e) each Secured Swap Agreement
Counterparty, (f) each Cash Management Bank and (g) the successors and permitted
assigns of each of the foregoing.

 

“Secured Swap Agreement” shall mean any Swap Agreement permitted by Section 6.13
that is entered into by and between the Borrower or any Subsidiary Loan Party
and a Secured Swap Agreement Counterparty.

 

“Secured Swap Agreement Counterparty” shall mean each Person that is a Lender or
an Affiliate of a Lender (a) at the time such Person enters into a Secured Swap
Agreement or (b) on the Restatement Date and is a party to a Secured Swap
Agreement on such date.

 

“Secured Swap Obligations” shall mean all amounts owing to any Secured Swap
Agreement Counterparty pursuant to the terms of any Secured Swap Agreement, but
excluding all Excluded Swap Obligations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

42

--------------------------------------------------------------------------------


 

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Net Debt as of such date to (b) EBITDA for the
applicable Test Period most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided, that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Leverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences.

 

“Sole Bookrunner” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Specified Equity Contribution” shall mean, with respect to any fiscal quarter,
an amount equal to the amount of cash that is (a) received by the MLP Entity
from a source other than the Borrower or any Subsidiary thereof and
(b) contributed by the MLP Entity to the Borrower in exchange for the issuance
by the Borrower of additional Equity Interests in the Borrower (or otherwise as
an equity contribution), in each case during the period between (and inclusive
of) the first day of such fiscal quarter and the day that is ten days after the
day on which financial statements with respect to such fiscal quarter are
required to be delivered pursuant to Section 5.04(a) or
Section 5.04(b) (provided, that with respect to the fiscal quarter in which the
Restatement Date occurs, such amount shall include only any equity contribution
that has been received after the Restatement Date); provided, that (i) the
Borrower delivers written notice to the Administrative Agent concurrently with
delivery of a timely delivered certificate required by Section 5.04(c) that it
has elected to treat such equity contribution as a Specified Equity Contribution
and clearly setting forth such equity contribution in the computation required
by clause (ii) of such Section 5.04(c); (ii) there is at least one fiscal
quarter in each four consecutive fiscal quarter period in which no Specified
Equity Contribution has been made; (iii) the amount of the equity contribution
deemed to be a Specified Equity Contribution shall not be greater than the
amount required (in the sole discretion of the Administrative Agent) to cause
the Borrower to be in compliance with the Financial Performance Covenants;
(iv) there shall be no more than five Specified Equity Contributions in the
aggregate during the Availability Period; and (v) any additional Equity
Interests in the Borrower issued to the MLP Entity in connection with a
Specified Equity Contribution shall upon such issuance be pledged to the
Collateral Agent in accordance with the Collateral and Guarantee Requirement.

 

“Sponsor Affiliate” shall mean each Affiliate of the Sponsor that is neither a
portfolio company nor a company controlled by a portfolio company.

 

“Sponsor” shall mean Summit Midstream Partners, LLC, a Delaware limited
liability company.

 

“Stated Maturity Date” shall mean November 1, 2018 (or if such date is not a
Business Day, the next succeeding Business Day).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of

 

43

--------------------------------------------------------------------------------


 

the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board and any
other banking authority, domestic or foreign, to which the Administrative Agent,
any Lender or any Issuing Bank (including any branch, Affiliate or other
fronting office making or holding a Loan or issuing a Letter of Credit) is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D).  Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Administrative Agent, any Lender or any Issuing Bank
under such Regulation D or any comparable regulation.  Statutory Reserves shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Subsidiary Loan Party” shall mean (a) each Subsidiary of the Borrower that is a
party to the Collateral Agreement as of the Restatement Date and (b) each other
Subsidiary of the Borrower that joins the Collateral Agreement after the
Restatement Date pursuant to the requirements set forth in Section 5.10(e) or
otherwise; provided, that in no event shall an Unrestricted Subsidiary be a
Subsidiary Loan Party.

 

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

 

“Swap Agreement” shall mean (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions and (b) any and all
transactions of any kind, and the related confirmations that are subject to the
terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement to the extent
relating to any of the transactions described in the preceding clause (a), in
each case, together with any related schedules or confirmations and as amended,
supplements, restated or otherwise modified from time to time; provided, that in
no event shall any agreement for the sale of retainage gas in the ordinary
course of business be deemed to be a “Swap Agreement.”

 

44

--------------------------------------------------------------------------------


 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the
Restatement Date is U.S.$35 million.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean RBS, in its capacity as a lender of Swingline
Loans, and/or any other Revolving Facility Lender as successor or lender of
Swingline Loans hereunder.

 

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all additions to
tax, interest and penalties related thereto.

 

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

 

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Restatement Date pursuant to the Loan Documents, including (a) the
execution and delivery of the Loan Documents; (b) any borrowings on the
Restatement Date; and (c) the payment of all fees and expenses owing in
connection with the foregoing.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

 

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

 

45

--------------------------------------------------------------------------------


 

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

 

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(c).

 

“Unadjusted EBITDA” shall mean, for any period, the EBITDA for such period,
determined without including any Material Project EBITDA Adjustments or any
EBITDA attributable to an Included Entity.

 

“Undisclosed Administration” shall mean, in relation to a Lender, the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender is subject
to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

 

“Unrestricted Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower:

 

(a)                                 that is designated by the Borrower as an
Unrestricted Subsidiary in a written notice provided to the Administrative Agent
(which such notice shall include a certification by a Responsible Officer of the
Borrower that (i) both before and after giving effect to such designation, no
Default or Event of Default shall have occurred and be continuing, (ii) such
designation complies with all requirements set forth in this definition),
including that (x) at the time such Subsidiary is being designated as an
Unrestricted Subsidiary, the Borrower or any of its Restricted Subsidiaries are
permitted to make Investments pursuant to the terms of Section 6.04(a)(i),
6.04(i) or 6.04(k), as applicable, in an amount equal to the Investments
previously made in the Subsidiary being designated an Unrestricted Subsidiary
and that have not been repaid by such Subsidiary as dividends or distributions
to any Loan Party, and (y) the amount of such Investments previously made by the
Borrower or any of its Restricted Subsidiaries in such Subsidiary being
designated an Unrestricted Subsidiary during the period from the Restatement
Date to the applicable date of determination, and that have not been repaid via
dividend or distribution to the Borrower or a Restricted Subsidiary, shall be
included in the calculation of the aggregate amount of Investments permitted
under Section 6.04(a)(i), 6.04(i) and 6.04(k).

 

(b)                                 that after giving effect to such
designation, will have no Indebtedness other than Non-Recourse Debt and
Indebtedness that is guaranteed pursuant to Section 6.01(p),

 

(c)                                  that, except as not prohibited by
Section 6.07, after giving effect to such designation is not party to any
transaction with the Borrower or any Restricted Subsidiary,

 

(d)                                 that after giving effect to such
designation, as to which (i) neither the Borrower nor any Restricted Subsidiary
has or would have any direct or indirect obligation for any obligation or
liability of such Unrestricted Subsidiary, and (ii) neither the Borrower nor any
Restricted Subsidiary is required to maintain or preserve such

 

46

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary’s financial condition or to cause such Person to achieve
any specified levels of operating results, other than, in the case of
clauses (i) and (ii), Guarantees that are permitted under Section 6.01 and
Section 6.04 by the Borrower or any Restricted Subsidiary of obligations of any
Unrestricted Subsidiary and other than the pledge by the Borrower or any
Restricted Subsidiary of its Equity Interests in such Unrestricted Subsidiary to
support Non-Recourse Debt of such Unrestricted Subsidiary.

 

If reasonably requested by the Administrative Agent, the Borrower shall have
provided appropriate evidence demonstrating its compliance with the
certifications set forth in the foregoing clause (a). If, at any time, any
Unrestricted Subsidiary ceases to comply with the requirements set forth in
clauses (b) through (d) of this definition, the applicable Unrestricted
Subsidiary shall immediately thereupon be deemed to be a Restricted Subsidiary
for all purposes of this Agreement and the other Loan Documents, including that
any Indebtedness of such Subsidiary will be deemed to have been incurred by a
Restricted Subsidiary of the Borrower as of such date.  The Borrower may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided, that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Borrower in an amount equal to
the outstanding Indebtedness of such Unrestricted Subsidiary on such date of
designation and such designation will only be permitted if no Default or Event
of Default would be in existence after giving effect to such designation.  On
the date of any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary (or on the date any Subsidiary is deemed to be a Restricted
Subsidiary pursuant to the second sentence of this paragraph), to the extent
that the Collateral and Guarantee Requirement or Section 5.10 requires such
Subsidiary that has been redesignated or deemed to be a Restricted Subsidiary to
take certain actions or enter into certain documents, such Subsidiary shall
promptly (and in any event within 60 days or such longer period of time as the
Collateral Agent may consent to in its sole discretion) comply therewith.

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.

 

Section 1.02                             Terms Generally.  The definitions set
forth or referred to in Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  Except as otherwise expressly provided herein, (i) any
reference in this Agreement to any Loan Document or any other agreement or
contract shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (ii) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any

 

47

--------------------------------------------------------------------------------


 

reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time. 
Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
(“GAAP”) and all terms of an accounting or financial nature shall be construed
and interpreted in accordance with GAAP, as in effect from time to time;
provided, that to the extent GAAP shall change after the Restatement Date, the
parties hereto agree to negotiate in good faith to modify the covenants herein
so that they may be construed and interpreted in accordance with GAAP as then in
effect, provided that until such modification has been agreed, the covenants
herein shall be interpreted, and all computations of amounts and ratios referred
to herein shall be made, on the basis of GAAP as in effect and applied
immediately before such change shall have become effective.

 

Section 1.03                             Effectuation of Transfers.  Each of the
representations and warranties of the Borrower contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

Section 1.04                             Existing Credit Agreement.  This
Agreement restates and replaces, in its entirety, the Existing Credit
Agreement.  Any reference in any of the other Loan Documents to the Existing
Credit Agreement (howsoever defined) shall mean this Agreement.

 

ARTICLE II
THE CREDITS

 

Section 2.01                             Revolving Facility Commitments. 
(a) Subject to the terms and conditions set forth herein, each Revolving
Facility Lender agrees to make Revolving Facility Loans, in each case from time
to time during the Availability Period, comprised of Eurodollar Loans and ABR
Loans to the Borrower in U.S. Dollars in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Facility Credit Exposure exceeding
such Lender’s Revolving Facility Commitment and (ii) the Revolving Facility
Credit Exposure exceeding the total Revolving Facility Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Facility Loans.  The
Revolving Facility shall be available as ABR Loans or Eurodollar Loans.

 

(b)                                 As of the Restatement Date and immediately
prior to giving effect to the transactions contemplated hereby, each of the
Existing Lenders has such Commitments in such aggregate principal amount as set
forth under the caption “Existing Credit Agreement Commitments” on
Schedule 2.01.

 

(c)                                  Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties of Borrower
set forth herein, each of the Existing Lenders shall continue its Commitments in
such aggregate principal amount as set forth under the “Restatement Date
Commitments” caption on Schedule 2.01.

 

(d)                                 Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties of Borrower
set forth herein, each of the New Lenders shall

 

48

--------------------------------------------------------------------------------


 

have, on the Restatement Date, such Commitments in such aggregate principal
amount as set forth under the “Restatement Date Commitments” caption on
Schedule 2.01.

 

(e)                                  Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties of Borrower
set forth herein, each of the Increasing Lenders shall have, on the Restatement
Date, such Commitments in such aggregate principal amount as set forth under the
“Restatement Date Commitments” caption on Schedule 2.01.

 

Section 2.02                             Loans and Borrowings.  (a) Each Loan to
the Borrower shall be made as part of a Borrowing consisting of Loans of the
same Type, (i) in the event of Revolving Facility Loans made by the Revolving
Facility Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder, (ii) in the event of
Swingline Loans, made by the Swingline Lenders ratably in accordance with their
respective Swingline Commitments, and (iii) in any other event, made by the
Lenders ratably in accordance with their respective Commitments; provided, that
the Loans to be made on the Restatement Date shall be sized such that, after
giving effect thereto, each of the Revolving Lenders will have Revolving Loans
outstanding proportionate to its Revolving Facility Percentage.  In the event
that the Borrower requests a Borrowing that, after giving effect thereto, would
cause the Revolving Facility Credit Exposure to exceed the total Revolving
Facility Commitments, then the request for such Borrowing shall be deemed to be
reduced to an amount equal to the difference between the total Revolving
Facility Commitments and the Revolving Credit Exposure.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                                 Each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided, that a Eurodollar Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Revolving Facility
Commitments.  At the time that each ABR Borrowing by the Borrower is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e).  Each Swingline Borrowing by the Borrower shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum.  Borrowings of more than one Type may be outstanding at the
same time; provided, that there shall not at any time be more than a total of
ten (10) Interest Periods in respect of Borrowings outstanding under the
Revolving Facility.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Stated Maturity Date.

 

49

--------------------------------------------------------------------------------


 

Section 2.03                             Requests for Borrowings.  To request a
Revolving Facility Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Borrowing consisting of
Eurodollar Loans, not later than 11:00 a.m., New York City time, three Business
Days before the date of the proposed Borrowing, (b) in the case of a Borrowing
consisting of ABR Loans, not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing, or (c) in the case of a
Borrowing consisting of ABR Loans to occur on the Restatement Date or the next
succeeding Business Day, not later than 11:00 a.m., New York City time, on the
Restatement Date.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or email of a
properly executed PDF to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Borrowing consisting of a
Eurodollar Loan, the initial Interest Period to be applicable thereto; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04                             Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, each Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time during the Availability Period
in U.S. Dollars, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding the Swingline Commitment, (ii) the outstanding Swingline Loans
of such Swingline Lender exceeding such Swingline Lender’s Swingline Commitments
or (iii) the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments; provided, that no Swingline Lender shall be required to
make a Swingline Loan to refinance an outstanding Swingline Borrowing.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.  All Swingline
Loans shall be ABR Loans under this Agreement.

 

(b)                                 To request a Swingline Borrowing, the
Borrower shall notify the Swingline Lenders of such request by telephone
(confirmed by a Swingline Borrowing Request

 

50

--------------------------------------------------------------------------------


 

by facsimile a copy of which shall also be delivered to the Administrative
Agent) not later than 11:00 a.m., New York City time on the day of the proposed
Swingline Borrowing.  Each such notice and Swingline Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the requested date (which shall be a
Business Day),

 

(ii)                                  the amount of the requested Swingline
Borrowing,

 

(iii)                               the term of such Swingline Loan, and

 

(iv)                              the location and number of the Borrower’s
account to which funds are to be disbursed.

 

Each Swingline Lender shall make each Swingline Loan to be made by it hereunder
in accordance with Section 2.02(a) on the proposed date thereof by wire transfer
of immediately available funds by 3:00 p.m., New York City time, to the account
of the Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of a Revolving L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

 

(c)                                  A Swingline Lender may by written notice
given to the Administrative Agent (and to the other Swingline Lenders) not later
than 10:00 a.m., New York City time on any Business Day, require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it.  Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the applicable Swingline Lender, such Revolving
Facility Lender’s Revolving Facility Percentage of such Swingline Loan or
Loans.  Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Facility Lender shall comply with its payment obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Facility Lender (and Section 2.06 shall apply, mutatis mutandis, to such payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Swingline Lender the amounts so received by it from the Revolving
Facility Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments by the Borrower in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the applicable Swingline Lender. 
Any amounts received by a Swingline Lender from the Borrower (or any other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
remitted

 

51

--------------------------------------------------------------------------------


 

promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided, that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

(d)                                 Each Revolving Lender acknowledges and
agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section 4.01
unless, at least one Business Day prior to the time such Swingline Loan was
made, the Required Lenders shall have notified the Swingline Lender (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.01 would not be satisfied if such Swingline
Loan were then made (it being understood and agreed that, in the event the
Swingline Lender shall have received any such notice, it shall have no
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist).

 

Section 2.05                             Letters of Credit.  (a) General. 
Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of Letters of Credit denominated in U.S. Dollars for its own
account or on behalf of any Restricted Subsidiary in a form, and containing
terms, acceptable to the applicable Issuing Bank, at any time and from time to
time during the Availability Period and prior to the date that is five Business
Days prior to the Stated Maturity Date.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement or instrument
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal (other than an automatic renewal in accordance with
paragraph (c) of this Section) or extension of an outstanding Letter of Credit),
the Borrower shall deliver by hand or facsimile (or transmit by other electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent two
Business Days in advance of the requested date of issuance, amendment, renewal
or extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued,

 

52

--------------------------------------------------------------------------------


 

amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the Revolving Facility Credit Exposure shall not exceed the total
Revolving Facility Commitments and (ii) the aggregate available amount of all
Letters of Credit issued by any Issuing Bank shall not exceed such Issuing
Bank’s Revolving L/C Commitment; provided, however, no Issuing Bank shall be
required to make any Revolving L/C Disbursement without such Issuing Bank’s
prior written approval if, after giving effect thereto, such Issuing Bank’s
Revolving L/C Commitment would exceed U.S. $20,000,000.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) unless
the applicable Issuing Bank agrees to a later expiration date, the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Stated Maturity Date;
provided, that any Letter of Credit with a one-year tenor may provide for the
automatic renewal thereof for additional one-year periods (which, in no event,
shall extend beyond the date referred to in clause (ii) of this paragraph (c)).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Facility Lender’s Revolving Facility Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Facility Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent for the account of
the applicable Issuing Bank, in U.S. Dollars such Revolving Facility Lender’s
Revolving Facility Percentage of each Revolving L/C Disbursement made by such
Issuing Bank not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Bank shall make any Revolving L/C Disbursement in respect of a Letter of Credit,
the Borrower shall reimburse such Revolving L/C Disbursement by paying to the
Administrative Agent an amount equal to such Revolving L/C Disbursement in
U.S. Dollars, not later than 3:00 p.m., New York City time, on the Business Day
immediately following the date the Borrower receives notice under
paragraph (g) of this Section of such Revolving L/C Disbursement; provided, that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Loan in an equivalent amount, and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Loan or Borrowing, as applicable.  If the Borrower fails to reimburse
any Revolving

 

53

--------------------------------------------------------------------------------


 

L/C Disbursement when due, then the Administrative Agent shall promptly notify
the applicable Issuing Bank and each other Revolving Facility Lender of the
applicable Revolving L/C Disbursement, the payment then due from the Borrower
and, in the case of a Revolving Facility Lender, such Lender’s Revolving
Facility Percentage thereof.  Promptly following receipt of such notice, each
Revolving Facility Lender shall pay to the Administrative Agent in U.S. Dollars
its Revolving Facility Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank in U.S. Dollars the amounts so
received by it from the Revolving Facility Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any Revolving L/C Disbursement shall not constitute a Loan and
(other than the funding of an ABR Loan as contemplated above) shall not relieve
the Borrower of its obligation to reimburse such Revolving L/C Disbursement.

 

(f)                                   Obligations Absolute.  The obligation of
the Borrower to reimburse Revolving L/C Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder; provided, that, in each case, payment by the applicable Issuing Bank
shall not have constituted gross negligence or willful misconduct as determined
in a final, non-appealable judgment of a court of competent jurisdiction. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided, that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by the non-appealable judgment of a court having competent jurisdiction to have
been caused by (A) such Issuing Bank’s failure to exercise reasonable care when
determining

 

54

--------------------------------------------------------------------------------


 

whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof or (B) such Issuing Bank’s refusal to issue a Letter of
Credit to the extent that all conditions to issuance have been fully satisfied 
in accordance with the terms of this Agreement.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct as
determined in a final, nonappealable judgment of a court of competent
jurisdiction on the part of the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised reasonable care in each such determination and each
refusal to issue a Letter of Credit shall not result in any liability or
responsibility.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by facsimile) of such demand for payment
and whether such Issuing Bank has made or will make a Revolving L/C Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Facility Lenders with respect to any such Revolving L/C
Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any Revolving L/C Disbursement, then, unless the Borrower shall reimburse
such Revolving L/C Disbursement in full on the date such Revolving L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such Revolving L/C Disbursement is made to but
excluding the date that the Borrower reimburses such Revolving L/C Disbursement
in full, at the rate per annum equal to the rate per annum then applicable to
ABR Loans; provided, that, if such Revolving L/C Disbursement is not fully
reimbursed by the Borrower when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph
shall be paid to the Administrative Agent for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

 

(i)                                     Replacement of an Issuing Bank.  An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12.  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous

 

55

--------------------------------------------------------------------------------


 

Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, (i) in the case of an Event of Default
described in Section 7.01(h) or 7.01(i), as provided in the following proviso or
(ii) in the case of any other Event of Default or to the extent required by
Section 2.11(b), on the second Business Day following the date on which the
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon; provided, that, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind.  The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Sections 2.11(b) or 2.22(b).  Each such deposit pursuant to this
paragraph or pursuant to Sections 2.11(b) or 2.22(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement and the Borrower hereby grants
to the Administrative Agent and its bailees for the benefit of the
Administrative Agent, each Issuing Bank and the Lenders a security interest in
such deposits (including all interest thereon and all proceeds thereof) and any
deposit or securities accounts in which such deposits are held to secure the
repayment of the Obligations under and in connection with the Letters of Credit
and all other Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (A) for so
long as an Event of Default shall be continuing, the Administrative Agent and
(B) at any other time, the Borrower, in each case, in term deposits constituting
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for Revolving L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the Revolving L/C
Reimbursement Obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans to the Borrower has been accelerated (but
subject to the consent of Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.  If the

 

56

--------------------------------------------------------------------------------


 

Borrower is required to provide an amount of cash collateral hereunder pursuant
to Sections 2.11(b) or 2.22(b), such amount together with interest thereon (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the Borrower would remain
in compliance with Section 2.11(b) or Section 2.22(b), respectively, and no
Default or Event of Default shall have occurred and be continuing.

 

(k)                                 Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Administrative Agent designate up to
four Lenders that agree (in their sole discretion) to act in such capacity and
are reasonably satisfactory to the Administrative Agent as Issuing Banks.  Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

 

(l)                                     Reporting.  Each Issuing Bank shall
(i) provide to the Administrative Agent copies of any notice received from the
Borrower pursuant to Section 2.05(b) promptly upon receipt thereof, (ii) provide
the Administrative Agent with a copy of the Letter of Credit, or the amendment,
renewal or extension of the Letter of Credit, as applicable, on the Business Day
on which such Issuing Bank issues, amends, renews or extends any Letter of
Credit, (iii) on each Business Day on which such Issuing Bank makes any
Revolving L/C Disbursement, advise the Administrative Agent of the date of such
Revolving L/C Disbursement and the amount of such Revolving L/C Disbursement,
(iv) furnish the Administrative Agent with such other information as the
Administrative Agent shall reasonably request and (v) on any Business Day on
which the Borrower fails to reimburse a Revolving L/C Disbursement required to
be reimbursed to such Issuing Bank on such day, notify the Administrative Agent
of the date of such failure and the amount of such Revolving L/C Disbursement. 
If requested by any Lender, the Administrative Agent shall provide copies to
such Lender of the documents referred to in clause (ii) of the preceding
sentence.

 

(m)                             L/C Exposure Determination.  For purposes of
determining availability under this Agreement, the amount of a Letter of Credit
that, by its terms, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

Section 2.06                             Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it to the Borrower hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided, that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to such account of the Borrower as is
designated by the Borrower in the Borrowing Request; provided, that ABR Loans
made to finance the reimbursement of a Revolving L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.07                             Interest Elections.  (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or email of a properly executed PDF to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

58

--------------------------------------------------------------------------------


 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.

 

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to one of its Eurodollar Loans prior to
the end of the Interest Period applicable thereto, then, unless such Loan is
repaid as provided herein, at the end of such Interest Period, such Eurodollar
Loan shall be continued as a Eurodollar Loan with the same Interest Period as
previously was applicable thereto; provided that if such continuation would
result in a violation of Section 2.02(d), then such Eurodollar Loan shall
instead be converted to an ABR Loan at the end of the immediately preceding
Interest Period.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders (unless such Event of Default is an Event of Default under
Section 7.01(h) or (i), in which case no such request shall be required), so
notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

(f)                                   Notwithstanding the foregoing, the
interest election made by the Borrower as of the date of its last Interest
Election Request pursuant to the Existing Credit Agreement, shall remain in
effect until the Borrower delivers an Interest Election Request pursuant to the
requirements of this Section 2.07.

 

Section 2.08                             Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Revolving Facility
Commitments shall terminate on the Stated Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Facility Commitments; provided, that
(i) each reduction of the Revolving Facility Commitments shall be in an amount
that is an integral multiple of U.S.$500,000 and not less than U.S.$2.0 million
(or, if less, the remaining amount of the Revolving Facility Commitments), and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans by the Borrower in accordance with Section 2.11, the
Revolving Facility Credit Exposure would exceed the total Revolving Facility
Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Facility Commitments under paragraph (b) of this Section at

 

59

--------------------------------------------------------------------------------


 

least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided, that a notice
of termination of the Revolving Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Facility Commitments shall be permanent.

 

(d)                                 Each reduction of the Revolving Facility
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Facility Commitments.

 

Section 2.09                             Promise to Repay Loan; Evidence of
Debt.  (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan on the Stated Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Stated Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least seven Business Days after such Swingline Loan is made;
provided, that on each date that a Revolving Facility Borrowing (other than a
Borrowing that is required to finance the reimbursement of a Revolving L/C
Disbursement contemplated by Section 2.05(e)) is made, the Borrower shall repay
all Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Facility and the Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder, and (iii) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
absent manifest error of the existence and amounts of the obligations recorded
therein; provided, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans made in accordance with the terms
of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note substantially in the form of Exhibit G. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest

 

60

--------------------------------------------------------------------------------


 

thereon shall at all times (including, to the extent requested by any assignee,
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.10                             Repayment of Loans.  (a) All Loans
shall be due and payable as set forth in Section 2.09(a).

 

(b)                                 (i) all Net Proceeds pursuant to
Section 2.11(c) and repayments of Loans pursuant to Section 2.11(e) shall be
(A) first, applied ratably among the Swingline Lenders to prepay any outstanding
Swingline Loans and (B) second, if any excess remains after prepaying all
Swingline Loans then outstanding, applied ratably among the Revolving Facility
Lenders to prepay any Revolving Facility Loans then outstanding (without any
corresponding required reduction in Revolving Facility Commitments); (ii) any
optional prepayments of the Revolving Facility Loans pursuant to
Section 2.11(a) or mandatory prepayments of the Revolving Facility Loans
pursuant to Section 2.11(b) shall be applied ratably among the Revolving
Facility Lenders; and (iii) any mandatory payments or prepayments pursuant to
Section 2.11(e) shall be applied as set forth in Section 9.23.  For the
avoidance of doubt, the phrase “ratably among the Swingline Lenders” shall mean
ratably based upon the respective Swingline Exposures of the Swingline Lenders
at the time of such prepayment, and the phrase “ratably among the Revolving
Facility Lenders” shall mean ratably based upon the respective Revolving
Facility Credit Exposures of the Revolving Facility Lenders at the time of such
prepayment.

 

(c)                                  Prior to any repayment of any Borrowing,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by facsimile) of such
selection not later than 2:00 p.m., New York City time, (i) in the case of an
ABR Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurodollar Borrowing, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Lenders at the time of
such repayment).  To the extent that Section 2.04(c) permits the Borrower to
repay a Swingline Borrowing directly to the Swingline Lender (and the Borrower
does make repayment directly to the Swingline Lender), prior to any repayment of
a Swingline Borrowing hereunder, the Borrower shall select the Borrowing or
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed promptly in writing) of such selection not later than 1:00 p.m., New
York City time, on the scheduled date of such repayment, and to the extent that
Section 2.04(c) requires the Borrower to make repayments of Swingline Borrowings
directly to the Administrative Agent, the procedure and timing set forth in the
immediately preceding sentence shall control.

 

(d)                                 All mandatory prepayments and, to the extent
that the Borrower fails to make the selection required by Section 2.10(c) above,
any payment, repayment, or voluntary prepayment shall be applied:  first,
ratably among any Revolving Facility Loans constituting ABR Loans, if any, until
repaid in full, and second, to any Revolving Facility Loans constituting
Eurodollar Loans having the same Interest Period, beginning with such Eurodollar
Loans having the shortest remaining Interest Period, until repaid in full;
provided, that to the extent amounts

 

61

--------------------------------------------------------------------------------


 

are being applied in accordance with Section 9.23(d), such amounts shall first
be applied ratably among all Swingline Loans then proceeding as set forth above
in this Section 2.10(d).

 

Section 2.11                             Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay Revolving
Facility Loans in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in the form of Exhibit B hereto
provided in accordance with Section 2.10(c).

 

(b)                                 If on any date, the Administrative Agent
notifies the Borrower that the Revolving Facility Credit Exposure exceeds the
aggregate Revolving Facility Commitments of the Lenders on such date (for any
reason, including a partial reduction of the Revolving Facility Commitments),
the Borrower shall, as soon as practicable and in any event within two Business
Days following such date, prepay the outstanding principal amount of any
Revolving Facility Loans (and, to the extent after giving effect to such
prepayment, the Revolving Facility Credit Exposure still exceeds the aggregate
Revolving Facility Commitments of the Lenders, deposit cash collateral in an
account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the Administrative
Agent) pursuant to Section 2.05(j)) such that the aggregate amount so prepaid by
the Borrower and cash collateral so deposited) shall be sufficient to reduce the
Revolving Facility Credit Exposure to an amount not to exceed the aggregate
Revolving Facility Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Revolving Facility Loans prepaid.  The Administrative Agent shall give
prompt notice of any prepayment required under this Section 2.11(b) to the
Borrower and the Lenders.

 

(c)                                  The Borrower shall apply all Net Proceeds
received by it or its Restricted Subsidiaries promptly upon (and in any event
within three Business Days of) receipt thereof to prepay any outstanding Loan in
accordance with paragraphs (b) and (c) of Section 2.10.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made by the
Borrower pursuant to paragraph (c) of this Section 2.11 at least three Business
Days prior to the date of such prepayment.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
Lender of the contents of the Borrower’s prepayment notice and of such Lender’s
pro rata share of the prepayment.

 

(e)                                  In the event of any termination of all the
Revolving Facility Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Facility Loans and
all its outstanding Swingline Loans and terminate all its outstanding Letters of
Credit and/or cash collateralize such Letters of Credit in accordance with
Section 2.05(j).

 

Section 2.12                             Fees.  (a) The Borrower agrees to pay
to the Administrative Agent for the account of each Lender (other than any
Defaulting Lender), without duplication of any other amounts paid to such
Lender, on the last Business Day of March, June, September and December

 

62

--------------------------------------------------------------------------------


 

in each year, and on the date on which the Revolving Facility Commitments of all
the Lenders shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter up until the last day of such quarter (or
other period commencing with the Restatement Date (or the last date on which
such fee was paid) and ending with the last day of such quarter or the Stated
Maturity Date or the date on which the last of the Commitments of such Lender
shall be terminated, as applicable) at the rate per annum equal to the
Applicable Margin.

 

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero.  The
Commitment Fee due to each Lender shall begin to accrue on the Restatement Date
and shall cease to accrue on the date on which the last of the Commitments of
such Lender shall be terminated as provided herein.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Facility Lender (other
than any Defaulting Lender), on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fee (a “Revolving L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding any portion
thereof attributable to unreimbursed Revolving L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Restatement Date, or
the last date on which such fee was paid and ending with the last day of the
quarter in which such date occurs, the Stated Maturity Date or the date on which
the Revolving Facility Commitments shall be terminated, as applicable) at the
rate per annum equal to the Applicable Margin for Eurodollar Revolving Facility
Borrowings effective for each day in such period.

 

(c)                                  The Borrower from time to time agrees to
pay to each Issuing Bank, for its own account, (i) on the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall terminate as provided
herein, a fronting fee in an amount equal to the greater of (A) $500 and
(B) 0.125% per annum of the daily average stated amount of such Letter of
Credit, in respect of each Letter of Credit issued by such Issuing Bank for the
period from and including the date of issuance of such Letter of Credit to and
including the termination of such Letter of Credit, plus (ii) in connection with
the issuance, amendment or transfer of any such Letter of Credit or any
Revolving L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing charges (collectively, “Issuing Bank Fees”).  All Revolving L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, an agency fee
(the “Agency Fee”), in the amount, and on the terms and conditions, set forth in
that certain Extended Revolving Credit Facility Fee Letter, dated as of
October 31, 2013, by and among the Borrower, RBS and RBSSI (as amended,
restated, replaced, supplemented or otherwise modified from time to time).

 

63

--------------------------------------------------------------------------------


 

(e)                                  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Bank.  Once paid, none of the Fees shall
be refundable under any circumstances.

 

Section 2.13                             Interest.  (a) The Borrower shall pay
interest on the unpaid principal amount of each ABR Loan at the Alternate Base
Rate plus the Applicable Margin.

 

(b)                                 The Borrower shall pay interest on the
unpaid principal amount of each Eurodollar Loan at the Adjusted Eurodollar Rate
for the Interest Period in effect for such Eurodollar Loan plus the Applicable
Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any Fees or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, the Borrower shall pay interest on such overdue
amount, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2.00% plus the rate applicable
to ABR Loans in paragraph (a) of this Section; provided, that this
paragraph (c) shall not apply to any Default or Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

 

(d)                                 Accrued interest on each Loan shall be
payable by the Borrower in arrears on each Interest Payment Date for such Loan,
and upon the earlier of the Stated Maturity Date and the termination of the
Revolving Facility Commitments; provided, that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All computations of interest shall be made
by the Administrative Agent taking into account the actual number of days
occurring in the period for which such interest is payable pursuant to this
Section, and (i) if based on the Alternate Base Rate (if based on the Prime
Rate), a year of 365 days or 366 days, as the case may be; or (ii) otherwise, on
the basis of a year of 360 days.

 

Section 2.14                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such

 

64

--------------------------------------------------------------------------------


 

Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable to such Borrowing, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing or shall be made as a Borrowing bearing interest at such rate as the
Required Lenders shall agree adequately reflects the costs to the Revolving
Facility Lenders of making the Loans comprising such Borrowing.

 

Section 2.15                             Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, compulsory loan, special deposit, liquidity, FDIC insurance or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate) or Issuing Bank; or

 

(ii)                                  impose on any Lender or Issuing Bank or
the London interbank market any tax, costs, expenses or other condition
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein (including a condition similar to the events described in
clause (i) above in the form of a tax, cost or expense) (except in each case
(A) for Indemnified Taxes indemnified pursuant to Section 2.17 and Excluded
Taxes and (B) for changes in the rate of tax on the overall rate of net income
of such Lender);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) (except in each
case (A) for Indemnified Taxes indemnified pursuant to Section 2.17 and Excluded
Taxes and (B) for changes in the rate of tax on the overall rate of net income
of such Lender), then the Borrower will pay to such Lender or Issuing Bank, as
applicable (for the account of such Lender or Issuing Bank, as applicable), such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered in
connection therewith.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or any of the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by

 

65

--------------------------------------------------------------------------------


 

such Issuing Bank or as a consequence of the Commitments to make any of the
foregoing, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered in connection therewith.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(d)                                 As promptly as possible after any Lender or
any Issuing Bank has determined that it will make a request for increased
compensation pursuant to this Section 2.15, such Lender or Issuing Bank shall
notify the Borrower thereof.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
Issuing Bank, as applicable, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided, further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurodollar Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in U.S. Dollars of a
comparable

 

66

--------------------------------------------------------------------------------


 

amount and period from other banks in the Eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.17                             Taxes.  (a) Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except to the extent
such withholding or deduction is required by applicable law.  If a Loan Party,
the Administrative Agent or any other Person acting on behalf of the
Administrative Agent in regards to payments hereunder shall be required to
deduct Indemnified Taxes or Other Taxes from such payments by applicable law,
then (i) the sum payable by the Loan Party shall be increased as necessary so
that after making all required deductions for Indemnified Taxes and Other Taxes
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender, or Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes and Other Taxes been made, (ii) such Loan Party,
Administrative Agent or other Person acting on behalf of the Administrative
Agent shall make such deductions and  (iii) such Loan Party, Administrative
Agent or other Person acting on behalf of the Administrative Agent shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

 

(b)                                 In addition, each Loan Party shall pay any
Other Taxes payable on account of any obligation of such Loan Party and upon the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (other than Indemnified Taxes or Other Taxes resulting from gross
negligence or willful misconduct of the Administrative Agent, such Lender or
such Issuing Bank as determined in the final, nonappealable judgment of a court
of competent jurisdiction) without duplication of any amounts indemnified under
Section 2.17(a)) imposed or assessed on (and whether or not paid directly by)
the Administrative Agent or such Lender or Issuing Bank, as applicable, with
respect to any payment by or on account of any obligation of such Loan Party
under, or otherwise with respect to, any Loan Document (including Indemnified
Taxes or Other

 

67

--------------------------------------------------------------------------------


 

Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, that a
certificate as to the amount of such payment, liability, imposition or
assessment  and setting forth in reasonable detail the basis and calculation for
such payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error of the Lender, an
Issuing Bank or the Administrative Agent, as applicable.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender or Issuing Bank that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it may lawfully do so, deliver to the
Borrower and the Administrative Agent two copies of U.S. Internal Revenue
Service Form W-8BEN (claiming the benefits of an applicable income tax treaty),
W-8EXP, W-8IMY (together with any required attachments) or Form W-8ECI, or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a statement substantially in the form of Exhibit H and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender (with any other required
forms attached) claiming complete exemption from or a reduced rate of
U.S. federal withholding tax on all payments by or on behalf of the Borrower
under this Agreement and the other Loan Documents.  Each Lender or Issuing Bank
that is not a Non-U.S. Lender shall, to the extent it may lawfully do so,
deliver to the Borrower and the Administrative Agent two copies of U.S. Internal
Revenue Service Form W-9, properly completed and duly executed by such Lender or
Issuing Bank, claiming complete exemption (or otherwise establishing an
exemption) from U.S. backup withholding on all payments under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Lender or
Issuing Bank, to the extent it may lawfully do so, on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation).  In
addition, each Lender or Issuing Bank, to the extent it may lawfully do so,
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender or Issuing Bank.  Each Lender or
Issuing Bank shall promptly notify the Borrower and the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower or the Administrative Agent (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose).  Without limiting the foregoing, any Lender or Issuing Bank that is
entitled to an exemption from or reduction of withholding Tax otherwise
indemnified against by a Loan Party pursuant to this Section 2.17 with respect
to payments under any Loan Document shall deliver to the Borrower or the
relevant Governmental Authority (with a copy to the Administrative Agent), to
the extent such Lender or Issuing Bank is legally entitled to do so, at the time
or times prescribed by applicable law such properly completed and executed
documentation prescribed by applicable law as may reasonably

 

68

--------------------------------------------------------------------------------


 

be requested by the Borrower or the Administrative Agent to permit such payments
to be made without such withholding tax or at a reduced rate; provided, that in
such Lender’s or Issuing Bank’s judgment such completion, execution or
submission would not materially prejudice such Lender or Issuing Bank.

 

(f)                                   The Administrative Agent shall deliver to
the Borrower, on or before the Restatement Date, two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a United States person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a United States person with respect to such payments), with the effect that
the Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

 

(g)                                  If the Administrative Agent, any Lender or
any Issuing Bank determines, in good faith and in its sole discretion, that it
has received a refund of Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, Lender or Issuing Bank
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, Lender or Issuing Bank in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent, Lender or Issuing Bank,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, Lender or Issuing
Bank in the event such Administrative Agent, Lender or Issuing Bank is required
to repay such refund to such Governmental Authority.  This paragraph shall not
be construed to require the Administrative Agent, Lender or Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Loan Parties or any other Person.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of Revolving L/C Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New
York City time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to each Issuing Bank or the applicable Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05
shall be made directly to the Persons entitled

 

69

--------------------------------------------------------------------------------


 

thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of (i) principal or interest in respect of any Loan or
(ii) Revolving L/C Reimbursement Obligations shall in each case be made in
U.S. Dollars.  All payments of other amounts due hereunder or under any other
Loan Document shall be made in U.S. Dollars.  Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed Revolving L/C Disbursements,
interest, fees and other amounts then due from the Borrower hereunder, such
funds shall be applied first, to Administrative Agent’s fees and reimbursable
expenses then due and payable pursuant to any of the Loan Documents; second, to
all reimbursable expenses of the Lenders and all fees and reimbursable expenses
of each Issuing Bank then due and payable pursuant to any of the Loan Documents,
ratably among the Lenders and each Issuing Bank in proportion to the respective
amounts of such fees and expenses payable to them; third, to interest and fees
then due and payable hereunder, ratably among the Lenders and each Issuing Bank
in proportion to the respective amounts of such interest and fees payable to
them; fourth, to the principal balance of the Loans, until the same shall have
been paid in full, ratably among the Lenders in proportion to such Lender’s
Revolving Facility Percentage; and fifth, after the Loans have been paid in full
and to the extent otherwise required under this Agreement, to cash collateralize
the Letters of Credit in an amount in cash equal to the Revolving L/C Exposures
as of such date plus any accrued and unpaid fees thereon.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim, through the application of any proceeds of
Collateral or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in Revolving L/C Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in Revolving L/C Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in Loans and participations in Revolving L/C
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in Revolving L/C Disbursements; provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Revolving L/C Disbursements to any assignee or participant,
other than to the

 

70

--------------------------------------------------------------------------------


 

Borrower or any Restricted Subsidiary (as to which the provisions of this
paragraph (c) shall apply).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment by the
Borrower is due to the Administrative Agent for the account of the Lenders or
the applicable Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b) or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.15, or if the
Borrower or any other Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower or any other Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04, all its interests, rights and obligations under this Agreement to
an assignee that shall assume such

 

71

--------------------------------------------------------------------------------


 

obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and, solely in the case of an
assignment of Revolving Facility Commitments and/or Revolving Facility Loans,
each Issuing Bank and each Swingline Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Revolving L/C Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination, which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then provided no Event of
Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans and Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent and, solely in the case of an assignment of Revolving Facility Commitments
and/or Revolving Facility Loans, each Issuing Bank and each Swingline Lender,
provided, that:  (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon.  In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04 (it being understood that, unless
otherwise agreed to by the parties, the Replacement Lender or the Borrower shall
be responsible for paying the processing and recordation fee described in
Section 9.04(b)(v)); provided that the assignment shall be effective regardless
of whether the Non-Consenting Lender executes the applicable Assignment and
Acceptance.

 

Section 2.20                             Increase in Revolving Facility
Commitments.  (a) From time to time following the earlier of (i) completion of
the syndication of the Revolving Facility (as reasonably determined by the
Administrative Agent) and (ii) the date 90 days after the Restatement Date, and
in no event on more than five separate occasions, the Borrower may by written
notice to the Administrative Agent elect to request an increase to the existing
Revolving Facility Commitments (all such increases, collectively, the
“Incremental Commitments”), in an aggregate principal amount not to exceed
U.S.$200.0 million and, on any one such occasion, not less than
U.S.$10.0 million.  Such notice shall specify the date (an “Increased Amount
Date”) on which the Borrower proposes that the Incremental Commitments shall be
made available, which shall be a date not less than five Business Days after the
date on which such notice is delivered to the Administrative Agent.  The
Borrower shall notify the Administrative Agent in writing of the identity of
each Revolving Facility Lender or other financial institution (which in any
event shall not be the Borrower or an Affiliate of the Borrower) reasonably
acceptable to the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent, and in the case of any Person committing to an Incremental
Commitment, reasonably acceptable to each Issuing Bank and the Swingline Lender
(each, an “Incremental Lender”) to whom the Incremental Commitments have been
allocated (in accordance with this Section) and the amounts of such
allocations.  For the avoidance of doubt, in no case shall any Lender be
required to increase its Revolving Facility Commitment pursuant to this
Section 2.20 or otherwise.  Such Incremental Commitments shall become effective
as of such Increased Amount Date; provided, that (1) on such Increased Amount
Date, before and after giving effect to such Incremental Commitments (a) no
Default or Event of Default shall exist; (b) the representations and warranties
contained in Article III and the other Loan Documents shall be true and correct
in all material respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date; and
(c) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis, with the Financial Performance Covenants recomputed as at the
last day of the most recently ended fiscal quarter of the Borrower and its
Restricted Subsidiaries; (2) simultaneously with delivering such written notice
to the Administrative Agent regarding such increase to the existing Revolving
Facility Commitments, the Borrower shall have delivered a written certificate to
the Administrative Agent as to each item specified in clause (1) of this
proviso; (3) such increase in the Incremental Commitments shall be evidenced by
one or more joinder agreements executed and delivered to Administrative Agent by
each Incremental Lender, each such Incremental Lender shall be recorded in the
register; and each such Incremental Lender shall be reasonably satisfactory to
the Administrative Agent and subject to the requirements set forth in
Section 2.17(e); (4) the Borrower shall make any payments required pursuant to
Section 2.16 in connection with the provisions of the Incremental Commitments;
(5) the Borrower and its Affiliates shall not be permitted to commit to or
participate in any Incremental Commitments; and (6) if the Applicable Margin for
any Incremental Revolving Loan exceeds the then-applicable Applicable Margin for
the Revolving Facility by more than 50 basis points (the excess of (A) such
Applicable Margin for the Incremental Revolving Loan over (B) the Applicable
Margin for the Revolving Facility plus 50 basis points being the relevant
“Margin Differential”), then the Applicable Margin for the Revolving Facility
Commitments (other than any Incremental Commitment) shall automatically be
increased by the Margin Differential effective upon the date that the relevant
Incremental Commitment becomes effective.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any joinder agreements in connection with
any Incremental Commitments as described in the preceding sentence, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Commitments
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments without the consent of any Lender.

 

(b)                                 On any Increased Amount Date on which
Incremental Commitments are effected, subject to the satisfaction of the terms
and conditions in the foregoing clause (a), (i) each of the existing Revolving
Facility Lenders shall assign to each of the Incremental Lenders, and each of
the Incremental Lenders shall purchase from each of the existing Revolving
Facility Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Facility Loans and participations in Letters of Credit and
Swingline Loans outstanding on such Increased Amount Date that will result in,
after giving effect to all such assignments and purchases, such Revolving
Facility Loans and participations in Letters of Credit and Swingline Loans being
held by existing Revolving Facility Lenders and Incremental Lenders ratably in

 

73

--------------------------------------------------------------------------------


 

accordance with their Revolving Facility Commitments after giving effect to the
addition of such Incremental Commitments to the Revolving Facility Commitments,
(ii) each Incremental Commitment shall be deemed for all purposes a Revolving
Facility Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Facility Loan and have the same terms as any existing
Revolving Facility Loan and (iii) to the extent that an Incremental Lender was
not already a Lender, such Incremental Lender shall become a Lender with respect
to the Revolving Facility Commitments and all matters relating thereto.

 

(c)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt of the Borrower’s notice of an Increased Amount
Date and, in respect thereof, the Incremental Commitments and the Incremental
Lenders.

 

(d)                                 As a condition precedent to the Borrower’s
incurrence of additional Indebtedness pursuant to this Section 2.20, (i) the
Borrower shall, and shall cause each Subsidiary Loan Party to, enter into, and
deliver to the Administrative Agent and the Collateral Agent, reaffirmations of
the guarantees and the security interests and Liens granted by such Persons
under the Collateral Documents in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (ii) with respect to any
Mortgaged Property, the Borrower shall, and shall cause each Subsidiary Loan
Party to, enter into, and deliver to the Administrative Agent and the Collateral
Agent, upon the reasonable request of the Administrative Agent or the Collateral
Agent (A) mortgage modifications or new Mortgages with respect to any Mortgaged
Property in each case in proper form for recording in the relevant jurisdiction
and in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent and (B) all other items reasonably requested by the Collateral
Agent that are reasonably necessary to maintain the continuing perfection or
priority of the Lien of the Mortgages as security for such Obligations.

 

Section 2.21                             Illegality.  If any Lender reasonably
determines that any change in law has made it unlawful, or that any Governmental
Authority has asserted after the Restatement Date that it is unlawful, for any
Lender or its applicable lending office to make or maintain any Eurodollar
Loans, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings, as the
case may be, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all such
Eurodollar Borrowings of such Lender to ABR Borrowings on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.22                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 Fees shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender pursuant to
Section 2.12(a).

 

74

--------------------------------------------------------------------------------


 

(b)                                 If any Swingline Exposure or Revolving L/C
Exposure exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure or Revolving L/C Exposure shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Facility Percentages but
only to the extent (A) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Facility Commitment and (B) the conditions set
forth in Section 4.01 are satisfied at such time;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within five Business Days following notice by the Administrative Agent
(A) first, prepay such Swingline Exposure and (B) second, cash collateralize
such Defaulting Lender’s Revolving L/C Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.05(j) for so long as such Revolving L/C
Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Revolving L/C Exposure pursuant to
Section 2.22(b)(ii)(B), the Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12 with respect to such Defaulting
Lender’s Revolving L/C Exposure during the period such Defaulting Lender’s
Revolving L/C Exposure is cash collateralized;

 

(iv)                              if the Swingline Exposure or Revolving L/C
Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(b)(i), then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Facility Percentage; and

 

(v)                                 if any Defaulting Lender’s Revolving L/C
Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.22(b)(i) or (ii), then, without prejudice to any rights or remedies of
the applicable Issuing Bank or any Lender hereunder, but subject
Section 2.22(e) below, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving L/C Commitment that was utilized by such Revolving L/C
Exposure) and all Revolving L/C Participation Fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s  Revolving L/C Exposure
shall be payable to the applicable Issuing Bank until such Revolving L/C
exposure is cash collateralized and / or reallocated.

 

(c)                                  So long as any Lender is a Defaulting
Lender, no Swingline Lender shall be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Revolving Facility Commitments of the non-Defaulting Lenders or cash collateral
has been provided by the Borrower in accordance with Section 2.22(b), and
participating interests in

 

75

--------------------------------------------------------------------------------


 

any such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(b)(i) (and Defaulting Lenders shall not participate therein).

 

(d)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender, (iii) third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, (iv) fourth, if so
determined by the Administrative Agent or requested by an Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (v) fifth, to
the payment of any amounts owing to the Lenders, an Issuing Bank or a Swingline
Lender as a result of any then final and nonappealable judgment of a court of
competent jurisdiction obtained by any Lender, an Issuing Bank or such Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vi) sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any then final and nonappealable judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement and (vii) seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, that with respect to this
clause (vii), that if such payment is (A) a prepayment of the principal amount
of any Loans in respect of which a Defaulting Lender has funded its
participation obligations and (B) made at a time when the conditions set forth
in Section 2.11 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to
Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(e)                                  In the event that the Administrative Agent,
the Borrower, each Issuing Bank and each Swingline Lender each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and Revolving L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Facility Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Facility Percentage.

 

76

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Restricted Subsidiaries (except as otherwise noted
below), that:

 

Section 3.01                             Organization; Powers.  The Borrower and
each Subsidiary Loan Party (a) is duly organized, and validly existing in the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) and qualified to do business
in each jurisdiction (including its jurisdiction of incorporation, organization
or formation) where such qualification is required, except where the failure,
individually or in the aggregate, to so qualify or to be in good standing could
not reasonably be expected to have a Material Adverse Effect and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.

 

Section 3.02                             Authorization.  The execution, delivery
and performance by the Borrower and each Subsidiary Loan Party of each Loan
Document to which it is a party, and the Borrowings hereunder and the
Transactions (a) have been duly authorized by all necessary corporate,
stockholder, limited liability company or partnership action required to be
obtained by the Borrower and each Subsidiary Loan Party and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Restricted Subsidiary, (B) any applicable order
of any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, lease, agreement or other instrument to
which the Borrower or any Restricted Subsidiary is a party or by which any of
them or any of their respective property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, lease, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clauses (i)(C) or (ii) of this clause (b), could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (c) will not
result in the creation or imposition of any Lien upon or with respect to any
Property now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary, other than the Liens permitted by Section 6.02.

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by the Borrower and each Subsidiary
Loan Party that is party thereto will constitute, a legal, valid and binding
obligation of such Person enforceable against each such Person in accordance
with its terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws affecting
creditors’ rights generally, (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (c) implied covenants of good faith and fair dealing.

 

77

--------------------------------------------------------------------------------


 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions except for (a) the filing of UCC financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office or, with respect to intellectual property which is the subject
of registration or application for registration outside the United States, such
applicable patent, trademark or copyright office or other intellectual property
authority, (c) recordation of the Mortgages and (d) such consents,
authorizations, filings or other actions that have either (i) been made or
obtained and are in full force and effect or (ii) are listed on Schedule 3.04,
and (iii) such actions, consents, approvals, registrations or filings, the
failure to be obtained or made which could not reasonably be expected to have a
Material Adverse Effect.  For the avoidance of doubt this Section 3.04 in no way
limits Section 3.08(e).

 

Section 3.05                             Financial Statements.  There has
heretofore been furnished to the Lenders the following (and the following
representations and warranties are made with respect thereto):

 

(a)                                 the audited balance sheet as of December 31,
2012 and the related audited statements of operations and retained earnings,
comprehensive income and cash flows of the MLP Entity for the year ended
December 31, 2012, which were prepared in accordance with GAAP applied not only
during such periods but also as compared to the periods covered by the financial
statements referred to in paragraph (b) of this Section 3.05 (except as may be
indicated in the notes thereto) and fairly present the financial position of the
MLP Entity as of the dates thereof and its consolidated results of operations
and cash flows for the period then ended; and

 

(b)                                 the pro forma consolidated balance sheet of
the MLP Entity as of June 30, 2013, prepared giving effect to the Transactions
as if the Transactions had occurred on such date, which such balance sheet
(i) was prepared in good faith based on assumptions that are believed by the MLP
Entity to be reasonable as of the Restatement Date (it being understood that
such assumptions are based on good faith estimates with respect to certain items
and that the actual amounts of such items on the Restatement Date is subject to
variation), (ii) accurately reflects all adjustments necessary to give effect to
the Transactions and (iii) presents fairly, in all material respects, the
pro forma financial position of the MLP Entity as of June 30, 2013, as if the
Transactions had occurred on such date.

 

Section 3.06                             No Material Adverse Effect.  Since
December 31, 2012, there has been no event or occurrence which has resulted in
or would reasonably be expected to result in, individually or in the aggregate,
any Material Adverse Effect.

 

Section 3.07                             Title to Properties (Other than Real
Property); Possession Under Leases Other than Real Property Leases.  This
Section 3.07 pertains to all Property of the Borrower and its Restricted
Subsidiaries, other than Real Property (which is specifically addressed below in
Section 3.17).

 

(a)                                 The Borrower and the Restricted Subsidiaries
have good and valid title to all Property (other than Real Property), subject
solely to Liens permitted by Section 6.02 and except where the failure to have
such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  The Borrower and the Restricted
Subsidiaries

 

78

--------------------------------------------------------------------------------


 

have maintained, in all material respects and in accordance with normal industry
practice, all of the machinery, equipment, vehicles, facilities and other
tangible personal property now owned or leased by the Borrower or any Restricted
Subsidiary that is necessary to conduct their business as it is now conducted.

 

(b)                                 The Borrower and the Restricted Subsidiaries
have complied with all obligations under all leases to which it is a party,
except where the failure to comply could not have a Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect could not reasonably be expected to
have a Material Adverse Effect.  The Borrower and each Restricted Subsidiary
enjoy peaceful and undisturbed possession under all such leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(c)                                  The Borrower and the Restricted
Subsidiaries own or possess, or have the right to use or could obtain ownership
or possession of or a right to use, on terms not materially adverse to it, all
patents, trademarks, service marks, trade names and copyrights (collectively, as
used in this paragraph, the “intellectual property”) reasonably necessary for
the present conduct of their business, without any known conflict with the
rights of others, and free from any burdensome restrictions, except where such
conflicts and restrictions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The use of
intellectual property by the Borrower or any Restricted Subsidiary does not
infringe on the rights of any Person in any material respect.

 

(d)                                 Schedule 3.07(d) sets forth as of the
Restatement Date the name and jurisdiction of incorporation, formation or
organization of (i) each Subsidiary of the Borrower and, as to each such
Subsidiary, the percentage of each class of Equity Interests owned by the
Borrower or by any such Subsidiary, indicating the ownership thereof, and
identifies as of the Restatement Date each applicable Subsidiary as a
“Subsidiary Loan Party”, a “Restricted Subsidiary”, an “Unrestricted Subsidiary”
and/or a “Material Subsidiary” and (ii) each Included Entity.

 

(e)                                  All Equity Interests issued, owned, held or
Controlled by the Borrower or any of its Restricted Subsidiaries are fully paid,
and there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments of any nature relating to such Equity Interests,
except as set forth on Schedule 3.07(e).  The constitutional documents of the
issuers of all Equity Interests pledged or that should be pledged pursuant to
the Collateral and Guarantee Requirement do not restrict or inhibit any transfer
of such Equity Interests (other than restrictions imposed by applicable law and
rights of first offer or first refusal or similar restrictions or limitations as
may be commonly included in such constitutional documents), including both
(i) pursuant to a collateral transfer of such Equity Interest and (ii) a direct
transfer of such Equity Interests (for example, pursuant to enforcement of the
Collateral Agreement or similar agreement).

 

Section 3.08                             Litigation; Compliance with Laws;
Relevant Regulatory Bodies; Lack of Impact on Lenders.  (a) Except as set forth
on Schedule 3.08, there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental

 

79

--------------------------------------------------------------------------------


 

Authority or in arbitration now pending against, or, to the knowledge of the
Borrower, threatened against or affecting, the Borrower or any of its Restricted
Subsidiaries or any business, property or rights of any such Person (i) as of
the Restatement Date, that involve any Loan Document or the Transactions or
(ii) that individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the performance of any Loan
Document or the Transactions.

 

(b)                                 To the Borrower’s knowledge, there are no
outstanding judgments against the Borrower or any Restricted Subsidiary that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  Neither the Borrower nor any Restricted
Subsidiary nor, to the the Borrower’s knowledge, any Affiliate of the foregoing
is in violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “U.S.A. PATRIOT Act”).

 

(d)                                 Excluding consideration of Environmental
Laws, which are separately addressed in Section 3.15, and Employee Benefit
Plans, which are separately addressed in Section 3.14, (i) the Borrower and each
Restricted Subsidiary have complied with all applicable statutes, laws, rules,
regulations, orders, decrees and restrictions of any Governmental Authority
(including, without limitation, all regulations of FERC and all Public Utility
Commission of Texas regulations, Railroad Commission of Texas regulations,
Colorado Public Utilities Commission regulations, Colorado Department of Natural
Resources regulations, Colorado Oil and Gas Conservation Commission regulations,
zoning, building, ordinance, code or approval or any building permit), except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect and (ii) none of the Borrower’s or any Restricted
Subsidiary’s Properties is in violation of (nor will the continued operation of
such properties and assets as currently conducted violate) any applicable
statutes, laws, rules, regulations, orders, decrees and restrictions of any
Governmental Authority (including, without limitation, all regulations of FERC
and all Public Utility Commission of Texas regulations, Railroad Commission of
Texas regulations, Colorado Public Utilities Commission regulations, Colorado
Department of Natural Resources regulations, Colorado Oil and Gas Conservation
Commission regulations, zoning, building, ordinance, code or approval or any
building permit), except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  Without in any way limiting Section 3.04,
each of the Borrower and each Restricted Subsidiary hold all permits, licenses,
registrations, certificates, approvals, consents, clearances and other
authorizations from any Governmental Authority required under any currently
applicable law, rule or regulation for the operation of its business as
presently conducted, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Neither the Borrower nor any Restricted
Subsidiary is subject to regulation “as a natural-gas company” under the Natural
Gas Act.

 

80

--------------------------------------------------------------------------------


 

(g)                                  None of the Lenders, the Agents and the
Joint Lead Arrangers, solely by virtue of the execution, delivery and
performance of this Agreement or the other Loan Documents, or consummation of
the Transactions contemplated hereby and thereby, shall be or become:  (i) a
“natural-gas company” or subject to regulation under the Natural Gas Act or
(ii) subject to regulation under the laws of any state with respect to public
utilities.

 

Section 3.09                             Federal Reserve Regulations. 
(a) Neither the Borrower nor any of the Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is  inconsistent with, the provisions of the Regulations
of the Board, including Regulation U or Regulation X.

 

Section 3.10                             Investment Company Act.  Neither the
Borrower nor any Restricted Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.11                             Use of Proceeds.  The Borrower will use
the proceeds of the Loans, and may request the issuance of Letters of Credit,
solely for (a) to the extent expressly permitted by Section 6.06, dividends or
other distributions by the Borrower, including reimbursement of invested
capital, (b) to the extent permitted by this Agreement, Capital Expenditures of
the Borrower or any Restricted Subsidiary to construct, expand, acquire and
maintain its Properties, (c) to the extent permitted by this Agreement asset
acquisitions, and (d) the ongoing working capital requirements and other general
corporate purposes of the Borrower or any Restricted Subsidiary, including the
issuance of Letters of Credit and the payment of transaction costs and expenses
in connection with the Revolving Facility; provided, that, with respect to this
clause (d), except as otherwise expressly permitted by Section 6.04(a), (i),
(k) or (o) of this Agreement, in no case shall an entity that is not a Loan
Party or a Restricted Subsidiary have a Letter of Credit issued on its behalf or
for its benefit.

 

Section 3.12                             Tax Returns.  Except as set forth on
Schedule 3.12, each of the Borrower and its Restricted Subsidiaries (i) has
timely filed or caused to be timely filed all federal, state, and local Tax
returns and reports required to have been filed by it and each such Tax return
is complete and accurate in all respects and (ii) has timely paid or caused to
be timely paid all Taxes due and payable by it and all other Taxes or
assessments, except in each case referred to in clauses (i) or (ii) above,
(A) if the failure to comply would not cause a Material Adverse Effect or (B) if
the Taxes or assessments are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which the Borrower or any of
its Restricted Subsidiaries (as the case may be) has set aside on its books
adequate reserves in accordance with GAAP.  The Borrower knows of no pending
investigation of the Borrower or any Restricted Subsidiary by any taxing
authority or any pending but unassessed material Tax liability of the Borrower
or any Restricted Subsidiary (other than any Taxes incurred in the ordinary
course of business).

 

81

--------------------------------------------------------------------------------


 

Section 3.13                             No Material Misstatements.  (a) All
written information (other than the Projections, estimates and information of a
general economic nature) (the “Information”) concerning any one or more of the
Borrower, its Restricted Subsidiaries, the Transactions or any other
transactions contemplated hereby, included in the Borrower’s Presentation or
otherwise, prepared by or on behalf of the Borrower or any of its Affiliates in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby, when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Agents, the Joint
Lead Arrangers, each Issuing Bank or the Lenders and as of the Restatement Date,
and did not contain any untrue statement of a material fact as of any such date
or omit to state any material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made.

 

(b)                                 (i) The Projections prepared by or on behalf
of the Borrower or any of its representatives and that have been made available
to any Agent, Joint Lead Arranger, Issuing Bank or Lender  in connection with
this Agreement, the Transactions or the other transactions contemplated hereby
(A) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the Restatement Date, and (B) as of the
Restatement Date, have not been modified in any material respect by the
Borrower.  (ii) Any other projections (including volume projections delivered
pursuant to Section 5.04(j)) prepared by or on behalf of the Borrower or any of
its representatives and that will be made available to any Agent, Joint Lead
Arranger, Issuing Bank or Lender in connection with this Agreement, the
Transactions or the other transactions contemplated hereby shall be prepared in
good faith based upon assumptions believed by the Borrower to be reasonable as
of the date thereof, as of the date such projections were furnished to the
Agents, Joint Lead Arrangers, Issuing Banks or Lenders.  Without limiting this
Section 3.13(b), the parties hereto agree and acknowledge that the assumptions
reflected in the Projections and projections described in this
Section 3.13(b) may or may not prove to be correct.

 

Section 3.14                             Employee Benefit Plans.  (a) Except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (i) each Plan is in compliance with all applicable
provisions of and has been administered in compliance with all applicable
provisions of ERISA and the Code (and the regulations and published
interpretations thereunder), (ii) the value of the assets of each Plan of the
Borrower, and each Subsidiary of the Borrower and the ERISA Affiliates equals or
exceeds the present value of all benefit liabilities under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) as of the last annual valuation date applicable thereto, and the value
of the assets of all Plans equals or exceeds the present value of all benefit
liabilities of all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) as of the last annual
valuation dates applicable thereto and (iii) no ERISA Event has occurred or is
reasonably expected to occur.

 

(b)                                 Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, any
foreign pension schemes sponsored or maintained by the Borrower and each of its
Subsidiaries or to which Borrower or any of its Subsidiaries may have any
liability are maintained in accordance with the requirements of applicable
foreign law and the value of the assets of each such foreign pension scheme
equals or exceeds the present value of all benefit liabilities under each such
foreign pension scheme.

 

82

--------------------------------------------------------------------------------


 

Section 3.15                             Environmental Matters.  Except as set
forth on Schedule 3.15 or for matters that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (i) no
Environmental Claim or penalty has been received or incurred by the Borrower or
any of its Restricted Subsidiaries, and there are no judicial, administrative or
other actions, suits or proceedings pending or, to the knowledge of any of the
Borrower or any Restricted Subsidiary, threatened against the Borrower or any of
its Restricted Subsidiaries which allege a violation of or liability under any
Environmental Laws, in each case relating to the Borrower or any of its
Restricted Subsidiaries, (ii) the Borrower and each of its Restricted
Subsidiaries have obtained, and maintains in full force and effect, all permits,
registrations and licenses to the extent necessary for the conduct of its
businesses and operations as currently conducted, including for the construction
of all pipelines and facilities, (iii) the Borrower and each of its Restricted
Subsidiaries is and has been in compliance with all applicable Environmental
Laws, including the terms and conditions of permits, registrations and licenses
required under applicable Environmental Laws, (iv) neither the Borrower nor any
of its Restricted Subsidiaries is conducting, funding or responsible for any
investigation, remediation, remedial action or cleanup of any Release or
threatened Release of Hazardous Materials, (v) there has been no Release or
threatened Release of Hazardous Materials at any property currently or, to the
knowledge of any of the Borrower or any of its Restricted Subsidiaries, formerly
owned, operated or leased by the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to give rise to any liability of the Borrower
or any of its Restricted Subsidiaries under any Environmental Laws or
Environmental Claim against the Borrower or any of its Restricted Subsidiaries,
and no Hazardous Material has been generated, owned or controlled by the
Borrower or any of its Restricted Subsidiaries and transported for disposal to
or Released at any location in a manner that would reasonably be expected to
give rise to any liability of the Borrower or any of its Restricted Subsidiaries
under any Environmental Laws or Environmental Claim against the Borrower or any
of its Subsidiaries, (vi) neither the Borrower nor any of its Restricted
Subsidiaries has entered into any agreement or contract to assume, guarantee or
indemnify a third party for any Environmental Claims, and (vii) there are not
currently and there have not been any underground storage tanks owned or
operated by the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of any of the Borrower and each Restricted Subsidiary, present or
located on the Borrower’s or any such Restricted Subsidiaries’ Real Property. 
The Borrower and each of its Restricted Subsidiaries have made available to the
Administrative Agent prior to the date hereof all environmental audits,
assessment reports and other material environmental documents in its possession
or control with respect to the operations of, or any Real Property owned,
operated or leased by, the Borrower and its Restricted Subsidiaries, other than
such audits, assessment reports and other environmental documents not containing
information that would reasonably be expected to result in any material
Environmental Claims or liability to the Borrower and its Restricted
Subsidiaries, taken as a whole.  Representations and warranties of the Borrower
or any of its Restricted Subsidiaries with respect to environmental matters are
limited to those in this Section 3.15 unless expressly stated.

 

Section 3.16                             Mortgages.  The Mortgages executed and
delivered on or after the Restatement Date pursuant to clauses (h), (i) and
(j) of the Collateral and Guarantee Requirement and Section 5.10 or otherwise
shall be effective to create in favor of the Collateral Agent (for the benefit
of the Secured Parties) a legal, valid and enforceable security interest on all
of the Borrowers and the Subsidiary Loan Parties’ right, title and interest in
and to the Mortgaged

 

83

--------------------------------------------------------------------------------


 

Property thereunder and the proceeds thereof, and when such Mortgages are filed
or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Borrower and the Subsidiary Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Permitted Real Property Liens.

 

Section 3.17                             Real Property. 
(a) Schedule 3.17(a) lists completely and correctly as of the Restatement Date
all Gathering Station Real Property owned or leased by the Borrower or any
Subsidiary Loan Party and the address or location thereof, including the state
in which such property is located.

 

(b)                                 Except as set forth on Schedule 3.17(b), the
Gathering System (including all Mortgaged Property) owned, held or leased by the
Borrower or any Subsidiary Loan Party are free and clear of Liens other than
Permitted Real Property Liens.

 

(c)                                  The Pipeline Systems are covered by fee
deeds, rights of way, easements, leases, servitudes, permits, licenses, or other
instruments (collectively, “rights of way”) in favor of the Borrower, the
applicable Subsidiary Loan Parties or applicable Restricted Subsidiaries,
recorded or filed, as applicable and if and to the extent required in accordance
with applicable law to be so recorded or filed, in the official real property
records of the county where the real property covered thereby is located or with
the office of the applicable Railroad Commission or the applicable Department of
Transportation or other Governmental Authority, except where the failure of the
Pipeline Systems to be so covered, or any such documentation to be so recorded
or filed, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  Subject to Permitted Real Property Liens and
except to the extent the failure would not reasonably be expected to have a
Material Adverse Effect, the rights of way granted to the Borrower, any
Subsidiary Loan Party or any Restricted Subsidiary that cover any Pipeline
Systems establish a continuous right of way for such Pipeline Systems such that
the Borrower, the applicable Subsidiary Loan Parties or applicable Restricted
Subsidiaries are able to construct, operate, and maintain the Pipeline Systems
in, over, under, or across the land covered thereby in the same way that a
prudent owner and operator would construct, operate, and maintain similar
assets.

 

(d)                                 Subject to Permitted Real Property Liens and
except as set forth in Schedule 3.17(d), the Gathering Stations are covered by
fee deeds, real property leases, or other instruments (collectively “deeds”) in
favor of the Borrower and the Subsidiary Loan Parties, except to the extent of
Gathering Stations on Gathering Station Real Property that is not Material
Gathering Station Real Property.  Subject to Permitted Real Property Liens and
except to the extent the failure would not reasonably be expected to have a
Material Adverse Effect, the deeds do not contain any restrictions that would
prevent the Borrower and the Subsidiary Loan Parties from constructing,
operating and maintaining the Gathering Stations in, over, under, and across the
land covered thereby in the same way that a prudent owner and operator would
construct, operate, and maintain similar assets.

 

84

--------------------------------------------------------------------------------


 

(e)                                  There is no (i) breach or event of default
on the part of the Borrower, any Subsidiary Loan Party or any Restricted
Subsidiary with respect to any right of way or deed granted to the Borrower, any
other Loan Party or any Restricted Subsidiary that covers any portion of the
Gathering System, (ii) to the knowledge of the Borrower or any of the Subsidiary
Loan Parties, breach or event of default on the part of any other party to any
right of way or deed granted to the Borrower, any Subsidiary Loan Party or any
Restricted Subsidiary that covers any portion of the Gathering System, and
(iii) event that, with the giving of notice or lapse of time or both, would
constitute such breach or event of default on the part of the Borrower, any
Subsidiary Loan Party or any Restricted Subsidiary with respect to any right of
way or deed granted to the Borrower, any Subsidiary Loan Party or any Restricted
Subsidiary that covers any portion of the Gathering System or, to the knowledge
of the Borrower or any of the Subsidiary Loan Parties, on the part of any other
party thereto, in the case of clauses (i), (ii) and (iii) above, to the extent
any such breach, default or event, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.  The rights of way and
deeds granted to the Borrower, any Subsidiary Loan Party or any Restricted
Subsidiary that cover any portion of the Gathering System (to the extent
applicable) are in full force and effect in all material respects and are valid
and enforceable against the Borrower, the applicable Subsidiary Loan Party or
the applicable Restricted Subsidiary party thereto in accordance with the terms
of such right of way and deeds (subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws effecting creditors’ rights generally and
subject, as to enforceability to the effect of general principles of equity) and
all rental and other payments due thereunder by the Borrower or the Loan
Parties, as applicable, have been duly paid in accordance with the terms of the
deeds and rights of way except, in each case, to the extent that a failure,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(f)                                   The Pipeline Systems are located within
the confines of the rights of way granted to the Borrower, any Subsidiary Loan
Party or any Restricted Subsidiary and do not encroach upon any adjoining
property, except to the extent the failure to be so located or any such
encroachment would not reasonably be expected to have a Material Adverse
Effect.  The Gathering Stations are located within the boundaries of the
property affected by the deeds, leases or other instruments to the Borrower, the
Subsidiary Loan Parties or any Restricted Subsidiaries and do not encroach upon
any adjoining property, except to the extent the failure to be so located or any
such encroachment would not reasonably be expected to have a Material Adverse
Effect.  The buildings and improvements owned or leased by the Borrower, the
Subsidiary Loan Parties or any Restricted Subsidiary, and the operation and
maintenance thereof, do not (i) contravene any applicable zoning or building law
or ordinance or other administrative regulation or (ii) violate any applicable
restrictive covenant or any Governmental Rule, except to the extent the
contravention or violation of which would not reasonably be expected to have a
Material Adverse Effect.

 

(g)                                  The material Properties used or to be used
in the Borrower’s and its Restricted Subsidiaries’ Midstream Activities are in
good repair, working order, and condition, normal wear and tear excepted, except
to the extent the failure would not reasonably be expected to have a Material
Adverse Effect.  Neither the Properties of the Borrower nor any Restricted
Subsidiary has been affected, since December 31, 2012, in any adverse manner as
a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor

 

85

--------------------------------------------------------------------------------


 

disturbance, embargo, requisition or taking of Real Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy that would reasonably be
expected to have a Material Adverse Effect.

 

(h)                                 No eminent domain proceeding or taking has
been commenced or, to the knowledge of the Borrower or its Restricted
Subsidiaries, is contemplated with respect to all or any material portion of the
Mortgaged Property or material portion of the Gathering System, except for that
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(i)                                     Other than Mortgaged Property with
respect to which the requirements of clause (h)(3) of the definition of
Collateral and Guarantee requirement have been satisfied, none of the Gathering
Stations are located in a special flood hazard area as designated by any
Governmental Authority.

 

(j)                                    Neither the Borrower nor any Restricted
Subsidiary is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as set forth on Schedule 3.17(j) or permitted
under Section 6.02 or 6.05.

 

Section 3.18                             Solvency.  (a) Immediately after giving
effect to the Transactions (i) the fair value of the assets (for the avoidance
of doubt, calculated to include goodwill and other intangibles) of the Borrower
and its Restricted Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Restricted Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its Restricted Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Restricted Subsidiaries on a consolidated basis, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Restricted Subsidiaries on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Borrower and its
Restricted Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Date.

 

(b)                                 The Borrower does not intend to, and does
not believe that it or any of its Restricted Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such Restricted
Subsidiaries and the timing and amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Restricted Subsidiaries.

 

Section 3.19                             Labor Matters.  There are no strikes
pending or threatened against the Borrower or any of its Restricted Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Borrower and its Restricted Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable law
dealing with

 

86

--------------------------------------------------------------------------------


 

such matters.  All material payments due from the Borrower or any of its
Restricted Subsidiaries or for which any claim may be made against the Borrower
or any of its Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary to the
extent required by GAAP.  Consummation of the Transactions will not give rise to
a right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Restricted Subsidiaries (or any predecessor) is a party or by which the Borrower
or any of its Restricted Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements that, individually or in the aggregate, are not
material to the Borrower and its Restricted Subsidiaries, taken as a whole.

 

Section 3.20                             Insurance.  Schedule 3.20 sets forth a
true, complete and correct description of all material insurance maintained by
or on behalf of the Borrower and the Restricted Subsidiaries as of the
Restatement Date.  As of such date, such insurance is in full force and effect. 
The Borrower believes that the insurance maintained by or on behalf of it and
the Restricted Subsidiaries is adequate.

 

Section 3.21                             Status as Senior Debt; Perfection of
Security Interests.  The Obligations shall rank pari passu with or higher than
any other senior Indebtedness or securities of the Borrower and each Subsidiary
Loan Party and shall constitute senior indebtedness of the Borrower and each
Subsidiary Loan Party under and as defined in any documentation documenting any
junior indebtedness of the Borrower and each Subsidiary Loan Party.  Each
Collateral Document delivered pursuant to Section 4.02 and 5.10 will, upon
execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Collateral described in the Collateral
Agreement, when stock certificates representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement, when financing statements and other
filings specified therein in appropriate form are filed in the offices specified
therein, the Lien created by the Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Borrower and each Subsidiary Loan Party in such Collateral and the proceeds
thereof to the extent perfection can be obtained by filing financing statements,
making such other filings specified therein or by possession, as security for
the Obligations.  In each case of the security interests in favor of the
Collateral Agent, for the benefit of the Secured Parties, described in the
preceding sentences, such security interests are prior and superior in right to
any other Person, subject, in the case of Pledged Collateral, to Liens permitted
by Section 6.02(d), (e), (o), (v), (cc) and (gg); in the case of Mortgaged
Property, to Permitted Real Property Liens; and in the case of any other
Collateral (except Pledged Collateral and Mortgaged Property), to Liens
permitted by Section 6.02.

 

Section 3.22                             Material Contracts.  Other than as set
forth on Schedule 3.22, as of the Restatement Date there are no Material
Contracts.  Each Material Contract, including each Gathering Agreement, is in
full force and effect, except for such matters in respect of such Material
Contract that individually, or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Each of the Borrower and each
Subsidiary Loan Party has performed, in all material respects, all its
obligations under all Material Contracts (including all Gathering Agreements),
and to the knowledge of the Borrower, no other party to such Material

 

87

--------------------------------------------------------------------------------


 

Contracts (including Gathering Agreements) is in default thereunder, except in
each case to the extent such non-performance or default would not reasonably be
expected to have a Material Adverse Effect.  None of the Borrower or any
Subsidiary Loan Party has (a) assigned to any Person (other than the
Administrative Agent) any of its rights under any Material Contract or
(b) waived any of its rights of material value under any Material Contract,
except in each case to the extent such assignment or waiver would not reasonably
be expected to have a Material Adverse Effect.

 

Section 3.23                             Foreign Corrupt Practices.  None of the
Borrower nor any of its Subsidiaries, nor any director, officer, agent or
employee of any such the Borrower or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other Property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA, and the Borrower and
its Subsidiaries have conducted their business in material compliance with the
FCPA.

 

ARTICLE IV
CONDITIONS TO CREDIT EVENTS

 

The obligations of (a) each Lender to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Letter of Credit hereunder (each of (a) and
(b), a “Credit Event”) are subject to the satisfaction of the following
conditions (or waiver thereof in accordance with Section 9.08):

 

Section 4.01                             All Credit Events.  On the date of each
Credit Event:

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03 (or a Borrowing Request shall have been deemed given in accordance
with the last paragraph of Section 2.03) or, in the case of the issuance of a
Letter of Credit, the applicable Issuing Bank and the Administrative Agent shall
have received a notice requesting the issuance of such Letter of Credit as
required by Section 2.05(b).

 

(b)                                 The representations and warranties set forth
in Article III hereof shall be true and correct in all material respects on and
as of the date of such Credit Event (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

(c)                                  At the time of and after giving effect to
such Credit Event (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), no
Event of Default or Default shall have occurred and be continuing.

 

88

--------------------------------------------------------------------------------


 

Each Credit Event (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit) shall
be deemed to constitute a representation and warranty by the Borrower on the
date of such Credit Event as to the matters specified in paragraphs (b) (with
respect to Article III hereof) and (c) of this Section 4.01.

 

Section 4.02                             Restatement Date.  In addition to the
satisfaction or waiver of each requirement set forth in Section 4.01, on the
Restatement Date:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party to each of the following Loan Documents
either (x) an original counterpart of such Loan Document signed on behalf of
such party or (y) evidence satisfactory to the Administrative Agent (which may
include a facsimile copy or PDF copy of each signed signature page) that such
party has signed a counterpart of each of the following:

 

(i)                                     this Agreement,

 

(ii)                                  each Collateral Document (other than any
Restatement Date Mortgage Amendment), and

 

(iii)                               each promissory note requested pursuant to
Section 2.09(e), if any.

 

(b)                                 The Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders and each
Issuing Bank on the Restatement Date, favorable written opinions of Latham &
Watkins LLP, counsel for the Loan Parties, (A) dated the Restatement Date,
(B) addressed to each Issuing Bank, the Administrative Agent, the Collateral
Agent and the Lenders and (C) in form and substance reasonably satisfactory to
the Administrative Agent and covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and each Loan
Party hereby instructs such counsel to deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received each of the following for each Loan Party:

 

(i)                                     a copy (which shall be delivered as
attachments to the certificates required in the following clause (ii)) of the
certificate or articles of incorporation, partnership agreement or limited
liability agreement, including all amendments thereto, or other relevant
constitutional documents under applicable law of each such Person, (A) in the
case of any such Person that is an entity registered with the state of its
formation (which shall include, without limitation, each such Person that is a
corporation), certified as of a recent date by the Secretary of State (or other
similar official) and a certificate as to the good standing (which, in the case
of each such Person that is a Texas entity, shall include both a certificate of
account status (or comparable document) and a certificate of existence) of each
such Person as of a recent date from such Secretary of State (or other similar
official) or (B) in the case of each such Person that is not a registered
business organization, certified by the Secretary or Assistant Secretary, or the
general partner, managing member or sole member, as applicable, of such Person;
and

 

89

--------------------------------------------------------------------------------


 

(ii)                                  a certificate of the Secretary, Assistant
Secretary or any Responsible Officer of each Loan Party, in each case dated the
Restatement Date and certifying:

 

(A)                               that attached thereto is a true, correct and
complete copy of the by-laws (or partnership agreement, memorandum and articles
of association, limited liability company agreement or other equivalent
governing documents) of such Person, together with any and all amendments
thereto, as in effect on the Restatement Date and at the time the resolutions
described in clause (B) below were adopted,

 

(B)                               that attached thereto is a true, correct and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Person (or its managing general partner or
managing member); that such resolutions authorize (i) the execution, delivery
and performance of the Loan Documents to which such Person is a party and
(ii) in the case of the Borrower, the Borrowings hereunder; that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Restatement Date,

 

(C)                               that attached thereto is a true, correct and
complete copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement of such Person, certified as required
in clause (i) above, and that such governing document or documents have not been
amended since the date of the last amendment attached thereto,

 

(D)                               as to the incumbency and specimen signature of
each officer or director executing any Loan Document or any other document
delivered in connection herewith on behalf of such Person, and

 

(E)                                as to the absence of any pending proceeding
for the dissolution or liquidation of such Person or, to the knowledge of such
Person, threatening the existence of such Person.

 

(d)                                 The Collateral and Guarantee Requirement
with respect to items to be completed as of the Restatement Date shall have been
satisfied and the Administrative Agent shall have received a completed
Perfection Certificate from each Person required to deliver one or more
Collateral Documents pursuant to the Collateral and Guarantee Requirement, dated
the Restatement Date and signed by a Responsible Officer of each Loan Party,
together with all attachments contemplated thereby, including the results of a
search of the UCC (or equivalent under other similar law) filings made with
respect to such Persons in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released.

 

90

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent shall have
received evidence or assurances satisfactory to it that, after giving effect to
the application of the proceeds of the initial Borrowing hereunder, the Borrower
will have at least U.S.$20.0 million in Liquidity (comprised of cash or undrawn
availability under the Revolving Facility that would be permitted to be drawn in
compliance with the Financial Performance Covenants).

 

(f)                                   After giving effect to the Transactions,
and the other transactions contemplated hereby, the Borrower and its Restricted
Subsidiaries shall have no outstanding Indebtedness other than (i) the Loans and
other extensions of credit under this Agreement and (ii) other Permitted
Indebtedness

 

(g)                                  There has not been any Material Adverse
Effect since December 31, 2012.

 

(h)                                 The Agents shall have received all fees
payable thereto or to any Lender or to the Joint Lead Arrangers on or prior to
the Restatement Date (including amounts payable pursuant to the Engagement
Letter) and, to the extent invoiced, all other amounts due and payable pursuant
to the Existing Credit Agreement and Loan Documents on or prior to the
Restatement Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Existing Credit Agreement, hereunder or under any Loan
Document.

 

(i)                                     The Administrative Agent shall have
received insurance certificates, endorsements or other appropriate evidence
supplied by one or more insurance brokers or insurance companies demonstrating
compliance with all insurance requirements set forth in Section 5.02 (including,
without limitation, Section 5.02(c)).

 

(j)                                    The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower as to the
matters set forth in clauses (e), (f) and (g) of this Section 4.02 and in
clauses (b) and (c) of Section 4.01

 

(k)                                 The Administrative Agent and the Lenders
shall have received all documentation and other information required by
regulatory authorities with respect to the Loan Parties under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the U.S.A. PATRIOT Act, that has been reasonably requested by
the Administrative Agent at least five Business Days in advance of the
Restatement Date.

 

(l)                                     The Administrative Agent and the Lenders
shall have received true and correct copies of a balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the MLP Entity for the twelve-month period ending December 31, 2012,
prepared as described in Section 5.04(a).

 

(m)                             The Administrative Agent shall have received
(i) a consolidated balance sheet, prepared on a Pro Forma Basis, of the MLP
Entity as of the Restatement Date acceptable to the Administrative Agent and an
income statement showing the financial position of the MLP Entity for the
twelve-month period ended on June 30, 2013, and (ii) an updated financial model
provided by the MLP Entity, which shall not be materially inconsistent with the
prior financial model delivered by the MLP Entity to the Administrative Agent in
connection with the

 

91

--------------------------------------------------------------------------------


 

amendment and restatement (except to the extent of any adjustments as may have
been agreed between the Borrower and the Administrative Agent).

 

(n)                                 The Administrative Agent shall be satisfied
that, after giving effect to the initial Borrowings to be made on the
Restatement Date, the matters certified to in each certificate are true.  All
legal matters in connection with this Agreement, the other Loan Documents and
the consummation of the Transactions shall be approved by the Administrative
Agent and its legal counsel.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired (unless such Letters of
Credit are fully cash collateralized or otherwise addressed pursuant to another
arrangement satisfactory to each applicable Issuing Bank in its sole discretion)
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of its Restricted Subsidiaries (and, to the extent expressly set
forth below, other applicable Subsidiaries) to:

 

Section 5.01                             Existence, Maintenance of Licenses,
Property.  (a) Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence or form, except (i) as
otherwise expressly permitted under Section 6.05 and (ii) for the liquidation or
dissolution of any Restricted Subsidiary if the assets of such Restricted
Subsidiary exceed estimated liabilities and are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Subsidiary Loan Parties.

 

(b)                                 Do or cause to be done all things necessary
to (i) in the Borrower’s reasonable business judgment obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business and (ii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement); in each case in this paragraph (b) except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.02                             Insurance.  (a) Keep its insurable
properties insured at all times by financially sound and reputable insurers in
such amounts as shall be customary for similar businesses and maintain such
other reasonable insurance, of such types, to such extent and

 

92

--------------------------------------------------------------------------------


 

against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

 

(b)                                 Cause all such property and casualty
insurance policies with respect to the Mortgaged Properties and personal
property located in the United States to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall name the Collateral Agent as loss
payee (on behalf of itself, the Administrative Agent, each Issuing Bank and the
Lenders) and provide that, from and after the Restatement Date, if the insurance
carrier shall have received written notice from either the Administrative Agent
or the Collateral Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower or a Restricted
Subsidairy under such policies directly to the Collateral Agent; cause all such
policies to contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured property) require from time to time to protect their
interests; deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Collateral Agent; cause each such
policy to provide that it shall not be canceled or not renewed upon less than
thirty days’ prior written notice thereof by the insurer to the Administrative
Agent and the Collateral Agent (or ten days’ written notice in the event of
nonpayment of premiums); and deliver to the Administrative Agent and the
Collateral Agent, prior to the cancellation or nonrenewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent), or insurance certificate with respect thereto, together with
evidence satisfactory to the Administrative Agent and the Collateral Agent of
payment of the premium therefor.

 

(c)                                  To the extent any Gathering Station is
subject to the provisions of the Flood Insurance Laws (as defined below),
(i) (A) concurrently with the delivery of any Mortgage in favor of the
Collateral Agent in connection therewith, and (B) at any other time after the
delivery of such Mortgage, if necessary for compliance with applicable Flood
Insurance Laws, provide the Collateral Agent with a standard flood hazard
determination form for such Gathering Station and (ii) if any such Gathering
Station is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time (the “Flood Insurance Laws”).  In addition, to the
extent the Borrower and the Subsidiary Loan Parties fail to obtain or maintain
satisfactory flood insurance required pursuant to the preceding sentence with
respect to any Gathering Station, the Collateral Agent shall be permitted, in
its sole discretion, to obtain forced placed insurance at the Borrower’s expense
to ensure compliance with any applicable Flood Insurance Laws.

 

(d)                                 With respect to each Mortgaged Property and
any personal property located in the United States, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” (or equivalent coverage) and coverage on an

 

93

--------------------------------------------------------------------------------


 

occurrence basis against claims made for personal injury (including bodily
injury, death and property damage) and umbrella liability insurance against any
and all claims, in each case in amounts and against such risks as are
customarily maintained by companies engaged in the same or similar industry
operating in the same or similar locations naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.

 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by the Borrower or any Restricted Subsidiary; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

 

(f)                                   In connection with the covenants set forth
in this Section 5.02, it is understood and agreed that:

 

(i)                                     none of the Agents, the Lenders, the
Issuing Banks or their respective agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.02, it being understood that (A) the Borrower and its Restricted
Subsidiaries shall look solely to their insurance companies or any parties other
than the aforesaid parties for the recovery of such loss or damage and (B) such
insurance companies shall have no rights of subrogation against the Agents, the
Lenders, any Issuing Bank or their agents or employees.  If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower hereby agrees, to the extent
permitted by law, to waive, and to cause each of its Restricted Subsidiaries to
waive, its right of recovery, if any, against the Agents, the Lenders, any
Issuing Bank and their agents and employees; and

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Administrative Agent, the Collateral Agent
or the Lenders under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, the Collateral
Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Borrower or any Restricted Subsidiary or the protection of their
properties.

 

Section 5.03                             Taxes and Contractual Obligations. 
(a) Pay and discharge promptly when due all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim to the extent
that (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and the Borrower or the affected Restricted Subsidiary,
as applicable, shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto or (ii) the failure to pay or discharge would not
reasonably be expected to have a Material Adverse Effect.

 

94

--------------------------------------------------------------------------------


 

(b)                                 With respect to payment obligations in any
contract or agreement, pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material
obligations of whatever nature that by law have become or might become a Lien
(other than with respect to Liens permitted pursuant to Section 6.02) imposed
upon it or upon its Properties, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and adequate
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or the affected Restricted Subsidiary or if the failure to
pay, discharge or otherwise satisfy such obligation would not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  (i) Perform and observe in all material
respects all of the covenants and agreements (other than covenants or agreements
to pay covered in Section 5.03(b)) contained in each Material Contract to which
the Borrower or a Subsidiary Loan Party is a party that are provided to be
performed and observed on the part of the Borrower or such Subsidiary Loan Party
(taking into account any grace period); and (ii) diligently and in good faith
enforce, using appropriate procedures and proceedings, all of such Person’s
material rights and remedies under (including taking all diligent actions
required to collect amounts owed to such Person by any other parties thereunder)
each Material Contract, except, in the case of clauses (i) and (ii), where the
failure to comply with any of the foregoing could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.04                             Financial Statements, Reports, Copies
of Contracts, Etc.  Furnish to the Administrative Agent (which will promptly
furnish such information to the Lenders):

 

(a)                                 (i) within 120 days after the end of each
fiscal year, the MLP Entity’s Form 10-K in respect of such fiscal year, as filed
with the SEC; or (ii) if the MLP Entity is no longer a public company or, if at
any time, the MLP Entity has any direct operating Subsidiary other than the
Borrower, within 120 days after the end of each fiscal year, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower as of the close of such
fiscal year and the consolidated results of its operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, all audited by independent accountants of recognized national standing
reasonably acceptable to the Administrative Agent and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP;

 

(b)                                 (i) within 60 days after the end of each of
the first three fiscal quarters of each fiscal year, the MLP Entity’s Form 10-Q
in respect of such fiscal quarter, as filed with the SEC; or (ii) if the MLP
Entity is no longer a public company or, if at any time, the MLP Entity has any
direct operating Subsidiary other than the Borrower, within 60 days after the
end of each of the first three fiscal quarters of each fiscal year, an unaudited
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower as of the close of such fiscal
quarter and the consolidated results of its operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all certified by a

 

95

--------------------------------------------------------------------------------


 

Financial Officer, on behalf of the Borrower, to the best of the Borrower’s
knowledge, as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes);

 

(c)                                  concurrently with any delivery of financial
statements under (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (A) certifying (in the case of (b) above, to the best of the Borrower’s
knowledge) that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, and
(B) setting forth a computation of the Financial Performance Covenants in detail
reasonably satisfactory to the Administrative Agent;

 

(d)                                 promptly after the same have been filed,
notice that all periodic and other available reports, proxy statements and other
materials have been filed by the MLP Entity (with respect to the Borrower or any
Restricted Subsidiary), the Borrower or any Restricted Subsidiary with the SEC,
or distributed to its public stockholders generally, if and as applicable;

 

(e)                                  (i) upon the consummation of any Permitted
Business Acquisition, the acquisition of any Restricted Subsidiaries or any
Person becoming a Restricted Subsidiaries in each case if the aggregate
consideration for such transaction exceeds U.S.$25.0 million, or the reasonable
request of the Administrative Agent (but not, in the case of such request, more
often than annually), an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received regarding such entity, pursuant to
Section 4.02(e), this paragraph (e) or Section 5.10(f) and (ii) on or before the
first day of any Acquisition Period, a certificate of a Responsible Officer
certifying compliance with the requirements of the definition of “Permitted
Business Acquisition”, setting forth calculations demonstrating compliance with
the Financial Performance Covenants and stating the consideration paid in
connection with such acquisition;

 

(f)                                   concurrently with the delivery of
financial statements under Section 5.04(a), a certificate executed by a
Responsible Officer of the Borrower certifying compliance with
Section 5.02(c) and providing evidence of such compliance, including without
limitation copies of any flood hazard determination forms required to be
delivered pursuant to Section 5.02(c);

 

(g)                                  promptly, a copy of all reports submitted
to the board of directors or equivalent governing body (or any committee
thereof) of the General Partner, the Borrower or any Restricted Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of the Borrower or any Restricted Subsidiary;

 

(h)                                 promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary, or compliance with the terms of
any Loan Document, or such consolidating financial statements, as in each case
the Administrative Agent may reasonably request (for itself or on behalf of any
Lender);

 

96

--------------------------------------------------------------------------------


 

(i)                                     promptly upon request by the
Administrative Agent, copies of:  (i) each Schedule SB (Single-Employer Defined
Benefit Plan Actuarial Information) to the annual report (Form 5500 Series)
filed with the Internal Revenue Service with respect to a Plan; (ii) the most
recent actuarial valuation report for any Plan; (iii) all notices received from
a Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request;

 

(j)                                    no later than 60 days following the first
day of each fiscal year of the Borrower, a copy of the annual budget for such
fiscal year, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(k)                                 promptly, and in any event within five
Business Days of the Borrower obtaining knowledge of (i) any loss, destruction,
casualty or other insured damage to or (ii) any taking under power of eminent
domain or by condemnation or similar proceeding of any Property of the Borrower
or any Restricted Subsidiary, that individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, the Borrower shall
notify the Agents, providing reasonable details of such occurrence;

 

(l)                                     promptly, and in any event within thirty
days of the Borrower or any Subsidiary Loan Party executing any Material
Contract (other than a Material Contract existing on the Restatement Date) and
any material amendment, supplement or other modification to any other Material
Contract, copies of such new Material Contract, amendment, supplement or other
modification (it being understood that this clause (m) in no way expands or
otherwise modifies the limitation set forth in Section 6.09 with respect to
amendments and other modifications to Gathering Agreements or other Material
Contracts); and

 

(m)                             concurrently with the delivery of the financial
statements under Section 5.04(a), a certificate executed by a Responsible
Officer of the Borrower certifying that as of December 31 of the preceding
calendar year not less than a substantial majority (as mutually agreed by the
Borrower and the Collateral Agent each acting reasonably and in good faith) of
the value (including the fair market value of improvements owned by the Borrower
or any Subsidiary Loan Party and located thereon or thereunder) of the Gathering
System Real Property is subject to the Lien of the Mortgage.

 

Documents required to be delivered pursuant to Section 5.04(l) (to the extent
any such documents are included in materials otherwise filed with the SEC) shall
be deemed to have been delivered on the earlier of (i) the date on which the MLP
Entity posts such documents, or provides a link thereto on the MLP Entity’s
website on the Internet or at http://www.sec.gov or (ii) the date on which such
documents are posted on the MLP Entity’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the MLP Entity shall deliver
electronic or paper copies of such documents to the Administrative Agent if
requested and (ii) the MLP Entity shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies

 

97

--------------------------------------------------------------------------------


 

of the documents referred to above, and in any event the Administrative Agent
shall have no responsibility to monitor compliance by the MLP Entity with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent (which will promptly furnish such information to the
Lenders) written notice of the following promptly after any Responsible Officer
of the Borrower or any Restricted Subsidiary obtains actual knowledge thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or written notice of intention of any Person to file or commence,
or any material development in any action, suit or proceeding, whether at law or
in equity or by or before any Governmental Authority or in arbitration, against
the Borrower or any Restricted Subsidiary, with respect to which there is a
reasonable probability of adverse determination and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

 

(c)                                  any other development specific to the
Borrower or any Restricted Subsidiary that is not a matter of general public
knowledge and that has had, or could reasonably be expected to have, a Material
Adverse Effect; and

 

(d)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06                             Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its Property, whether now in effect or hereafter enacted, except, other
than with respect to Sanctions, where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided, that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections; Maintaining Gathering System.  (a) Maintain all
financial records in accordance with GAAP and permit the Administrative Agent
(or any Persons designated thereby) or, upon the occurrence and during the
continuation of an Event of Default, any Lender or any Issuing Bank, to visit
and inspect the financial records and the properties of the Borrower or any of
its Restricted Subsidiaries at reasonable times, upon reasonable prior notice to
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit the Administrative Agent (or any
Persons designated thereby) or, upon the occurrence and during the continuation
of an Event of Default, any Lender or any Issuing Bank, upon reasonable prior
notice to the Borrower to discuss the affairs, finances and condition of the
Borrower or any of its Restricted Subsidiaries with the officers thereof, or the
general partner, managing member or sole member thereof, and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract); provided, that, during

 

98

--------------------------------------------------------------------------------


 

any calendar year absent the occurrence and continuation of an Event of Default,
only one visit by the Administrative Agent shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent, any Lender or any Issuing Bank may do any of the foregoing at the expense
of the Borrower.

 

(b)                                 (i) Except as set forth in Section 6.05 and
subject to Permitted Real Property Liens, maintain or cause the maintenance of
the interests and rights (1) with respect to the  Pipeline Systems (and the
related rights of way, easements or other Real Property) to the extent that,
individually or in the aggregate, the failure to maintain or cause the
maintenance of such interests and rights would not reasonably be expected to
have a Material Adverse Effect and (2) in all material respects with respect to
the Gathering Stations, (ii) subject to the Permitted Real Property Liens and
consistent with industry standards, maintain the Pipeline Systems within the
confines of the rights of way granted to the Borrower or the applicable
Subsidiary Loan Party or Restricted Subsidiary with respect thereto without
material encroachment upon any adjoining property and maintain the Gathering
Stations within the boundaries of the deeds and without material encroachment
upon any adjoining property, (iii) maintain such rights of ingress and egress
necessary to permit the Borrower, the Subsidiary Loan Parties or the Restricted
Subsidiaries to inspect, operate, repair, and maintain the Gathering System in
accordance with industry standards except to the extent that the failure to
maintain or cause the maintenance of such interests and rights, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; provided, that the Borrower or any Restricted Subsidiary may hire third
parties to perform these functions, and (iv) maintain all material agreements,
licenses, permits, and other rights required for any of the foregoing described
in clauses (i), (ii) and (iii) of this Section 5.07(b) in full force and effect
in accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder that could result in a termination or loss
thereof, except any such failure to maintain any thereof or make any such
payments, or any such default, that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Loans and the issuance of Letters of Credit solely for the purposes
described in Section 3.11.

 

Section 5.09                             Compliance with Environmental Laws. 
Comply, cause all of the Restricted Subsidiaries to comply, and make
commercially reasonable efforts to cause all lessees and other Persons occupying
its properties to comply, with all Environmental Laws applicable to its
business, operations and properties; obtain and maintain in full force and
effect all material authorizations, registrations, licenses and permits required
pursuant to Environmental Law for its business, operations and properties; and
perform any investigation, remedial action or cleanup required pursuant to the
Release of any Hazardous Materials as required pursuant to Environmental Laws,
except, in each case with respect to this Section 5.09, to the extent the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 5.10                             Further Assurances; Additional
Subsidiary Loan Parties and Collateral.  (a) Execute and deliver (i) any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, transmitting utility filings, Mortgages and other
documents and

 

99

--------------------------------------------------------------------------------


 

recordings of Liens in stock registries or land title registries, as
applicable), that may be appropriate, or that otherwise may be reasonably
requested by the Administrative Agent, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties,
and provide to the Administrative Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents and (ii) all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to cure any defects
in, or otherwise give effect to, the Loan Documents and the Transactions
contemplated hereby.

 

(b)                                 Upon the acquisition of any Material
Gathering Station Real Property after  the Restatement Date (including by means
of any existing Gathering Station Real Property becoming Material Gathering
Station Real Property), (i) grant and cause each of the Subsidiary Loan Parties
to grant to the Collateral Agent security interests and Mortgages in all such
Material Gathering Station Real Property and satisfy the requirements of
clause (h) of the definition of Collateral and Guarantee Requirement with
respect to all such Material Gathering Station Real Property within 60 days (or
such longer period of time as the Collateral Agent may consent to in its sole
discretion) after the latest to occur of (x) the date of the acquisition of such
Material Gathering Station Real Property and (y) the date such Material
Gathering Station Real Property is placed into service.

 

(c)                                  Provide to the Administrative Agent,
concurrently or prior to the delivery of the Mortgages pursuant to clause (b) of
this Section 5.10, title information (including without limitation deeds,
permits and similar agreements) in form and substance reasonably satisfactory to
the Administrative Agent evidencing the Borrower’s or the applicable Subsidiary
Loan Party’s interests in the Gathering Station Real Property covered by such
Mortgages.

 

(d)                                 Not later than the date of delivery of the
financial statements under Section 5.04(a) each year, the Borrower shall cause
not less than a substantial majority (as mutually agreed by the Borrower and the
Collateral Agent each acting reasonably and in good faith) of the value
(including the fair market value of improvements owned by the Borrower or any
Subsidiary Loan Party and located thereon or thereunder) of the Gathering System
Real Property as of December 31 of the preceding calendar year, to be subject to
the Lien of a Mortgage.

 

(e)                                  If any additional direct or indirect
Material Subsidiary of the Borrower is formed, acquired or becomes a Material
Subsidiary pursuant to clause (b) in the definition thereof after the
Restatement Date, then within five Business Days (or such longer period of time
as the Collateral Agent may consent to in its sole discretion) after the date of
such formation, acquisition or becoming, notify the Administrative Agent and the
Lenders thereof and, within 60 days (or such longer period of time as the
Collateral Agent may consent to in its sole discretion) after the date of usch
formation, acquisition or becoming, cause such Material Subsidiary to become a
Subsidiary Loan Party by joining the Collateral Agreement and otherwise cause
the Collateral and Guarantee Requirement to be satisfied with respect to it.

 

(f)                                   If at any time, the total assets of all
Restricted Subsidiaries (whether or not such Restricted Subsidiaries are Wholly
Owned Subsidiaries of the Borrower) that are not

 

100

--------------------------------------------------------------------------------


 

Subsidiary Loan Parties exceed 10% of Consolidated Total Assets, the Borrower
shall, within five Business Days (or such longer period of time as the
Collateral Agent may consent to in its sole discretion), cause additional
Restricted Subsidiaries to become Subsidiary Loan Parties, as provided in
clause (e) above, such that the total assets of all Restricted Subsidiaries that
are not Subsidiary Loan Parties no longer exceed 10% of Consolidated Total
Assets.

 

(g)                                  In the case of any Loan Party, furnish to
the Collateral Agent (A) prompt written notice of any change in such Loan
Party’s corporate or organization name or organizational identification number
or other change that may have an effect on the “know your customer” or U.S.A.
PATRIOT ACT disclosures delivered in connection with this Agreement or any other
Loan Document; and (B) prior written notice of any change in such Loan Party’s
identity or organizational structure; provided, that no Loan Party shall effect
or permit any such change unless all filings have been made, or will have been
made within any statutory period, under the UCC or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral for
the benefit of the Secured Parties.

 

(h)                                 The Collateral and Guarantee Requirement and
the other provisions of this Section 5.10 need not be satisfied with respect to
any assets or Equity Interests acquired after the Restatement Date in accordance
with this Agreement if, and to the extent that, and for so long as doing so
would violate Section 9.21.

 

Section 5.11                             Fiscal Year.  Cause its fiscal year to
end on December 31.

 

Section 5.12                             Post-Closing Conditions.  Within
60 days following the Restatement Date (or such longer period of time as the
Collateral Agent may consent to in its sole discretion), the Collateral Agent
shall receive the following with respect to all Real Property subject to a
Mortgage as of the Restatement Date:

 

(a)                                 a Restatement Date Mortgage Amendment with
respect to each existing Mortgage, duly executed and acknowledged by the
Borrower or the applicable Subsidiary Loan Party, and in the proper form for
recording in the applicable recording office, together with such certificates,
affidavits or questionnaires as shall be required under applicable law in
connection with the recording or filing thereof, in each case in form and
substance reasonably satisfactory to the Collateral Agent;

 

(b)                                 with respect to each Restatement Date
Mortgage Amendment (unless otherwise consented to by the Collateral Agent in its
sole discretion), opinions of local counsel or such other special counsel to the
Borrower and the Subsidiary Loan Parties, which opinions (i) shall be addressed
to the Collateral Agent and each of the Lenders, (ii) shall cover the due
authorization, execution, delivery and enforceability of each Restatement Date
Mortgage Amendment and the enforceability of each existing Mortgage as amended
by the applicable Restatement Date Mortgage Amendment and (iii) shall be in form
and substance reasonably satisfactory to the Collateral Agent; and

 

(c)                                  such other certificates, documents and
information as are reasonably requested by the Lenders.

 

101

--------------------------------------------------------------------------------


 

ARTICLE VI
NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired (unless such Letters of
Credit are fully cash collateralized or otherwise addressed pursuant to another
arrangement satisfactory to each applicable Issuing Bank in its sole discretion)
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, and
will not cause or permit any of its its Restricted Subsidiaries (and, to the
extent expressly set forth below, other applicable Subsidiaries) to:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the Restatement
Date and set forth on Schedule 6.01 (excluding Indebtedness under clause (b) of
this Section 6.01) and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness (other than intercompany Indebtedness Refinanced
with Indebtedness owed to a Person not affiliated with the Borrower or any
Restricted Subsidiary of the Borrower);

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  Indebtedness of the Borrower and the
Restricted Subsidiaries pursuant to (i) Secured Swap Agreements and (ii) Other
Swap Agreements;

 

(d)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to the
Borrower or any Restricted Subsidiary of the Borrower, pursuant to reimbursement
or indemnification obligations to such Person; provided that upon the incurrence
of Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

 

(e)                                  unsecured Indebtedness of the Borrower or
any Subsidiary Loan Party owing to any other Loan Party (the “Subordinated
Intercompany Debt”), provided, that such Indebtedness is not held, assigned,
transferred, negotiated or pledged to any Person other than a Loan Party, and
provided, further, that any such Indebtedness for borrowed money shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(f)                                   Indebtedness in respect of performance
bonds, warranty bonds, bid bonds, appeal bonds, surety bonds, labor bonds and
completion or performance guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
and Indebtedness arising out of advances on exports, advances on imports,
advances on trade

 

102

--------------------------------------------------------------------------------


 

receivables, customer prepayments and similar transactions in the ordinary
course of business and consistent with past practice;

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services in the ordinary course of business; provided, that
(i) such Indebtedness (other than credit or purchase cards) is extinguished
within five Business Days of its incurrence and (ii) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

 

(h)                                 (i) Indebtedness of a Restricted Subsidiary
acquired after the Restatement Date or a Person merged into, amalgamated or
consolidated with the Borrower or any Restricted Subsidiary after the
Restatement Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case, exists at the time of such acquisition,
merger, amalgamation or consolidation and is not created in contemplation of
such event and where such acquisition, merger, amalgamation or consolidation is
permitted by this Agreement and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness; provided, that the aggregate principal
amount of such Indebtedness outstanding at any time (together with Indebtedness
outstanding pursuant to this paragraph (h) and paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under Section 6.03), shall not exceed the greater of (A) U.S.$50.0 million and
(B) 5.5% of Consolidated Total Assets;

 

(i)                                     Capital Lease Obligations (including any
Sale and Lease-Back Transaction that is permitted under Section 6.03) and
Purchase Money Obligations to the extent that the aggregate total of all such
Capital Lease Obligations and Purchase Money Obligations outstanding at any one
time (together with Indebtedness outstanding pursuant to this paragraph (i) and
paragraph (h) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), shall not exceed the greater
of (A) U.S.$50.0 million and (B) 5.5% of Consolidated Total Assets;

 

(j)                                    other secured Indebtedness of the
Borrower or any Subsidiary Loan Party, in an aggregate principal amount at any
time outstanding pursuant to this Section 6.01(j) not to exceed the greater of
(i) U.S.$30.0 million and (ii) 3.0% of Consolidated Total Assets; provided, that
(i) the Indebtedness hereunder shall be at least pari passu in payment with such
other Indebtedness and on or prior to the incurrence or creation of such other
Indebtedness, the agent and lenders under such facility shall have entered into
such intercreditor agreements as may be reasonably required or agreed by the
Administrative Agent;

 

(k)                                 Guarantees (i) by the Borrower or any
Subsidiary Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan
Party expressly permitted to be incurred under this Agreement, (ii) by the
Borrower or any Restricted Subsidiary of Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Loan Party to the extent permitted by
Section 6.04, and (iii) by any Restricted Subsidiary that is not a Subsidiary
Loan Party of Indebtedness of another Restricted Subsidiary that is not a
Subsidiary Loan Party; provided, that Guarantees under clause (ii) of this
Section 6.01(k) and any other Guarantees by the Borrower or any Subsidiary Loan
Party under this Section 6.01(k) of any other Indebtedness of a Person that is

 

103

--------------------------------------------------------------------------------


 

subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms consistent with those used, or to be
used, for Subordinated Intercompany Debt;

 

(l)                                     Indebtedness arising from agreements of
the Borrower or any Restricted Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price, earn outs or similar obligations,
in each case, incurred or assumed in connection with the disposition of any
business, assets or a Subsidiary, other than Guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or a
Subsidiary for the purpose of financing such acquisition;

 

(m)                             Indebtedness supported by a Letter of Credit, in
a principal amount not in excess of the stated amount of such Letter of Credit;

 

(n)                                 Indebtedness consisting of Permitted Junior
Debt;

 

(o)                                 Indebtedness assumed in connection with a
Permitted Business Acquisition to the extent permitted under Section 6.04(j);

 

(p)                                 Guarantees of Indebtedness of Unrestricted
Subsidiaries to the extent that Investments are permitted under Sections
6.04(a)(i), 6.04(i) or 6.04(k).

 

(q)                                 other unsecured Indebtedness not otherwise
permitted by this Section 6.01 in an aggregate principal amount at any time
outstanding not to exceed U.S.$25.0 million; and

 

(r)                                    all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in paragraphs (a) through (q) above.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any Property (including stock or other securities of any
Person, including of any Restricted Subsidiaries) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except (without
duplication):

 

(a)                                 Liens on Property of the Borrower and its
Restricted Subsidiaries existing on the Restatement Date and set forth on
Schedule 6.02; provided, that such Liens shall secure only those obligations
that they secure on the Restatement Date (and extensions, renewals and
Refinancings of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other Property of the Borrower or any of its
Restricted Subsidiaries;

 

(b)                                 any Lien created under the Loan Documents
(or otherwise securing the Obligations) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

 

(c)                                  any Lien on any Property of the Borrower or
any Restricted Subsidiary securing Indebtedness or Permitted Refinancing
Indebtedness permitted by Section 6.01(h); provided, that (i) such Lien does not
apply to any other Property of the Borrower or any Restricted Subsidiary not
securing such Indebtedness at the date of the acquisition of such

 

104

--------------------------------------------------------------------------------


 

Property (other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, such Lien is permitted in
accordance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(e)                                  Liens imposed by law (including, without
limitation, Liens in favor of customers for equipment under order or in respect
of advances paid in connection therewith) such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 45 days or that are being contested in good
faith by appropriate proceedings and in respect of which, if applicable, the
Borrower or any Restricted Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP;

 

(f)                                   (i) pledges and deposits made in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security laws or regulations under U.S. or foreign law and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations and (ii) pledges and deposits securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, costs of
litigation where required by law, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

 

(h)                                 zoning restrictions, by-laws and other
ordinances of Governmental Authorities, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, permits, special assessments,
development agreements, deferred services agreements, restrictive covenants,
owners’ association encumbrances, rights of way, restrictions on use of real
property and other similar encumbrances that do not render title unmarketable
and that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Restricted Subsidiary or
would not result in a Material Adverse Effect;

 

(i)                                     security interests in respect of
Purchase Money Obligations with respect to equipment or other property or
improvements thereto acquired (or, in the case of improvements,

 

105

--------------------------------------------------------------------------------


 

constructed) by the Borrower or any of its Restricted Subsidiaries (including
the interests of vendors and lessors under conditional sale and title retention
agreements); provided, that (i) such security interests secure Indebtedness
permitted by Section 6.01(i) (including any Permitted Refinancing Indebtedness
in respect thereof) and (ii) such security interests do not apply to any other
Property of the Borrower or any Restricted Subsidiaries (other than to
accessions to such equipment or other property or improvements) except to the
extent that individual financings of equipment provided by a single lender may
be cross-collateralized to other financings of equipment provided solely by such
lender;

 

(j)                                    Liens securing Capital Lease Obligations,
to the extent such Capital Lease Obligation is permitted hereunder and such
Liens attach only to the property being leased in such transaction and any
accessions thereto or proceeds thereof;

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(l)                                     Liens disclosed by any title insurance
policies, title commitments or title reports with respect to the Mortgaged
Properties and any replacement, extension or renewal of any such Lien; provided,
that such replacement, extension or renewal Lien shall not cover any property
other than the property that was subject to such Lien prior to such replacement,
extension or renewal; provided, further, that the Indebtedness and other
obligations secured by such replacement, extension or renewal Lien are permitted
by this Agreement;

 

(m)                             any interest or title of, or Liens created by, a
lessor under any leases or subleases entered into by the Borrower or any
Restricted Subsidiary, as tenant, in the ordinary course of business;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or
securities intermediaries not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and the Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provision relating to security intermediaries’ or
banker’s liens, rights of set-off or similar rights;

 

(p)                                 Liens securing obligations in respect of
trade-related letters of credit permitted under Section 6.01(f) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

(q)                                 licenses of intellectual property granted in
the ordinary course of business;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods, machinery or other equipment;

 

106

--------------------------------------------------------------------------------


 

(s)                                   Liens solely on any cash earnest money
deposits made by the Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(t)                                    Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(u)                                 Liens securing insurance premium financing
arrangements in an aggregate principal amount not to exceed 2.0% of Consolidated
Total Assets; provided, that such Lien is limited to the applicable insurance
contracts;

 

(v)                                 Liens given to a public utility or any
Governmental Authority when required by such utility or Governmental Authority
in connection with the operations of the Borrower or any Restricted Subsidiary;

 

(w)                               Liens in connection with subdivision
agreements site plan control agreements, development agreements, facilities
sharing agreements, cost sharing agreements and other similar agreements in
connection with the use of Real Property;

 

(x)                                 Liens in favor of any tenant, occupant or
licensee under any lease, occupancy agreement or license with the Borrower or
any Restricted Subsidiary;

 

(y)                                 Liens restricting or prohibiting access to
or from lands abutting controlled access highways or covenants affecting the use
to which lands may be put;

 

(z)                                  Liens incurred or pledges or deposits made
in favor of a Governmental Authority to secure the performance of the Borrower
or any Restricted Subsidiary under any Environmental Law to which any assets of
such Person are subject;

 

(aa)                          Liens consisting of minor irregularities in title,
boundaries, or other minor survey defects, easements, leases, restrictions,
servitudes, licenses, permits, reservations, exceptions, zoning restrictions,
rights of way, conditions, covenants, mineral or royalty rights or reservations
or oil, gas and mineral leases and rights of others in any property of the
Borrower or any Restricted Subsidiary, including rights of eminent domain
(including those for streets, roads, bridges, pipes, pipelines, natural gas
gathering systems, processing facilities, railroads, electric transmission and
distribution lines, telegraph and telephone lines, the removal of oil, gas or
other minerals or other similar purposes, flood control, air rights, water
rights, rights of others with respect to navigable waters, sewage and drainage
rights) that exist as of the Restatement Date or at the time the affected
property is acquired, or are granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and other similar charges or
encumbrances which do not secure the payment of Indebtedness by the Borrower or
any Restricted Subsidiary and otherwise do not materially interfere with the
occupation, use and enjoyment by the Borrower or any Restricted Subsidiary of
any Mortgaged Property in the normal course of business or materially impair the
value thereof;

 

(bb)                          contractual Liens that arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas

 

107

--------------------------------------------------------------------------------


 

leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
gathering agreements, storage and terminalling agreements, throughput
agreements, equipment rental agreements and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided, that any such Lien referred to in this clause (bb) does not materially
impair (i) the use of the property covered by such Lien for the purposes for
which such Property is held by the Borrower or Restricted Subsidiary, or
(ii) the value of such Property subject thereto;

 

(cc)                            Liens that secure Indebtedness permitted to be
incurred under Section 6.01(j) and Liens not otherwise permitted under this
Section 6.02 securing obligations in an aggregate amount not to exceed the
greater of (i) U.S.$80.0 million and (ii) 5.0% of Consolidated Total Assets;
provided, however, that no part of the Pipeline Systems that is not the subject
of a Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties, may be the subject of a Lien permitted by this clause (cc); and
provided further, that to the extent such Liens permitted under this clause (cc)
secure Indebtedness incurred in connection with a Permitted Business Acquisition
pursuant to Section 6.01(o), such Liens shall only be permitted to encumber the
assets acquired pursuant to such Permitted Business Acquisition and shall not be
permitted to encumber any other assets of the Borrower or any Restricted
Subsidiary;

 

(dd)                          Liens created in the ordinary course of business
upon specific items of inventory or other goods and proceeds of the Borrower or
any of its Restricted Subsidiaries securing such Person’s obligations in respect
of banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
and

 

(ee)                            licenses granted in the ordinary course of
business and leases of property of the Loan Parties that are not material to the
business and operations of the Loan Parties.

 

(ff)                              Liens in cash collateral securing obligations
of any Loan Party with respect to Other Swap Agreements in an amount not to
exceed U.S.$10 million at any time.

 

(gg)                            any purchase option, call or similar right of a
third party with respect to securities representing an interest in (i) a joint
venture or (ii) an Unrestricted Subsidiary.

 

Notwithstanding the foregoing or anything else to the contrary in any other Loan
Document, (i) no Liens shall be permitted to exist, directly or indirectly, on
Pledged Collateral (including any Pledged Collateral pledged by the MLP Entity),
other than the Liens described in clauses (b), (d), (e), (o), (v), (cc) and (gg)
(such clauses being the clauses that permit Liens arising by operation of law,
Liens in favor of the Collateral Agent pursuant to the Loan Documents, Liens in
support of Indebtedness incurred under Section 6.01(j), and purchase options,
calls and similar rights with respect to interests in joint ventures and
Unrestricted

 

108

--------------------------------------------------------------------------------


 

Subsidiaries), (ii) no Liens shall be permitted to exist, directly or
indirectly, on Pledged Collateral that are prior and superior in right to Liens
in favor of the Collateral Agent other than Liens that have priority by
operation of law, (iii) no Liens shall be permitted to exist, directly or
indirectly, on Collateral (other than Pledged Collateral or Mortgaged Property),
including any Collateral pledged by the MLP Entity, that are prior and superior
in right to any Liens in favor of the Collateral Agent other than Liens
permitted by this Section 6.02 and (iv) no Liens shall be permitted to exist,
directly or indirectly, on Mortgaged Property or the Pipeline Systems, other
than Liens in favor of the Collateral Agent and Permitted Real Property Liens.

 

Section 6.03                             Sale and Lease-back Transactions. 
Enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted so long as at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such lease, the Remaining
Present Value of all outstanding leases permitted under this Section 6.03, when
aggregated with the Indebtedness referred to in Sections 6.01(h) and (i), does
not exceed the greater of (A) U.S.$50.0 million and (B) 5.5% of Consolidated
Total Assets.

 

Section 6.04                             Investments, Loans and Advances. 
Purchase, hold or acquire (including pursuant to any merger or amalgamation with
a Person that is not a Restricted Subsidiary immediately prior to such merger)
any Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances (other than intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and the Restricted Subsidiaries,
which cash management operations shall not extend to any Person that is not a
Restricted Subsidiary) to or Guarantees of the obligations of, or make or permit
to exist any investment or any other interest (each, an “Investment”), in any
other Person, except:

 

(a)                                 Investments after the Restatement Date by
(i) so long as no Default or Event of Default has occurred and is continuing
(both before and immediately after giving effect to the applicable Investment),
the Borrower or any Subsidiary Loan Party in Subsidiaries that are not
Subsidiary Loan Parties in an aggregate amount (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed an amount equal to the sum of, without duplication, an amount equal to
(A) the greater of (1) U.S.$50.0 million and (2) 3.0% of Consolidated Total
Assets plus (B) any return of capital actually received by the respective
investors in respect of Investments previously made by them pursuant to
clause (i) of this Section 6.04(a), and (ii) the Borrower and any Subsidiary
Loan Party in the Borrower or any Subsidiary Loan Party; provided, that
notwithstanding anything to the contrary set forth in this Agreement, subject to
the provisions of the definition of “Additional Equity Contributions”, the
Borrower shall be entitled to make Investments, without limitation and at any
time (including after the occurrence and during the continuance of a Default or
Event of Default) from the proceeds of any Additional Equity Contributions made
to the Borrower and not otherwise applied or returned to the MLP Entity (as a
distribution of Available Cash or otherwise); and provided, further, any
Investments made with such Additional Equity Contributions shall not count
against any of the limitations on Investment set forth in this Section 6.04;

 

109

--------------------------------------------------------------------------------


 

(b)                                 Permitted Investments and Investments that
were Permitted Investments when made;

 

(c)                                  Investments arising out of the receipt by
the Borrower or any of its Restricted Subsidiaries of noncash consideration for
the sale of assets permitted under Section 6.05;

 

(d)                                 (i) so long as no Default or Event of
Default has occurred and is continuing (both before and immediately after giving
effect to the applicable loans or advances), loans and advances to employees of
the Borrower, any of its Restricted Subsidiaries or, to the extent such
employees are providing services rendered on behalf of the Borrower or any
Subsidiary Loan Party, any Parent Company in the ordinary course of business not
to exceed U.S.$5.0 million in the aggregate at any time outstanding (calculated
without regard to write-downs or write-offs thereof) and (ii) advances of
payroll payments and expenses to employees of the Borrower, any of its
Restricted Subsidiaries or, to the extent such employees are providing services
on behalf of the Borrower or any Subsidiary Loan Party, any Parent Company in
the ordinary course of business;

 

(e)                                  accounts receivable arising and trade
credit granted in the ordinary course of business and any securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
any prepayments and other credits to suppliers made in the ordinary course of
business;

 

(f)                                   Swap Agreements permitted under
Section 6.13 and Section 6.01;

 

(g)                                  Investments existing on the Restatement
Date and set forth on Schedule 6.04;

 

(h)                                 Investments resulting from pledges and
deposits referred to in Section 6.02(f) and (g);

 

(i)                                     so long as immediately before and after
giving effect to such Investment, no Default or Event of Default has occurred
and is continuing, other Investments by the Borrower or any of its Restricted
Subsidiaries in an aggregate amount (valued at the time of the making thereof,
and without giving effect to any write-downs or write-offs thereof) not to
exceed the greater of (A) U.S.$100.0 million and (B) 10.0% of Consolidated Total
Assets (plus any returns of capital actually received by the respective investor
in respect of investments theretofore made by it pursuant to this
paragraph (i));

 

(j)                                    Investments constituting Permitted
Business Acquisitions; provided, that for clarification, that with respect to
any transaction that would be a Permitted Business Acquisition, but for the
failure of the Borrower (or one of its Restricted Subsidiaries) to satisfy one
or more of the conditions set forth in the definition of “Permitted Business
Acquisition”, the Borrower (or its Restricted Subsidiary) shall be permitted to
undertake such transaction to the extent such transaction is (i) expressly
required by one or more Gathering Agreements or other Material Contracts or
(ii) is an ordinary course Capital Expenditure reasonably required to continue
the development of the Gathering System;

 

110

--------------------------------------------------------------------------------


 

(k)                                 additional Investments to the extent made
with proceeds of additional Equity Interests of the Borrower or the MLP Entity
that are otherwise permitted to be issued pursuant to this Agreement;

 

(l)                                     Investments (including, but not limited
to, Investments in Equity Interests, intercompany loans, and Guarantees of
Indebtedness otherwise expressly permitted hereunder) after the Restatement Date
by Restricted Subsidiaries that are not Subsidiary Loan Parties in the Borrower
or any Subsidiary Loan Party;

 

(m)                             Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business;

 

(n)                                 Investments of a Restricted Subsidiary of
the Borrower acquired after the Restatement Date or of a corporation merged or
amalgamated or consolidated into the Borrower or merged or amalgamated into or
consolidated with a Restricted Subsidiary of the Borrower in accordance with
Section 6.05 after the Restatement Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(o)                                 Guarantees by the Borrower or any of its
Restricted Subsidiaries of operating leases (other than Capital Lease
Obligations) or of other obligations that do not constitute Indebtedness, in
each case entered into by any Restricted Subsidiary in the ordinary course of
business; and

 

(p)                                 Investments in joint ventures in an
aggregate amount not to exceed U.S.$100.0 million.

 

Section 6.05                             Mergers, Consolidations, Sales of
Assets and Acquisitions.  Merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any part of its assets
(whether now owned or hereafter acquired), or issue, sell, transfer or otherwise
dispose of any Equity Interests of the Borrower or any Subsidiary Loan Party or
other Restricted Subsidiary of the Borrower, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person or, except as permitted by
Section 5.01(a), liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), except that this Section shall not prohibit:

 

(a)                                 (i) the purchase and sale of inventory,
supplies, materials and equipment and the purchase and sale of rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business by the Borrower or any of its Restricted Subsidiaries, (ii) the sale
of any other asset in the ordinary course of business by the Borrower or any
Restricted Subsidiary, (iii) the sale of surplus, obsolete or worn out equipment
or other property in the ordinary course of business by the Borrower or any of
its Restricted Subsidiaries or (iv) the sale of Permitted Investments in the
ordinary course of business;

 

111

--------------------------------------------------------------------------------


 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) the merger or consolidation of any Restricted Subsidiary into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) the
merger or consolidation of any Restricted Subsidiary into or with the Borrower
or any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is the Borrower or a Subsidiary Loan Party, (iii) the merger,
amalgamation or consolidation of any Restricted Subsidiary that is not a
Subsidiary Loan Party into or with any other Restricted Subsidiary that is not a
Subsidiary Loan Party, (iv) the liquidation, winding up or dissolution or change
in form of entity of any Restricted Subsidiary if the Borrower determines in
good faith that such liquidation, winding up, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) the change in form of entity of the Borrower if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

 

(c)                                  sales, transfers, leases or other
dispositions (i) to the Borrower or to a Restricted Subsidiary and (ii) to an
Unrestricted Subsidiary of the Borrower or any other Person (in the case of
clause (i) or (ii), upon voluntary liquidation or otherwise); provided, that any
sales, transfers, leases or other dispositions by a Restricted Subsidiary to an
Unrestricted Subsidiary or any other Affiliate shall be made in compliance with
Section 6.07; and provided, further, that the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Restricted Subsidiary to an
Unrestricted Subsidiary or any other Person in reliance upon this
paragraph (c) and the aggregate gross proceeds of any or all assets sold,
transferred or leased in reliance upon paragraph (g) below shall not exceed, in
any fiscal year of the Borrower, 5.0% of Consolidated Total Assets as of the end
of the immediately preceding fiscal year;

 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(e)                                  Investments permitted by Section 6.04,
Liens permitted by Section 6.02 and dividends and distributions permitted by
Section 6.06;

 

(f)                                   the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(g)                                  sales, transfers, leases or other
dispositions of assets not otherwise permitted by this Section 6.05; provided,
that the aggregate gross proceeds (including noncash proceeds) of any or all
assets sold, transferred, leased or otherwise disposed of in reliance upon this
paragraph (g) and in reliance upon the second proviso to paragraph (c) above
shall not exceed, in any fiscal year of the Borrower, 5.0% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided,
further, that the Net Proceeds thereof are applied in accordance with
Section 2.11(c); and provided, further, that after giving effect thereto, no
Default or Event of Default shall have occurred;

 

(h)                                 any merger or consolidation in connection
with a Permitted Business Acquisition or any other acquisition permitted hereby;
provided, that following any such merger or consolidation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Subsidiary
Loan Party (but not the Borrower), the surviving or resulting entity

 

112

--------------------------------------------------------------------------------


 

shall be a Subsidiary Loan Party and (ii) involving a Restricted Subsidiary (but
not the Borrower or a Subsidiary Loan Party), the surviving or resulting entity
shall be a Restricted Subsidiary;

 

(i)                                     licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Restricted Subsidiary in the ordinary course of business; and

 

(j)                                    abandonment, cancellation or disposition
of any intellectual property of the Borrower in the ordinary course of business.

 

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower or any Subsidiary of the Borrower may, so long as no Event of
Default shall have occurred and be continuing or would result therefrom, sell,
transfer or otherwise dispose of the assets of, or Equity Interests in, any
Unrestricted Subsidiary or any Person that is not a Subsidiary to any Person,
(ii) no sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to the
Borrower and the Subsidiary Loan Parties pursuant to the foregoing clause (i) or
Section 6.05(c) hereof) unless such disposition is for fair market value,
(iii) no sale, transfer or other disposition of assets in excess of U.S.$5.0
million shall be permitted by paragraph (a)(i), (a)(ii), (a)(iv), (d) or (g) of
this Section 6.05 unless such disposition is for at least 75% cash
consideration; provided, that for purposes of clause (iii) above, the amount of
any secured Indebtedness or other Indebtedness of a Subsidiary of the Borrower
that is not a Subsidiary Loan Party (as shown on the MLP Entity’s or the
Borrower’s, as applicable, most recent balance sheet or in the notes thereto)
that is assumed by the transferee of any such assets shall be deemed to be cash
and (iv) the Borrower shall, in no event, be incorporated or organized under the
laws of any jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

 

Section 6.06                             Dividends and Distributions.  Declare
or pay, directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional shares of Equity Interests of the Person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any shares of any class of its Equity Interests or set aside
any amount for any such purpose; provided, that:

 

(a)                                 any Restricted Subsidiary of the Borrower
may declare and pay dividends to, repurchase its Equity Interests from, or make
other distributions to, directly or indirectly, the Borrower or any Restricted
Subsidiary (or, with respect to any Restricted Subsidiary that is not a Wholly
Owned Subsidiary of the Borrower, to each parent of such Restricted Subsidiary
(including the Borrower, any other Restricted Subsidiary that is a direct or
indirect parent of such Restricted Subsidiary and each other owner of Equity
Interests of such Restricted Subsidiary) on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such Restricted Subsidiary) based
on their relative ownership interests);

 

(b)                                 the Borrower and each of its Restricted
Subsidiaries may repurchase, redeem or otherwise acquire or retire to finance
any such repurchase, redemption or other acquisition or retirement for value any
Equity Interests of the Borrower or any of its Restricted

 

113

--------------------------------------------------------------------------------


 

Subsidiaries held by any current or former officer, director, consultant, or
employee of the Borrower or any Subsidiary of the Borrower or, to the extent
such Equity Interests were issued as compensation for services rendered on
behalf of the Borrower or any Subsidiary Loan Party, any employee of any Parent
Company, pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Restricted Subsidiaries may declare
and pay dividends to the Borrower or any other Restricted Subsidiary of the
Borrower the proceeds of which are used for such purposes; provided, that the
aggregate amount of such purchases or redemptions in cash under this
paragraph (b) shall not exceed in any fiscal year U.S.$5.0 million (plus the
amount of net proceeds (i) received by the Borrower during such calendar year
from sales of Equity Interests of the Borrower to directors, consultants,
officers or employees of the Borrower or any of its Affiliates in connection
with permitted employee compensation and incentive arrangements and (ii) of any
key-man life insurance policies received during such calendar year) which, if
not used in any year, may be carried forward to any subsequent calendar year;

 

(c)                                  if no Default or Event of Default then
exists or would result therefrom, then the Borrower may declare and pay
dividends or make other distributions from the proceeds of any substantially
concurrent issuance or sale of Equity Interests permitted to be made under this
Agreement other than an Additional Equity Contribution or a Specified Equity
Contribution; provided, that the proceeds of an issuance or sale to a Restricted
Subsidiary may not be used to declare or pay dividends or make other
distributions;

 

(d)                                 noncash repurchases, redemptions or
exchanges of Equity Interests deemed to occur upon exercise of stock options or
exchange of exchangeable shares if such Equity Interests represent a portion of
the exercise price of such options;

 

(e)                                  [Reserved];

 

(f)                                   the Borrower may repay capital invested in
it by the MLP Entity or may declare and make distributions on or with respect to
the Equity Interests of the Borrower or any other Loan Party with Available Cash
on a quarterly basis; provided, that immediately before and after giving effect
to such repayment, declaration or distribution, (i) no Default or Event of
Default then exists or would result therefrom, and (ii) the Borrower shall be in
compliance (on a Pro Forma Basis and after giving effect to the making of such
distribution) with the Financial Performance Covenants as of the end of the
immediately preceding fiscal quarter; and

 

(g)                                  the Borrower may make quarterly
distributions to the MLP Entity in an amount not in excess of any tax
distributions permitted to be made by the MLP Entity pursuant to Section 6.2 of
the MLP Entity’s Partnership Agreement and calculated as if the MLP Entity did
not hold any assets other than Equity Interests of the Borrower; provided, that,
(i) the Borrower may not make any such distribution after the occurrence, and
during the continuance,  of an Event of Default pursuant to Sections 7.01(b),
(c), (f), (h) or (i), and (ii) unless the Secured Parties have exercised or the
Required Lenders have voted to exercise any rights or remedies pursuant hereto
or under the Collateral Documents, the Borrower may make only one such quarterly
distribution after the occurrence, and during the continuance, of any other
Event of Default.

 

114

--------------------------------------------------------------------------------


 

Section 6.07                             Transactions with Affiliates.  (a) Sell
or transfer any Property to, or purchase or acquire any Property from, or
otherwise engage in any other transaction (or series of related transactions)
with, any of its Affiliates, unless such transaction is (or, if a series of
related transactions, such transactions, taken as a whole, are) upon terms that
are no less favorable (after taking into account the totality of the
relationships between the parties involved, including other transactions that
may be particularly favorable to the Borrower or any of its Restricted
Subsidiaries) to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate; provided, that this clause (a) shall not apply to the
indemnification of directors (or persons holding similar positions for
non-corporate entities) of the Borrower and its Restricted Subsidiaries in
accordance with customary practice.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit, to the extent otherwise permitted under this Agreement,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options, stock ownership plans,
including restricted stock plans, stock grants, directed share programs and
other equity based plans customarily maintained by similar companies and the
granting and performance of registration rights approved by the board of
directors of any Restricted Subsidiary, as applicable,

 

(ii)                                  transactions among the Borrower and the
other Loan Parties and transactions among the Restricted Subsidiaries that are
not Subsidiary Loan Parties otherwise permitted by this Agreement,

 

(iii)                               any indemnification agreement or any similar
arrangement entered into with directors, officers, consultants and employees of
the Borrower or any of its Affiliates in the ordinary course of business and the
payment of fees and indemnities to directors, officers, consultants and
employees of the Borrower and its Restricted Subsidiaries in the ordinary course
of business and, to the extent such fees and indemnities are directly
attributable to services rendered on behalf of the Borrower or the Subsidiary
Loan Parties, any employee of any Parent Company,

 

(iv)                              transactions pursuant to permitted agreements
in existence on the Restatement Date and set forth on Schedule 6.07 or any
amendment thereto to the extent such amendment would not have a Material Adverse
Effect,

 

(v)                                 any employment agreement or employee benefit
plan entered into by the Borrower or any of its Affiliates in the ordinary
course of business or consistent with past practice and payments pursuant
thereto,

 

(vi)                              transactions otherwise permitted under
Section 6.06 and Investments permitted by Section 6.04,

 

115

--------------------------------------------------------------------------------


 

(vii)                           any purchase by the MLP Entity of Equity
Interests of the Borrower, so long as the Collateral and Guarantee Requirement
is complied with in respect of such Equity Interests,

 

(viii)                        payments by the Borrower or any of its Restricted
Subsidiaries to the Sponsor, any Sponsor Affiliate or the MLP Entity made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the General Partner
or the board of directors of any Restricted Subsidiary, as applicable, in good
faith,

 

(ix)                              transactions with any Affiliate for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice,

 

(x)                                 any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
Restricted Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate,

 

(xi)                              if such transaction is with a Person in its
capacity as a holder (A) of Indebtedness of the Borrower or any Restricted
Subsidiary of the Borrower where such Person is treated no more favorably than
the other holders of Indebtedness of the Borrower or any such Restricted
Subsidiary or (B) of Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower where such Person is treated no more favorably than
the other holders of Equity Interests of the Borrower or such Restricted
Subsidiary,

 

(xii)                           payments by the Borrower or any of its
Restricted Subsidiaries to any Affiliate in respect of compensation, expense
reimbursement, or benefits to or for the benefit of current or former employees,
independent contractors or directors of the Borrower or any of its Subsidiaries,
or, to the extent such compensation, expense reimbursement, or benefits are
directly attributable to services rendered on behalf of the Borrower or any
Subsidiary Loan Party, any employee of any Parent Company, and

 

(xiii)                        any transaction with an Affiliate that satisfies
the requirements of Section 7.9 of the MLP Entity’s Partnership Agreement.

 

Section 6.08                             Business of the Borrower and the
Restricted Subsidiaries.  Notwithstanding any other provisions hereof, with
respect to the Borrower and each Restricted Subsidiary, engage at any time in
any business or business activity other than any business or

 

116

--------------------------------------------------------------------------------


 

business activity conducted by it on the Restatement Date, Midstream Activities
and any business or business activities incidental or related thereto, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary or complementary
thereto, including, without limitation, the consummation of the Transactions.

 

Section 6.09                             Limitation on Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-laws and Certain
Other Agreements; Etc.  (a) Amend or modify or grant any waiver or release under
or terminate in any manner (i) with respect to the Borrower or any Restricted
Subsidiary, such Person’s articles or certificate of incorporation or the
by-laws, partnership agreement or limited liability company operating agreement,
as applicable, or (ii) the Gathering Agreements or any other Material Contract,
in the case of the foregoing clauses (i) and (ii), if such amendment,
modification, waiver, release or termination could reasonably be expected to
result in a Material Adverse Effect or affect the assignability of any such
contract or agreement in a manner that would materially impair the rights,
remedies or benefits of the Secured Parties under the Collateral Documents
(including in such agreement as Collateral).  In no event shall an Unrestricted
Subsidiary assume, take assignment of or otherwise obtain any rights of any Loan
Party under any Gathering Agreement now or hereinafter in effect relating to or
providing for the provision of services by any Loan Party in connection with the
Gathering System.  For the avoidance of doubt, amendments or modifications to
any such contracts for the addition of any drill pad or any receipt and delivery
point, and modifications to fees (except any decrease to fees such that the
overall expected benefit to the Loan Party party thereto would be materially
adversely affected) received by any Loan Party in respect thereof shall not in
itself be considered to have a Material Adverse Effect;

 

(b)                                 (i) Make, or agree or offer to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
Permitted Junior Debt or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Permitted Junior Debt, except for (to the extent permitted by
the subordination provisions thereof) (A) payments of regularly scheduled
interest, (B) payments made solely with the proceeds from the issuance of common
Equity Interests or from equity contributions, (C) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom,
prepayments of any Permitted Junior Debt; provided, that, no such prepayments
shall be made with the proceeds of Loans, and (D) (1) prepayments made with the
proceeds of any Permitted Refinancing Indebtedness in respect thereof or
(2) prepayments with the proceeds of any non-cash interest bearing Equity
Interests issued for such purchase that are not redeemable prior to the date
that is six months following the Stated Maturity Date and that have terms and
covenants no more restrictive than the Permitted Junior Debt being so
refinanced; or (ii) amend or modify, or permit the amendment or modification of,
any provision of any Permitted Junior Debt or any agreement relating thereto
other than amendments or modifications that are not materially adverse to the
Lenders and that do not affect the subordination provisions thereof in a manner
adverse to the Lenders.

 

(c)                                  Enter into any agreement or instrument that
by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any

 

117

--------------------------------------------------------------------------------


 

other Loan Party by a Restricted Subsidiary or (ii) the granting of Liens by the
Borrower or a Restricted Subsidiary pursuant to the Collateral Documents, in
each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

 

(A)                               restrictions imposed by applicable law;

 

(B)                               contractual encumbrances or restrictions in
effect on the Restatement Date under any agreements related to any permitted
renewal, extension or refinancing of any Indebtedness existing on the
Restatement Date that does not expand the scope of any such encumbrance or
restriction;

 

(C)                               any restriction on a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Restricted
Subsidiary pending the closing of such sale or disposition (but only to the
extent such sale or disposition would be permitted under this Agreement, if
consummated);

 

(D)                               customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business;

 

(E)                                any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the Property securing such Indebtedness;

 

(F)                                 customary provisions contained in leases or
licenses of intellectual property and other similar agreements entered into in
the ordinary course of business;

 

(G)                               customary provisions restricting subletting or
assignment of any lease governing a leasehold interest; provided, however, that
this clause (G) shall not apply to any lease or other agreement in respect of
any portion of the Gathering System;

 

(H)                              customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(I)                                   customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 6.05 pending the consummation of such sale;

 

(J)                                   in the case of any Person that becomes a
Restricted Subsidiary after the Restatement Date, any agreement in effect at the
time such Person so becomes a Restricted Subsidiary, so long as such agreement
was not entered into in contemplation of such Person becoming such a Restricted
Subsidiary; or

 

118

--------------------------------------------------------------------------------


 

(K)                              restrictions imposed by any Permitted Junior
Debt that (i) do not require the direct or indirect granting of any Lien to
secure such Permitted Junior Debt or other obligation by virtue of the granting
of a Lien on or pledge of any Property of any Loan Party, and (ii) in any case
do not directly or indirectly restrict the granting of Liens pursuant to the
Collateral Documents.

 

Section 6.10                             Leverage Ratio.  Beginning at the end
of the first full fiscal quarter ending after the Restatement Date, for any Test
Period, permit the Leverage Ratio on the last day of any fiscal quarter, to be
in excess of the Maximum Leverage Ratio then in effect.

 

Section 6.11                             Senior Secured Leverage Ratio. 
Commencing with the Test Period ending on the last day of the fiscal quarter in
which the Financial Covenant Adjustment Date occurs, and as of the end of any
Test Period thereafter, permit the Senior Secured Leverage Ratio to be greater
than 3.75 to 1.00.

 

Section 6.12                             Interest Coverage Ratio.  Beginning at
the end of the first full fiscal quarter after the Restatement Date, for any
Test Period, permit the Interest Coverage Ratio on the last day of any fiscal
quarter to be less than 2.50:1.00.

 

Section 6.13                             Swap Agreements and Power Purchase
Agreements.  Enter into any Swap Agreement, other than Swap Agreements (a) with
respect to commodities entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiary Loan Party is exposed
in the conduct of its business or the management of its liabilities, and
(b) entered into in the ordinary course of business to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary Loan Party, which in
the case of each of clauses (a) and (b) are entered into for bona fide risk
mitigation purposes and that are not speculative in nature.  Notwithstanding the
foregoing, the Borrower may enter into any Power Purchase Agreement in the
ordinary course of business.

 

Section 6.14                             Limitation on Leases.  The Borrower
will not and will not permit any of its Restricted Subsidiaries to create,
incur, assume or suffer to exist any obligation for the payment of rent or hire
of its or their assets of any kind whatsoever (real or personal but excluding
Capitalized Lease Obligations otherwise permitted under this Agreement), under
operating leases that would cause the aggregate amount of all payments made by
any such Restricted Subsidiary or the Borrower pursuant to all such leases
including any residual payments at the end of any lease, to exceed
U.S.$30.0 million in any period of twelve (12) consecutive calendar months
during the life of such leases.

 

ARTICLE VII
EVENTS OF DEFAULT

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made by the Borrower, any Restricted Subsidiary or the MLP Entity in any
Loan Document, or any representation,

 

119

--------------------------------------------------------------------------------


 

warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished by the Borrower, any
Restricted Subsidiary or the MLP Entity; provided, that (i) to the extent the
fact, event or circumstance that caused a representation or warranty to be false
or incorrect in any material respect is capable of being cured, corrected or
otherwise remedied and (ii) such fact, event or circumstance has been cured,
corrected or otherwise remedied within 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower, any such false or incorrect
representation or warranty shall not be an Event of Default; provided, that such
extension of time to cure could not reasonably be expected to have a Material
Adverse Effect;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any Revolving L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or on any Revolving L/C Disbursement or in the payment of
any Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

 

(d)                                 default shall be made in the due observance
or performance by (i) the Borrower or any of its Restricted Subsidiaries of any
covenant, condition or agreement contained in Section 5.01(a) (with respect to
the Borrower), 5.05(a), 5.08, 5.10, 5.12 or Article VI or (ii) the MLP Entity of
any covenant, condition or agreement contained in Section 3.04(e) of the
Collateral Agreement;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower, any Restricted Subsidiary or the MLP Entity of
any covenant, condition or agreement of such Person contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of thirty days after notice
thereof from the Administrative Agent or any Lender to the Borrower;

 

(f)                                   (i) any event or condition occurs that
(A) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (B) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, or (ii) without limiting the foregoing
clause (i), the Borrower or any of its Restricted Subsidiaries shall fail to pay
any principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property
securing such Indebtedness if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness;

 

(g)                                  there shall have occurred a Change in
Control;

 

120

--------------------------------------------------------------------------------


 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the MLP Entity, the Borrower or any Material
Subsidiary, or of a substantial part of the Property of the MLP Entity, the
Borrower and its Material Subsidiaries, taken as a whole, under Title 11 of the
United States Code, as now constituted or hereafter amended or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the MLP Entity, the Borrower or any Material
Subsidiary or for a substantial part of the Property of the MLP Entity, the
Borrower and its Material Subsidiaries, taken as a whole, or (iii) the
winding-up or liquidation of the MLP Entity, the Borrower or any Material
Subsidiary (except, in the case of any Material Subsidiary, in a transaction
permitted by Section 6.05); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the MLP Entity, the Borrower or any
Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the MLP Entity, the
Borrower or any Material Subsidiary or for a substantial part of the Property of
the MLP Entity, the Borrower and its Material Subsidiaries, taken as a whole,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(j)                                    the failure by the Borrower or any of its
Restricted Subsidiaries to pay one or more final judgments aggregating in excess
of U.S.$20.0 million (to the extent not covered by third-party insurance as to
which the insurer does not dispute coverage or bonded), which judgments are not
discharged or effectively waived or stayed for a period of 60 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any of its Restricted Subsidiaries to enforce
any such judgment;

 

(k)                                 one or more ERISA Events shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     (i) any Loan Document shall for any
reason be asserted in writing by the MLP Entity, the Borrower or any Restricted
Subsidiary not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Collateral Document
and to extend to Collateral that is not immaterial to the Loan Parties on a
consolidated basis shall cease to be in full force and effect, or shall be
asserted in writing by the MLP Entity, the Borrower or any Restricted Subsidiary
not to be, a valid and perfected security interest (having the priority required
by this Agreement or the relevant Collateral Document) in the securities, assets
or properties covered thereby, except to the extent that (A) any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of

 

121

--------------------------------------------------------------------------------


 

certificates actually delivered to it representing securities pledged under the
Collateral Agreement or to file UCC continuation statements, (B) such loss is
covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer or (C) any such loss of
validity, perfection or priority is the result of any failure by the Collateral
Agent or the Administrative Agent to take any action necessary to secure the
validity, perfection or priority of the Liens or (iii) the Guarantees by any
Loan Party of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by the Borrower or any other Loan Party or any other Person not to be in
effect or not to be legal, valid and binding obligations;

 

(m)                             (A) any Environmental Claim against the Borrower
or any of its Restricted Subsidiaries or (B) any Liability of the Borrower or
any of its Restricted Subsidiaries for any Release or threatened Release of
Hazardous Materials or (C) any Liability of the Borrower or any of its
Restricted Subsidiaries for any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any real
property currently or formerly owned, leased or operated by any predecessor of
the Borrower or any of its Restricted Subsidiaries, or any property at which the
Borrower or any of its Restricted Subsidiaries has sent Hazardous Materials for
treatment, storage or disposal (each, an “Environmental Event”) shall have
occurred that, when taken together with all other Environmental Events that have
occurred and continue to exist, could reasonably be expected to result in a
Material Adverse Effect; or

 

then, and in every such event (other than an event with respect to the MLP
Entity or the Borrower described in paragraph (h) or (i) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities (including all amounts
under Letters of Credit then outstanding) of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest, notice of acceleration, notice of intent to
accelerate or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) demand cash collateral pursuant to
Section 2.05(j); and in any event with respect to the MLP Entity or the Borrower
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities
(including all amounts under Letters of Credit then outstanding) of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable and the Administrative Agent shall be deemed to have made a
demand for cash collateral to the full extent permitted under Section 2.05(j),
without presentment, demand, protest, notice of acceleration, notice of intent
to accelerate or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

 

122

--------------------------------------------------------------------------------


 

ARTICLE VIII
THE AGENTS

 

Section 8.01                             Appointment and Authority.  (a) Each of
the Lenders and each Issuing Bank hereby irrevocably appoints RBS to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)                                 RBS shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (including in its capacities,
as a potential Secured Swap Agreement Counterparty and a potential Cash
Management Bank) and each of the Issuing Banks hereby irrevocably appoints and
authorizes RBS to act as the agent of such Lender or Issuing Bank, as the case
may be, for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by the Borrower, each Subsidiary Loan Party and the MLP
Entity to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 or Section 8.13 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article VIII (including Section 8.12) and
Article IX as though such co-agents, sub-agents and attorneys-in-fact were the
Collateral Agent under the Loan Documents.

 

(c)                                  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Collateral Agent, any
co-agents, sub-agents, attorneys-in-fact or other appointees thereof, the
Lenders and the Issuing Banks, and none of the MLP Entity, the Borrower nor any
Subsidiary of the Borrower shall have rights as a third party beneficiary of any
of such provisions.

 

Section 8.02                             Rights as a Lender.  Any Person serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender, and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include a Person serving as
an Agent hereunder in its individual capacity.  Such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

Section 8.03                             Exculpatory Provisions.  No Agent shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, no Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

123

--------------------------------------------------------------------------------


 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

 

(c)           shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

 

(d)           shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.08 and 7.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment;

 

(e)           shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent; and

 

(f)            shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice describing such Default or Event of
Default is received by such Agent from the Borrower, a Lender or an Issuing
Bank.

 

Section 8.04          Reliance by Agents.  Any Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an appropriate Person.  Any Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by an appropriate Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan or the issuance, extension, renewal or increase of a Letter of Credit
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, any Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless such Agent shall have received notice to the
contrary from such

 

124

--------------------------------------------------------------------------------


 

Lender or Issuing Bank prior to the making of such Loan or issuance of a Letter
of Credit, as applicable.  Any Agent may consult with legal counsel (who may
include counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05          Delegation of Duties.  Without in any way limiting
Section 8.13, any Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more co-agents, sub-agents and/or attorneys-in-fact appointed by such
Agent.  Any Agent and any such co-agents, sub-agents and/or attorneys-in-fact
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such co-agents, sub-agents and/or attorneys-in-fact
and to the Related Parties of each Agent and any such co-agents, sub-agents
and/or attorneys-in-fact, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.

 

Section 8.06          Resignation of the Agents.  Any Agent may at any time give
notice of its resignation to the Lenders, Issuing Banks and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor with the consent of the Borrower (not to be
unreasonably withheld or delayed), which shall be a financial institution with
an office in the United States, or an Affiliate of any such financial
institution with an office in the United States, and having a combined capital
and surplus of at least U.S.$1.0 billion.  During an Agent Default Period, the
Borrower and the Required Lenders may remove the relevant Agent subject to the
execution and delivery by the Borrower and the Required Lenders of removal and
liability release agreements reasonably satisfactory to the relevant Agent,
which removal shall be effective upon the acceptance of appointment by a
successor as such Agent.  Upon any proposed removal of an Agent during an Agent
Default Period, the Required Lenders shall have the right to appoint a successor
with the consent of the Borrower (not to be unreasonably withheld or delayed),
which shall be a financial institution with an office in the United States, or
an Affiliate of any such financial institution with an office in the United
States, and having a combined capital and surplus of at least U.S.$1.0 billion. 
In the case of the resignation of an Agent, if no such successor shall have been
appointed by the Required Lenders and the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) except for
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender or
Issuing Bank directly, until such time as the Required Lenders and the Borrower
appoint a successor Administrative Agent as provided for above in this
Section and (c) the Borrower and the Lenders agree that in no event shall the
retiring Agent or any of its Affiliates or any of their respective officers,
directors, employees, agents advisors or representatives have any liability to
the MLP Entity, the Borrower or any Subsidiary, any Lender

 

125

--------------------------------------------------------------------------------


 

or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment. 
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring,  retired or removed Agent (other than any
rights to indemnity payments owed to the retiring or removed Agent), and the
retiring, retired or removed Agent shall be discharged from all of its duties
and obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article (including
Section 8.12) and Section 9.05 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

 

Section 8.07          Non-Reliance on the Agents, Other Lenders and Issuing
Bank.  Each Lender and each Issuing Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or Issuing Bank or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

 

Section 8.08          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, no Joint Lead Arranger, Co-Syndication Agent or
Co-Documentation Agent nor the Sole Bookrunner shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if any, as an Agent, a Lender or an Issuing Bank hereunder.

 

Section 8.09          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to the MLP Entity, the Borrower or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Loan Party) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, any Issuing Bank and
the Administrative Agent (including any claim for the

 

126

--------------------------------------------------------------------------------


 

reasonable compensation, expenses, disbursements and advances of the Lenders,
any Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, any Issuing Bank and the
Administrative Agent under Sections 2.12, 8.12, and 9.05) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding and to subordinate any Lien on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Permitted Lien.

 

Section 8.10          Authorization for Certain Releases.  With respect to
releases and terminations delivered pursuant to Section 9.18, each Issuing Bank,
each Agent, each Lender (including in its capacities as a Lender, as a potential
Cash Management Bank and a potential Secured Swap Agreement Counterparty),
hereby irrevocably authorizes either or both Agents to enter into such releases
and terminations without further or additional consents being delivered by any
Issuing Bank, any Agent, any Lender, any Cash Management Bank or any Secured
Swap Agreement Counterparty.  Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing each
Agent’s authority provided for in the previous sentence.  For purposes of this
Section 8.10 and Section 8.15, each Lender that is or becomes a Secured Swap
Agreement Counterparty and/or Cash Management Bank is executing this Credit
Agreement in its capacity as both or each of a Lender, Secured Swap Agreement
Counterparty and/or Cash Management Bank.

 

Section 8.11          Cash Management Banks and Secured Swap Agreement
Counterparty Regarding Collateral Matters.  (a) No Cash Management Bank or
Secured Swap Agreement Counterparty that obtains the benefits of the Collateral
Documents or any Collateral by virtue of the provisions hereof or of the
Collateral Documents shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) unless such Cash Management Bank or such Secured Swap Agreement
Counterparty shall also be a Lender, Joint Lead Arranger or Agent hereunder and
in such case, only in such Person’s capacity as a Lender, Joint Lead Arranger or
Agent and only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary,

 

127

--------------------------------------------------------------------------------


 

the Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, obligations
(including any Obligations) arising under the Secured Cash Management Agreements
and Secured Swap Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Secured Swap Agreement Counterparty, as the case may be.

 

(b)           The benefit of the Collateral Documents and the provisions of this
Agreement and the other Loan Documents relating to the Collateral shall also
extend to, secure and be available on a pro rata basis (as set forth in
Section 9.23 of this Agreement) to each Secured Swap Agreement Counterparty and
each Cash Management Bank with respect to any obligations of the Borrower or any
Subsidiary Loan Party arising under such Secured Swap Agreement or Secured Cash
Management Agreement, as applicable, until such obligations are paid in full or
otherwise expire or are terminated (and notwithstanding that the outstanding
Obligations have been repaid in full and the Commitments have terminated);
provided, that with respect to any Secured Swap Agreement or Secured Cash
Management Agreement that remains secured after the counterparty thereto is no
longer a Secured Swap Agreement Counterparty or Cash Management Bank, as
applicable, or the outstanding Obligations (other than any obligations arising
under or pursuant to one or more Secured Swap Agreement) have been repaid in
full and the Commitments have terminated, the provisions of this Article VIII
shall also continue to apply to such Secured Swap Agreement Counterparty or Cash
Management Bank, as applicable, in consideration of its benefits hereunder and
each such Secured Swap Agreement Counterparty or Cash Management Bank, as
applicable, shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Article VIII.

 

Section 8.12          Indemnification.  Each Lender and Issuing Bank severally
agrees (i) to reimburse each Agent, on demand, in the amount of its pro rata
share (based on its Commitments hereunder (or if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans) or portion of outstanding Revolving L/C
Disbursements owed to it, as applicable) of any reasonable expenses incurred for
the benefit of the Lenders and the Issuing Banks by such Agent, including
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders and the Issuing Banks, which shall
not have been reimbursed by the Borrower and (ii) to indemnify and hold harmless
each Agent and any of its directors, officers, employees or agents, on demand,
in the amount of such pro rata share, from and against any and all liabilities,
Taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in its capacity as
Administrative Agent or Collateral Agent, as applicable, or any of them in any
way relating to or arising out of this Agreement or any other Loan Document or
any action taken or omitted by it or any of them under this Agreement or any
other Loan Document, to the extent the same shall not have been reimbursed by
the Borrower; provided, that no Lender or Issuing Bank shall be liable to any
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent found in a final nonappealable judgment by a court of competent

 

128

--------------------------------------------------------------------------------


 

jurisdiction to have resulted from the gross negligence or willful misconduct of
such Agent or any of its directors, officers, employees or agents.

 

Section 8.13          Appointment of Supplemental Collateral Agents.  (a) This
Section 8.13 shall not in any way limit Section 8.05.  It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations or other institutions to transact business as agent or trustee
in such jurisdiction.  It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Collateral Agent deems
that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional institution as a separate trustee, co-trustee, collateral
agent, collateral sub-agent or collateral co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

 

(b)           In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either or both the Collateral Agent and/or such Supplemental Collateral Agent,
and (ii) the provisions of this Article and of Section 9.05 that refer to the
Administrative Agent, the Collateral Agent or the Agents shall inure to the
benefit of such Supplemental Collateral Agent and all references therein to the
Administrative Agent, the Collateral Agent or the Agents shall be deemed to be
references to the Administrative Agent, the Collateral Agent or the Agents
and/or such Supplemental Collateral Agent, as the context may require.

 

(c)           Should any instrument in writing from any Loan Party be required
by any Supplemental Collateral Agent so appointed by the Collateral Agent for
more fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent.  In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

 

Section 8.14          Withholding.  To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender or
Issuing Bank an amount equivalent to any applicable withholding Tax.  If any
payment has been made to any Lender or Issuing Bank by the Administrative Agent
without the applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable

 

129

--------------------------------------------------------------------------------


 

withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender or Issuing Bank because the
appropriate form was not delivered or was not properly executed or because such
Lender or Issuing Bank failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender or Issuing Bank shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

Section 8.15          Enforcement.  The authority to enforce rights and remedies
hereunder and under the other Loan Documents against any Loan Party or any of
them shall be vested in, and all actions and proceedings at law in connection
with such enforcement may be instituted and maintained by, the Administrative
Agent or the Collateral Agent in accordance with Section 7.01 and the Collateral
Documents for the benefit of each Lender (including in its capacities as a
Lender, as a potential Cash Management Bank and a potential Secured Swap
Agreement Counterparty) and the Issuing Banks, as applicable; provided, that the
foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (b) any Lender or
Issuing Bank from exercising any enforcement rights, including setoff rights in
accordance with Section 9.06 (subject to the terms of Section 2.18(c)), or
(c) any Lender or Issuing Bank from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law; and provided, further, that if at any time there is
no Person acting as the Administrative Agent or the Collateral Agent, as
applicable, hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent or
the Collateral Agent, as applicable, pursuant to Section 7.01 and the Collateral
Documents, as applicable and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.18(c), any
Lender or Issuing Bank may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.  For purposes of Section 8.10 and this Section 8.15, each Lender that
is or becomes a Secured Swap Agreement Counterparty and/or Cash Management Bank
is executing this Credit Agreement in its capacity as both or each of a Lender,
Secured Swap Agreement Counterparty and/or Cash Management Bank.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01          Notices.  (a) Except in the case of notices expressly
permitted to be given by telephone and except as provided in the following
Subsection (b), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand, overnight service, courier
service, mailed by certified or registered mail or sent by facsimile, as set
forth on Schedule 9.01;

 

130

--------------------------------------------------------------------------------


 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to service of process, or to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender.  Each of
the Administrative Agent, the Collateral Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

 

(c)           All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given (i) on the date of receipt if delivered prior to 5:00 p.m., New York City
time on a Business Day, on such date by hand, overnight courier service,
facsimile or (to the extent permitted by paragraph (b) above) electronic means,
or (ii) on the date five Business Days after dispatch by certified or registered
mail with respect to both foregoing clauses (i) and (ii), to the extent properly
addressed and delivered, sent or mailed to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

 

(d)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by written notice to the other
parties hereto.

 

Section 9.02          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the MLP Entity, the Borrower, each
Subsidiary Loan Party, and each other Restricted Subsidiary herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or Revolving L/C Disbursement or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding (unless such
Letter of Credit is fully cash collateralized and otherwise addressed pursuant
to another arrangement satisfactory to each applicable Issuing Bank) and so long
as the Commitments have not been terminated.  Without prejudice to the survival
of any other agreements contained herein, indemnification and reimbursement
obligations contained herein (including pursuant to Section 2.15, 2.17 and 9.05)
shall survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

Section 9.03          Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

 

131

--------------------------------------------------------------------------------


 

Section 9.04          Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Lenders, the Agents, each Issuing Bank and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, each
Issuing Bank, and the Lenders, and the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower; provided, that no consent of the Borrower shall be
required (1) for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or a Federal Reserve Bank or a central bank or (2) if an Event of
Default has occurred and is continuing any other assignee (provided, that, in
the case of either of clauses (1) or (2), any liability of the Borrower to an
assignee under Section 2.15 or 2.17 shall be limited to the amount, if any, that
would have been payable hereunder by the Borrower in the absence of such
assignment); provided, that if the Borrower shall fail to respond to a request
for consent to an assignment within ten Business Days of receipt of such request
for consent, the Borrower shall be deemed to have consented;

 

(B)          the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of a Loan to a Person
that is a Lender, an Affiliate of a Lender or an Approved Fund immediately prior
to giving effect to such assignment;

 

(C)          in the case of any assignment of any Revolving Facility Commitment,
each Issuing Bank; and

 

(D)          in the case of any assignment of any Revolving Facility Commitment,
each Swingline Lender.

 

132

--------------------------------------------------------------------------------


 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or Loans or contemporaneous assignments to
related Approved Funds that equal at least U.S.$2.5 million in the aggregate,
the amount of the Commitment and/or Loans, as applicable, of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S.$5.0 million and increments of
U.S.$1.0 million in excess thereof unless the Borrower and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld or
delayed); provided, that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

 

(E)           no such assignment shall be made to the Borrower or any of its
Affiliates, or a Defaulting Lender;

 

(F)           notwithstanding anything to the contrary herein, no such
assignment shall be made to a natural person; and

 

(G)          in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting

 

133

--------------------------------------------------------------------------------


 

Lender to the Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

The term “Approved Fund” shall mean any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section below, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, 2.16, 2.17 and 9.05 provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall not be effective as an
assignment hereunder.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Revolving L/C Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agents, each
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, any Issuing Bank and any Lender (as
to its Commitments only), at any reasonable time and from time to time upon
reasonable prior notice.

 

134

--------------------------------------------------------------------------------


 

(v)           The parties to each assignment shall deliver to, and for the
account of, the Administrative Agent a processing and recordation fee in the
amount of $3,500; provided, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder), any written consent to such assignment required
by paragraph (b) of this Section, and the processing and recordation fee
referred to above (unless waived as set forth above), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or any Issuing Bank, sell
participations to one or more banks or other entities (other than the Borrower
or any of its Affiliates) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and Revolving L/C Disbursements owing to it); provided,
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Agents, the Swingline
Lender and each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument (oral or written)
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to exercise rights under and to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided, that (x) such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 9.04(a)(i) or clause (i) through
(vii) of the first proviso to Section 9.08(b) that affects such Participant and
(y) no other agreement (oral or written) in respect of the foregoing with
respect to such Participant may exist between such Lender and such Participant. 
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits (and subject to the requirements
and limitations) of Section 2.15, 2.16 and 2.17 to the same extent as if it were
the Lender from whom it obtained its participation and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided, that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which shall not be unreasonably
withheld or delayed) and the Borrower may withhold its consent if a Participant
would be entitled to require greater payment than the applicable Lender under
such Sections.  A Participant

 

135

--------------------------------------------------------------------------------


 

that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Lender.

 

(d)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(e)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and its promissory note,
if any, to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided, that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank or central bank) shall acknowledge in writing that its
rights under such pledge are in all respects subject to the limitations
applicable to the pledging Lender under this Agreement or the other Loan
Documents.

 

Section 9.05          Expenses; Indemnity.  (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Joint Lead Arrangers and their respective Affiliates in connection with the
preparation of this Agreement and the other Loan Documents, (i) the syndication
of the Commitments, (ii) the administration of this Agreement (including
expenses incurred in connection with due diligence and initial and ongoing
Collateral examination to the extent incurred with the reasonable prior approval
of the Borrower and the reasonable fees, disbursements and charges for counsel
in each jurisdiction where Collateral is located) and (iii) any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated).  The Borrower agrees to
pay all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Joint Lead Arrangers, their respective Affiliates or each Lender in
connection with the enforcement and protection of their rights in connection
with this Agreement and the other Loan Documents, in connection with the Loans
made or the Letters of Credit issued hereunder, including the reasonable fees,
charges and disbursements of counsel for the Agents and the Joint Lead Arrangers
(including external counsel and the reasonable and documented allocated costs of
internal counsel for the Agents, the Joint Lead Arrangers, each Issuing Bank or
any Lender); provided, that, absent any conflict of interest, the Agents and the
Joint Lead Arrangers shall not

 

136

--------------------------------------------------------------------------------


 

be entitled to indemnification for the fees, charges or disbursements of more
than one counsel in each jurisdiction.

 

(b)           The Borrower agrees to indemnify the Agents, the Joint Lead
Arrangers, each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, penalties, claims,
damages, liabilities and related expenses, including reasonable and documented
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of the Engagement Letter, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit, as further described in Section 2.05(f), the use of the proceeds of the
Loans or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not the
Borrower, its Subsidiaries, the MLP Entity, any Indemnitee or any other Person
initiated or is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, penalties, claims,
damages, liabilities or related expenses are determined by a final,
nonappealable judgment rendered by a court of competent jurisdiction (A) to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or any of such Indemnitee’s Related Parties) or (B) to arise from
disputes solely among Indemnitees if such dispute (i) does not involve any
action or inaction by the MLP Entity, the Borrower or any Subsidiary and (ii) is
not related to any action by an Indemnitee in its capacity as Agent or Joint
Lead Arranger.  Subject to and without limiting the generality of the foregoing
sentence, the Borrower agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, penalties, claims, damages,
liabilities and related expenses, including reasonable and documented counsel or
consultant fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
Environmental Event or Environmental Claim related in any way to the Borrower or
any of its Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any Real
Property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries or by any predecessor of the Borrower or any of its
Subsidiaries, or any property at which the Borrower or any of its Subsidiaries
has sent Hazardous Materials for treatment, storage or disposal; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, penalties, claims, damages, liabilities or related expenses have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, as determined by a final and nonappealable judgment in a court of
competent jurisdiction.  In the event of any of the foregoing, each Indemnitee
shall be indemnified whether or not such amounts are caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of any
Indemnitee (except to the extent of gross negligence as specified above).  In no
event shall any Indemnitee be liable to the MLP Entity, the Borrower, any
Subsidiary Loan Party, or any other Subsidiary, or shall the MLP Entity, the
Borrower or any Subsidiary be liable to any Indemnitee, for any consequential,
indirect, special or punitive damages; provided, however, that nothing in this
sentence shall limit the Borrower’s indemnification obligations set forth in
this Section 9.05.  No Indemnitee shall be liable for any damages arising from
the use by

 

137

--------------------------------------------------------------------------------


 

unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith, or willful misconduct of such Indemnitee as determined by a court of
competent jurisdiction.  The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of the Engagement Letter, this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Issuing
Bank, any Joint Lead Arranger or any Lender.  All amounts due under this
Section 9.05 shall be payable on written demand accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

 

(c)           This Section 9.05 shall not apply to Taxes.

 

Section 9.06          Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender and any Issuing Bank and any Affiliate
of a Lender or Issuing Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Issuing
Bank or such Affiliate of a Lender or Issuing Bank to or for the credit or the
account of any Loan Party or any Subsidiary that is not a Foreign Subsidiary,
against any and all obligations of the Loan Parties, now or hereafter existing
under this Agreement or any other Loan Document held by such Lender or such
Issuing Bank or such Affiliate of a Lender or Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank or such Affiliate of a Lender or
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured.  The rights of each
Lender and each Issuing Bank and each Affiliate of a Lender or Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank or such Affiliate
of a Lender or Issuing Bank may have.

 

Section 9.07          Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08          Waivers; Amendment.  (a) No failure or delay of the
Agents, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The rights, powers and remedies of the Agents, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the MLP Entity, the Borrower or any
Subsidiary Loan Party therefrom shall in any event be effective unless the same

 

138

--------------------------------------------------------------------------------


 

shall be permitted by paragraph (b) below, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given. 
No notice or demand on the MLP Entity, the Borrower or any Subsidiary Loan Party
in any case shall entitle such Person to any other or further notice or demand
in similar or other circumstances.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) and (y) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each Loan Party party thereto and the Collateral Agent and consented to by the
Required Lenders; provided, that no such agreement shall

 

(i)            decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided, that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i) and provided, further, that, any waiver of all or a
portion of any post-default increase in interest rates shall be effective upon
the consent of the Required Lenders,

 

(ii)           increase or extend the Commitment of any Lender or decrease the
Commitment Fees, Revolving L/C Participation Fees, the other Fees or any other
fees payable to any Lender without the prior written consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default shall not constitute an increase in the
Commitments of any Lender),

 

(iii)          extend any date on which payment of interest on any Loan,
Revolving L/C Disbursement or any Fees or any other payment hereunder is due,
without the prior written consent of each Lender adversely affected thereby,

 

(iv)          change the order of application of any amounts from the
application thereof set forth in the applicable provisions of Section 2.18(b),
Section 2.18(c) or Section 9.23 or change any provision hereof that establishes
the pro rata treatment among the Lenders in a manner that would by such change
alter the pro rata sharing or other pro rata treatment of the Lenders, without
the prior written consent of each Lender adversely affected thereby; provided,
that a change in any Lender’s Revolving Facility Percentage resulting from an
increase in the Revolving Facility Commitments pursuant to Section 2.20 shall be
permitted pursuant to the procedures set forth in such Section 2.20,

 

(v)           extend the stated expiration date of any Letter of Credit beyond
the Revolving Maturity Date, without the prior written consent of each Lender
directly affected thereby,

 

139

--------------------------------------------------------------------------------


 

(vi)          amend or modify the provisions of this Section 9.08 or any
requirement of Article IV or the definition of the terms “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender, and

 

(vii)         release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the MLP Entity and the
Subsidiary Loan Parties without the prior written consent of each Lender and
Issuing Bank (except, in the case of any Subsidiary Loan Party, to the extent of
a release in connection with a transaction expressly permitted in Sections 6.02
or 6.05);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
an Issuing Bank or a Swingline Lender hereunder or under the other Loan
Documents, without the prior written consent of such Administrative Agent,
Collateral Agent, Issuing Bank or Swingline Lender, as applicable. 
Notwithstanding anything to the contrary herein, the aggregate principal amount
of Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of a Defaulting Lender shall not be included in determining whether
all Lenders, Required Lenders or affected Lenders have taken or may take any
action hereunder; provided, that (i) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender, which affects such
Defaulting Lender differently than other affected Lenders, shall require the
consent of such Defaulting Lender, (ii) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender
and (iii) any amendment that reduces the principal amount of, rate of interest
on or extends the final maturity of any Loan made by such Defaulting Lender,
shall require the consent of such Defaulting Lender.  Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

 

(c)           With the consent of each Loan Party, as applicable, Administrative
Agent and/or Collateral Agent may (in their respective sole discretion, or
shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.

 

(d)           Notwithstanding the foregoing, (i) technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent to the extent necessary to integrate any
Incremental Commitments on the terms and conditions provided for in
Section 2.20, and (ii) any Loan Document may be amended, modified, supplemented
or waived with the written consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any Lender if such amendment,
modification, supplement or waiver is executed and delivered in order to cure an
ambiguity, omission, mistake

 

140

--------------------------------------------------------------------------------


 

or defect in such Loan Document; provided, that in connection with this
clause (ii), in no event will the Administrative Agent be required to substitute
its judgment for the judgment of the Lenders or the Required Lenders, and the
Administrative Agent may in all circumstances seek the approval of the Required
Lenders, the affected Lenders or all Lenders in connection with any such
amendment, modification, supplement or waiver.

 

Section 9.09          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate, provided, that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.

 

Section 9.10          Entire Agreement.  This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
Engagement Letter shall survive the execution and delivery of this Agreement and
remain in full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

Section 9.11          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

141

--------------------------------------------------------------------------------


 

Section 9.13          Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03.  Delivery of an executed counterpart to
this Agreement by facsimile transmission or an electronic transmission of a PDF
copy thereof shall be as effective as delivery of a manually signed original. 
Any such delivery shall be followed promptly by delivery of the manually signed
original.

 

Section 9.14          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15          Jurisdiction; Consent to Service of Process.  (a) Each of
the Borrower, the Agents, each Issuing Bank and the Lenders hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court.  The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Section 9.01.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
(other than Section 8.09) shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or any Loan Party or
their properties in the courts of any jurisdiction.

 

(b)           Each of the Borrower, the Agents, each Issuing Bank and the
Lenders hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any New York State or
federal court sitting in New York County.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

Section 9.16          Confidentiality.  Each of the Lenders, each of the Issuing
Banks and each of the Agents agrees that it shall maintain in confidence any
information relating to the Borrower and its Subsidiaries and their respective
Affiliates furnished to it by or on behalf of the Borrower or the other Loan
Parties or such Subsidiary or Affiliate (other than information that (x) has
become generally available to the public other than as a result of a disclosure
by such party in breach of this Agreement, (y) has been independently developed
by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (z) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such Person’s actual knowledge, no
obligations of confidentiality to the Borrower or any of its Subsidiaries or any
such Affiliate) and

 

142

--------------------------------------------------------------------------------


 

shall not reveal the same other than to its directors, trustees, officers,
employees, agents and advisors with a need to know or to any Person that
approves or administers the Loans on behalf of such Lender or Issuing Bank (so
long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (i) to the extent
necessary to comply with law or any legal process or the regulatory (including
self-regulatory) or supervisory requirements of any Governmental Authority
(including bank examiners), the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (ii) as part of
reporting or review procedures to Governmental Authorities (including bank
examiners) or the National Association of Insurance Commissioners, (iii) to its
parent companies, Affiliates, counsel or auditors (so long as each such Person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), (iv) to any Issuing Bank, any Joint Lead Arranger, any Agent, any
other Lender or any other party of any Loan Document and the Affiliates of each,
(v) in connection with the exercise of any remedies under any Loan Document or
in order to enforce its rights under any Loan Document in a legal proceeding,
(vi) to any prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such Person shall have been instructed
to keep the same confidential in accordance with this Section 9.16 or on terms
at least as restrictive as those set forth in this Section 9.16), (vii) to any
direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as each such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or on terms at least as restrictive as those set forth in
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16), (viii) with
the consent of the Borrower and (ix) on a confidential basis to (x) any rating
agency in connection with rating the Borrower or its Subsidiaries or this
Agreement or (y) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this
Agreement.  If a Lender, an Issuing Bank or an Agent is requested or required to
disclose any such information (other than to its bank examiners and similar
regulators, or to internal or external auditors) pursuant to or as required by
law or legal process or subpoena, then, to the extent reasonably practicable, it
shall give prompt notice thereof to the Borrower so that the Borrower may seek
an appropriate protective order and such Lender, Issuing Bank or Agent will
cooperate with the Borrower (or the applicable Subsidiary or Affiliate) in
seeking such protective order.

 

Section 9.17          Communications.  (a) Delivery.  (i) Each Loan Party hereby
agrees that it will use all reasonable efforts to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and any other
Loan Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to 5:00 p.m., New York City time on the scheduled date
therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced

 

143

--------------------------------------------------------------------------------


 

in Section 9.01(a)(ii).  Nothing in this Section 9.17 shall prejudice the right
of the Agents, the Joint Lead Arrangers, the Lenders, each Issuing Bank or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document.

 

(ii)           Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
(as defined below) shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents.  Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

(b)           Posting.  Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).  The Borrower hereby acknowledges that (i) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on the Platform and (ii) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, each Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC” to the extent the Borrower determines that such Borrower Materials
contain material non-public information with respect to the Borrower or its
Affiliates or their respective securities for purposes of United States federal
and state securities laws.

 

(c)           Platform.  The Platform is provided “as is” and “as available.” 
The Agent Parties (as defined below) do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without

 

144

--------------------------------------------------------------------------------


 

limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent, the Collateral Agent or
any of its or their affiliates or any of their respective officers, directors,
employees, agents advisors or representatives (collectively, “Agent Parties”)
have any liability to the Loan Parties, any Lender or Issuing Bank or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s or the Collateral Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

 

Section 9.18          Release of Liens and Guarantees.  (a) In the event that
(i) the Borrower or any Subsidiary Loan Party conveys, sells, leases, assigns,
transfers or otherwise disposes of all or any portion of its assets (including
the Equity Interests of any of its Subsidiaries) to a Person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by the Loan
Documents or (ii) any Subsidiary Loan Party becomes an Unrestricted Subsidiary,
then, in any of such cases, the Administrative Agent and the Collateral Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s sole cost and
expense to release any Liens created by any Loan Document in respect of such
Equity Interests, Subsidiary Loan Party or assets that are the subject of such
disposition and to release any Guarantees of the Obligations, and any Liens
granted to secure the Obligations, in each case by a Person that ceases to be a
Subsidiary of the Borrower or ceases to be a Subsidiary Loan Party as a result
of a transaction described above.  Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests or assets
shall no longer be deemed to be made once such Equity Interests or assets are so
conveyed, sold, leased, assigned, transferred or disposed of.

 

(b)           When all the Obligations are paid in full in cash and Commitments
are terminated (other than (i) contingent indemnification obligations,
(ii) obligations and liabilities under Secured Cash Management Agreements and
Secured Swap Agreements and (iii) obligations and liabilities under Letters of
Credit, which shall be cash collateralized in full or as to which arrangements
otherwise satisfactory to the applicable Issuing Bank shall have been made), the
Collateral Documents, the Guarantees made therein, the Security Interest (as
defined therein) and all other security interests granted thereby shall
terminate, and each Loan Party shall automatically be released from its
obligations thereunder and the security interests in the Collateral granted by
any Loan Party shall automatically be released.  At such time, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Borrower at the Borrower’s expense to evidence and
effectuate such termination and release of the Guarantees, Liens and security
interests created by the Loan Documents.

 

(c)           Authorizations for each release and termination specified in this
Section 9.18 shall be required only to the extent required by Section 8.10.

 

145

--------------------------------------------------------------------------------


 

Section 9.19          U.S.A. PATRIOT Act and Similar Legislation.  Each Lender
and Issuing Bank hereby notifies each Loan Party that pursuant to the
requirements of the U.S.A. PATRIOT Act and similar legislation, as applicable,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow the Lenders to identify such Loan Party in
accordance with such legislation.  Each Loan Party agrees to furnish such
information promptly upon request of a Lender.  Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.

 

Section 9.20          Judgment.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s office on the Business Day preceding that on which final
judgment is given.

 

Section 9.21          Pledge and Guarantee Restrictions.  Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary
(including any provision that would otherwise apply notwithstanding other
provisions or that is the beneficiary of other overriding language):

 

(a)           no Foreign Subsidiary shall guarantee or support any Obligation of
the Borrower;

 

(b)           no Excluded Assets shall be Collateral and (ii) any guarantee
provided by any Domestic Subsidiary of the Borrower, substantially all of whose
assets consist of the Equity Interests in “controlled foreign corporations”
under Section 957 of the Code shall be without recourse to the 35% of the issued
and outstanding voting Equity Interests held by such Domestic Subsidiary in
Foreign Subsidiaries which, pursuant to clause (b) of the definition of Excluded
Assets, are not required to be pledged by such Domestic Subsidiary; and

 

(c)           no grant of a Lien or provision of a Guarantee by any Person shall
be required to the extent that such grant or such provision would, in the
reasonable determination of the Lenders:

 

(i)            result in a Lien being granted over assets of such Person, the
acquisition of which Person was financed from a subsidy or payments, the terms
of which prohibit any assets acquired with such subsidy or payment being used as
collateral but only to the extent such financing is permitted by this Agreement;

 

(ii)           include any lease, license, contract or agreement to which such
Person is a party, or any of such Person’s rights or interest thereunder, if and
to the extent that a security interest is prohibited by or in violation of a
term, provision or condition of any such lease, license, contract or agreement,
in each case solely to the extent that the applicable Loan Party has previously
used commercially reasonable efforts to remove such prohibition or limitation or
to obtain any required consents to eliminate or have waived any such prohibition
or

 

146

--------------------------------------------------------------------------------


 

limitation (unless such term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the U.S. Bankruptcy Code) or principles of equity); provided,
that this Section 9.21 shall not prohibit the grant of a Lien or a provision of
a guarantee at such time as the contractual prohibition shall no longer be
applicable and, to the extent severable, which Lien shall attach immediately to
any portion of such lease, license, contract or agreement not subject to the
prohibitions specified above; and provided, further, that the provisions hereof
shall not exclude any “proceeds” (as defined in the UCC) of any such lease,
license, contract or agreement;

 

(iii)          result in the contravention of applicable law, unless such
applicable law would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions); provided, that this
Section 9.21 shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

 

(iv)          result in a breach of a Material Contract existing on the
Restatement Date and binding on such Person solely to the extent that the
Borrower or the applicable Loan Party has previously used commercially
reasonable efforts to amend, restate, supplement or otherwise modify the terms
of such Material Contract to avoid such breach or to obtain a consent to, or
waive, any such breach; provided, that this clause (iv) shall only apply to the
granting of Liens and not to the provision of any guarantee.

 

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void
ab initio, but only to the extent of such contravention.

 

Section 9.22          No Fiduciary Duty.  Each Agent, each Lender, each Issuing
Bank and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the MLP Entity, the Borrower and the Subsidiaries of the Borrower.  The
Borrower hereby agrees that subject to applicable law, nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders and the Loan
Parties, their equity holders or their Affiliates.  The Borrower hereby
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, (ii) in connection therewith and
with the process leading to such transaction none of the Lenders is acting as
the agent or fiduciary of any Loan Party, its management, equity holders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its Affiliates has advised or is currently

 

147

--------------------------------------------------------------------------------


 

advising such Loan Party on other matters) or any other obligation to any Loan
Party except the obligations expressly set forth in the Loan Documents, (iv) the
Borrower and each other Loan Party has consulted its own legal and financial
advisors to the extent it has deemed appropriate and (v) the Lenders may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates and no Lender has an obligation to
disclose any such interests to the Borrower or its Affiliates.  The Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.

 

Section 9.23          Application of Funds.  After the exercise of remedies
provided for in Section 7.01 (or after the Loans have automatically become
immediately due and payable), any amounts received by the Administrative Agent
from the Collateral Agent pursuant to any Collateral Document and any other
amounts received by the Administrative Agent on account of the Loan Document
Obligations shall be applied by the Administrative Agent in the following order:

 

(a)           First, to payment of that portion of the Loan Document Obligations
constituting Fees, indemnities, expenses and other amounts (other than
principal, interest and Revolving L/C Participation Fees but including Fees,
charges and disbursements of counsel to the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent) payable to the Joint Lead
Arrangers, the Administrative Agent and the Collateral Agent in their respective
capacities as such;

 

(b)           Second, to payment of that portion of the Loan Document
Obligations constituting Fees, indemnities and other amounts (other than
principal, interest and Revolving L/C Participation Fees) payable to the Lenders
and the Issuing Banks (including Fees, charges and disbursements of counsel to
the respective Lenders and the Issuing Banks) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

(c)           Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Banks in proportion to the
respective amounts described in this clause Third payable to them;

 

(d)           Fourth, to payment of that portion of the Loan Document
Obligations constituting unpaid principal of the Loans, Revolving L/C
Reimbursement Obligations, payments for early termination (and any other unpaid
amount then due and owing under any Secured Swap Agreement) owed to a Person
that is a Secured Swap Agreement Counterparty and amounts owed pursuant to any
Secured Cash Management Agreement to a Cash Management Bank, ratably among the
Lenders, the Issuing Banks, Secured Swap Agreement Counterparties and Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

 

148

--------------------------------------------------------------------------------


 

(e)           Fifth, to the Administrative Agent for the account of the Issuing
Banks, to cash collateralize that portion of Revolving L/C Exposure comprised of
the aggregate undrawn amount of Letters of Credit; and

 

(f)            Last, the balance, if any, after all of the Loan Document
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law.

 

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Section 9.24          Transactions on the Restatement Date.  The parties hereto
agree that on the Restatement Date, the following transactions shall be deemed
to occur automatically, without further action by any party hereto:

 

(a)           the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety in the form of this Agreement;

 

(b)           all Existing Obligations (including any Existing Obligations that
have accrued, but are not payable, as of the Restatement Date) shall, to the
extent not paid on the Restatement Date, be deemed to be Obligations outstanding
(and in the case of any accrued Existing Obligations that have accrued, but are
not payable, as of the Restatement Date, such accrued Existing Obligations shall
be paid on the date or dates that such Existing Obligations were due under the
Existing Credit Agreement);

 

(c)           the Liens in favor of Collateral Agent securing payment of the
Existing Obligations shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed in accordance with the Collateral
Documents; and

 

(d)           the parties acknowledge and agree that this Agreement and the
other Loan Documents do not constitute a novation, payment and reborrowing or
termination of the Existing Obligations and that all such Existing Obligations
are in all respects continued and outstanding as Obligations under this
Agreement with only the terms being modified from and after the effective date
of this Agreement as provided in this Agreement and the other Loan Documents.

 

[SIGNATURE PAGES FOLLOW]

 

149

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC,

 

as Borrower

 

 

 

By:

/s/ Matthew S. Harrison

 

Name:

Matthew S. Harrison

 

Title:

Senior Vice President and Chief Financial Officer

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent, Collateral Agent,

an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Sanjay Remond

 

Name:

Sanjay Remond

 

Title:

Authorised Signatory

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,
as a Lender

 

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

as a Lender

 

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name:

Cheryl LaBelle

 

Title:

Managing Director

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

as a Lender

 

 

 

 

 

By:

/s/ David Valentine

 

Name:

David Valentine

 

Title:

Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:

Kathleen J. Bowen

 

Title:

Senior Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Getz

/s/ Marcus M. Tarkington

 

Name:

Michael Getz

Marcus M. Tarkington

 

Title:

Vice President

Director

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

as a Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

as a Lender

 

 

 

 

 

By:

/s/ Brandon Kast

 

Name:

Brandon Kast

 

Title:

Assistant Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL

ASSOCIATION,

as a Lender

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

as a Lender

 

 

 

By:

/s/ Christopher R. Lee

 

Name:

Christopher R. Lee

 

Title:

Assistant Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY,

as a Lender

 

 

 

 

 

By:

/s/ Deanna Breland

 

Name:

Deanna Breland

 

Title:

Senior Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.,

as a Lender

 

 

 

 

 

By:

/s/ David Anderson

 

Name:

David Anderson

 

Title:

Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NA.,
as a Lender

 

 

 

 

 

By:

/s/ Christopher Kuna

 

Name:

Christopher Kuna

 

Title:

Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.
as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Benavides

 

Name:

Thomas Benavides

 

Title:

Senior Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

as a Lender

 

 

 

 

 

 

 

By:

/s/ John S. Lesikar

 

Name:

John S. Lesikar

 

Title:

Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Dixon Schultz

 

Name:

Dixon Schultz

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

as a Lender

 

 

 

 

 

By:

/s/ Kelly Chin

 

Name:

Kelly Chin

 

Title:

Authorized Signatory

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL

ASSOCIATION,
as a Lender

 

 

 

 

 

By:

/s/ David B. Mitchell

 

Name:

David B. Mitchell

 

Title:

Execuive Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

CORPORATION,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Executive Director

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,
as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK,

as a Lender

 

 

 

By:

/s/ James P. Boggs

 

Name:

James P. Boggs

 

Title:

Senior Vice President

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Exception to Collateral and Guarantee Requirement

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Restatement Date Mortgaged Gathering Stations Real Property

 

1.                                      The Arlington Gathering Station No. 1,
located at 1015 West Harris Road in Arlington, Texas.

 

2.                                      The Dalworthington Gathering Station
No. 1, located at 3018 W. Pioneer Parkway in Dalworthington Gardens, Texas.

 

3.                                      The Johnson County Station No. 1,
located at 3230 Chambers Street in Venus, Texas.

 

4.                                      The East Mamm Compressor Station,
located in the N1/2N1/2 of Section 36, T6S, R93W, 6th PM, Garfield County,
Colorado.

 

5.                                      The Hunter Mesa Compressor Station,
located in the SE1/4 SE1/4 of Section 1, T7S, R93W, 6th PM, Garfield County,
Colorado.

 

6.                                      The Pumba Compressor Station, located in
the NE1/4 of Section 10, T7S, R93W, 6th P.M., Garfield County, Colorado.

 

7.                                      The Rifle Booster Compressor Station,
located in the NE1/4 of Section 13, T6S, R94W, 6th P.M., Garfield County,
Colorado.

 

8.                                      K-28E Field Compressor Station, located
in the W1/2 of Section 28, T7S, R92W, 6th P.M., Garfield County, Colorado.

 

9.                                      The High Mesa Compressor Station,
located in the SE1/4 NW1/4 and the SW1/4 NE1/4 of Section 36, T7S, R96W,
6th P.M., Garfield County.

 

10.                               The Orchard Compressor Station, located in the
SW1/4 of  Section 27, T7S, R96W, 6th P.M., Garfield County, Colorado.

 

11.                               The North Compressor Station, located in
Outlot 1 of the SE1/4 SE1/4 of Section 25, T159N, R91W, 5th P.M., Burke County,
North Dakota.

 

12.                               The Ross Compressor Station, located in
Outlot 1 in the E1/2 SE1/4 of Section 8, T156N, R92W, 5th P.M., Mountrail
County, North Dakota.

 

13.                               The Sidonia Compressor Station, located in
Outlot 1 of the NW1/4 NW1/4 of Section 30, T158N, R89W, 5th P.M., Mountrail
County, North Dakota.

 

14.                               The East Compressor Station, located in
Outlot 1 of the SW1/4 SE1/4 of Section 35, T157N, R90W, 5th P.M., Mountrail
County, North Dakota.

 

15.                              The West Compressor Station, being the South
5.0 acres of Outlot 1 in the SE1/4 of Section 6, T157N, R90W, 5th P.M.,
Mountrail County, North Dakota.

 

--------------------------------------------------------------------------------


 

16.                               The Mirage Compressor Station, located in
Outlot 1 of the NE1/4 NE1/4 of Section 29, T160N, R92W, 5th P.M., Burke County,
North Dakota.

 

17                                  The Phoenix Compressor Station, being a
parcel containing approximately 5.0 acres, located within the SW1/4 SW1/4 of
Section 11, T158N, R92W, 5th P.M., Mountrail County, North Dakota.

 

18.                               The Middle Point Compressor Station, being a
parcel containing approximately 7.0 acres, located in Map 12, Parcel 34, New
Milton District, Doddridge County, West Virginia.

 

19.                               The Zinnia Compressor Station, being a
leasehold interest in Parcels 9 and 10, Map 361, Union District, Harrison
County, West Virginia.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Restatement Date Mortgaged Pipeline Systems Real Property

 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

27952.000

 

RONALD E TIPPING ET AL

 

ENCANA OIL & GAS (USA) INC

 

2/18/2008

 

NA
4640

 

NA
164

 

746910
2432989

 

GARFIELD
MESA

 

T78 R96W
A TRACT OF LAND IN SECTIONS 27, 33 AND 34

29978.000

 

FRAC TECH SERVICES LLC

 

ENCANA OIL & GAS (USA) INC

 

8/1/2006

 

1829

 

182

 

703727

 

GARFIELD

 

T7S R97W 6TH PM
SEC SW

29995.000

 

JAMES AND TAMA LAKE

 

ENCANA GATHERING SERVICES (USA)

 

12/14/2004

 

1651

 

631

 

666043

 

GARFIELD

 

T8S R96W 6TH PM
SEC 10 SENE, MORE FULLY DESCRIBED IN A PLAT RECORDED AUGUST 13, 1997 REC NO.
512282 IN GARFIELD COUNTY

31091.000

 

FRAC TECH SERVICES LLC

 

ENCANA OIL & GAS (USA) INC

 

3/30/2007

 

NA

 

NA

 

722999

 

GARFIELD

 

T7S R96W 6TH PM
SEC 27  S2

31187.000

 

RONALD E TIPPING ET AL

 

HOLY CROSS ENERGY

 

9/8/2009

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R96W 6TH PM
SEC 34  A TRACT OF LAND CONTAINING 2.00 ACRES,
MORE OR LESS, LOCATED IN THE SWNW

39454.000

 

JERRY L SATTERFIELD ET AL

 

ENCANA OIL & GAS (USA) INC

 

2/7/2005

 

1663

 

37

 

668697

 

GARFIELD

 

T8S R96W 6TH PM
SEC 3 W2SE, THE WEST 10 ACRES OF THE SESE
SEC 10 N2NE, E2NW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

39455.000

 

JERRY AND MARY SATTERFIELD

 

ENCANA GATHERING SERVICES (USA)

 

11/24/2004

 

16513

 

628

 

666042

 

GARFIELD

 

T8S R96W 6TH PM
SEC 10 THE NORTH 15 ACRES OF THE EAST 30 ACRES OF THE NENE, LESS AND EXCEPT THAT
PORTION CONVEYED TO THE BOARD OF COUNTY COMMISSIONERS OF GARFIELD COUNTY IN BOOK
133 AT PAGE 292, AND EXCEPT THAT PORTION OF THE NENE OF SECTION 10 LYING
NORTHEAST OF COUNTY ROAD 306 AS IT IS NOW IN PLACE AND IN USE

29380.000

 

EDWARD B & GRACE E PETERS

 

WESTERN SLOPE GAS COMPANY

 

4/22/1962

 

340

 

544

 

217356

 

GARFIELD

 

T7S R95W
SEC 10 BEGINNING AT A POINT ON THE SOUTH LINE OF THE SWSESE OF SECTION 10,
T7S, R95W

12098.000

 

BENZEL LIVESTOCK CO

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/3/1999

 

1175

 

157

 

559905

 

GARFIELD

 

T7S R93W
SEC 1 NESE

12107.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/16/1999

 

1175

 

166

 

559908

 

GARFIELD

 

T7S R92W
SEC 6 NESE

12122.000

 

BJM LTD

 

BALLARD PETROLEUM LLC

 

11/11/1999

 

1175

 

163

 

559907

 

GARFIELD

 

TS7 R92W
SEC 6 LOT 3

12222.000

 

H B SHAEFFER & ROBERTA M

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/3/2000

 

1192

 

533

 

564917

 

GARFIELD

 

T7S R93W
SEC 11 NESE, E2NE

12308.000

 

MANUEL ABT

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/29/2000

 

1192

 

527

 

564915

 

GARFIELD

 

T6S R93W
SEC 33  SESE

12309.000

 

WALTER & WALKER ROLES

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/10/2000

 

1192

 

530

 

564916

 

GARFIELD

 

T7S R93W
SEC 13  E2SW, W2SE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

12343.000

 

BENZEL LIVESTOCK CO

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/11/2000

 

1259

 

87

 

582205

 

GARFIELD

 

T6S R93W
SEC 26  W2SE
SEC 35  NWNE

12346.000

 

BARTON PORTER LINDA CRAIG

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/14/2000

 

1259

 

70

 

582199

 

GARFIELD

 

T6S R93W
SEC 35  NESW

12356.000

 

KELLY COUEY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/17/2000

 

1259

 

76

 

582201

 

GARFIELD

 

T6S R92W
SEC 32 W2NW

12357.000

 

RICHARD H GRAHM ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/10/2000

 

1259

 

84

 

582204

 

GARFIELD

 

T8S R92W
SEC 32 NWSW

12358.000

 

ROBERT T LAZIER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/5/2000

 

1259

 

66

 

582197

 

GARFIELD

 

T6S R93W
SEC 23  S2SE
SEC 26  NWNE

12359.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/13/2000

 

1259

 

93

 

582207

 

GARFIELD

 

T6S R93W
SEC 26  SWNE, NWSE, S2SE

12364.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/29/2000

 

1259

 

100

 

582210

 

GARFIELD

 

T6S R92W
SEC 31  SESW (LOT 4)

23036.000

 

JOHN & PAMELA SAMPLE

 

MESA HYDROCARBONS, INC

 

2/1/1994

 

NA

 

NA

 

807142

 

GARFIELD

 

T7S, R92W
SEC 17  E2
SEC 20  N2NE2

23040.000

 

JAMES F DODGE ET UX

 

MESA HYDROCARBONS, INC

 

2/14/1999

 

1211

 

691

 

570546

 

GARFIELD

 

T7S R92W
SEC 8  NWSW

28511.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

10/17/2004

 

925

 

656

 

472188

 

GARFIELD

 

T7S R93W
SEC 1  SW

28513.000

 

BARBARA A PITMAN ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/14/1997

 

1035

 

778

 

514228

 

GARFIELD

 

T7S R92W
SEC 18  N2NE

28514.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1998

 

1101

 

583

 

536451

 

GARFIELD

 

T7S R92W
SEC 18 NWSW, NWSE

 

T7S 93W
SEC 13  SESE

28515.000

 

LESTER GRAHAM ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/3/1996

 

1007

 

860

 

504026

 

GARFIELD

 

T7S R92W
SEC 18 LOT 2(SWSW, NWSW 16,35), LESS THE EAST 3 ACRES THEREOF

28516.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1998

 

1101

 

567

 

536447

 

GARFIELD

 

T7S R92W
SEC 18  N2SE, NESW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28518.000

 

BARBARA A PITMAN ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/2/1997

 

1035

 

839

 

514210

 

GARFIELD

 

T7S R92W
SEC 18  NE

28519.000

 

BARBARA A PITMAN ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/7/1998

 

1072

 

995

 

526938

 

GARFIELD

 

T7S R92W
SEC 18  W2NE

28520.000

 

LESTER A GRAHAM ET AL

 

SWANSON & MORRIS LLC OIL & GAS

 

6/27/1994

 

920

 

505

 

470181

 

GARFIELD

 

T7S R92W
SEC 18 LOT 2(SWSW, NWSW 16,35), LESS THE EAST 3 ACRES

 

T7S R93W
SEC 13 E2NE

28539.000

 

BENZEL LIVESTOCK

 

SNYDER OIL CORPORATION

 

9/8/1994

 

925

 

666

 

472190

 

GARFIELD

 

T6S R93W
SEC 26  SESE
SEC 35  NE
SEC 36  N2

28543.000

 

CHARLES AND PATRICIA DUNN

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/17/1997

 

1035

 

868

 

514219

 

GARFIELD

 

T7S R92W
SEC 4  S2SE
SEC 9  NWNE

28544.000

 

CHARLES AND PATRICIA DUNN

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/29/1997

 

1035

 

859

 

514216

 

GARFIELD

 

T7S R92W
SEC 4  S2SE
SEC 9  NWNE

28545.000

 

CHARLES L & PATRICIA DUNN

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/19/1996

 

1035

 

880

 

541223

 

GARFIELD

 

T7S R92W
SEC 4  NESW

2846.000

 

K R K LIMITED LP

 

SNYDER OIL CORPORATION

 

11/15/1994

 

925

 

694

 

472202

 

GARFIELD

 

T7S R92W
SEC 6  PART OF LOT 3(NWSW, SWSW 18, 10)
SEC 7  PART OF LOT 1(SENE, SWNE 14.78)

28548.000

 

BJM LTD

 

SNYDER OIL CORPORATION

 

1/12/1996

 

980

 

815

 

494100

 

GARFIELD

 

T7S R92W
SEC 6  SESE

28550.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/11/1997

 

1035

 

856

 

514215

 

GARFIELD

 

T7S R92W
SEC 6  LOT 1(SENE, SWNE 14.78), SE

28553.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/1/1999

 

1147

 

461

 

551088

 

GARFIELD

 

T7S R92W
SEC 7  NWNE

28557.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

12/1/1995

 

960

 

919

 

486352

 

GARFIELD

 

T7S R92W
SEC 7  S2NE, NWSE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28571.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

8/7/1995

 

950

 

872

 

482183

 

GARFIELD

 

T7S R92W
SEC 7  N2NW

28572.000

 

KRK LTD

 

ENCANA GATHERING SERVICES (USA)

 

6/21/1996

 

1007

 

863

 

504027

 

GARFIELD

 

T7S R92W
SEC 7  NENE

28574.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/24/1997

 

1035

 

901

 

514230

 

GARFIELD

 

T7S R92W
SEC 7  N2NE

28578.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/19/1998

 

1073

 

2

 

526940

 

GARFIELD

 

T7S R92W
SEC 7  SESW

28580.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/8/1999

 

1175

 

145

 

559901

 

GARFIELD

 

T7S R92W
SEC 7  LOT 1(SWNW 18.30, NWNW 18.30)

28581.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/25/1998

 

1099

 

233

 

535749

 

GARFIELD

 

T7S R92W
SEC 7  LOT 2(SWSW 16.50, NWSW 16.50)

28583.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

2/16/1996

 

980

 

875

 

494114

 

GARFIELD

 

T7S R92W
SEC 7  S2S2, NESE, SENE

28584.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/22/1998

 

1072

 

992

 

526937

 

GARFIELD

 

T7S R92W
SEC 7  SWNE, NWSE

28585.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

12/1/1995

 

960

 

916

 

486351

 

GARFIELD

 

T7S R92W 6TH PM
SEC 7  S2SE

28587.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/12/1996

 

1035

 

898

 

514229

 

GARFIELD

 

T7S R92W
SEC 7  N2SE

28589.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

11/12/1994

 

925

 

698

 

472203

 

GARFIELD

 

T7S R92W
SEC 7  SESE

28596.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/12/1996

 

980

 

818

 

494101

 

GARFIELD

 

T7S R92W
SEC 7  NENE

28600.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

8/22/1994

 

925

 

673

 

472194

 

GARFIELD

 

T7S R92W
SEC 7  W2W2

28602.000

 

CHARLES L & PATRICIA DUNN

 

SNYDER OIL CORPORATION

 

11/10/1994

 

980

 

794

 

494093

 

GARFIELD

 

T7S R92W
SEC 9  NENW, NWNE

28603.000

 

KELLY WILBUR COUEY

 

SNYDER OIL CORPORATION

 

11/15/1994

 

933

 

333

 

475082

 

GARFIELD

 

T7S R92W
SEC 9  NWNW

28604.000

 

LESTER GRAHAM ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/24/1996

 

1007

 

830

 

504015

 

GARFIELD

 

T7S R92W
SEC 13  NENE

28610.000

 

PAUL D PITMAN

 

SNYDER OIL CORPORATION

 

11/16/1994

 

925

 

691

 

472201

 

GARFIELD

 

T7S R92W
SEC 18  NE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28614.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/6/1998

 

1099

 

226

 

535747

 

GARFIELD

 

T7S R92W
SEC  18 SENW, LOT1(NWNW 15.85, SWNW 15.85)

28615.000

 

SHAEFFER LTD

 

AEC GATHERING SERVICES (USA) INC

 

2/26/2002

 

NA

 

NA

 

807132

 

GARFIELD

 

T7S R92W
SEC  18 NENW, LOT1(NWNW 15.85, SWNW 15.85) N2

28616.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/6/1996

 

1007

 

857

 

504025

 

GARFIELD

 

T7S R92W
SEC  18  THE EAST 3 ACRES OF LOT 2(NWSW 16.35, SWSW 16.35)

28617.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/18/1998

 

1073

 

17

 

526945

 

GARFIELD

 

T7S R92W
SEC 18  NENW

28618.000

 

LESTER A GRAHAM ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/2/1999

 

1147

 

449

 

551084

 

GARFIELD

 

T7S R92W
SEC 18  LOT2(NWSW 16.35, SWSW 16.35) LESS A TRACT DESCRIBED AS:
BEGINNING
AT THE NORTHWEST CORNER OF THE NESW OF SECTION; THENCE SOUTH 1320 FEET; THENCE
WEST 99 FEET; THENCE NORTH 1320 FEET; THENCE EAST 99 FEET TO THE POINT OF
BEGINNING, CONTAINING 3 ACRES OF THE NE OF LOT 2 OF SAID SECTION 18, CONTAINING
13.35 ACRES, MORE OR LESS.

28647.000

 

MIKE BUSBY & CRUZ LATIL

 

AEC GATHERING SERVICES (USA) INC

 

2/6/2002

 

1343

 

81

 

600497

 

GARFIELD

 

T6S R93W
SEC 27  NWNE

28658.000

 

CILFFORD & MONICA CAPPELLI

 

ENCANA GATHERING SERVICES (USA)

 

12/3/2002

 

1414

 

369

 

616055

 

GARFIELD

 

T6S R93W
SEC 28  SENE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28664.000

 

BJM LTD

 

ENCANA GATHERING SERVICES (USA)

 

7/24/2002

 

1387

 

837

 

610954

 

GARFIELD

 

T6S R92W
SEC 30  SWSW

28665.000

 

BJM LTD

 

SNYDER OIL CORPORATION

 

12/10/1994

 

933

 

338

 

475084

 

GARFIELD

 

T6S R92W
SEC 30  LOT 4(SWSW 48.21, SESW 48.21)

28667.000

 

RICHARD E BARRY ET AL

 

ENCANA OIL & GAS (USA) INC

 

10/6/2003

 

1539

 

44

 

640970

 

GARFIELD

 

T6S R92W
SEC 32 NESW, PART OF SENW

28669.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

11/25/1994

 

925

 

722

 

472210

 

GARFIELD

 

T6S R93W
SEC 36  ALL

28670.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

11/14/1994

 

925

 

719

 

472209

 

GARFIELD

 

T6S R93W
SEC 36  SE

28671.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

1/18/2001

 

1259

 

834

 

582388

 

GARFIELD

 

T6S R93W
SEC 36  E2SW

28673.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

12/8/1995

 

980

 

821

 

494102

 

GARFIELD

 

T6S R93W
SEC 36  NE

28679.000

 

MARVELLE COUEY

 

SNYDER OIL COMPANY

 

1/9/1996

 

980

 

833

 

494106

 

GARFIELD

 

T6S R92W
SEC 32  SWSE

28680.000

 

MARVELLE COUEY

 

SNYDER OIL COMPANY

 

4/2/1996

 

980

 

782

 

494089

 

GARFIELD

 

T7S R92W
SEC 5  LOT2(SENW 13.54, SWNW 13.54), NESW

 

T6S R92W
SEC 32  SESW

28681.000

 

FLOYD M & NATASHA ADAIR

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/28/1997

 

1035

 

889

 

514226

 

GARFIELD

 

T6S R92W
SEC 32  NESW

28682.000

 

MARVELLE COUEY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/18/2001

 

1259

 

73

 

582200

 

GARFIELD

 

T6S R92W
SEC 32  SWNW

28685.000

 

MARVELLE COUEY

 

SNYDER OIL COMPANY

 

4/25/1996

 

980

 

768

 

494085

 

GARFIELD

 

T6S R92W
SEC 5  NWSE

 

T6S R92W
SEC 32  SWSE

28686.000

 

CAROL SHIDELER BENNETT

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/19/1998

 

1099

 

206

 

535739

 

GARFIELD

 

T6S R92W
SEC 32  NESE
SEC 33 SWNW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28690.000

 

BENZEL LIVESTOCK COMPANY

 

HOLY CROSS ENERGY

 

8/12/2003

 

NA

 

NA

 

807089

 

GARFIELD

 

T6S R93W
SEC 36  AS MORE FULLY DESCRIBED IN BOOK 964 AT PAGE 604 IN THE RECORDS OF THE
GARFIELD COUNTY CLERK AND RECORDER’S OFFICE, GLENWOOD SPRINGS, CO

28692.000

 

BARRY & MARILYN SHIDELER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/8/1999

 

1129

 

662

 

545473

 

GARFIELD

 

T7S R92W
SEC 19 SWSE

28694.000

 

PAUL ROB SHIDELER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/23/1998

 

1109

 

185

 

538788

 

GARFIELD

 

T7S R92W
SEC 30

28695.000

 

BARRY & MARILYN SHIDELER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/2/1998

 

1099

 

229

 

535784

 

GARFIELD

 

T7S R92W
SEC 19  S2NE, SE
SEC 30  THE NORTH 60.00 ACRES OF THE NWNE

28900.000

 

JAMES A & PEARL M KNIGHT

 

SNYDER OIL COMPANY

 

9/30/1994

 

925

 

660

 

472189

 

GARFIELD

 

T7S R92W
SEC 22  SWNW, NWSW

28913.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

8/19/1996

 

1007

 

846

 

504021

 

GARFIELD

 

T6S R92W
SEC 32  SESE

28943.000

 

BARRY & MARILYN SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

6/7/2004

 

1603

 

323

 

655559

 

GARFIELD

 

T8S R92W
SEC 6  NW AKA LOT3(NWNW 34.33, NENW 34.33)

 

T8S R93W
SEC 1  E2, SESW, INCLUDING TRACT 45
SEC 12  N2, NWSW

28944.000

 

BARRY & MARILYN SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

2/27/2004

 

1568

 

298

 

648222

 

GARFIELD

 

T7S R92W
SEC 19  S2NE, SE
SEC 30  THE NORTH 60.00 ACRES OF THE NWNE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28972.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL COMPANY

 

12/22/1994

 

NA

 

NA

 

807091

 

GARFIELD

 

T6S R93W
SEC 36  SW

28973.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL COMPANY

 

12/23/1994

 

NA

 

NA

 

807092

 

GARFIELD

 

T6S R93W
SEC 26  SENE

28977.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

12/24/1994

 

NA

 

NA

 

807094

 

GARFIELD

 

T7S R93W
SEC 1  SE

28979.000

 

BJM LTD

 

SNYDER OIL COMPANY

 

12/10/1994

 

933

 

338

 

475084

 

GARFIELD

 

T6S R92W
SEC 30  LOT 4(SWSW 48.21, SESW 48.21)

28981.000

 

BJM LTD

 

SNYDER OIL COMPANY

 

12/16/1994

 

NA

 

NA

 

807101

 

GARFIELD

 

T6S R92W
SEC 31  LOT4(SESW 48.55, SWSW 48.55)

 

T7S R92W
SEC 6  LOT 2(SWNW 9.69, SENW 9.69), N2N2 OF LOT 3(NWSW 18.10, SWSW 18.10),
N2NESW

28982.000

 

CHARLES L & PATRICIA DUNN

 

SNYDER OIL COMPANY

 

12/20/1995

 

NA

 

NA

 

807106

 

GARFIELD

 

T7S R92W
SEC 4  S2SE
SEC 9  NWNE

28983.000

 

KRK LTD

 

SNYDER OIL COMPANY

 

1/13/1995

 

NA

 

NA

 

807150

 

GARFIELD

 

T7S R92W
SEC 6  S2 OF LOT 3(NWSW 18.10, SWSW 18.10), SESW

28986.000

 

BJM LTD

 

SNYDER OIL CORPORATION

 

12/16/1994

 

NA

 

NA

 

807102

 

GARFIELD

 

T6S R92W
SEC 31  LOT1(NWNW 48.25, NENW 48.25), LOT 2(SWNW 48.21, SENW 48.21), LOT 3 (NWSW
48.25, NESW 48.25), LOT 4(SESW 48.55, SWSW 48.55)

28988.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/23/1998

 

1099

 

236

 

535750

 

GARFIELD

 

T7S R93W
SEC 12 NW

28990.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/6/1999

 

1175

 

142

 

559900

 

GARFIELD

 

T7S R93W
SEC 12  N2SE, S2NE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28991.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

8/23/2001

 

1307

 

665

 

592761

 

GARFIELD

 

T7S R93W
SEC 12  N2

28992.000

 

SHAEFFER LTD

 

SNYDER OIL CORPORATION

 

3/6/1995

 

947

 

283

 

480822

 

GARFIELD

 

T7S R93W
SEC 12  NW

28993.000

 

SHAEFFER LTD

 

SNYDER OIL CORPORATION

 

2/5/1995

 

980

 

827

 

494104

 

GARFIELD

 

T7S R93W
SEC 12  NE

28994.000

 

JERRY & DOROTHY R COOK

 

SNYDER OIL CORPORATION

 

11/16/1994

 

925

 

688

 

472200

 

GARFIELD

 

T7S R93W
SEC 12  S2NE

28997.000

 

SHAEFFER LTD

 

SWANSON & MORRIS LLC

 

6/28/1994

 

918

 

233

 

469352

 

GARFIELD

 

T7S R93W
SEC 13  NWNE

28998.000

 

PAUL PITMAN

 

SWANSON & MORRIS LLC

 

6/28/1994

 

918

 

231

 

469351

 

GARFIELD

 

T7S R93W
SEC 13  NW

28999.000

 

PAUL D PITMAN

 

SNYDER OIL CORPORATION

 

9/12/1994

 

925

 

678

 

472196

 

GARFIELD

 

T7S R93W
SEC 13  NW

29003.000

 

EDDIE B & DENISE L ELDER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/27/1997

 

1049

 

198

 

518749

 

GARFIELD

 

T7S R93W
SEC 13 THAT PART OF THE NW, DESCRIBED AS PARCEL “A” IN RESOLUTION NO. 89-106 OF
THE GARFIELD COUNTY, COLORADO, BOARD OF COUNTY COMMISSIONERS DATED 07/03/89

29004.000

 

TIMOTHY ALLEN ROE ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/29/1997

 

1035

 

907

 

514232

 

GARFIELD

 

T7S R93W
SEC 13  W2SW
SEC 24  NWNW

29005.000

 

DANIEL A & GRETCHEN DUMAS

 

ENCANA GATHERING SERVICES (USA)

 

2/20/2003

 

NA

 

NA

 

807114

 

GARFIELD

 

T7S R93W
SEC 14  SE

29007.000

 

BARBARA A & NANCY PITMAN

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

8/11/1997

 

1035

 

910

 

514233

 

GARFIELD

 

T7S R93W 6TH PM
SEC 13  SWNW

29009.000

 

MARVELLE COUEY ET AL

 

SNYDER OIL CORPORATION

 

12/21/1994

 

933

 

375

 

475096

 

GARFIELD

 

T7S R93W
SEC 13 SESE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29010.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/6/1999

 

1175

 

136

 

559898

 

GARFIELD

 

T7S R93W
SEC 13  NWNE

 

T7S R92W
SEC 18  LOT 1(NWNW 15.85, SWNW 15.85)

29012.000

 

WALTER ROLES ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/20/1999

 

1147

 

446

 

551083

 

GARFIELD

 

T7S R93W
SEC 13 N2SE

29013.000

 

LESTER A GRAHAM ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/30/1999

 

1175

 

130

 

559896

 

GARFIELD

 

T7S R93W
SEC 13 NENE

29018.000

 

BARBARA A PITMAN ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/10/1999

 

1175

 

133

 

559897

 

GARFIELD

 

T7S R93W
SEC 13  NW

29022.000

 

JAMES L ROSE

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/8/2001

 

1307

 

657

 

592758

 

GARFIELD

 

T7S R93W
SEC 14  NW
SEC 15  NE, SE

29023.000

 

JAMES L ROSE

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1999

 

1175

 

127

 

559895

 

GARFIELD

 

T7S R93W
SEC 14  NE, NWSE

29024.000

 

HAROLD B SHAEFFER ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

8/22/2001

 

1307

 

659

 

592759

 

GARFIELD

 

T7S R93W
SEC 14  NENE

29040.000

 

JAMES C PARKER

 

SWANSON & MORRIS LLC

 

5/5/1994

 

980

 

800

 

494095

 

GARFIELD

 

T7S R93W
SEC 11  SWNW
SEC 10 SWNE, S2NW
SEC 9 S2NE

29055.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

11/29/1994

 

933

 

345

 

475086

 

GARFIELD

 

T7S R93W
SEC 9 E2
SEC 10 SW
SEC 15 ALL
SEC 22 W2NE, E2NW

29062.000

 

WILLIAM D URQUHART ET AL

 

SWANSON & MORRIS LLC

 

4/26/1994

 

920

 

515

 

470186

 

GARFIELD

 

T7S R93W
SEC 10  SENE

29063.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

9/7/1995

 

960

 

913

 

486350

 

GARFIELD

 

T7S R93W
SEC 10 SE
SEC 15 NE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29066.000

 

HAROLD B SHAEFFER ET UX

 

SWANSON & MORRIS LLC

 

4/16/1994

 

918

 

241

 

469356

 

GARFIELD

 

T7S R93W
SEC 11  E2NE
T6S R92W
SEC 31 SW

 

T7S R92
SEC 6 LOT 2(SWNW 9.69, SENW 9.69), PART OF LOT 3(NWSW 18.10, SWSW 18.10)

29079.000

 

BJM LTD

 

SNYDER OIL CORPORATION

 

11/12/1994

 

925

 

709

 

472206

 

GARFIELD

 

T6S R92W
SEC 31  SW

 

T7S R92W
SEC 6  LOT 2(SWNW 9.69, SENW 9.69), PART OF LOT 3(NWSW 18.10, SWSW 18.10)

29082.000

 

CAROL SHIDELER BENNETT

 

SNYDER OIL CORPORATION

 

12/12/1994

 

933

 

380

 

475098

 

GARFIELD

 

T6S R92W
SEC 32  NWSE

29085.000

 

CAROL SHIDELER BENNETT

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/30/1996

 

1007

 

852

 

504023

 

GARFIELD

 

T6S R92W
SEC 32  SWNE, NWSE

29086.000

 

CAROL SHIDELER BENNETT

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/17/1996

 

1007

 

844

 

504020

 

GARFIELD

 

T6S R92W
SEC 32  SESE

29088.000

 

TSURU T OKAGAWA

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/8/1997

 

1049

 

195

 

518748

 

GARFIELD

 

T7S R92W
SEC 3  LOT2(SWNW 9.19, SENW 9.19), NWSW
SEC 4  LOT 1(SENE 9.79, SWNE 9.79), NESE

29089.000

 

TSURU T OKAGAWA

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/6/1996

 

1010

 

416

 

505124

 

GARFIELD

 

T6S R92W
SEC 33  SW

 

T7S R92W
SEC 4  LOT 1(SENE 9.79, SWNE 9.79), LOT 2(SWNW 11.53, SENW 11.53), N2SE

29095.000

 

GRASS MESA LTD ET AL

 

SNYDER OIL CORPORATION

 

10/10/1995

 

960

 

931

 

486356

 

GARFIELD

 

T8S R93W
SEC 27  NWNW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29110.000

 

THOMAS B KELL

 

SNYDER OIL CORPORATION

 

11/8/1994

 

925

 

713

 

472207

 

GARFIELD

 

T6S R93W
SEC 35  PART OF THE N2SW

29111.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/21/2001

 

1270

 

514

 

584793

 

GARFIELD

 

T7S R93W
SEC 35  SENE, SESE
SEC 36  SWNE, SW

29112.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

11/9/1994

 

925

 

716

 

472208

 

GARFIELD

 

T6S R93W
SEC 35  W2SE

29119.000

 

RICHARD H GRAHM ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/27/1997

 

1035

 

883

 

514224

 

GARFIELD

 

T6S R92W
SEC 32  NWSW

29120.000

 

RICHARD H GRAHM ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/10/1997

 

1049

 

189

 

518746

 

GARFIELD

 

T6S R92W
SEC 32  SWSW

29121.000

 

MARVELLE COUEY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/25/2001

 

1322

 

81

 

595890

 

GARFIELD

 

T6S R92W
SEC 31  NWNE

29123.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

8/1/1997

 

1058

 

335

 

522023

 

GARFIELD

 

T6S R92W
SEC 31  LOT 4(SESW 48.55, SWSW 48.55)

 

T7S R92W
SEC 6  LOT 2(SWNW 9.69, SENW 9.69), LOT 3(NWSW 18.10, SWSW 18.10), NESW

29126.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

11/12/1994

 

925

 

694

 

472202

 

GARFIELD

 

T7S R92W
SEC 6  PART OF LOT 3(NWSW, 18.10, SWSW 18.10)
SEC 7  PART OF LOT 1(NWNW 18.30, SWNW 18.30)

29127.000

 

SHAEFFER LTD

 

SWANSON & MORRIS LLC

 

4/16/1994

 

914

 

239

 

469355

 

GARFIELD

 

T7S R93W
SEC 12  N2

29129.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/10/1996

 

1007

 

849

 

504022

 

GARFIELD

 

T7S R92W
SEC 4  S2
SEC 9  NWNE

29132.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

11/12/1994

 

925

 

702

 

472204

 

GARFIELD

 

T7S R92W
SEC 7  LOT 2(NWSW 16.50, SWSW 16.50), E2SW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29133.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/4/1998

 

1073

 

11

 

526943

 

GARFIELD

 

T7S R92W
SEC 7  SWSE

29134.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/26/1994

 

980

 

785

 

494090

 

GARFIELD

 

T7S R92W
SEC 7 SWNE, SENW, NESW

29138.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

10/15/1994

 

925

 

683

 

472198

 

GARFIELD

 

T8S R92W
SEC 7  N2N2

29140.000

 

MARVELLE COUEY ET AL

 

SNYDER OIL CORPORATION

 

12/21/1994

 

933

 

385

 

475100

 

GARFIELD

 

T7S R92W
SEC 5  SE
SEC 8  NWNE

29141.000

 

MARVELLE COUEY ET AL

 

SNYDER OIL CORPORATION

 

11/15/1994

 

933

 

331

 

475081

 

GARFIELD

 

T7S R92W
SEC 5  SE
SEC 8  N2

29144.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/8/1999

 

1108

 

198

 

538441

 

GARFIELD

 

T7S R92W
SEC 5  E2NE
SEC 8  SWNW

29151.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/3/1997

 

1049

 

186

 

518745

 

GARFIELD

 

T7S R92W
SEC 9  NENW

29154.000

 

CHARLES L DUNN ET UX

 

SNYDER OIL CORPORATION

 

12/9/1994

 

933

 

382

 

475099

 

GARFIELD

 

T7S R92W
SEC 5  LOT1(SENE 12.78, SWNE 12.78)

29155.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/20/1996

 

1007

 

833

 

504016

 

GARFIELD

 

T7S R92W
SEC 4  N2SW

29156.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/7/1998

 

1058

 

327

 

522020

 

GARFIELD

 

T7S R92W
SEC 4  SESW

29158.000

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

8/21/2002

 

1393

 

958

 

612151

 

GARFIELD

 

T7S R92W
SEC 31  LOT 1(NWNW 19.26, SWNW 19.26), LOT 2(NWSW 17.62, SWSW 17.62), SENW, NESW

 

T8S R93W
SEC 1  NE

29160.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1998

 

1101

 

575

 

536449

 

GARFIELD

 

T7S R92W
SEC 5  SESW
SEC 8  NENW

29161.000

 

CHARLES L DUNN ET UX

 

SNYDER OIL CORPORATION

 

4/18/1996

 

980

 

771

 

494086

 

GARFIELD

 

T7S R92W
SEC 5  NESE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29166.000

 

MARVELLE COUEY ET AL

 

SNYDER OIL CORPORATION

 

4/2/1996

 

980

 

774

 

494087

 

GARFIELD

 

T72S R92W
SEC 5  W2SW
SEC 8  NWNW

29167.000

 

MARVELLE COUEY

 

SNYDER OIL CORPORATION

 

12/21/1994

 

933

 

388

 

475101

 

GARFIELD

 

T7S R92W
SEC 5  W2NE, E2NW

 

T6S R92W
SEC 32  SWSE, SESW

29168.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/1/1999

 

1147

 

458

 

551087

 

GARFIELD

 

T7S R92W
SEC 6  SWSE

29169.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/11/1999

 

1175

 

163

 

559907

 

GARFIELD

 

T7S R92W
SEC 6  LOT 3(NWSW, SWSW 18.10)

29201.000

 

SIDNEY E MALONE

 

HOLY CROSS ENERGY

 

4/1/2004

 

na

 

na

 

807200

 

GARFIELD

 

T7S R92W
SEC 27  AS MORE FULLY DESCRIBED IN BOOK 1066, PAGES 961-965 IN THE RECORDS OF
THE GARFIELD COUNTY CLERK AND RECORDER’S OFFICE
SEC 28  AS MORE FULLY DESCRIBED IN BOOK 1066, PAGES 961-965 IN THE RECORDS OF
THE GARFIELD COUNTY CLERK AND RECORDER’S OFFICE

29266.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/26/2001

 

1259

 

831

 

582387

 

GARFIELD

 

T7S R93W
SEC 1  S2SW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29267.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/20/1999

 

1175

 

151

 

559903

 

GARFIELD

 

T7S R93W
SEC 1  LOT 1(SWNE 24.00, SENE 24.00), LOT 2(SWNW 24.00, SENW 24.00), NESW, NWSE

 

T6S R93W
SEC 36  S2SE, SESW

29291.000

 

PHILLIP A MILLER

 

SNYDER OIL CORPORATION

 

8/29/1994

 

950

 

880

 

482186

 

GARFIELD

 

T7S R93W
SEC 11  SWNE, E2NW, LESS NORTH 30 ACRES OF NENW

29295.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

1/16/1995

 

933

 

357

 

475090

 

GARFIELD

 

T7S R93W
SEC 15  SENE, NESE

29296.000

 

JAMES C PARKER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/27/1996

 

1007

 

872

 

504030

 

GARFIELD

 

T7S R93W
SEC 15  NWNW

29305.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

1/16/1995

 

933

 

363

 

475092

 

GARFIELD

 

T7S R93W
SEC 22  SWNE

29307.000

 

MAMM CREEK RANCH COMPANY

 

SNYDER OIL CORPORATION

 

4/15/1996

 

980

 

791

 

494092

 

GARFIELD

 

T7S R92W
SEC 29  W2NW
SEC 30  E2NE

29308.000

 

JAMES C PARKER

 

SWANSON & MORRIS LLC OIL & GAS

 

7/7/1994

 

918

 

237

 

469354

 

GARFIELD

 

T7S R93W
SEC 14  NWSE, S2NE

29309.000

 

MARVELLE COUEY ET AL

 

SWANSON & MORRIS

 

8/22/1994

 

1058

 

333

 

522022

 

GARFIELD

 

T7S R92W
SEC 18  S2
SEC 19  N2N2

 

T7S R93W
SEC 13   S2SE
SEC 24  E2, SENW, NESW

29322.000

 

MAMM CREEK RANCH

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

8/4/1998

 

1101

 

564

 

536446

 

GARFIELD

 

T7S R92W
SEC 29  N2NW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29323.000

 

PAUL ROB SHIDELER

 

SNYDER OIL COMPANY

 

9/9/1994

 

925

 

669

 

472192

 

GARFIELD

 

T7S  R93W
SEC 25  E2

 

T7S R92W
SEC 30  W2

29325.000

 

PAUL ROB SHIDELER

 

SNYDER OIL COMPANY

 

10/4/1994

 

925

 

681

 

472197

 

GARFIELD

 

T7S R92W
SEC 30  ALL

29326.000

 

PAUL ROB SHIDELER

 

SNYDER OIL COMPANY

 

9/14/1994

 

925

 

671

 

472193

 

GARFIELD

 

T7S R92W
SEC 30  W2

 

T7S R93W
SEC 25  E2

29344.000

 

BENZEL LIVESTOCK COMPANY

 

RIFLE PIPELINE COMPANY

 

6/25/2001

 

NA

 

NA

 

807098

 

GARFIELD

 

T6S R93W
SEC 35  SENE, SESE
SEC 36  SWNE, SW

29365.000

 

CHARLES L & LINDA AABERG

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/21/1997

 

1010

 

413

 

505123

 

GARFIELD

 

T6S R92W
SEC 33  SWSE

29367.000

 

LARRY L AMOS

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/15/1998

 

1058

 

 

 

522027

 

GARFIELD

 

T6S R92W
SEC 33  NWSE

29368.000

 

LARRY L AMOS

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/23/2001

 

1259
1259
MEMO
1545

 

852
79
408

 

582398
582202
642637

 

GARFIELD

 

T6S R92W
SEC 33  NWSE

29383.000

 

JEAN C OKAGAWA

 

ENCANA OIL & GAS (USA) INC

 

4/19/2005

 

1692

 

67

 

675290

 

GARFIELD

 

T6S R92W
SEC 33  SESW

29393.000

 

BARRY C SHIDELER ET UX

 

ENCANA OIL & GAS (USA) INC

 

2/28/2005

 

NA

 

NA

 

807083

 

GARFIELD

 

T7S R92W
SEC 19  NWSE

29945.000

 

BJM LTD ET AL

 

NORTHWEST PIPELINE CORP

 

6/7/1985

 

671

 

644

 

863816

 

GARFIELD

 

T6S R92W 6TH PM
SEC 30 LOT 4
SEC 31 LOT 1

29946.000

 

BENZEL LIVESTOCK COMPANY

 

NORTHWEST PIPELINE CORPORATION

 

7/1/1985

 

672

 

64

 

363238

 

GARFIELD

 

T6S R93W 6TH PM
SEC 35 N2N2S2SE
SEC 36 NWSW, NWSWSW, SENW

29947.000

 

BENZEL LIVESTOCK COMPANY

 

NORTHWEST PIPELINE CORPORATION

 

5/20/1985

 

671

 

628

 

363812

 

GARFIELD

 

T6S R93W 6TH PM
SEC 36 NE

29950.000

 

GRASS MESA LTD

 

NORTHWEST PIPELINE CORPORATION

 

4/22/1985

 

671

 

632

 

863643

 

GARFIELD

 

T6S R93W 6TH PM
SEC 34 LOTS 41 AND 42

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29982.000

 

BARRY AND MARILYN SHIDELER

 

ENCANA OIL & GAS (USA) INC

 

11/9/2005

 

1836

 

729

 

705427

 

GARFIELD

 

T8S R92W 6TH PM
SEC 6 SENE

29988.000

 

BARRY AND MARILYN SHIDELER

 

ENCANA OIL & GAS (USA) INC

 

3/22/2006

 

1836

 

721

 

705425

 

GARFIELD

 

T7S R92W 6TH PM
SEC 19 NESW

30801.000

 

TSURU OKAGAWA

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/20/2003

 

MEMO 153

 

337

 

639637

 

GARFIELD

 

T6S R92W 6TH PM
SEC 3  NWSW
SEC 4  N2SE

31047.000

 

GARY D HILL ET UX

 

ENCANA OIL & GAS (USA) INC

 

12/19/2004

 

1887

 

943

 

715881

 

GARFIELD

 

T7S R92W 6TH PM
SEC 16  NE

31077.000

 

BARRY C SHIDELER ET UX

 

ENCANA OIL & GAS (USA) INC

 

9/1/2005

 

NA

 

NA

 

807086

 

GARFIELD

 

T8S R93W 6TH PM
SEC 1  SWSE

37519.000

 

DWIGHT AND LINDA KOCHEVAR

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/30/1998

 

1073

 

27

 

526948

 

GARFIELD

 

T6S R92W 6TH PM
SEC 33  SENW

37529.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/3/2000

 

1325

 

930

 

596718

 

GARFIELD

 

T7S R93W 6TH PM
SEC 1  W2SW

37552.000

 

CHARLES A  AABERG

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/17/1997

 

1058

 

324

 

522019

 

GARFIELD

 

T6S R92W 6TH PM
SEC 33 SWSE

37556.000

 

BARRY C SHIDELER ET UX

 

ENCANA OIL & GAS (USA) INC

 

6/8/2006

 

1836

 

733

 

705428

 

GARFIELD

 

T7S R92W 6TH PM
SEC 19  E2

37557.000

 

BARRY C SHIDELER ET UX

 

ENCANA OIL & GAS (USA) INC

 

9/1/2005

 

1836

 

737

 

705429

 

GARFIELD

 

T7S R92W 6TH PM
SEC 19  NWSE

39476.000

 

KRK LTD

 

SWANSON & MORRIS llc

 

4/12/1994

 

918

 

245

 

469358

 

GARFIELD

 

T7S R92W 6TH PM
SEC 7  N2

26028.000

 

MAMM CREEK RANCH COMPANY

 

MESA HYDROCARBONS, INC

 

12/2/1998

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R92W
SEC 20  NWSW

15702.000

 

W F CLOUGH

 

ENCANA GATHERING SERVICES (USA)

 

5/20/2003

 

NR

 

NR

 

NR

 

GARFIELD

 

T6S R94W
SEC 13  LOT 2

28528.000

 

WILLIAM F CLOUGH

 

ENCANA OIL & GAS (USA) INC

 

4/10/2002

 

1363

 

905

 

605550

 

GARFIELD

 

T6S R94W
SEC 13  BEGINNING AT A POINT I NTHE SENE FUTHER SECRIBED BY METES AND BOUNDS IN
AGREEMENT

28529.000

 

W F CLOUGH

 

ENCANA GATHERING SERVICES (USA)

 

3/14/2003

 

1467

 

776

 

626924

 

GARFIELD

 

T6S R94W
SEC 13  PART OF LOTS 1 & 2, PART OF THE E2NE, PART OF THE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W2SE AND PART OF THE N2NESE

28537.000

 

GARRY DALLAS KNAUS

 

ENCANA GATHERING SERVICES (USA)

 

4/14/2003

 

1468

 

250

 

627026

 

GARFIELD

 

T6S R94W
SEC 24  A PARCEL OF LAND SITUATED IN THE SESE DESCRIBED BY METES AND BOUNDS IN
AGREEMENT

28538.000

 

JANN ERTL TRUST

 

ENCANA GATHERING SERVICES (USA)

 

5/6/2003

 

1467

 

782

 

626926

 

GARFIELD

 

T6S R94W
SEC 24  LOT 1, SENE

28662.000

 

WALTER AND AUDREY SQUIRES

 

ENCANA GATHERING SERVICES (USA)

 

5/2/2003

 

1467

 

779

 

626925

 

GARFIELD

 

T6S R94W
SEC 25  E2E2NE
T6S R93W
SEC 30  SWSWNW

28663.000

 

ELMA M MEAD AND CHERYL K MILES

 

ENCANA GATHERING SERVICES (USA)

 

5/8/2003

 

1468

 

247

 

627025

 

GARFIELD

 

T6S R93W
SEC 30  S2 OF LOT 4, W2W2N2 OF LOT 4, W2W2 OF LOT 3

28912.000

 

THE JOHN STUART DOWNING FAMILY LLLP BY JOHN STUART DOWNING

 

ENCANA GATHERING SERVICES (USA)

 

4/2/2003

 

1467

 

785

 

626927

 

GARFIELD

 

T6S R94W
SEC 24  PART OF THE E2SE

29321.000

 

UNION PACIFIC RAILROAD COMPANY

 

ENCANA GATHERING SERVICES (USA)

 

5/15/2003

 

NR

 

NR

 

NR

 

GARFIELD

 

T6S R94W
SEC 13

37587.000

 

YOUBERG BEAVER CREEK RANCH LP, REPRESENTED BY DAVID R YOUBERG GENERAL PARTNER

 

ENCANA GATHERING SERVICES (USA)

 

8/12/2004

 

1629

 

372

 

661365

 

GARFIELD

 

T7S R93W
SEC  6  SESW

29932.000

 

LARRY D KNOX ET UX

 

ENCANA OIL & GAS (USA) INC

 

4/22/2005

 

1781

 

436

 

694315

 

GARFIELD

 

T8S R96W 6TH PM
SEC 3  SENW

30814.000

 

DAYBREAK REALTY LLC

 

ENCANA OIL & GAS (USA) INC

 

1/20/2005

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R96W 6TH PM
SEC 36  N2NE

12121.000

 

BJM LTD

 

BALLARD PETROLEUM LLC

 

11/11/1999

 

1175

 

160

 

559906

 

GARFIELD

 

T7S R92W
SEC 6 LOT 3

12123.000

 

KRK LTD

 

BALLARD PETROLEUM LLC

 

10/8/1999

 

1175

 

148

 

559902

 

GARFIELD

 

T7S R92W
SEC 7 LOT 1

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

12124.000

 

BJM LTD

 

BALLARD PETROLEUM LLC

 

12/16/1999

 

1175

 

169

 

559909

 

GARFIELD

 

T7S R92W
SEC 6 NESE

12355.000

 

RICHARD H GRAHAM ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/10/2000

 

1259

 

81

 

582203

 

GARFIELD

 

T6S R92W
SEC 32 NWSW

12385.000

 

RICHARD H GRAHAM ET UX

 

BALLARD PETROLEUM LLC

 

11/10/2000

 

NA

 

NA

 

807190

 

GARFIELD

 

T6S R92W
SEC 32  NWSW

28501.000

 

CAROL SHIDELER BENNETT

 

SNYDER OIL CORPORATION

 

11/4/1994

 

933

 

320

 

475077

 

GARFIELD

 

T7S R92W
SEC 31  LOT 1 (SWNW 19.26, NWNW 19.26)

28517.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/6/1999

 

1175

 

139

 

559899

 

GARFIELD

 

T7S R92W
SEC 18 LOT 1(NWNW, SWNW 15.85)

28524.000

 

LESTER AND JANET GRAHAM

 

ENCANA GATHERING SERVICES (USA)

 

11/17/2003

 

NA

 

NA

 

807154

 

GARFIELD

 

T7S R92W
SEC 18  PART OF LOT 2(NWSW, SWSW 16.35)

28525.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1998

 

1101

 

571

 

536448

 

GARFIELD

 

T7S R92W
SEC 18  NESW

28547.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/11/1999

 

1175

 

160

 

559906

 

GARFIELD

 

T7S R92W
SEC 6  LOT 3(NWSW, SWSW 18.10)

28551.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

8/1/1997

 

1058

 

338

 

522024

 

GARFIELD

 

T7S R92W
SEC 6  LOT 3(NWSW, SWSW 18.10)

28552.000

 

KRK LTD

 

ENCANA GATHERING SERVICES (USA)

 

10/29/2002

 

1406

 

313

 

614522

 

GARFIELD

 

T7S R92W
SEC 7  NE

28554.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/8/1999

 

1175

 

148

 

559902

 

GARFIELD

 

T7S R92W
SEC 7 LOT 1(NWNW, SWNW 18.30)

28555.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/1/1999

 

1147

 

464

 

551089

 

GARFIELD

 

T7S R92W
SEC 7  NWNE

28558.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/1/2000

 

1325

 

927

 

596717

 

GARFIELD

 

T7S R93W
SEC 1 W2SW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28564.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

11/29/1994

 

933

 

396

 

475104

 

GARFIELD

 

T6S R93W
SEC 35  W2SE

 

T7S R93W
SEC 1  SW

28565.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

11/29/1994

 

980

 

672

 

494113

 

GARFIELD

 

T6S R93W
SEC 35  W2SE

 

T7S R93W
SEC 1  SW

28569.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/26/1996

 

980

 

836

 

494107

 

GARFIELD

 

T7S R92W
SEC 7  NWSE

28570.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

8/4/1995

 

950

 

875

 

482184

 

GARFIELD

 

T7S R92W
SEC 7  N2NW

28573.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/21/1996

 

1007

 

866

 

504028

 

GARFIELD

 

T7S R92W
SEC 7  NENE

28575.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/24/1997

 

1035

 

904

 

514231

 

GARFIELD

 

T7S R92W
SEC 7  N2NE

28576.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/22/1998

 

1073

 

5

 

526941

 

GARFIELD

 

T7S R92W
SEC 7  SESW

28577.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/27/1997

 

1035

 

871

 

514220

 

GARFIELD

 

T7S R92W
SEC 7  SWSE

28579.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/19/1998

 

1073

 

8

 

526942

 

GARFIELD

 

T7S R92W
SEC 7  SESW

28582.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/22/1998

 

1072

 

989

 

526936

 

GARFIELD

 

T7S R92W
SEC 7  SWNE

28586.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/4/1998

 

1073

 

20

 

526946

 

GARFIELD

 

T7S R92W
SEC 7  SESW

28588.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/6/1995

 

933

 

372

 

475095

 

GARFIELD

 

T7S R92W
SEC 7  LOT 2(NWSW 16.50, SWSW 16.50)

28590.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

12/19/1995

 

980

 

803

 

494096

 

GARFIELD

 

T7S R92W
SEC 7  SWSE

28591.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

2/17/1995

 

980

 

797

 

494094

 

GARFIELD

 

T7S R92W
SEC 7  SESE

28592.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/6/1995

 

933

 

366

 

475093

 

GARFIELD

 

T7S R92W
SEC 7  SESE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28593.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

10/15/1994

 

980

 

806

 

494097

 

GARFIELD

 

T7S R92W
SEC 7  NWNW

28595.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/12/1996

 

980

 

612

 

494099

 

GARFIELD

 

T7S R92W
SEC 7  NENE

28598.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

4/14/1995

 

947

 

292

 

480825

 

GARFIELD

 

T7S R92W
SEC 7  SWSW

28599.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/31/1997

 

1035

 

916

 

514235

 

GARFIELD

 

T7S R92W 6TH PM
SEC 7  SENE, LOT 2

28601.000

 

CHARLES L DUNN & PATRICIA DUNN

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/3/1997

 

1049

 

183

 

518744

 

GARFIELD

 

T7S R92W
SEC 9   NENW

28605.000

 

LESTER GRAHAM ET UX ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/28/1996

 

1007

 

836

 

504017

 

GARFIELD

 

T7S R92W
SEC 13  NENE

28606.000

 

LESTER GRAHAM ET AL

 

SNYDER OIL CORPORATION

 

1/11/1995

 

933

 

325

 

475079

 

GARFIELD

 

T7S R92W
SEC 13  NENE

28611.000

 

LESTER A GRAHAM ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/2/1999

 

1147

 

452

 

551085

 

GARFIELD

 

T7S R92W
SEC 18 LOT 2(NWSW 16.35, SWSW 16.35) LESS A TRACT DESCRIBED AS: BEGGINNING AT
THE NORTHWEST CORNER OF THE NESW OF SECTION 18; THENCE SOUTH 1320 FEET; THENCE
WEST 99 FEET; THENCE NORTH 1320 FEET; THENCE EAST 99 FEET TO THE POINT OF
BEGINNING, CONTAINING 3 ACRES OF THE NE OF LOT 2 OF SAID SECTION 18. CONTAINING
13.35 ACRES, MORE OR LESS.

28619.000

 

NANCY S & BARBARA A PITMAN

 

SNYDER OIL CORPORATION

 

9/2/1997

 

585373

 

836

 

514209

 

GARFIELD

 

T7S R93W
SEC 18  NENE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28620.000

 

SHAEFFER LTD

 

SNYDER OIL CORPORATION

 

3/9/1995

 

947

 

289

 

480824

 

GARFIELD

 

T7S R92W
SEC 18  NW

28621.000

 

SHAEFFER LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

7/9/1996

 

1007

 

881

 

504033

 

GARFIELD

 

T7S R92W
SEC 18  LOT 1(NWNW 15.85, SWNW 15.85)

28626.000

 

JAMES P ZIELINSKI ET UX

 

ENCANA GATHERING SERVICES (USA)

 

12/10/2002

 

1424

 

636

 

618230

 

GARFIELD

 

T6S R93W
SEC 28  N2SESE

28629.000

 

WILLIAM & MAUREEN JEWELL

 

BALLARD PETROLEUM LLC

 

11/17/2003

 

1322

 

99

 

595896

 

GARFIELD

 

T6S R93W
SEC 23  NWSW

28644.000

 

KELI F COOK

 

ENCANA OIL & GAS (USA) INC

 

6/2/2004

 

1594

 

10

 

653489

 

GARFIELD

 

T6S R93W
SEC 27  SWSW

28649.000

 

RANDY BLACKMER & KELI COOK

 

AEC GATHERING SERVICES (USA) INC

 

2/25/2002

 

1343

 

78

 

600496

 

GARFIELD

 

T6S R93W
SEC 27  SWSW

28656.000

 

FREDERICK E SCHULTZ JR

 

ENCANA GATHERING SERVICES (USA)

 

9/13/2002

 

1414

 

351

 

616049

 

GARFIELD

 

T6S R93W
SEC 27  NWNW

28660.000

 

DAVID STEINHOFF

 

ENCANA GATHERING SERVICES (USA)

 

11/7/2002

 

1414

 

366

 

616054

 

GARFIELD

 

T6S R93W
SEC 28  S2NESE

28666.000

 

BJM LTD

 

SNYDER OIL CORPORATION

 

12/10/1994

 

980

 

809

 

494098

 

GARFIELD

 

T6S R92W
SEC 30  LOT 4(SWSW 48.21, SESW 48.21)

28672.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/5/2001

 

1325

 

933

 

596719

 

GARFIELD

 

T6S R93W
SEC 36  SENE, NWSE

28674.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/5/1997

 

1114

 

212

 

540166

 

GARFIELD

 

T6S R93W
SEC 36  NE

28675.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

5/4/1995

 

947

 

274

 

480819

 

GARFIELD

 

T6S R93W
SEC 36  NE

28676.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/18/2001

 

1259

 

837

 

582389

 

GARFIELD

 

T6S R93W
SEC 36  SESW

28678.000

 

MARVELLE COUEY

 

SNYDER OIL COMPANY

 

4/25/1996

 

980

 

765

 

494084

 

GARFIELD

 

T6S R93W
SEC 32  SWSE

28683.000

 

CAROL SHIDELER BENNETT

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/17/1996

 

1007

 

842

 

504019

 

GARFIELD

 

T6S R92W
SEC 32  NWSE

28684.000

 

MARVELLE COUEY

 

SNYDER OIL COMPANY

 

1/5/1996

 

980

 

830

 

494105

 

GARFIELD

 

T6S R93W
SEC 32  SWSE

28688.000

 

RICHARD & PHYLLIS GRAHAM

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/10/1997

 

1049

 

192

 

518747

 

GARFIELD

 

T6S R92W
SEC 32  SWSW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28696.000

 

BARRY & MARILYN SHIDELER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

9/2/1998

 

1099

 

23

 

535746

 

GARFIELD

 

T7S R92W
SEC 19  NESE

28697.000

 

BARRY & MARILYN SHIDELER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/8/1999

 

1122

 

589

 

543116

 

GARFIELD

 

T7S R92W
SEC 19  SWSE

28917.000

 

HUBBELL CABIN LLC

 

ENCANA GATHERING SERVICES (USA)

 

6/1/2003

 

NA

 

NA

 

807133

 

GARFIELD

 

T7S R93W
SEC 9  NESW

28926.000

 

RICHARD F ARBANEY

 

ENCANA GATHERING SERVICES (USA)

 

10/1/2003

 

1526

 

274

 

638035

 

GARFIELD

 

T7S R92W
SEC 3  SE

28934.000

 

RICHARD & PHYLLIS GRAHAM

 

ENCANA GATHERING SERVICES (USA)

 

2/11/2004

 

1563

 

441

 

647076

 

GARFIELD

 

T6S R92W
SEC 32  W2

28941.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

4/12/2004

 

1578

 

395

 

6500316

 

GARFIELD

 

T7S R93W
SEC 22  NE

28971.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL COMPANY

 

12/22/1994

 

NA

 

NA

 

807090

 

GARFIELD

 

T6S R93W
SEC 26  SENE

28974.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL COMPANY

 

12/22/1994

 

NA

 

NA

 

807093

 

GARFIELD

 

T6S R93W
SEC 36  SW

28975.000

 

BJM LTD

 

SNYDER OIL COMPANY

 

12/10/1994

 

NA

 

NA

 

807100

 

GARFIELD

 

T7S R92W 6TH PM
SEC 6 N2N2 OF LOT 3

28978.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL COMPANY

 

12/22/1994

 

NA

 

NA

 

807096

 

GARFIELD

 

T7S R93W 6TH PM
SEC 1  SE

28980.000

 

BJM LTD

 

SNYDER OIL COMPANY

 

12/10/1994

 

933

 

335

 

475083

 

GARFIELD

 

T6S R92W
SEC 30  LOT 4(SWSW 48.21, SESW 48.21)

28984.000

 

PAUL D PITMAN

 

SNYDER OIL COMPANY

 

1/24/1996

 

NA

 

NA

 

807117

 

GARFIELD

 

T7S R93W 6TH PM
SEC 13 W2NW

28987.000

 

BJM LTD

 

SNYDER OIL CORPORATION

 

12/10/1994

 

NA

 

NA

 

807103

 

GARFIELD

 

T6S R92W
SEC 31  LOT 1(NWNW 48.25, NENW 48.25), LOT 4(SESW 48.55, SWSW 48.55)

28995.000

 

SHAEFFER LTD

 

SNYDER OIL CORPORATION

 

11/21/1994

 

925

 

647

 

472185

 

GARFIELD

 

T7S R93W
SEC 12  NENE

29000.000

 

BARBARA A PITMAN ET AL

 

ENCANA GATHERING SERVICES (USA)

 

2/12/2003

 

NA

 

NA

 

807078

 

GARFIELD

 

T7S R93W 6TH PM
SEC 13  SWNW

29001.000

 

PAUL D PITMAN

 

SNYDER OIL CORPORATION

 

1/6/1995

 

947

 

277

 

480820

 

GARFIELD

 

T7S R93W
SEC 13  NWNW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29006.000

 

NANCY S & BARBARA A PITMAN

 

SNYDER OIL CORPORATION

 

8/11/1997

 

1035

 

913

 

514234

 

GARFIELD

 

T7S R93W
SEC 13  SWNW

29008.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1998

 

1101

 

587

 

536452

 

GARFIELD

 

T7S R93W
SEC 13  SESE

29019.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

2/12/2003

 

NA

 

NA

 

807137

 

GARFIELD

 

T7S R93W 6TH PM
SEC 14  NWNW

29021.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

5/31/2002

 

1387

 

844

 

610957

 

GARFIELD

 

T7S R93W
SEC 14  NWSE

29035.000

 

PERTER J ROCK II

 

AEC GATHERING SERVICES (USA) INC

 

4/5/2002

 

1356

 

661

 

603806

 

GARFIELD

 

T7S R93W
SEC 3  LOT 2(SWNW 22.00, SENW 22.00), N1/3N2SW

29036.000

 

BENZEL LIVESTOCK COMPANY

 

SNYDER OIL CORPORATION

 

1/9/1995

 

933

 

399

 

475105

 

GARFIELD

 

T7S R93W
SEC 1  SWSW

29037.000

 

GRASS MESA LTD ET AL

 

SNYDER OIL CORPORATION

 

10/10/1995

 

960

 

925

 

486354

 

GARFIELD

 

T7S R93W
SEC 4  SESE

29044.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

11/29/1994

 

933

 

348

 

475087

 

GARFIELD

 

T7S R93W
SEC  9  E2
SEC 22  N2

29046.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

4/18/2002

 

1356

 

658

 

603805

 

GARFIELD

 

T7S R93W
SEC 9  SWNE

29048.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

6/13/2003

 

1492

 

519

 

631683

 

GARFIELD

 

T7S R93W
SEC 10  SENW

29052.000

 

WILLIAM D URQUHART ET UX

 

ENCANA GATHERING SERVICES (USA)

 

7/10/2003

 

1504

 

465

 

633902

 

GARFIELD

 

T7S R93W
SEC 10  SENE

29054.000

 

ANDRE & CHERYL CHARTIER

 

ENCANA GATHERING SERVICES (USA)

 

8/23/2003

 

NA

 

NA

 

807074

 

GARFIELD

 

T7S R93W
SEC 4  E2E2, LOT 1(SWNE 21.65, SENE 21.65)

29057.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

10/21/2002

 

1406

 

290

 

614513

 

GARFIELD

 

T7S R93W
SEC 9  SWNE

29058.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

10/21/2002

 

1406

 

284

 

614511

 

GARFIELD

 

T7S R93W
SEC 9  SWNE

29059.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

10/21/2002

 

1406

 

96

 

614515

 

GARFIELD

 

T7S R93W
SEC 10  SENW

29060.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

10/21/2002

 

1406

 

293

 

614514

 

GARFIELD

 

T7S R93W
SEC 10  SENW

29061.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

10/21/2002

 

1406

 

287

 

614512

 

GARFIELD

 

T7S R93w
SEC 9  SWNE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29064.000

 

H B SHAEFFER ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/1/2001

 

1270

 

521

 

584796

 

GARFIELD

 

T7S R93W
SEC 11  NENE

29067.000

 

H B SHAEFFER ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/3/200

 

1192

 

536

 

564918

 

GARFIELD

 

T7S R93W
SEC 11  NENE

29073.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

1/10/1995

 

933

 

351

 

475088

 

GARFIELD

 

T7S R93W
SEC 11  SWNW

29077.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/11/2001

 

NA

 

NA

 

807104

 

GARFIELD

 

T6S R92W
SEC 30  LOT 4(SESW 48.21, SWSW 48.21)

29078.000

 

BJM LTD

 

ENCANA GATHERING SERVICES (USA)

 

10/31/2002

 

1406

 

319

 

614524

 

GARFIELD

 

T6S R92W
SEC 30  SW

29081.000

 

RICHARD H GRAHAM ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/27/1997

 

1035

 

886

 

514225

 

GARFIELD

 

T6S R92W
SEC 32  NWSW

29084.000

 

CAROL SHIDELER BENNETT

 

SNYDER OIL CORPORATION

 

12/20/1994

 

933

 

391

 

475102

 

GARFIELD

 

T6S R92W
SEC 32  NWSE

29094.000

 

GRASS MESA LTD ET AL

 

SNYDER OIL CORPORATION

 

10/10/1995

 

960

 

928

 

486355

 

GARFIELD

 

T6S R93W
SEC 27  NWNW

29097.000

 

GRASS MESA LTD ET AL

 

SNYDER OIL CORPORATION

 

10/10/1995

 

980

 

878

 

494115

 

GARFIELD

 

T6S R93W
SEC 33  SESE

29107.000

 

DAVID A ARMSTRONG

 

AEC GATHERING SERVICES (USA) INC

 

3/6/2002

 

1343

 

110

 

600506

 

GARFIELD

 

T6S R93W
SEC 34  SWSW

29109.000

 

DAVID A ARMSTRONG

 

AEC GATHERING SERVICES (USA) INC

 

4/9/2002

 

1356

 

664

 

603807

 

GARFIELD

 

T6S R93W
SEC 34  SWSW

29118.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/20/2000

 

1175

 

154

 

559904

 

GARFIELD

 

T6S R93W
SEC 36  SESW, SESE

 

T7S R93W
SEC 1  LOT 2(SENW 24.00, SWNW 24.00)

29128.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/4/1998

 

1073

 

14

 

526944

 

GARFIELD

 

T7S R92W
SEC 7  SWSE

29130.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/10/1996

 

1007

 

854

 

504024

 

GARFIELD

 

T7S R92W
SEC 4  SW

29131.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/6/1995

 

933

 

322

 

475078

 

GARFIELD

 

T7S R92W
SEC 7  LOT 2(NWSW 16.50, SWSW 16.50)

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29135.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/26/1996

 

980

 

788

 

494091

 

GARFIELD

 

T7S R92W
SEC 7  N2SW

29136.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/6/1995

 

933

 

369

 

475094

 

GARFIELD

 

T7S R92W
SEC 7  SENE

29137.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

1/6/1995

 

933

 

366

 

475093

 

GARFIELD

 

T7S R92W
SEC 7  SESE

29139.000

 

KRK LTD

 

SNYDER OIL CORPORATION

 

2/16/1996

 

980

 

824

 

494103

 

GARFIELD

 

T7S R92W
SEC 7  W1NW

29145.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/8/1999

 

1108

 

204

 

538443

 

GARFIELD

 

T7S R92W
SEC 8  NENE

29146.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1998

 

1101

 

579

 

536450

 

GARFIELD

 

T7S R92W
SEC 8  NENW

29147.000

 

MARVELLE COUEY ET AL

 

SNYDER OIL CORPORATION

 

12/21/1994

 

933

 

393

 

475103

 

GARFIELD

 

T7S R92W
SEC 8  NWNE

29148.000

 

MARVELLE COUEY ET AL

 

SNYDER OIL CORPORATION

 

4/2/1996

 

980

 

778

 

494088

 

GARFIELD

 

T7S R92W
SEC 8  NWNW

29149.000

 

CHARLES L DUNN ET UX

 

SNYDER OIL CORPORATION

 

12/5/1994

 

933

 

933

 

475080

 

GARFIELD

 

T7S R92W
SEC 9  NWNE

29152.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/29/1997

 

1035

 

862

 

514217

 

GARFIELD

 

T7S R92W
SEC 9  NWNE

29153.000

 

CHARLES L DUNN ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/17/1997

 

1035

 

865

 

514218

 

GARFIELD

 

T7S R92W
SEC 9  NWNE

29157.000

 

MARVELLE COUEY ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

12/1/1998

 

1101

 

591

 

536453

 

GARFIELD

 

T7S R92W
SEC 5  NWSW

29192.000

 

JEAN C OKAGAWA

 

ENCANA GATHERING SERVICES (USA)

 

6/29/2004

 

1603

 

329

 

655560

 

GARFIELD

 

T7S R92W
SEC 3  NWSW

29198.000

 

ERNESTO & ANNA CRUZ

 

ENCANA GATHERING SERVICES (USA)

 

8/31/2004

 

1620

 

14

 

659303

 

GARFIELD

 

T6S R92W
SEC 29  NESW

29207.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

2/12/2003

 

1438

 

57

 

621116

 

GARFIELD

 

T7S R93W
SEC 22  SENW, SWNE

29232.000

 

BARBARA A PITMAN ET AL

 

ENCANA GATHERING SERVICES (USA)

 

2/26/2004

 

1565

 

225

 

647486

 

GARFIELD

 

T7S R93W
SEC 23  NWNE

29254.000

 

ESTATE OF PAUL R SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

1/13/2004

 

1560

 

907

 

64652

 

GARFIELD

 

T7S R93W
SEC 31  NESW

29297.000

 

JAMES C PARKER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/27/1996

 

1007

 

869

 

504029

 

GARFIELD

 

T7S R93W
SEC 15  NWNW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29298.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

1/10/1995

 

933

 

354

 

475089

 

GARFIELD

 

T7S R93W
SEC 15  NESE

29299.000

 

JAMES C PARKER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/27/1996

 

1007

 

878

 

504032

 

GARFIELD

 

T7S R93W
SEC 15  NEWSE

29302.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

5/31/2002

 

1387

 

834

 

610953

 

GARFIELD

 

T7S R93W
SEC 15  NENW

29304.000

 

JAMES C PARKER

 

SNYDER OIL CORPORATION

 

1/10/1995

 

933

 

360

 

475091

 

GARFIELD

 

T7S R93W
SEC 22  SENW

29315.000

 

KELLY COUEY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/14/2001

 

NA

 

NA

 

807147

 

GARFIELD

 

T6S R92W
SEC 32  NWNW

29324.000

 

PAUL ROB SHIDELER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

3/31/1999

 

1122

 

583

 

543114

 

GARFIELD

 

T7S R92W
SEC 30  NESW

29327.000

 

MARVELLE COUEY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

10/5/2001

 

NA

 

NA

 

807165

 

GARFIELD

 

T6S R92W
SEC 31  NWNE

29328.000

 

MARVELLE & KELLY COUEY

 

ENCANA GATHERING SERVICES (USA)

 

5/26/2004

 

1594

 

13

 

653490

 

GARFIELD

 

T7S R92W
SEC 8  NWNW

29329.000

 

MARVELLE & KELLY COUEY

 

ENCANA GATHERING SERVICES (USA)

 

5/26/2004

 

1594

 

15

 

653491

 

GARFIELD

 

T7S R92W
SEC 8  NENE

29337.000

 

RICHARD D & KAY D MORGAN

 

ENCANA GATHERING SERVICES (USA)

 

11/3/2003

 

1539

 

38

 

640968

 

GARFIELD

 

T7S R92W
SEC 12  SESW

29350.000

 

CARL & ADELE E HUBBELL

 

ENCANA OIL & GAS (USA) INC

 

5/18/2004

 

1594

 

17

 

653492

 

GARFIELD

 

T7S R93W
SEC 9 NESW

29353.000

 

BARBARA A PITMAN ET AL

 

ENCANA GATHERING SERVICES (USA)

 

9/13/2004

 

1622

 

433

 

659739

 

GARFIELD

 

T7S R93W
SEC 22  SESW

29360.000

 

JAMES L ROSE

 

ENCANA OIL & GAS (USA) INC

 

5/4/2004

 

NA

 

NA

 

807138

 

GARFIELD

 

T7S R93W
SEC 15  E2

29364.000

 

CHARLES L & PATRICIA DUNN

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

1/7/1998

 

1058

 

330

 

522021

 

GARFIELD

 

T7S R92W
SEC 4  SESW

29366.000

 

CAROL SHIDELER BENNETT

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

5/19/1998

 

1099

 

204

 

535738

 

GARFIELD

 

T6S R92W
SEC 32  NESE

29369.000

 

TSURU T OKAGAWA

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

4/16/1997

 

1035

 

874

 

514221

 

GARFIELD

 

T6S R92W
SEC 33  SESW

 

T7S R92W
SEC 4  LOT 1(SENE 9.79, SWNE 9.79), LOT 2(SWNW 11.53, SENW 11.53)

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29391.000

 

JOSEF P LANGEGGER

 

ENCANA GATHERING SERVICES (USA)

 

7/22/2005

 

1736

 

164

 

684437

 

GARFIELD

 

T7S R92W
SEC 1  SWSE

29803.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

6/16/2005

 

1704

 

690

 

677726

 

GARFIELD

 

T7S R93W
SEC 9  NESE

29959.000

 

RICHARD AND KAY MORGAN

 

ENCANA OIL & GAS (USA) INC

 

12/10/2003

 

1547

 

477

 

643148

 

GARFIELD

 

T7S R92W 6TH PM
SEC 12  SESW

29964.000

 

SARAH A COX ET AL

 

ENCANA OIL & GAS (USA) INC

 

3/27/2006

 

1836

 

751

 

705434

 

GARFIELD

 

T6S R92W 6TH PM
SEC 33  NWNE

31107.000

 

HENRY J C SCHWARTZ ET AL

 

ENCANA OIL & GAS (USA) INC

 

2/28/2007

 

NA

 

NA

 

733268

 

GARFIELD

 

T7S R92W 6TH PM
SEC 2  NWNE

31137.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

5/29/2008

 

NA

 

NA

 

751527

 

GARFIELD

 

T7S R92W 6TH PM
SEC 30  W2
T7S R93W 6TH PM
SEC 25  E2

31160.000

 

JEFFREY C LANGE ET AL

 

ENCANA OIL & GAS (USA) INC

 

1/19/2009

 

NA

 

NA

 

763920

 

GARFIELD

 

T6S R93W, 6TH PM
SEC 33  SWSE (LOT 46)

31182.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

7/9/2009

 

NA

 

NA

 

773809

 

GARFIELD

 

T7S R92W, 6TH PM
SEC 30  SWSW

37553.000

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

12/10/2004

 

1651

 

616

 

666038

 

GARFIELD

 

T7S R93W 6TH PM
SEC 14  NENE

37554.000

 

PATRICIA DUNN

 

ENCANA OIL & GAS (USA) INC

 

2/9/2005

 

1663

 

42

 

668698

 

GARFIELD

 

T7S R92W 6TH PM
SEC 9 NENW

37561.000

 

SCOTT J WILHELM ET AL

 

ENCANA GATHERING SERVICES (USA)

 

5/5/2003

 

1469

 

665

 

627304

 

GARFIELD

 

T6S R92W 6TH PM
SEC 33 NWNE

37566.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

2/11/2006

 

1781

 

430

 

694313

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25  NWSE

37567.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

2/11/2006

 

1781

 

423

 

694310

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25  NWSE

37572.000

 

LESTER A GRAHAM ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

6/3/1996

 

NA

 

NA

 

807153

 

GARFIELD

 

T7S R92W 6TH PM
SEC 18:  LOT 2, LESS THE EAST 3 ACRES THEREOF

37582.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

2/11/2006

 

1781

 

475

 

694331

 

GARFIELD

 

T7S R92W 6TH PM
SEC 30  SWNW

37583.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

2/11/2006

 

1781

 

472

 

694330

 

GARFIELD

 

T7S R92W 6TH PM
SEC 30  NWSW

37584.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

2/11/2006

 

1781

 

427

 

694312

 

GARFIELD

 

T7S R93W 6TH PM
SEC 36 NENW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

37592.000

 

JUSTIN G HOGUE

 

ENCANA GATHERING SERVICES (USA)

 

2/23/2004

 

NA

 

NA

 

807144

 

GARFIELD

 

T6S R93W 6TH PM
SEC 34 NWNE

37598.000

 

CHARLES L AABERG ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

11/17/1997

 

1058

 

321

 

522018

 

GARFIELD

 

T6S R92W 6TH PM
SEC 33 SWSE

37606.000

 

JUDITH K CANDOW

 

ENCANA OIL & GAS (USA) INC

 

5/22/2004

 

NA

 

NA

 

807143

 

GARFIELD

 

T7S R93W 6TH PM
SEC 9 NWNE

31097.000

 

SPECIALTY RESTAURANTS CORP ET AL

 

ENCANA OIL & GAS (USA) INC

 

39083

 

1885
4336

 

690
543

 

715466
2359315

 

GARFIELD
MESA

 

T7S R96W 6TH PM
SEC 28  SEE LEGAL
SEC 31  SEE LEGAL
SEC 32  E2, E2SW
SEC 33 W2, NWNE
T8S R96W 6TH PM
SEC 4  LOT 4
SEC 5  LOTS 1-5, SWNW, LOTS 11-12
SEC 6  ALL
SEC 7  LOTS 2, 3, 9-13, NENW
T8S R97W 6TH PM
SEC 12  S2SE, SW
SEC 13  NE, N2SE, NENW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

38069.000

 

STEVEN W KEINATH ET AL

 

ENCANA OIL & GAS (USA) INC

 

38231

 

MEMO 1669

 

356

 

669999

 

GARFIELD

 

T7S R96W 6TH PM
SEC 33 ALL

 

T8S R96W 6TH PM
SEC 4, 5, 7, 8, 9, 16, 17, 18

 

MASTER SURFACE USE AGREEMENT KEINATH RANCH
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

43808.000

 

WILLIAM R PATTERSON ET AL

 

ENCANA OIL & GAS (USA) INC

 

38358

 

MEMO 1674

 

451

 

671208

 

GARFIELD

 

T7S R96W
SEC 27
SEC 33
SEC 34
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.  Excluding that certain gas lift pipeline located between
the Orchard Compressor Station and the OD34 well pad.

S. PARACHUTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

13910.000

 

DAYBREAK REALTY LLC

 

ENCANA OIL & GAS (USA) INC

 

38372

 

N/A

 

N/A

 

N/A

 

GARFIELD

 

T7S R95W
SEC 19 LOT3, E2SW, W2SE
SEC 30 LOTS 4, 5, 7, 8, NESW, SENW, SWNE
T7S R96W
SEC 25 S2SE
SEC 36 N2NE
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

27919.000

 

JOAN L SAVAGE ET AL

 

ENCANA OIL & GAS (USA) INC

 

38587

 

1726

 

451

 

682195

 

GARFIELD

 

T7S R95W
SEC 20  SWSE, E2SE
SEC 21  NWSW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

38027.000

 

DAVID R TONDER ET UX

 

ENCANA OIL & GAS (USA) INC

 

39052

 

1880

 

708

 

714546

 

GARFIELD

 

T7S R95W 6TH PM
SEC 17 NENE

 

SURFACE USE AND EASEMENT AGREEMENT.
PA-17 WELL
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

13278.000

 

ANTHONY D & YVONNE K ROGERS-BLAKEMAN

 

ENCANA OIL & GAS (USA) INC

 

38015

 

MEMO 1568

 

310

 

648226

 

GARFIELD

 

T6S R92W
SEC 33 NENE
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

13950.000

 

JAMES L ROSE

 

ENCANA OIL & GAS (USA) INC

 

37481

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R93W
SEC 28  NENW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

14036.000

 

ASPEN RESOURCES MANAGEMENT COMPANY INC

 

ENCANA OIL & GAS (USA) INC

 

12

 

MEMO 1438

 

46

 

621112

 

GARFIELD

 

T7S R92W
SEC 10  SENW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

29034.000

 

KEITH W PUFFENBARGER ET UX

 

ENCANA GATHERING SERVICES (USA) INC

 

36343

 

807146

 

 

 

 

 

GARFIELD

 

T7S R93W
SEC 4 NEW/2 E/2SE
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

14070.000

 

BARRYC SHIDELER & MARILYN J SHIDELER

 

ENCANA OIL & GAS (USA) INC

 

37797

 

MEMO 1838

 

773

 

705442

 

GARFIELD

 

T7S R92W
SEC 20  SWNW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

29253.000

 

GARY D & KAREN K HILL

 

AEC OIL & GAS (USA) INC

 

37263

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R92W
SEC 16  SWNW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ownership and maintenance provisions set forth in the governing agreement.

29974.000

 

SHIDELER LAND & CATTLE CO

 

ENCANA OIL & GAS (USA) INC

 

38582

 

MEMO1844

 

247

 

707255

 

GARFIELD

 

T7S R92W
SEC 36  NENW

 

THIS IS A SURFACE USE AGREEMENT FOR WELL SITE C-36W
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

912915.000

 

ARNOLD D CHRISTNER AND ETHYL M CHRISTNER

 

MESA HYRDOCARBONS, INC

 

36083

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R92W
SEC 8  S2S2NW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

912916.000

 

ARNOLD D CHRISTNER AND ETHYL M CHRISTNER

 

MESA HYRDOCARBONS, INC

 

36063

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R92W
SEC 8  S2S2NW
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

31040.000

 

B.J.M. LTD, K.R.K. LLLP, REBJAK LLLP, SHAEFFER FAMILY TRUST, AND SHAEFFER LTD

 

ENCANA OIL & GAS (USA) INC

 

38384

 

MEMO 1692

 

70

 

675291

 

GARFIELD

 

B.J.M. LTD
T6S R92W
SEC 30  LOTS 3 & 4
SEC 31  LOTS 1-4, W2SE
T7S R92W
SEC  6  SE, N2NESW, LOTS 1 & 2,
N2N2 OF LOT 3
K.R.K. LLLP
T7S R92W
SEC  6  S2N2 OF LOT 3, S2 OF LOT 3, SESW, S2NESW
SEC 7  LOTS 1 & 2, E2, E2W2
REBJAK LLLP
T7S R93W
SEC 11  E2E2, EXCEPT 3 ACRES
CONVEYED
BY WARRANTY DEED RECORDED IN DOCUMENT 279583
SEC 14  NENE
SHAEFFER FAMILY TRUST
T7S R93W
SEC 11  3 ACRES CONVEYED BY WARRANTY DEED RECORDED IN

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCUMENT 279583
SHAEFFER LTD
T7S R93W
SEC 12  W2, NE, N2SE
SEC 13  NENE
T7S R93W
SEC 18  LOT 1, E2NW, AND 3 ACRES SITUATED IN LOT 2 DESCRIBED BY METES & BOUNDS
IN AGREEMENT
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and maintenance provisions set forth in the
governing agreement.

13886.000

 

GORDMAN LEVERICH LIMITED LIABILITY PARTNERSHIP

 

AEC OIL & GAS (USA) INC

 

37312

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R93W
SEC 18  LOTS 2, 3, 4, SENW, E2SW, W2SE, NESE, SENE
T7S R94W
SEC 13  THOSE PORTION OF LOTS 2, 3, 4, SWNE, W2SE LYING EAST OF CENTER LINE OF
GARFIELD COUNTY ROAD 17 TRAVERSING SAID SECTION
Limited to those lands on which existing Encana owned gas pipelines are located
and limited as to the ownership and

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

maintenance provisions set forth in the governing agreement.

12155.000

 

KRK LTD

 

SWANSON & MORRIS

 

34381

 

NA

 

NA

 

807149

 

GARFIELD

 

T7S R92W
SEC 7 SENE

23037.000

 

MARVELLE COUEY ET AL

 

MESA HYDROCARBONS, INC

 

36584

 

1211

 

680

 

570543

 

GARFIELD

 

T7S R92W
SEC 8  E2SW, W2NE, N2SE
SEC 17  W2
SEC 18  NESE

23036.000

 

THOMAS L PASCO

 

MESA HYDROCARBONS, INC

 

36164

 

1211

 

887

 

570545

 

GARFIELD

 

T7S, R92W
SEC 8 N2SWSW

23039.000

 

ARNOLD D CHRISTNER ET UX

 

MESA HYDROCARBONS, INC

 

36164

 

1211

 

683

 

570544

 

GARFIELD

 

T7S R92W
SEC  8  S2SWSW

23041.000

 

NEIL H WASGSTROM ET UX

 

MESA HYDROCARBONS, INC

 

36167

 

1211

 

695

 

570547

 

GARFIELD

 

T7S R92W
SEC 8 SWSW

23042.000

 

BJM LTD AND KRK LTD

 

MESA HYDROCARBONS, INC

 

36441

 

1211

 

677

 

570542

 

GARFIELD

 

T7S R92W
SEC 6  ALL
SEC 7  ALL

23067.000

 

SCOTT W BRYNILDSON ET UX

 

ENCANA OIL & GAS (USA) INC

 

38178

 

1612

 

129

 

657508

 

GARFIELD

 

T6S R92W
SEC 18  ALL
SEC 19 ALL
SEC 20  ALL
SEC 29  ALL
SEC 30 ALL

27946.000

 

MARVELLE P COUEY AND KELLY W COUEY

 

ENCANA OIL & GAS (USA) INC

 

39468

 

NA

 

NA

 

745169

 

GARFIELD

 

T7S R93W
SEC  5  SW, NWSE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

27950.000

 

JOSEPH H CLEM ET AL

 

ENCANA OIL & GAS (USA) INC

 

39503

 

NA

 

NA

 

747226

 

GARFIELD

 

T7S R95W 6TH PM
SEC 16  NE
SEC 10  SESW

28507.000

 

CAROL SHIDELER BENNETT

 

SNYDER OIL CORPORATION

 

34642

 

933

 

318

 

475078

 

GARFIELD

 

T7S R92W
SEC 31  PARTS OF THE W2NW

28509.000

 

BENZEL LIVESTOCK COMPANY

 

ENCANA GATHERING SERVICES (USA)

 

37840

 

1534

 

349

 

639841

 

GARFIELD

 

T6S R93W
SEC 35  S2
SEC 36  ALL

 

T7S 93W
SEC 1  E2

28510.000

 

BENZEL LIVESTOCK COMPANY

 

ENCANA GATHERING SERVICES (USA)

 

37771

 

1486

 

214

 

630489

 

GARFIELD

 

T7S R93W
SEC 1  S2S2
SEC 2  SESE

28521.000

 

LESTER A & JANET E GRAHAM

 

ENCANA GATHERING SERVICES (USA)

 

38026

 

1570

 

101

 

648577

 

GARFIELD

 

T7S R92W
SEC 18  LOT 2(NWSW, SWSW 16.35), LESS A TRACT DESCRIBED AS: BEGGINNING AT THE
NORTHWEST CORNER OF THE NESW OF SECTION 18; THENCE SOUTH 1320 FEET; THENCE WEST
99 FEET; THENCE NORTH 1320 FEET; THENCE EAST 99 FEET TO THE POINT OF BEGINNING,
CONTAINING 3 ACRES OF THE NE OF LOT 2 OF SAID SECTION 18, CONTAINTING 13.35
ACRES, MORE OR LESS.

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28522.000

 

RUTH V S MCDERMOTT

 

ENCANA GATHERING SERVICES (USA)

 

38029

 

1570

 

98

 

648576

 

GARFIELD

 

T7S R92W
SEC 18  LOT 2(NWSW, SWSW 16.35), LESS A TRACT DESCRIBED AS: BEGGINNING AT THE
NORTHWEST CORNER OF THE NESW OF SECTION 18; THENCE SOUTH 1320 FEET; THENCE WEST
99 FEET; THENCE NORTH 1320 FEET; THENCE EAST 99 FEET TO THE POINT OF BEGINNING,
CONTAINI

28542.000

 

PATRICIA DUNN

 

ENCANA GATHERING SERVICES (USA)

 

37782

 

1486

 

236

 

630496

 

GARFIELD

 

T7S R92W
SEC 4  S2, W2
SEC 5  E2

28587.000

 

PAUL ROB SHIDELER

 

SNYDER OIL CORPORATION

 

30954

 

925

 

676

 

472195

 

GARFIELD

 

T7S R92W
SEC 31 ALL

28594.000

 

KRK LTD

 

ENCANA GATHERING SERVICES (USA)

 

37439

 

1387

 

831

 

610952

 

GARFIELD

 

T7S R92W
SEC 7  N2NE

28608.000

 

WALTER C & DOROTHY WIEBEN

 

ENCANA GATHERING SERVICES (USA)

 

37677

 

1448

 

950

 

623380

 

GARFIELD

 

T8S R92W
SEC 7  LOT 3(NWSW 44.44, NESW 44.44), LOT 4 (SWSW 44.35, SESW 44.35), NWSE

28612.000

 

LESTER A & JANET E GRAHAM

 

ENCANA GATHERING SERVICES (USA)

 

37942

 

NA

 

NA

 

807152

 

GARFIELD

 

T7S R92W
SEC 18  PART OF LOT 2(NWSW 16.35, SWSW 16.35)

28645.000

 

ANTHONY & GENEVIEVE VALDEZ

 

ENCANA GATHERING SERVICES (USA)

 

37523

 

1414

 

357

 

616051

 

GARFIELD

 

T6S R93W
SEC 27  SWNW

28650.000

 

GREGORY & CHERI HASENBERG

 

AEC GATHERING SERVICES (USA) INC

 

37310

 

1343

 

84

 

600498

 

GARFIELD

 

T6S R93W
SEC 27  NENW

28651.000

 

DAVID STEINHOFF

 

ENCANA GATHERING SERVICES (USA)

 

37567

 

1414

 

363

 

616053

 

GARFIELD

 

T6S R93W
SEC 28  S2NESE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28653.000

 

DAVID STEINHOFF

 

AEC GATHERING SERVICES (USA) INC

 

37306

 

1343

 

97

 

6005002

 

GARFIELD

 

T6S R93W
SEC 27  S2NWSW

28654.000

 

JAMES P BARE AND LAURETTA P BARE

 

AEC GATHERING SERVICES (USA) INC

 

37307

 

1343

 

87

 

600499

 

GARFIELD

 

T6S R93W
SEC 27 SENW

28657.000

 

FREDERICK E SCHULTZ JR

 

ENCANA GATHERING SERVICES (USA)

 

37512

 

1414

 

354

 

616050

 

GARFIELD

 

T8S R93W
SEC 27  NWNW

28691.000

 

SHAEFFER LTD

 

SWANSON & MORRIS LLC OIL & GAS

 

34521

 

918

 

247

 

469359

 

GARFIELD

 

T7S R92W
SEC 18  E2NW, LOT 1(NWNW 15.85, SWNW 15.85), EAST 3 ACRES OF LOT 2(NWSW 16.35,
SWSW 16.35)

28693.000

 

BARRY & MARILYN SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

37715

 

1510

 

762

 

634981

 

GARFIELD

 

T7S R92W
SEC 19  E2

28901.000

 

LINDA CRAIG

 

ENCANA GATHERING SERVICES (USA)

 

38194

 

1612

 

959

 

657694

 

GARFIELD

 

T6S R93W
SEC 35 NESW

28902.000

 

JUSTIN G HOGUE

 

ENCANA GATHERING SERVICES (USA)

 

38040

 

1580

 

958

 

650764

 

GARFIELD

 

T6S R93W
SEC 34  NWNE

28904.000

 

LOUIS M & CATHY C MILLER

 

ENCANA GATHERING SERVICES (USA)

 

38015

 

1580

 

895

 

646529

 

GARFIELD

 

T6S R93W
SEC 34  NENW

28905.000

 

LOUIS M & CATHY C MILLER

 

ENCANA GATHERING SERVICES (USA)

 

38105

 

1583

 

410

 

651306

 

GARFIELD

 

T6S R93W
SEC 34  NENW

28909.000

 

MAMM CREEK COMMONS ET AL

 

ENCANA OIL & GAS (USA) INC

 

38477

 

1692

 

95

 

675298

 

GARFIELD

 

T6S R93W
SEC 23  SE

28910.000

 

KANE ST JOHN COTTON

 

ENCANA GATHERING SERVICES (USA)

 

37909

 

1534

 

343

 

639839

 

GARFIELD

 

T7S R92W
SEC 1  LOT 2(SWNW 10.46, SENW 10.46)
SEC 2  LOT 1(SWNW 11.56, SENE 11.56)

28916.000

 

MARVELLE COUEY

 

ENCANA GATHERING SERVICES (USA)

 

37908

 

1534

 

352

 

639842

 

GARFIELD

 

T7S R92W
SEC 8 NWNW

28918.000

 

WILLIAM COLOHAN

 

ENCANA OIL & GAS (USA) INC

 

38427

 

1692

 

76

 

675293

 

GARFIELD

 

T8S R96W
SEC 3  NW
SEC 4  NW

 

T7S R96W
SEC 34  W2

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28919.000

 

LUKE M & KIMBERLY D GROSS

 

ENCANA OIL & GAS (USA) INC

 

38480

 

1692

 

91

 

675297

 

GARFIELD

 

T8S R96W
SEC 2  LOT 3(NENW 40.13), NW

28920.000

 

GILIN & LINDA G JONES

 

ENCANA OIL & GAS (USA) INC

 

38477

 

1692

 

83

 

675295

 

GARFIELD

 

T7S R98W
SEC 35  N2S2SE

28921.000

 

LARRY A & KAREN K KLEBOLD

 

ENCANA OIL & GAS (USA) INC

 

38476

 

1692

 

101

 

675300

 

GARFIELD

 

T7S R98W
SEC 36  W2SW

28922.000

 

FRANK W & YONEKO MCNEIL

 

ENCANA OIL & GAS (USA) INC

 

38478

 

1692

 

87

 

675296

 

GARFIELD

 

T7S R96W
SEC 35  SESW

28923.000

 

HENRY J C SCHWARTZ ET UX

 

ENCANA GATHERING SERVICES (USA)

 

37897

 

1530

 

218

 

638870

 

GARFIELD

 

T7S R92W
SEC 2  ALL

28924.000

 

RICHARD F ARBANEY

 

ENCANA GATHERING SERVICES (USA)

 

37916

 

1534

 

355

 

639843

 

GARFIELD

 

T7S R92W
SEC 3  SE

28925.000

 

RICHARD F ARBANEY

 

ENCANA GATHERING SERVICES (USA)

 

37760

 

1476

 

241

 

628567

 

GARFIELD

 

T7S R92W
SEC 3  SWSE
SEC 10  N2NE

28929.000

 

MARVELLE & KELLY W COUEY

 

ENCANA GATHERING SERVICES (USA)

 

38376

 

1859

 

440

 

667911

 

GARFIELD

 

T7S R93W
SEC 23  NE

28931.000

 

DANIEL A & GRETCHEN DUMAS

 

ENCANA GATHERING SERVICES (USA)

 

38038

 

1588

 

295

 

646221

 

GARFIELD

 

T7S R93W
SEC 14  S2SE

28932.000

 

PATRICA DUNN

 

ENCANA GATHERING SERVICES (USA)

 

37917

 

1534

 

346

 

639840

 

GARFIELD

 

T7S R92W
SEC 4  SWSE, SESW
SEC 9  NE

28939.000

 

BARBARA A PITMAN ET AL

 

ENCANA OIL & GAS (USA) INC

 

38408

 

1667

 

309

 

669533

 

GARFIELD

 

T7S R92W
SEC 18  NWNE

28942.000

 

HENRY J C SCHWARTZ ET UX

 

ENCANA GATHERING SERVICES (USA)

 

38047

 

1588

 

302

 

648223

 

GARFIELD

 

T7S R92W
SEC 2  E2SW

28948.000

 

WALTER C & DOROTHY WIEBEN

 

ENCANA GATHERING SERVICES (USA)

 

37874

 

1522

 

55

 

637127

 

GARFIELD

 

T8S R93W
SEC 1  SW
SEC 2  SW
SEC 11 N2
SEC 12  NW

28953.000

 

BENZEL LIVESTOCK COMPANY

 

ENCANA GATHERING SERVICES (USA)

 

37660

 

1539

 

60

 

640974

 

GARFIELD

 

T6S R93W
SEC 25  W2
SEC 36  N2NW

28954.000

 

MARVELLE COUEY ET AL

 

AEC GATHERING SERVICES (USA) INC

 

37287

 

1343

 

142

 

600516

 

GARFIELD

 

T6S R92W
SEC 29 NWSW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

28996.000

 

TIMOTHY ALLEN ROE

 

ENCANA GATHERING SERVICES (USA)

 

37702

 

1458

 

895

 

624885

 

GARFIELD

 

T7S R93W
SEC 13  W2SW

29030.000

 

ANDRE & CHERYL CHARTIER

 

ENCANA GATHERING SERVICES (USA)

 

37856

 

NA

 

NA

 

807075

 

GARFIELD

 

T7S R93W
SEC 4  E2E2 LOT 1(SWNE 21.85, SENE 21.65)

29031.000

 

ANDRE & CHERYL CHARTIER

 

AEC GATHERING SERVICES (USA) INC

 

37321

 

1343

 

122

 

600510

 

GARFIELD

 

T7S R93W
SEC 4  E2E2 LOT 1(SWNE 21.85, SENE 21.65), E2E2SE

29032.000

 

KEITH W PUFFENBARGER ET UX

 

AEC GATHERING SERVICES (USA) INC

 

37327

 

1343

 

125

 

600511

 

GARFIELD

 

T7S R93W
SEC 4  W/2 E/2 SE

29039.000

 

HUBBELL CABIN LLC

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

37208

 

1316

 

819

 

594710

 

GARFIELD

 

T7S R93W
SEC 9  NESW

29042.000

 

JUDITH K CANDOW

 

AEC GATHERING SERVICES (USA) INC

 

37320

 

1343

 

132

 

600513

 

GARFIELD

 

T6S R93W 6TH PM
SEC 9  NESW

29043.000

 

CARL & ADELE E HUBBELL

 

ENCANA GATHERING SERVICES (USA)

 

37740

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R93
SEC 11  NENE

29065.000

 

H B SHAEFFER ET UX

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

36951

 

1270

 

511

 

584792

 

GARFIELD

 

T7S R93W
SEC 11  NENE

29068.000

 

JERRY & DOROTHY R COOK

 

ENCANA GATHERING SERVICES (USA)

 

38048

 

1568

 

289

 

646219

 

GARFIELD

 

T7S R93W
SEC 12  SWSE

29102.000

 

LOUIS M MILLER ET UX

 

ENCANA GATHERING SERVICES (USA)

 

38079

 

1576

 

136

 

649864

 

GARFIELD

 

T6S R93W
SEC 34  LOT 31

29104.000

 

DAVID A ARMSTRONG

 

AEC GATHERING SERVICES (USA) INC

 

37321

 

1343

 

107

 

600505

 

GARFIELD

 

T6S R93W
SEC 34  SWSW

29108.000

 

REBECCA L BROCK

 

AEC GATHERING SERVICES (USA) INC

 

37330

 

1371

 

699

 

607514

 

GARFIELD

 

T6S R93W
SEC 34  NWNW

29113.000

 

BENZEL LIVESTOCK COMPANY

 

ENCANA GATHERING SERVICES (USA)

 

37662

 

1488

 

239

 

630497

 

GARFIELD

 

T6S R93W
SEC 35  E2SW

29116.000

 

BENZEL LIVESTOCK COMPANY

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

37131

 

1322

 

87

 

595892

 

GARFIELD

 

T6S R93W
SEC 36  NE, SE

29142.000

 

KELLY COUEY

 

ENCANA GATHERING SERVICES (USA)

 

37410

 

1362

 

341

 

605142

 

GARFIELD

 

T7S R92W
SEC 8  E2NE
SEC 9  SWNW

29197.000

 

ERNESTO & ANNA CRUZ

 

ENCANA GATHERING SERVICES (USA)

 

37864

 

1620

 

10

 

659302

 

GARFIELD

 

T8S R92W
SEC 29  NESW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29237.000

 

ROBERT R BUERGER ET UX

 

ENCANA GATHERING SERVICES (USA)

 

37649

 

1434

 

282

 

620222

 

GARFIELD

 

T7S R92W
SEC 16  S2
SEC 21  NENW

29242.000

 

DWIGHT D KOCHEVAR ET UX

 

ENCANA GATHERING SERVICES (USA)

 

37546

 

NA

 

NA

 

807117

 

GARFIELD

 

T8S R93W
SEC 33  SENW

29246.000

 

WALTER S & BETTY J ROLES

 

ENCANA GATHERING SERVICES (USA)

 

37840

 

1486

 

233

 

630495

 

GARFIELD

 

T6S R93W
SEC 13  NESE

29270.000

 

BARBARA A PITMAN ET AL

 

ENCANA GATHERING SERVICES (USA)

 

37664

 

1438

 

50

 

621114

 

GARFIELD

 

T7S R93W
SEC 22  W2SE
SEC 27  NESW, NWSE, E2NW, NWNE

29271.000

 

WALTER C WIEBEN ET UX

 

ENCANA OIL & GAS (USA) INC

 

37434

 

NA

 

NA

 

807214

 

GARFIELD

 

T8S R92
SEC 7  SW

29276.000

 

BARRY C SHIDELER ET UX

 

ENCANA GATHERING SERVICES (USA)

 

37691

 

1469

 

659

 

627302

 

GARFIELD

 

T8S R92W
SEC 6  LOT 1(NENE 31.58), SENE

29281.000

 

GARY L KELLY ET AL

 

AEC GATHERING SERVICES (USA) INC

 

37307

 

1343

 

116

 

600508

 

GARFIELD

 

T7S R93W
SEC 3  S2/3N2SW

29287.000

 

KURT E & LESLIE B SCHULTZ

 

ENCANA GATHERING SERVICES (USA)

 

37810

 

1504

 

471

 

633904

 

GARFIELD

 

T8S R92W
SEC 33  NESE

29314.000

 

JOHN L & MARY H RAILSBACK

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

37125

 

1322

 

84

 

595691

 

GARFIELD

 

T8S R92W
SEC 32  NENW

29319.000

 

BJM LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

37202

 

1325

 

942

 

596722

 

GARFIELD

 

T6S R92W
SEC 30  LOT 4(SWSW 48.21, SE 48.21)

29320.000

 

KRK LTD

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

37166

 

1295

 

351

 

590287

 

GARFIELD

 

T6S R92W
SEC 30 LOT 4(SWSW 48.21, SESW 48.21) S2
SEC 7  LOT 1(NWNW 18.30, SWNW 18.30) N2

29333.000

 

JAMES A & WILLA F HOLGATE

 

ENCANA GATHERING SERVICES (USA)

 

37813

 

NR

 

NR

 

NR

 

GARFIELD

 

T8S R92W
SEC 33  SENE

29336.000

 

EDDIE B & DENISE L ELDER

 

ENCANA GATHERING SERVICES (USA)

 

37702

 

1456

 

898

 

624888

 

GARFIELD

 

T7S R93W
SEC 13  NW

29345.000

 

WALTER C & DOROTHY WIEBEN

 

ENCANA GATHERING SERVICES (USA)

 

37874

 

1522

 

48

 

837124

 

GARFIELD

 

T8S R93W
SEC 11  SE
SEC 12  SW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29341.000

 

WALTER C & DOROTHY WIEBEN

 

ENCANA GATHERING SERVICES (USA)

 

37890

 

NA

 

NA

 

807213

 

GARFIELD

 

T8S R93W
SEC 2  S2
SEC 11  ALL

29352.000

 

BARBARA A PITMAN ET AL

 

ENCANA GATHERING SERVICES (USA)

 

38243

 

1622

 

439

 

659741

 

GARFIELD

 

T7S R93W
SEC 22  SESW

29358.000

 

BARRY C SHIDELER ET UX

 

ENCANA GATHERING SERVICES (USA)

 

37691

 

1469

 

662

 

627303

 

GARFIELD

 

T8S R92W
SEC 6  SE

29380.000

 

AIRPORT LAND PARTNERS LTD

 

ENCANA OIL & GAS (USA) INC

 

38079

 

1578

 

389

 

650315

 

GARFIELD

 

T8S R92W
SEC 19  LOT 3(NESW 48.42, NWSW 48.42)

 

T8S R93W
SEC 24  NESE, SE

29800.000

 

BARBARA A PITMAN ET AL

 

ENCANA GATHERING SERVICES (USA)

 

37690

 

NA

 

NA

 

807077

 

GARFIELD

 

T7S R93W
SEC 13  NW

29801.000

 

BARBARA A PITMAN ET AL

 

ENCANA GATHERING SERVICES (USA)

 

38335

 

1651

 

1637

 

666045

 

GARFIELD

 

T7S R93W
SEC 13  NWNW

29614.000

 

DAYBREAK REALTY LLC

 

ENCANA OIL & GAS (USA) INC

 

38610

 

1736

 

193

 

684447

 

GARFIELD

 

T7S R95W
SEC 30  LOT 7(SWNW 38.57), LOT 8(NWSW 38.27), SENW, SWNE

29816.000

 

RAY & PATRICIA RICHARDSON

 

ENCANA OIL & GAS (USA) INC

 

38492

 

1704

 

683

 

677724

 

GARFIELD

 

T7S R96W
SEC 35  SESW

29817.000

 

FRANK L BAILEY ET UX

 

ENCANA OIL & GAS (USA) INC

 

38651

 

NR

 

NR

 

NR

 

MESA

 

T8S R96W
SEC 14  NENW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29818.000

 

SHIRLEY A BREWER ET AL

 

ENCANA OIL & GAS (USA) INC

 

38384

 

1663

 

30

 

668695

 

GARFIELD

 

T8S R96W 6TH PM
SEC  3  NWSE EXCEPT THE FOLLOWING DESCRIBED PARCEL: A PARCEL OF LAND LOCATED IN
THE NE CORNER OF THE NWSE OF SEC 3, BEGINNING AT THE NE CORNER OF SAID NWSE,
THENCE SOUTHERLY ALONG THE EAST LINE OF SAID NWSE A DISTANCE OF 466.69 FEET,
THENCE WESTERLY ALONG A LINE PARALLEL TO THE NORTH LINE OF SAID NWSE A DISTANCE
OF 466.69’, THENCE NORTHERLY ALONG A LINE PARALLEL TO SAID EAST LINE OF SAID
NWSE TO THE NORTH LINE OF SAID NWSE, THENCE EASTERLY ALONG THE NROTH LINE TO THE
POB.

29820.000

 

ROBERT J CROMPTON JR

 

ENCANA GATHERING SERVICE (USA)

 

38309

 

3824

 

385

 

2235422

 

GARFIELD

 

T8S R96W 6TH PM
SEC 10 NESE

29825.000

 

ROGER LEE KNOX ET UX

 

ENCANA GATHERING SERVICES (USA)

 

38319

 

1851

 

634

 

666044

 

GARFIELD

 

T8S R96W 6TH PM
SEC 10 ALL, LYING NORTHEAST OF CR 306 AS IS NOW IN PLACE AND IN USE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC 11 N2NW, SWNW

29827.000

 

LARRY D KNOX ET UX

 

ENCANA OIL & GAS (USA) INC

 

38387

 

1663

 

34

 

668696

 

GARFIELD

 

T8S R96W 6TH PM
SEC 3 SWNE, SENW, LESS AND EXCEPT, A PARCEL OF SECTION DESCRIBED AS 720 FEET
WEST ALONG THE NROTH PROPERTY LINE FROM THE NE CORNER OF SECTION 3 TO THE POINT
OF BEGINNING; THENCE 720 FEET EAST ALONG THE NORTH PROPERTY LINE TO THE NE
CORNER OF SECTION 3; THENCE SOUTH 600 FEET ALONG THE EAST PROPERTY LINE; THENCE
NORWESTERLY 937.23 FEET ALONG A LINE TO THE POINT OF BEGINNING.

29935.000

 

ROGER AND SANDRA KNOX

 

ENCANA OIL & GAS (USA) INC

 

38479

 

1704

 

703

 

677730

 

GARFIELD

 

T8S R96W 6TH PM
SEC 10 ALL, LYING NE OF COUNTY ROAD 306
SEC 11 N2NW, SWNW

29937.000

 

BARRY C SHIDELER ET UX

 

ENCANA OIL & GAS (USA) INC

 

37691

 

NA

 

NA

 

807084

 

GARFIELD

 

T6S R92W 6TH PM
SEC SE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29940.000

 

BENZEL LIVESTOCK CO

 

ENCANA OIL & GAS (USA) INC

 

38027

 

1583

 

452

 

647079

 

GARFIELD

 

T6S R93W 6TH PM
SEC 25 W2
SEC 26 E2

29941.000

 

BENZEL LIVESTOCK LLLP

 

ENCANA OIL & GAS (USA) INC

 

38093

 

1580

 

854

 

650782

 

GARFIELD

 

T8S R93W 6TH PM
SEC 26 E2
SEC 35 NENE
SEC 36 N2, E2

 

T7S R93W 6TH PM
SEC 1 E2

29961.000

 

SPECIALTY TARVERNS INC

 

ENCANA OIL & GAS (USA) INC

 

38772

 

NA

 

NA

 

807201

 

GARFIELD

 

T6S R92W 6TH PM

29976.000

 

JACK C & ROBERT W ENYEART

 

ENCANA OIL & GAS (USA) INC

 

38890

 

1820

 

802

 

702199

 

GARFIELD

 

T7S R95W 6TH PM
SEC 16 NWNW

29981.000

 

BARRY AND MARY SHIDELER

 

ENCANA OIL & GAS (USA) INC

 

37691

 

1469

 

659

 

627302

 

GARFIELD

 

T8S R92W 6TH PM
SEC 6 LOT 1(NENE 31.58), SENE

29985.000

 

BARRY AND MARILYN SHIDELER

 

ENCANA OIL & GAS (USA) INC

 

37890

 

1539

 

47

 

640971

 

GARFIELD

 

T8S R92W 6TH PM
SEC  6  NWNW (AKA LOT 3)

 

T8S R93W 6TH PM
SEC 1  TRACTS 37 AND 45
SEC 12  TRACTS 49 AND 50

29992.000

 

JERRY AND MARY SATTERFIELD

 

ENCANA OIL & GAS (USA) INC

 

38452

 

1704

 

693

 

677727

 

MESA

 

T8S R96W 6TH PM
SEC 10 N2NE, E2NW

29994.000

 

LAURENCE AND LINDA BRADLEY

 

ENCANA OIL & GAS (USA) INC

 

38664

 

4329

 

169

 

2357444

 

MESA

 

T8S R96W 6TH PM
SEC 10 SESE

29996.000

 

EDWARD JAMES AND CONNIE RENEE MACKEY

 

ENCANA OIL & GAS (USA) INC

 

39650

 

1836

 

705

 

705420

 

GARFIELD

 

T8S R96W
SEC 14  NWNE, AKA LOT 7 OF HOUSETOP MOUNTAIN RANCHOS, FILING #2

30804.000

 

LYNN J SHORE ET VIR

 

ENCANA OIL & GAS (USA) INC

 

39682

 

1849

 

456

 

708290

 

GARFIELD

 

T7S R95W 6TH PM
SEC 16  SWNE

30815.000

 

DAYBREAK REALTY LLC

 

ENCANA OIL & GAS (USA) INC

 

38372

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R96W 6TH PM
SEC 36  N2NE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

30853.000

 

BENZEL LAND LLLP

 

ENCANA OIL & GAS (USA) INC

 

40416

 

NA

 

NA

 

791401

 

GARFIELD

 

T7S R93W, 6TH PM
SEC 1
SEC 2

 

T6S R93W, 6TH PM
SEC 35

30857.000

 

SHAEFFER LTD ET AL

 

ENCANA OIL & GAS (USA) INC

 

40464

 

NA

 

NA

 

807196

 

GARFIELD

 

T7S R93W, 6TH PM
SEC 12 N2N2

30858.000

 

KRK LLLP

 

ENCANA OIL & GAS (USA) INC

 

40464

 

NA

 

NA

 

793822

 

GARFIELD

 

T7S R92W, 6TH PM
SEC 7  LOT 1, NENW, N2NE

30859.000

 

KRK LLLP

 

ENCANA OIL & GAS (USA) INC

 

40464

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R92W, 6TH PM
SEC 6  LOT 3, SWSW

30860.000

 

LARRY D KNOX ET AL

 

ENCANA OIL & GAS (USA) INC

 

40436

 

N/A

 

N/A

 

795002

 

GARFIELD

 

T8S R96W, 6TH PM
SEC 2  LOT 4, SWNW
SEC 3  SENE, SWNE, SENW

30871.000

 

SHAEFFER LTD ET AL

 

ENCANA OIL & GAS (USA) INC

 

39873

 

NA

 

NA

 

802542

 

GARFIELD

 

T7S R92W
SEC 6  ALL
SEC 7  ALL
T7S R93W
SEC 11  ALL
SEC 12 ALL

31024.000

 

ROBERT J CROMPTON JR

 

ENCANA OIL & GAS (USA) INC

 

38965

 

4300

 

15

 

2350313

 

MESA

 

T8S R96W 6TH PM
SEC 10  NESE

31029.000

 

JOHN RAILSBACK ET UX

 

ENCANA OIL & GAS (USA) INC

 

38985

 

1877

 

210

 

713768

 

GARFIELD

 

T6S R92W 6TH PM
SEC 32  SENW

31034.000

 

WYLEY H COTTON

 

ENCANA OIL & GAS (USA) INC

 

38961

 

1877

 

202

 

713766

 

GARFIELD

 

T7S R92W 6TH PM
SEC 1  LOT 2 (10.48 SENW)

31035.000

 

KANE ST JOHN COTTON

 

ENCANA OIL & GAS (USA) INC

 

38959

 

1877

 

206

 

713767

 

GARFIELD

 

T7S R92W 6TH PM
SEC 1  LOT 2

31053.000

 

FRANK L BAILEY ET UX

 

ENCANA OIL & GAS (USA) INC

 

39041

 

4351

 

596

 

2363175

 

MESA

 

T8S R96W 6TH PM
SEC 14  NENW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

31055.000

 

WILLIAM COLOHAN

 

ENCANA OIL & GAS (USA) INC

 

39020

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R96W 6TH PM
SEC 33 SESE
SEC 34 SWSW

 

T8S R93W 6TH PM
SEC 4  NENE

31064.000

 

BARBARA A PITMAN ET AL

 

ENCANA OIL & GAS (USA) INC

 

38931

 

1899

 

766

 

718449

 

GARFIELD

 

T7S R93W 6TH PM
SEC 27  NESE

31069.000

 

MILTON R SCHOLL JR ET UX

 

ENCANA OIL & GAS (USA) INC

 

38938

 

4379

 

214

 

2369935

 

MESA

 

T8S R96W 6TH PM
SEC 11  SESW

31071.000

 

FRANK L BAILEY ET UX

 

ENCANA OIL & GAS (USA) INC

 

39027

 

4379

 

208

 

2369933

 

MESA

 

T8S R96W 6TH PM
SEC 14  NENW

31078.000

 

THOMAS SCHICKLING ET UX

 

ENCANA OIL & GAS (USA) INC

 

38589

 

1738

 

199

 

684449

 

GARFIELD

 

T8S R96W 6TH PM
SEC 34  SWSW, NWSW

31079.000

 

BENZEL LAND LLLP

 

ENCANA OIL & GAS (USA) INC

 

38580

 

1736

 

205

 

684451

 

GARFIELD

 

T6 R93W 6TH PM
SEC 26  SWNE

31082.000

 

WILLIAM COLOHAN

 

ENCANA OIL & GAS (USA) INC

 

38593

 

1704

 

708

 

877731

 

GARFIELD

 

T8S R96W 6TH PM
SEC 3  SWNW
SEC 4  SENE

31085.000

 

JERRY COOK ET UX

 

ENCANA OIL & GAS (USA) INC

 

38391

 

1674

 

457

 

671210

 

GARFIELD

 

T7S R93W 6TH PM
SEC 12  SESE

31088.000

 

JOSEPH H CLEM ET AL

 

ENCANA OIL & GAS (USA) INC

 

38924

 

1925

 

1109

 

722997

 

GARFIELD

 

T7S R95W 6TH PM
SEC 15  SENW, SWNE, SENE, NENE

31099.000

 

JAMES WILLIAM TAYLOR

 

ENCANA OIL & GAS (USA) INC

 

39256

 

NA

 

NA

 

730700

 

GARFIELD

 

T8S R93W 6TH PM
SEC 33  SESW (LOT 47)

31102.000

 

CHEROKEE MOUNTAIN ESTATES

 

CHEROKEE MOUNTAIN ESTATES LLC

 

39287

 

NA

 

NA

 

731410

 

GARFIELD

 

T7S R92W 6TH PM
SEC 3  S2SW

31105.000

 

LOUIS M MILLER ET UX

 

ENCANA OIL & GAS (USA) INC

 

39128

 

NA

 

NA

 

733106

 

GARFIELD

 

T6S R93W 6TH PM
SEC 34  NENW

31126.000

 

HENRY JC SCHWARTZ ET AL

 

ENCANA OIL & GAS (USA) INC

 

39539

 

NA

 

NA

 

747504

 

GARFIELD

 

T7S R92W 6TH PM
SEC 2  W2SE, S2SW (EAST DRY HOLLOW 20” PIPELINE)

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

31131.000

 

SHIRLEY A ARBANEY ET AL

 

ENCANA OIL & GAS (USA) INC

 

39572

 

NA

 

NA

 

749163

 

GARFIELD

 

T7S R92W 6TH PM
SEC  3  S2SE
SEC 10  N2NE

31138.000

 

JOSE N REYES MALDONADO ET

 

ENCANA OIL & GAS (USA) INC

 

39599

 

NA

 

NA

 

752038

 

GARFIELD

 

T8S R93W 6TH PM
SEC 27  NWNE

31143.000

 

TORRANCE A EUBANKS

 

ENCANA OIL & GAS (USA) INC

 

39674

 

NA

 

NA

 

755820

 

GARFIELD

 

T7S R92W 6TH PM
SEC 11

31155

 

DAVID D SKINNER ET UX

 

ENCANA GATHERING SERVICE (USA)

 

37922

 

1532

 

858

 

639504

 

GARFIELD

 

T8S R97W, 6TH PM
SEC 11  E2SE

31158

 

JOSE N REYES MALDONADO ET

 

ENCANA OIL & GAS (USA) INC

 

39833

 

NA

 

NA

 

763922

 

GARFIELD

 

T8S R93W, 6TH PM
SEC 27  NWNE

31176

 

UNION PACIFIC REAILROAD CO

 

ENCANA OIL & GAS (USA) INC

 

38506

 

NR

 

NR

 

NR

 

GARFIELD

 

T7S R96W 6TH PM
SEC 27

37521

 

SPECIALTY TARVERNS INC

 

ENCANA OIL & GAS (USA) INC

 

38772

 

1836

 

714

 

705423

 

GARFIELD

 

T8S R92W 6TH PM
SEC20 PART
SEC21 PART
SEC28 PART
SEC29 PART

37527

 

BENZEL LIVESTOCK LLLP

 

ENCANA OIL & GAS (USA) INC

 

38095

 

1580

 

954

 

650782

 

GARFIELD

 

T8S R93W 6TH PM
SEC 26 E2
SEC 35 NENE
SEC 36 N2E2

 

T7S R93W 6TH PM
SEC 1  E2

37528

 

CHARLES FRANCHUK ET UX

 

ENCANA GATHERING SERVICES (USA)

 

38210

 

1618

 

448

 

659026

 

GARFIELD

 

T6S R93W
SEC 22 SWNE

37534

 

DAVID A ARMSTRONG

 

ENCANA OIL & GAS (USA) INC

 

38503

 

1729

 

247

 

662945

 

GARFIELD

 

T6S R93W 6TH PM
SEC 34 SWSW

37551

 

SCOTT WILHELM ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

37125

 

1325

 

939

 

596721

 

GARFIELD

 

T6S R92W 6TH PM
SEC 33 NWNE

37591

 

WILLIAM J STANLEY ET UX

 

ENCANA OIL & GAS (USA) INC

 

38674

 

4273

 

627

 

2344192

 

MESA

 

T8S R96W 6TH PM
SEC 14 SWNE AKA LOT MM 10 OF HOUSETOP MOUNTAIN ESTATES

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

37593

 

TORY G PETREE ET UX

 

ENCANA GATHERING SERVICES (USA)

 

37853

 

NA

 

NA

 

807202

 

GARFIELD

 

T6S R93W 6TH PM
SEC 22 SWSE

37595

 

LYNN J SHORE ET UX

 

ENCANA OIL & GAS (USA) INC

 

38951

 

1849

 

452

 

708289

 

GARFIELD

 

T7S R95W 6TH PM
SEC 16 NWSE

37597

 

KENNETH R WHITE ET UX

 

ENCANA OIL & GAS (USA) INC

 

38929

 

4235

 

836

 

2335080

 

GARFIELD

 

T8S R95W 6TH PM
SEC 14 NENE

38010

 

SHARON GARDNER

 

ENCANA OIL & GAS (USA) INC

 

38899

 

1855

 

304

 

709439

 

GARFIELD

 

T7S R95W
SEC 20 SENW, SWNE

38013

 

JACK G PAVISICH ET UX

 

ENCANA OIL & GAS (USA) INC

 

38974

 

1887

 

770

 

715845

 

GARFIELD

 

T7S R95W 6TH PM
SEC 16 NENW

38014

 

BATTLEMENT MESA PARTNERS

 

ENCANA OIL & GAS (USA) INC

 

38910

 

1887

 

775

 

715846

 

GARFIELD

 

T7S R95W 6TH PM
SEC 16 SWSW
SEC 17 SESE

38015

 

WAYNE PAYTON & ALBERTA

 

ENCANA OIL & GAS (USA) INC

 

38938

 

1887

 

779

 

715847

 

GARFIELD

 

T7S R95W 6TH PM
SEC 20 E2NE

38016

 

ALBERTA PAYTON, ET AL

 

ENCANA OIL & GAS (USA) INC

 

38938

 

1887

 

784

 

715848

 

GARFIELD

 

T7S R95W 6TH PM
SEC 20 W2SW, NESW, NWSE

38017

 

KRISTIN CAMPBELL

 

ENCANA OIL & GAS (USA) INC

 

38994

 

1887

 

789

 

715849

 

GARFIELD

 

T7S R95W 6TH PM

38021

 

 LYNN J SHORE ET UX

 

ENCANA OIL & GAS (USA) INC

 

38937

 

1887

 

807

 

715854

 

GARFIELD

 

T7S R95W 6TH PM
SEC 16 SWNE

38057

 

HENRY J SCHWARTZ ET UX

 

ENCANA OIL & GAS (USA) INC

 

39121

 

1915

 

479

 

721168

 

GARFIELD

 

T7S R92W 6TH PM
SEC 2  NWSE

38061

 

DANIEL R GARDNER ET AL

 

ENCANA OIL & GAS (USA) INC

 

39151

 

1925

 

10

 

722995

 

GARFIELD

 

T7S R95W 6TH PM
SEC 28  LOTS 3 & 4 (N2NW)

38063

 

MILTON R SCHOLL JR ET UX

 

ENCANA OIL & GAS (USA) INC

 

39169

 

4422

 

55

 

2379944

 

MESA

 

T9S R96W 6TH PM
SEC 11 SESW

38082

 

ALBERTA PAYTON, ET AL

 

ENCANA OIL & GAS (USA) INC

 

39195

 

1942

 

429

 

726617

 

GARFIELD

 

T7S R95W 6TH PM
SEC 20 W2SW, NESW, SWSE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

39451

 

JERRY AND MARY SATTERFIELD

 

ENCANA OIL & GAS (USA) INC

 

38479

 

1704

 

700

 

677729

 

GARFIELD

 

T8S R96W 6TH PM
SEC 10 THE NORTH 15 ACRES OF THE EAST 30 ACRES OF THE NENE, LESS AND EXCEPT THAT
PROTION CONVEYED TO THE BOARD OF COUNTY COMMISSIONERS OF GARFIELD COUNTY IN BOOK
133 AT PAGE 292, AND EXCEPT THAT PORTION OF THE NENE OF SECTION 10 LYING
NORTHEAST OF COUNTY ROAD 306 AS IT IS NOW IN PLACE AND IN USE

39453

 

SHELTON PROPERTIES LLC

 

ENCANA OIL & GAS (USA) INC

 

38694

 

4329

 

185

 

2357450

 

MESA

 

T8S R96W 6TH PM
SEC 14 NESE, ALSO KNOWN AS LOT MM 14 OF HOUSETOP MOUNTAIN ESTATES

39456

 

JEFFREY SATTERFIELD ET UX

 

ENCANA OIL & GAS (USA) INC

 

38497

 

1704

 

697

 

677720

 

GARFIELD

 

T8S 96W 6TH PM
SEC 10

39459

 

ESTATE OF VIRGINIA EDSON

 

ENCANA OIL & GAS (USA) INC

 

38939

 

4273

 

611

 

2344187

 

MESA

 

T8S R96W 6TH PM
SEC 11 SESW

39460

 

KEN DIAZ

 

ENCANA OIL & GAS (USA) INC

 

38674

 

4273

 

630

 

2344193

 

MESA

 

T8S R96W 6TH PM
SEC 14 SENW EXCLUDING 4.71 ACRES FROM THE SOUTHWEST CORNER

39461

 

FIVE R VENTURES LTD

 

ENCANA OIL & GAS (USA) INC

 

38734

 

4273

 

614

 

2344188

 

MESA

 

T8S R96W 6TH PM SEC 14 NWNW

39463

 

FRANK L BAILEY ET UX

 

ENCANA OIL & GAS (USA) INC

 

38955

 

1853

 

330

 

709014

 

MESA

 

T8S R96W
SEC 14  NENW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

39467

 

LARRY D KNOX ET UX

 

ENCANA OIL & GAS (USA) INC

 

38464

 

1781

 

459

 

694326

 

GARFIELD

 

T8S R96W 6TH PM
SEC 2 S2NW
SEC 3 S2NE, SENW

39468

 

DAVID M AND SHEILA A RADEL

 

ENCANA OIL & GAS (USA) INC

 

39681

 

1853

 

342

 

709018

 

GARFIELD

 

T8S R98W 6TH PM
SEC 11 NWSW

39469

 

DAVID M AND SHEILA A RADEL

 

ENCANA OIL & GAS (USA) INC

 

38981

 

1853

 

336

 

709016

 

GARFIELD

 

T8S R98W 6TH PM
SEC 11 NWSW

39475

 

CHARLES J PARADISE ET AL

 

ENCANA GATHERING SERVICES (USA)

 

38279

 

1639

 

880

 

663526

 

GARFIELD

 

T7S R93W 6TH PM
SEC 5 S2SW

39481

 

MARVELLE P COUEY ET AL

 

ENCANA OIL & GAS (USA) INC

 

38833

 

NA

 

NA

 

807171

 

GARFIELD

 

T7S R92W 6TH PM
SEC 5 S2SW

39486

 

BARBARA A PITMAN ET AL

 

AEC GATHERING SERVICES (USA) INC

 

37312

 

NA

 

NA

 

807080

 

GARFIELD

 

T7S R92W
SEC 18  NWNE

39489

 

BARTON F PORTER ESTATE

 

ENCANA GATHERING SERVICES (USA)

 

38209

 

1629

 

366

 

661363

 

GARFIELD

 

T8S R93W 6TH PM
SEC 35  NESW

39490

 

RICHARD H GRAHAM ET UX

 

ENCANA OIL & GAS (USA) INC

 

38938

 

NA

 

NA

 

731944

 

GARFIELD

 

T6S R93W 6TH PM
SEC 32  W2

39494

 

WILLIAM COLOHAN

 

ENCANA OIL & GAS (USA) INC

 

38604

 

1736

 

196

 

684448

 

GARFIELD

 

T8S T96W 6TH PM
SEC 4  SENE

39495

 

LLOYD GARY MOORE ET AL

 

ENCANA GATHERING SERVICES (USA)

 

37026

 

MEMO 1528

 

19

 

638345

 

GARFIELD

 

T6S R92W 6TH PM
SEC 33  SWNE

44921

 

DANIEL R GARDNER ET AL

 

ENCANA OIL & GAS (USA) INC

 

39652

 

NA

 

NA

 

756529

 

GARFIELD

 

T7S R95W 6TH PM
SEC 21  SWSW
SEC 28  NWNW

44944

 

LINDA JONES

 

ENCANA OIL & GAS (USA) INC

 

40358

 

NA

 

NA

 

791314

 

GARFIELD

 

T7S R96W 6TH PM
SEC 35 N2S2SE

44947

 

FRANK W MCNEIL ET UX

 

ENCANA OIL & GAS (USA) INC

 

40395

 

NA

 

NA

 

793438

 

GARFIELD

 

T7S R96W 6TH PM
SEC 35 SESW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

44950

 

LARRY A KLEBOLD

 

ENCANA OIL & GAS (USA) INC

 

40513

 

NA

 

NA

 

796162

 

GARFIELD

 

T7S R96W, 6TH PM
SEC 36 W2SW THE CENTERLINE OF SAID ROW BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMNENCING AT A THE SW CORNER OF SAID SEC 36 AND RUNNING THENCE N 88 DEGREES
38’55” E, 1322.46 FEET ALONG THE SOUTH LINE OF SAID SEC, THENCE N 00 DEGREES
09’28”e, 1430.35 FEET TO THE POINT OF THE BEGINNING, SAID POINT LYING ON THE
EAST LINE OF SAID S2SW

13213

 

EDWARD ROSEMAN

 

ENCANA OIL AND GAS (USA), INC.

 

37390

 

1406

 

311

 

614521

 

GARFIELD

 

T6S R93W
SEC 34 SW

15712

 

JOSEF P. LANGEGGER DBA TWIN CREEK RANCH

 

ENCANA OIL AND GAS (USA), INC.

 

40409

 

N/A

 

N/A

 

784954

 

GARFIELD

 

T7S R92W
SEC 12

26034

 

SHAEFFER LTD., ET AL

 

ENCANA OIL AND GAS (USA), INC.

 

40806

 

NA

 

NA

 

809166

 

GARFIELD

 

T7S R93W
SEC 12 N2SE, SENE, NENE

26035

 

RONALD E. TIPPING, ET AL

 

ENCANA OIL AND GAS (USA), INC.

 

40735

 

NA

 

NA

 

805263

 

GARFIELD

 

T7S R96W
SEC 34 W2NW

26037

 

WALTER WIEBEN

 

ENCANA OIL AND GAS (USA), INC.

 

40695

 

NA

 

NA

 

805425

 

GARFIELD

 

T8S R93W
SEC 11 SESE

26045

 

KRK LLLP

 

ENCANA OIL AND GAS (USA), INC.

 

40827

 

NA

 

NA

 

810166

 

GARFIELD

 

T7S R92W
SEC 7 Lot 1

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

26046

 

SHIDELER LAND AND CATTLE COMPANY, LLC

 

ENCANA OIL AND GAS (USA), INC.

 

40771

 

NA

 

NA

 

807541

 

GARFIELD

 

T7S R92W
SEC 31 Lot 2, NESW
T8S R93W
SEC 1 Tract 70

28500

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37489

 

1389

 

130

 

611179

 

GARFIELD

 

T7S R92W
SEC 31 SENE

28502

 

CAROL SHIDELER BENNETT

 

SNYDER OIL CORPORATION

 

34625

 

N/A

 

N/A

 

807105

 

GARFIELD

 

T7S R92W
SEC 31 Lot 1

28503

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37489

 

1389

 

123

 

611178

 

GARFIELD

 

T7S R92W
SEC 31 SENE

28512

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37565

 

1414

 

344

 

616048

 

GARFIELD

 

T7S R93W
SEC 1 NE

28534

 

W.F. CLOUGH

 

ENCANA GATHERING SERVICES (USA), INC.

 

37875

 

1518

 

318

 

636483

 

GARFIELD

 

T6S R94W
SEC 13 Part of NWNE

28559

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37489

 

1393

 

951

 

612150

 

GARFIELD

 

T7S R92W
SEC 31 Lot 1, S2, SENW

28945

 

ESTATE OF PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

38045

 

1568

 

311

 

648227

 

GARFIELD

 

T7S R92W
SEC 30 E2, SE, SW

28946

 

ESTATE OF PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

38326

 

1556

 

390

 

645260

 

GARFIELD

 

T7S R92W
SEC 31 NESW, SESW

28947

 

ESTATE OF PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37999

 

1556

 

406

 

645263

 

GARFIELD

 

T7S R92W
SEC 31 NESW

28956

 

PAUL ROB SHIDELER

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

37152

 

1371

 

686

 

607513

 

GARFIELD

 

T6S R92W
SEC 29 S2S2
SEC 32 N2NE, NENW
SEC 33 N2NW

29092

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37754

 

1476

 

224

 

628564

 

GARFIELD

 

T7S R93W
SEC 25 NWNE

29124

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37754

 

1476

 

217

 

628563

 

GARFIELD

 

T7S R92W
SEC 31 E2E2

29125

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA), INC.

 

37754

 

1476

 

231

 

628565

 

GARFIELD

 

T7S R92W
SEC 31 NE

29165

 

MARVELLE COUEY, ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

36130

 

1101

 

595

 

536454

 

GARFIELD

 

 T7S R92W
SEC 31 NE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

29255

 

ESTATE OF PAUL R SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

38014

 

1560

 

892

 

646528

 

GARFIELD

 

T6S R92W
SEC 32  N2SE
SEC 3  NW

29265

 

JAMES L ROSE

 

ENCANA GATHERING SERVICES (USA)

 

37571

 

1406

 

302

 

614517

 

GARFIELD

 

T7S R93W
SEC 22  SENW

29269

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

37489

 

1393

 

944

 

612149

 

GARFIELD

 

T7S R93W
SEC 25  NWNE

29280

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA)

 

37489

 

1389

 

116

 

611177

 

GARFIELD

 

T7S R93W
SEC 25  NWNE

29306

 

BARTON F PORTER ET AL

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

36844

 

NA

 

NA

 

807088

 

GARFIELD

 

T6S R93W
SEC 35  NENW

29345

 

WALTER C & DOROTHY WIEBEN

 

ENCANA GATHERING SERVICES (USA) INC

 

37874

 

1522

 

48

 

637124

 

GARFIELD

 

T8S R93W
SEC 11  SE
SEC 12  SW

29387

 

CAROL SHIDELER BENNETT

 

SNYDER OIL CORPORATION

 

34680

 

N/A

 

N/A

 

807107

 

GARFIELD

 

T7S R92W
SEC 31  ALL

29392

 

SHIDELER LAND & CATTLE CO

 

ENCANA GATHERING SERVICES (USA) INC

 

38609

 

N/A

 

N/A

 

807197

 

GARFIELD

 

T7S R92W
SEC 31  SWSE

29932

 

LARRY D & DANNA KNOX INDIVIDUALLY & AS H/W

 

ENCANA OIL AND GAS (USA), INC.

 

38464

 

1781

 

436

 

694315

 

GARFIELD

 

T8S R96W 6TH PM
SEC 3 SENW

29939

 

BENJAMIN SHIDELER, PERSONAL REP. OF THE ESTATE OF PAUL R. SHIDELER DECEASED

 

ENCANA GATHERING SERVICES (USA) INC

 

38014

 

N/A

 

N/A

 

807121

 

GARFIELD

 

T6S R92W 6TH PM
SEC 32 N2SE
SEC 33 N2NW, SWNW

29987

 

PAUL ROB SHIDELER

 

ENCANA GATHERING SERVICES (USA) INC

 

37565

 

N/A

 

N/A

 

807185

 

GARFIELD

 

T8S R93W 6TH PM
SEC 1 NE

30818

 

SHIDELER LAND & CATTLE CO LLC

 

ENCANA GATHERING SERVICES (USA) INC

 

38757

 

N/A

 

N/A

 

807198

 

GARFIELD

 

T7S R92W 6TH PM
SEC 30  SW
T7S R92W 6TH PM
SEC 25  S2

30873

 

BENZEL LAND LLLP

 

ENCANA OIL AND GAS (USA), INC.

 

40641

 

N/A

 

N/A

 

801553 & 810384

 

GARFIELD

 

T6S R93W
SEC 36 NWNE, NENW

30874

 

BENZEL LAND LLLP

 

ENCANA OIL AND GAS (USA), INC.

 

40682

 

N/A

 

N/A

 

810383

 

GARFIELD

 

T6S R93W
SEC 36 NWNE, NENW

31065

 

SHIDELER LAND & CATTLE CO LLC

 

ENCANA OIL AND GAS (USA), INC.

 

38925

 

1899

 

756

 

718446

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25  SW

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

31106

 

SHIDELER LAND & CATTLE CO LLC

 

ENCANA OIL AND GAS (USA), INC.

 

39257

 

N/A

 

N/A

 

733107

 

GARFIELD

 

T7S R92W
SEC 30
T7S R92W
SEC 31 
T7S R93W
SEC 25

31135

 

SHIDELER LAND & CATTLE CO LLC

 

ENCANA OIL AND GAS (USA), INC.

 

39586

 

N/A

 

N/A

 

751406

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25  NE

31152

 

SHIDELER LAND & CATTLE CO LLC

 

ENCANA OIL AND GAS (USA), INC.

 

39770

 

N/A

 

N/A

 

760060

 

GARFIELD

 

T7S R92W, 6TH PM
SEC 30  SW
SEC 31  ALL

 

T8S R93W, 6TH PM
SEC 1  TRACT 69, LOT 18, LOT 20, TRACT 70

37518

 

RICHARD H & PHYLLIS A GRAHAM

 

SOUTHEAST PICEANCE PIPELINE JOINT VENTURE

 

35534

 

1035

 

892

 

514227

 

GARFIELD

 

T6SR92W S32
SEC32  W2SW4

37523.000

 

SHIDELER LAND AND CATTLE

 

ENCANA OIL & GAS (USA) INC

 

38573

 

1781

 

469

 

694329

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25  SW
SEC 26  SESE

37530.000

 

SHIDELER LAND AND CATTLE

 

ENCANA OIL & GAS (USA) INC

 

38690

 

1781

 

433

 

694314

 

GARFIELD

 

T7S R92W 6TH PM
SEC 31  SWSE

37557

 

BARRY C SHIDELER ET UX

 

ENCANA OIL & GAS (USA) INC

 

38596

 

1836

 

737

 

705429

 

GARFIELD

 

T7S R92W 6TH PM
SEC 19  NWSE

37568

 

SHIDELER LAND & CATTLE CO

 

ENCANA GATHERING SERVICES (USA)

 

38582

 

1736

 

202

 

684450

 

GARFIELD

 

T7S R93W 6TH PM
SEC 36  NENW

37570

 

SHIDELER LAND & CATTLE CO

 

ENCANA GATHERING SERVICES (USA)

 

38577

 

1736

 

208

 

684452

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25  SW
SEC 26  SESE

37589

 

SHIDELER LAND AND CATTLE

 

ENCANA GATHERING SERVICES (USA)

 

38690

 

1781

 

447

 

694322

 

GARFIELD

 

T7S R92W 6TH PM
SEC 30  NW
T7S R93W 6TH PM
SEC 25  NE

39462

 

FIVE R VENTURES LTD

 

ENCANA OIL & GAS (USA) INC

 

38665

 

4273

 

621

 

2344190

 

MESA

 

T8S R96W 6TH PM
SEC 14 NWNW
SEC 15 NENE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

39478

 

KEITH W. PUFFENBARGER & SUSAN E. PUFFENBARGER

 

ENCANA GATHERING SERVICES (USA) INC.

 

37805

 

NA

 

NA

 

807145

 

GARFIELD

 

T7S R93W 6TH PM
SEC 4 W2E2SE4

44923

 

RANDY N WARREN ET UX

 

ENCANA OIL & GAS (USA) INC

 

39624

 

NA

 

NA

 

809868

 

GARFIELD

 

T7S R95W 6TH PM
SEC 15 NESE

44951

 

GERALD D. COOK AND KYONG A. COOK, ET UX

 

ENCANA OIL & GAS (USA) INC

 

40506

 

NA

 

NA

 

797859

 

GARFIELD

 

T7S R95W 6TH PM
SEC 20 W2NWNE

44953

 

MARL M. MARTIN AND PATRICIA L. MARTIN, ET UX

 

ENCANA OIL & GAS (USA) INC

 

40500

 

NA

 

NA

 

797871

 

GARFIELD

 

T7S R95W 6TH PM
SEC 20 E2NWNE

44959

 

WAYNE PAYTON AND ALBERTA PAYTON

 

ENCANA OIL & GAS (USA) INC

 

40520

 

NA

 

NA

 

797872

 

GARFIELD

 

T7S R95W 6TH PM
SEC 20 E2NE

45054

 

CLOUGH SHEEP COMPANY, LLC

 

ENCANA OIL & GAS (USA) INC

 

40980

 

NA

 

NA

 

816595

 

GARFIELD

 

T7S R94W 6TH PM
SEC 13 LOT 2

50001

 

NE BY NE LLLP

 

GRAND RIVER GATHERING LLC

 

41158

 

NA

 

NA

 

824440

 

GARFIELD

 

T7S R93W 6TH PM
SEC 12 NENE

50002

 

DAVID P. HOWELL AND ALVERA J. HOWELL

 

ENCANA OIL & GAS (USA) INC

 

40974

 

NA

 

NA

 

819274

 

GARFIELD

 

T7S R92W 6TH PM
SEC 15 SENW, NESW

50003

 

BENZEL LAND LLLP

 

GRAND RIVER GATHERING LLC

 

41052

 

NA

 

NA

 

819614

 

GARFIELD

 

T7S R93W 6TH PM
SEC 1 SE

50004

 

ENCANA OIL & GAS (USA) INC.

 

GRAND RIVER GATHERING LLC

 

41082

 

NA

 

NA

 

820645

 

GARFIELD

 

T7S R93W 6TH PM
SEC 9 SESW

50005

 

AIRPORT LAND PARTNERS LIMITED

 

GRAND RIVER GATHERING LLC

 

41078

 

NA

 

NA

 

820452

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25 E2SE, SENE

50006

 

ENCANA OIL & GAS (USA) INC.

 

GRAND RIVER GATHERING LLC

 

41074

 

NA

 

NA

 

820646

 

GARFIELD

 

T7S R96W 6TH PM
SEC 29 E2E2
SEC 32 NE

50007

 

ENCANA OIL & GAS (USA) INC.

 

GRAND RIVER GATHERING LLC

 

41219

 

NA

 

NA

 

826708

 

GARFIELD

 

T7S R95W 6TH PM
SEC 21 NW

50009

 

SHAEFFER LTD.

 

GRAND RIVER GATHERING LLC

 

41036

 

NA

 

NA

 

819615

 

GARFIELD

 

T7S R92W 6TH PM
SEC 18 E2NW, LOT 1, EAST 3 ACRES OF LOT 2

50010

 

BENZEL LAND LLLP

 

GRAND RIVER GATHERING LLC

 

40843

 

NA

 

NA

 

817671

 

GARFIELD

 

T7S R93W 6TH PM
SEC 1 SESE

50011

 

BENZEL LAND LLLP

 

GRAND RIVER GATHERING LLC

 

40843

 

NA

 

NA

 

817670

 

GARFIELD

 

T7S R93W 6TH PM
SEC 36 N2N2

50012

 

BENZEL LAND LLLP

 

GRAND RIVER GATHERING LLC

 

40843

 

NA

 

NA

 

817669

 

GARFIELD

 

T7S R93W 6TH PM
SEC 35 SE

 

--------------------------------------------------------------------------------


 

Agt. #

 

Lessor

 

Lessee

 

Effective Date

 

Bk

 

Pg

 

Rec.

 

County

 

Legal
Description

50014

 

SHIDELER LAND AND CATTLE COMPANY, L.L.C.

 

GRAND RIVER GATHERING LLC

 

41215

 

NA

 

NA

 

827022

 

GARFIELD

 

T7S R93W 6TH PM
SEC 25 S2
SEC 26 E2SE

 

T7S R92W 6TH PM
SEC 30 SW
SEC 31 ALL

50015

 

SHIDELER LAND AND CATTLE COMPANY, L.L.C.

 

GRAND RIVER GATHERING LLC

 

41215

 

NA

 

NA

 

827023

 

GARFIELD

 

T7S R92W 6TH PM
SEC 30

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Existing Credit Agreement Commitments; Restatement Date Commitments

 

Existing Credit Agreement Commitments

 

Existing Lender

 

Revolving Facility
Commitment

 

Revolving L/C
Commitment

 

Swingline
Commitment

 

The Royal Bank of Scotland plc

 

$

54,886,366.00

 

$

20,000,000.00

 

$

20,000,000.00

 

Bank of America, N.A.

 

$

54,886,366.00

 

$

20,000,000.00

 

$

0.00

 

BMO Harris Financing, Inc.

 

$

54,886,365.00

 

$

0.00

 

$

0.00

 

Regions Bank

 

$

50,000,000.00

 

$

0.00

 

$

0.00

 

ING Capital LLC

 

$

54,545,450.00

 

$

0.00

 

$

0.00

 

Barclays Bank PLC

 

$

38,181,818.00

 

$

0.00

 

$

0.00

 

Credit Agricole Corporate and Investment Bank

 

$

35,000,000.00

 

$

0.00

 

$

0.00

 

Deutsche Bank Trust Company Americas

 

$

27,443,182.00

 

$

0.00

 

$

0.00

 

Royal Bank of Canada

 

$

27,443,182.00

 

$

0.00

 

$

0.00

 

Sumitomo Mitsui Banking Corporation

 

$

32,727,272.00

 

$

0.00

 

$

0.00

 

Morgan Stanley Bank, N.A.

 

$

30,000,000.00

 

$

0.00

 

$

0.00

 

Capital One, N.A.

 

$

30,000,000.00

 

$

0.00

 

$

0.00

 

Comerica Bank

 

$

27,272,727.00

 

$

0.00

 

$

0.00

 

Amegy Bank National Association

 

$

25,000,000.00

 

$

0.00

 

$

0.00

 

Compass Bank

 

$

25,000,000.00

 

$

0.00

 

$

0.00

 

Goldman Sachs Bank USA

 

$

16,363,636.00

 

$

0.00

 

$

0.00

 

Midfirst Bank

 

$

16,363,636.00

 

$

0.00

 

$

0.00

 

Total

 

$

600,000,000.0

 

$

40,000,000.00

 

$

20,000,000

 

 

--------------------------------------------------------------------------------


 

Restatement Date Commitments

 

Lender

 

Revolving Facility
Commitment

 

Revolving L/C
Commitment

 

Swingline
Commitment

 

The Royal Bank of Scotland plc

 

$

45,000,000

 

$

20,000,000.00

 

$

35,000,000.00

 

Bank of America, N.A.

 

43,000,000

 

$

20,000,000.00

 

$

0.00

 

BMO Harris Financing, Inc.

 

43,000,000

 

$

0.00

 

$

0.00

 

ING Capital LLC

 

43,000,000

 

$

0.00

 

$

0.00

 

Regions Bank

 

43,000,000

 

$

0.00

 

$

0.00

 

Compass Bank

 

43,000,000

 

$

0.00

 

$

0.00

 

Deutsche Bank Trust Company Americas

 

43,000,000

 

$

0.00

 

$

0.00

 

Royal Bank of Canada

 

43,000,000

 

$

0.00

 

$

0.00

 

Wells Fargo Bank, N.A.

 

43,000,000

 

$

0.00

 

$

0.00

 

Amegy Bank National Association

 

25,000,000

 

$

0.00

 

$

0.00

 

Barclays Bank PLC

 

25,000,000

 

$

0.00

 

$

0.00

 

Branch Banking and Trust Company

 

25,000,000

 

$

0.00

 

$

0.00

 

Cadence Bank, N.A.

 

25,000,000

 

$

0.00

 

$

0.00

 

Capital One, National Association

 

25,000,000

 

$

0.00

 

$

0.00

 

Citibank, N.A.

 

25,000,000

 

$

0.00

 

$

0.00

 

Comerica Bank

 

25,000,000

 

$

0.00

 

$

0.00

 

Credit Agricole Corporate & Investment Bank

 

25,000,000

 

$

0.00

 

$

0.00

 

Morgan Stanley Bank, N.A.

 

25,000,000

 

$

0.00

 

$

0.00

 

PNC Bank, National Association

 

25,000,000

 

$

0.00

 

$

0.00

 

Sumitomo Mitsui Banking Corporation

 

25,000,000

 

$

0.00

 

$

0.00

 

Goldman Sachs Bank USA

 

18,000,000

 

$

0.00

 

$

0.00

 

Midfirst Bank

 

18,000,000

 

$

0.00

 

$

0.00

 

Total

 

$

700,000,000.0

 

$

40,000,000.00

 

$

35,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 3.04

 

Government Approvals

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.07(d)

 

Subsidiaries and Included Entities

 

SUBSIDIARIES

 

Name:

DFW Midstream Services LLC (“DFW”)

 

Jurisdiction and form of organization:

Delaware limited liability company

 

Ownership of Equity Interests by Borrower or any Subsidiary of Borrower:

Borrower owns 100% of the Class A Units of DFW.

 

Designation:

DFW is a Subsidiary Loan Party, a Restricted Subsidiary and a Material
Subsidiary.

 

Name:

Grand River Gathering, LLC (“GRG”)

 

Jurisdiction and form of organization:

Delaware limited liability company

 

Ownership of Equity Interests by Borrower or any Subsidiary of Borrower:

Borrower owns 100% of GRG.

 

Designation:

GRG is a Subsidiary Loan Party, a Restricted Subsidiary and a Material
Subsidiary.

 

Name:

Bison Midstream, LLC (“Bison”)

 

Jurisdiction and form of organization:

Delaware limited liability company

 

Ownership of Equity Interests by Borrower or any Subsidiary of Borrower:

Borrower owns 100% of Bison.

 

Designation:

Bison is a Subsidiary Loan Party, a Restricted Subsidiary and a Material
Subsidiary.

 

--------------------------------------------------------------------------------


 

Name:

Mountaineer Midstream Company, LLC (“Mountaineer”)

 

Jurisdiction and form of organization:

Delaware limited liability company

 

Ownership of Equity Interests by Borrower or any Subsidiary of Borrower:

Borrower owns 100% of Mountaineer.

 

Designation:

Mountaineer is a Subsidiary Loan Party, a Restricted Subsidiary and a Material
Subsidiary.

 

Name:

Summit Midstream Finance Corp. (“Finance”)

 

Jurisdiction and form of organization:

Delaware corporation

 

Ownership of Equity Interests by Borrower or any Subsidiary of Borrower:

Borrower owns 100% of Finance.

 

Designation:

Finance is a Subsidiary Loan Party and a Restricted Subsidiary.

 

INCLUDED ENTITIES

 

N/A.

 

--------------------------------------------------------------------------------


 

Schedule 3.07(e)

 

Subscriptions

 

The Class B Units of DFW Midstream Services LLC (“DFW”) are profits interests. 
100% of such Class B Units are owned by DFW Midstream Management, LLC, a
Delaware limited liability company.

 

--------------------------------------------------------------------------------


 

Schedule 3.08

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Taxes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.17(a)

 

Real Property

 

1.                                      The Arlington Gathering Station No. 1,
located at 1015 West Harris Road in Arlington, Texas.

 

2.                                      The Dalworthington Gathering Station
No. 1, located at 3018 W. Pioneer Parkway in Dalworthington Gardens, Texas.

 

3.                                      The Johnson County Station No. 1,
located at 3230 Chambers Street in Venus, Texas.

 

4.                                      The East Mamm Compressor Station,
located in the N1/2N1/2 of Section 36, T6S, R93W, 6th PM, Garfield County,
Colorado.

 

5.                                      The Hunter Mesa Compressor Station,
located in the SE1/4 SE1/4 of Section 1, T7S, R93W, 6th PM, Garfield County,
Colorado.

 

6.                                      The Pumba Compressor Station, located in
the NE1/4 of Section 10, T7S, R93W, 6th P.M., Garfield County, Colorado.

 

7.                                      The Rifle Booster Compressor Station,
located in the NE1/4 of Section 13, T6S, R94W, 6th P.M., Garfield County,
Colorado.

 

8.                                      K-28E Field Compressor Station, located
in the W1/2 of Section 28, T7S, R92W, 6th P.M., Garfield County, Colorado.

 

9.                                      The High Mesa Compressor Station,
located in the SE1/4 NW1/4 and the SW1/4 NE1/4 of Section 36, T7S, R96W,
6th P.M., Garfield County.

 

10.                               The Orchard Compressor Station, located in the
SW1/4 of  Section 27, T7S, R96W, 6th P.M., Garfield County, Colorado.

 

11.                               The North Compressor Station, located in
Outlot 1 of the SE1/4 SE1/4 of Section 25, T159N, R91W, 5th P.M., Burke County,
North Dakota.

 

12.                               The Ross Compressor Station, located in
Outlot 1 in the E1/2 SE1/4 of Section 8, T156N, R92W, 5th P.M., Mountrail
County, North Dakota.

 

13.                               The Sidonia Compressor Station, located in
Outlot 1 of the NW1/4 NW1/4 of Section 30, T158N, R89W, 5th P.M., Mountrail
County, North Dakota.

 

14.                               The East Compressor Station, located in
Outlot 1 of the SW1/4 SE1/4 of Section 35, T157N, R90W, 5th P.M., Mountrail
County, North Dakota.

 

--------------------------------------------------------------------------------


 

15.                               The West Compressor Station, being the South
5.0 acres of Outlot 1 in the SE1/4 of Section 6, T157N, R90W, 5th P.M.,
Mountrail County, North Dakota.

 

16.                               The Mirage Compressor Station, located in
Outlot 1 of the NE1/4 NE1/4 of Section 29, T160N, R92W, 5th P.M., Burke County,
North Dakota.

 

17                                  The Phoenix Compressor Station, being a
parcel containing approximately 5.0 acres, located within the SW1/4 SW1/4 of
Section 11, T158N, R92W, 5th P.M., Mountrail County, North Dakota.

 

18.                               The Middle Point Compressor Station, being a
parcel containing approximately 7.0 acres, located in Map 12, Parcel 34, New
Milton District, Doddridge County, West Virginia.

 

19.                               The Zinnia Compressor Station, being a
leasehold interest in Parcels 9 and 10, Map 361, Union District, Harrison
County, West Virginia.

 

--------------------------------------------------------------------------------


 

Schedule 3.17(b)

 

Gathering System Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.17(d)

 

Deeds

 

The Pumba Compressor Station, located in the NE1/4 of Section 10, T7S, R93W,
6th P.M., Garfield County, Colorado.

 

--------------------------------------------------------------------------------


 

Schedule 3.17(j)

 

Rights of First Refusal, Options and Certain Other Contractual Obligations
Regarding Mortgaged Property

 

1.              Gas Purchase Agreement between Bear Tracker Energy, LLC and EOG
Resources, Inc. dated December 20, 2010 and as amended May 9, 2012, May 22,
2012, and October 22, 2012.

 

2.              Gas Gathering and Processing Agreement between Bear Tracker
Energy, LLC and EOG Resources, Inc. dated May 9, 2012 and as amended October 22,
2012.

 

3.              Warranty Deed by and among Eugene A. Hanson, Carol Hanson and
Bear Tracker Energy, LLC dated April 29, 2011.

 

4.              Warranty Deed by and among Richard E. Weinmann, Laura A.
Weinmann, Joshiwa Weinmann, the Philip W. Weinmann Revocable Living Trust and
Bear Tracker Energy, LLC dated April 20, 2012.

 

--------------------------------------------------------------------------------


 

Schedule 3.20

 

Insurance

 

Attached hereto.

 

--------------------------------------------------------------------------------


 

SUMMMID-01 MAPASCARELL

[g70421kf067i001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

 

10/30/2013

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER

 

Arthur J. Gallagher Risk Management Services, Inc.

1230 North Robinson Avenue

Oklahoma City, OK 73103-4820

 

 

CONTACT
NAME:

Melissa Pascarella

 

PHONE
(A/C, No, Ext): (918) 764-1680

FAX
(A/C, No):

(405) 235-6634

E-MAIL
ADDRESS:

melissa_pascarella@ajg.com

 

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

INSURER A :

Liberty Mutual Insurance Company

23043

INSURED

 

INSURER B :

AXIS Specialty Insurance Company

15610

 

Summit Midstream Partners, LLC

INSURER C :

Ironshore Specialty Insurance Co

25445

 

2300 Windy Ridge Parkway, Suite 840 North

INSURER D :

RSUI Indemnity Company

22314

 

Atlanta, GA 30339

INSURER E :

 

 

INSURER F :

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR
LTR

TYPE OF INSURANCE

ADDL
INSR

SUBR
WVD

POLICY NUMBER

POLICY EFF
(MM/DD/YYYY)

 

POLICY EXP
(MM/DD/YYYY)

LIMITS

 

GENERAL LIABILITY

 

 

 

 

 

 

EACH OCCURRENCE

$

1,000,000

A

x

COMMERCIAL GENERAL LIABILITY

X

X

TB2641436632073

9/3/2013

 

9/3/2014

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

1,000,000

 

 

o

CLAIMS-MADE

x

OCCUR

 

 

 

 

 

 

MED EXP (Any one person)

$

5,000

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

1,000,000

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

2,000,000

 

GEN’L AGGREGATE LIMIT APPLIES PER:

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

2,000,000

 

o

POLICY

x

PROJECT

x

LOC

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMOBILE LIABILITY

 

 

 

 

 

 

COMBINED SINGLE LIMIT (Ea accident)

$

1,000,000

A

x

ANY AUTO

X

X

AS2641436632083

9/3/2013

 

9/3/2014

BODILY INJURY (Per person)

$

 

 

o

ALL OWNED AUTOS

o

SCHEDULED AUTOS

 

 

 

 

 

 

BODILY INJURY (Per accident)

$

 

 

x

HIRED AUTOS

x

NON-OWNED AUTOS

 

 

 

 

 

 

PROPERTY DAMAGE (PER ACCIDENT)

$

 

 

 

 

 

 

 

 

 

Comp/Coll Ded

$

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

UMBRELLA LIAB

x

OCCUR

 

 

 

 

 

 

EACH OCCURRENCE

$

10,000,000

B

x

EXCESS LIAB

o

CLAIMS-MADE

X

X

EAU769309/01/2013

9/3/2013

 

9/3/2014

AGGREGATE

$

10,000,000

 

o

DED

o

RETENTION $

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

 

 

 

 

 

 

x

WC STATUTORY LIMITS

o

OTHER

 

A

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?

 

X

WC1641436632063

9/3/2013

 

9/3/2014

E.L. EACH ACCIDENT

$

1,000,000

 

(Mandatory in NH) If yes, describe under

Y / N

 

 

 

 

 

 

E.L. DISEASE - EA EMPLOYEE

$

1,000,000

 

DESCRIPTION OF OPERATIONS below

o

N / A

 

 

 

 

 

E.L. DISEASE - POLICY LIMIT

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

C

Umbrella

X

X

001144702

9/3/2013

 

9/3/2014

Occurrence/Aggregate

15,000,000

 

 

 

 

 

 

 

 

 

 

D

Excess Liability

X

X

NHA064832

9/3/2013

 

9/3/2014

Occurrence/Aggregate

25,000,000

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

General Liability: Considered Primary with Blanket Additional Insured Form CG 04
44 03 10, Blanket WOS Form CG 24 04 05 09,

Auto Liability: Considered Primary with Blanket Additional Insured CA 20 48 02
99, WOS Form CA 04 44 03 10,

Workers Compensation: WOS Form WC 00 03 13

General Liability, Auto Liability and Workers Compensation applies the Notice of
Cancellation to Third Parties Form LIM 99 01 (05-11) endorsement to provide that
the policy shall not be canceled or not renewed upon less than thirty days’
prior written notice thereof by the insurer to RBS (or ten days’ written notice
in the event of nonpayment of premiums) as required by written contract as per
the list on file with Arthur J Gallagher.

 

CERTIFICATE HOLDER

 

CANCELLATION

 

 

 

 

The Royal Bank of Scotland plc

as Administrative Agent and Collateral Agent

Attn: John Corley

600 Travis Street, Suite 600

Houston, TX 77002

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

 

AUTHORIZED REPRESENTATIVE

 

 

/s/ ILLEGIBLE

 

 

 

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

--------------------------------------------------------------------------------


 

Policy Number TB2-641-436632- 073

Issued by Liberty Mutual Fire Insurance Co.

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



BLANKET ADDITIONAL INSURED

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 

SECTION II - WHO IS AN INSURED is amended to include as an insured any person or
organization for whom you have agreed in writing to provide liability insurance.
But:

 

The insurance provided by this amendment:

 

1.              Applies only to “bodily injury” or “property damage” arising out
of (a) “your work” or (b) premises or other property owned by or rented to you;

 

2.              Applies only to coverage and minimum limits of insurance
required by the written agreement, but in no event exceeds either the scope of
coverage or the limits of insurance provided by this policy; and

 

3.              Does not apply to any person or organization for whom you have
procured separate liability insurance while such insurance is in effect,
regardless of whether the scope of coverage or limits of insurance of this
policy exceed those of such other insurance or whether such other insurance is
valid and collectible.

 

The following provisions also apply:

 

1.              Where the applicable written agreement requires the insured to
provide liability insurance on a primary, excess, contingent, or any other
basis, this policy will apply solely on the basis required by such written
agreement and Item 4. Other Insurance of SECTION IV of this policy will not
apply.

 

2.              Where the applicable written agreement does not specify on what
basis the liability insurance will apply, the provisions of Item 4. Other
Insurance of SECTION IV of this policy will govern.

 

3.              This endorsement shall not apply to any person or organization
for any “bodily injury” or “property damage” if any other additional insured
endorsement on this policy applies to that person or organization with regard to
the “bodily injury” or “property damage”.

 

4.              If any other additional insured endorsement applies to any
person or organization and you are obligated under a written agreement to
provide liability insurance on a primary, excess, contingent, or any other basis
for that additional insured, this policy will apply solely on the basis required
by such written agreement and Item 4. Other Insurance of SECTION IV of this
policy will not apply, regardless of whether the person or organization has
available other valid and collectible insurance. If the applicable written
agreement does not specify on what basis the liability insurance will apply, the
provisions of Item 4. Other Insurance of SECTION IV of this policy will govern.

 

LN 20 01 06 05

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: TB2-641-436632-073

COMMERCIAL GENERAL LIABILITY

 

CG 24 04 05 09

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART PRODUCTS/COMPLETED OPERATIONS
LIABILITY COVERAGE PART

 

The following is added to Paragraph 8. Transfer Of Rights Of Recovery Against
Others To Us of Section IV — Conditions:

 

We waive any right of recovery we may have against the person or organization
shown in the Schedule below because of payments we make for injury or damage
arising out of your ongoing operations or “your work” done under a contract with
that person or organization and included in the “products-completed operations
hazard”. This waiver applies only to the person or organization shown in the
Schedule below.

 

SCHEDULE

 

Name Of Person Or Organization:

 

Any person or organization with whom you have agreed in writing to waive any
right of recovery prior to a loss. Information required to complete this
Schedule, if not shown above, will be shown in the Declarations.

 

CG 24 04 05 09

© Insurance Services Office, Inc., 2008

 

 

1

--------------------------------------------------------------------------------


 

Policy Number TB2-641-436632-073

Issued by LIBERTY MUTUAL FIRE INSURANCE COMPANY

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



NOTICE OF CANCELLATION TO THIRD PARTIES

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE PART

MOTOR CARRIER COVERAGE PART

GARAGE COVERAGE PART

TRUCKERS COVERAGE PART

EXCESS AUTOMOBILE LIABILITY INDEMNITY COVERAGE PART

SELF-INSURED TRUCKER EXCESS LIABILITY COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

COMMERCIAL LIABILITY – UMBRELLA COVERAGE FORM

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

Certificate holders as required by written contract per the list on file with
Arthur J. Gallagher

 

 

 

60

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
above. We will send notice to the email or mailing address listed above at least
10 days, or the number of days listed above, if any, before the cancellation
becomes effective. In no event does the notice to the third party exceed the
notice to the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

All other terms and conditions of this policy remain unchanged.

 

LIM 99 01 05 11

© 2011 Liberty Mutual Group of Companies. All rights reserved.

 

 

Includes copyrighted material of Insurance Services Office, Inc., with

 

 

its permission.

 

 

1

--------------------------------------------------------------------------------


 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

LESSOR - ADDITIONAL INSURED AND LOSS PAYEE

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Insurance Company:

 

Policy Number: AS2-641-436632-083

Effective Date:

Expiration Date:

 

Named Insured:

 

Address:

 

Additional Insured (Lessor):

Any lessor who has a written contract or agreement requiring you to provide
primary coverage for the vehicle(s) specified in the lease.

Address:

 

 

 

Designation Or Description Of “Leased Autos”:

Any leased auto as defined in Paragraph E below.

 

Coverages

 

Limit Of Insurance

Liability

$

Each “Accident”

Comprehensive

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

$

 

Deductible For Each Covered “Leased Auto”

Collision

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

$

 

Deductible For Each Covered “Leased Auto”

Specified Causes Of Loss

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

$

 

Deductible For Each Covered “Leased Auto”

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

CA 20 01 03 06

Copyright, ISO Properties, Inc., 2005

 

 

1

--------------------------------------------------------------------------------


 

A.            Coverage

 

1.              Any “leased auto” designated or described in the Schedule will
be considered a covered “auto” you own and not a covered “auto” you hire or
borrow.

 

2.              For a “leased auto” designated or described in the Schedule, Who
Is An Insured is changed to include as an “insured” the lessor named in the
Schedule. However, the lessor is an “insured” only for “bodily injury” or
“property damage” resulting from the acts or omissions by:

 

a.         You;

 

b.         Any of your “employees” or agents; or

 

c.          Any person, except the lessor or any “employee” or agent of the
lessor, operating a “leased auto” with the permission of any of the above.

 

3.              The coverages provided under this endorsement apply to any
“leased auto” described in the Schedule until the expiration date shown in the
Schedule, or when the lessor or his or her agent takes possession of the “leased
auto”, whichever occurs first.

 

B.            Loss Payable Clause

 

1.         We will pay, as interest may appear, you and the lessor named in this
endorsement for “loss” to a “leased auto”.

 

2.         The insurance covers the interest of the lessor unless the “loss”
results from fraudulent acts or omissions on your part.

 

3.         If we make any payment to the lessor, we will obtain his or her
rights against any other party.

 

C.            Cancellation

 

1.         If we cancel the policy, we will mail notice to the lessor in
accordance with the Cancellation Common Policy Condition.

 

2.         If you cancel the policy, we will mail notice to the lessor.

 

3.         Cancellation ends this agreement.

 

D.            The lessor is not liable for payment of your premiums.

 

E.            Additional Definition

 

As used in this endorsement:

 

“Leased auto” means an “auto” leased or rented to you, including any substitute,
replacement or extra “auto” needed to meet seasonal or other needs, under a
leasing or rental agreement that requires you to provide direct primary
insurance for the lessor.

 

Policy No: AS2-641-436632-083

Issued By: Liberty Mutual Fire Insurance Co.

Effective Date: 09/03/2013

 

Expiration Date: 09/03 /2014

 

Sales Office: 0001

 

 

2

--------------------------------------------------------------------------------


 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

NOTICE OF CANCELLATION ENDORSEMENT

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by this endorsement.

 

We will not cancel this policy or make changes that reduce the insurance
afforded by this policy until written notice of cancellation or reduction has
been mailed or delivered to those listed in the schedule below at least;

 

a)             10 days before the effective date of cancellation, if we cancel
for non-payment of premium; or

 

b)             60 days before the effective date of the cancellation or
reduction if we cancel or reduce the insurance afforded by this policy for any
other reason.

 

NAME

 

ADDRESS

Summit Midstream Partners, LLC

 

2300 Windy Ridge Parkway

 

 

Suite 240S

 

 

Atlanta, GA 75201

 

Policy No: AS2-641-436632-083

Issued By: Liberty Mutual Fire Insurance Co.

Effective Date: 09/03/2013

 

Expiration Date: 09/03/2014

 

Sales Office: 0001

 

 

AM 02 01 06 10

Copyright 2010, Liberty Mutual Group of Companies. All rights reserved.

 

 

1

--------------------------------------------------------------------------------


 

POLICY NUMBER: AS2-641-436632-083

COMMERCIAL AUTO

 

CA 04 44 03 10

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US (WAIVER OF SUBROGATION)

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGECOVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Name(s) Of Person(s) Or Organizations(s):

 

Any person or organization for whom you perform work under a written contract if
the contract requires you to obtain this agreement from us, but only if the
contract is executed prior to the injury or damage occurring.

 

Premium: $ INCL

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

The Transfer Of Rights Of Recovery Against Others To Us Condition does not apply
to the person(s) or organization(s) shown in the Schedule, but only to the
extent that subrogation is waived prior to the “accident” or the “loss” under a
contract with that person or organization.

 

CA 04 44 03 10

Copyright, Insurance Services Office, Inc., 2009

 

 

1

--------------------------------------------------------------------------------


 

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT

 

We have the right to recover our payments from anyone liable for an injury
covered by this policy. We will not enforce our right against the person or
organization named in the Schedule. (This agreement applies only to the extent
that you perform work under a written contract that requires you to obtain this
agreement from us.)

 

This agreement shall not operate directly or indirectly to benefit anyone not
named in the Schedule.

 

Schedule

 

Where Required By Contract Or Written Agreement Prior To Loss And Allowed By
Law.

 

Colorado, Georgia, West Virginia

 

The premium charge is 2% of the total manual premium, subject to a minimum
premium of $100 per policy.

 

This endorsement is subject to audit.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WC 00 03 13

© 1983 National Council on Compensation Insurance.

 

Ed. 04/01/1984

 

 

 

1

--------------------------------------------------------------------------------


 

NOTICE OF CANCELLATION TO THIRD PARTIES

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
below. We will send notice to the email or mailing address listed below at least
10 days, or the number of days listed below, if any, before cancellation becomes
effective. In no event does the notice to the third party exceed the notice to
the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

 

 

 

 

 

City of Arlington, TX

 

City Hall

 

30

 

 

101 W. Abram St.

 

 

 

 

Arlington, TX 76010

 

 

 

 

 

 

 

City of Mansfield, TX

 

Attn: City Attorney

 

30

 

 

1200 East Broad St.

 

 

 

 

Mansfield, TX 76063

 

 

 

All other terms and conditions of this policy remain unchanged.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WM 90 18 06 11

© 2011, Liberty Mutual Group. All Rights Reserved.

 

Ed. 06/01/2011

 

1

--------------------------------------------------------------------------------


 

SUMMMID-01 MAPASCARELL

[g70421kf071i001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

 

10/30/2013

 

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER

 

Arthur J. Gallagher Risk Management Services, Inc.

1230 North Robinson Avenue

Oklahoma City, OK 73103-4820

 

 

CONTACT
NAME:

Melissa Pascarella

 

PHONE
(A/C, No, Ext): (918) 764-1680

FAX
(A/C, No):

(405) 235-6634

E-MAIL
ADDRESS:

melissa_pascarella@ajg.com

 

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

INSURER A :

Liberty Mutual Insurance Company

23043

INSURED

 

INSURER B :

AXIS Specialty Insurance Company

15610

 

Summit Midstream Partners, LLC
Bison Midstream, LLC

INSURER C :

INSURER D :

Ironshore Specialty Insurance Co

RSUI Indemnity Company

25445

22314

 

2300 Windy Ridge Parkway, Suite 840 North

INSURER E :

 

 

 

Atlanta, GA 30339

INSURER F :

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

 

 

 

 

 

 

 

 

INSR
LTR

TYPE OF INSURANCE

ADDL
 INSR

 

SUBR
WVD

POLICY NUMBER

POLICY EFF 
(MM/DD/YYYY)

 

POLICY EXP 
(MM/DD/YYYY)

LIMITS

 

GENERAL LIABILITY

 

 

 

 

 

 

 

EACH OCCURRENCE

$

1,000,000

A

x

COMMERCIAL GENERAL LIABILITY

X

 

X

TB2641436632073

9/3/2013

 

9/3/2014

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

1,000,000

 

 

o

CLAIMS-MADE

x

OCCUR

 

 

 

 

 

 

 

MED EXP (Any one person)

$

5,000

 

 

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

1,000,000

 

 

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

2,000,000

 

GEN’L AGGREGATE LIMIT APPLIES PER:

 

 

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

2,000,000

 

o

POLICY

x

PROJECT

x

LOC

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMOBILE LIABILITY

 

 

 

 

 

 

 

COMBINED SINGLE LIMIT (Ea accident)

$

1,000,000

A

x

ANY AUTO

X

 

X

AS2641436632083

9/3/2013

 

9/3/2014

BODILY INJURY (Per person)

$

 

 

o

ALL OWNED AUTOS

o

SCHEDULED AUTOS

 

 

 

 

 

 

 

BODILY INJURY (Per accident)

$

 

 

x

HIRED AUTOS

x

NON-OWNED AUTOS

 

 

 

 

 

 

 

PROPERTY DAMAGE (PER ACCIDENT)

$

 

 

 

 

 

 

 

 

 

 

Comp/Coll Ded

$

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

UMBRELLA LIAB

x

OCCUR

 

 

 

 

 

 

 

EACH OCCURRENCE

$

10,000,000

B

x

EXCESS LIAB

o

CLAIMS-MADE

X

 

X

EAU769309/01/2013

9/3/2013

 

9/3/2014

AGGREGATE

$

10,000,000

 

o

DED

o

RETENTION $

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

 

 

 

 

 

 

 

x

WC STATUTORY LIMITS

o

OTHER

 

A

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?

 

 

X

WC1641436632063

9/3/2013

 

9/3/2014

E.L. EACH ACCIDENT

$

1,000,000

 

(Mandatory in NH) If yes, describe under

Y / N

 

 

 

 

 

 

 

E.L. DISEASE - EA EMPLOYEE

$

1,000,000

 

DESCRIPTION OF OPERATIONS below

o

N / A

 

 

 

 

 

 

E.L. DISEASE - POLICY LIMIT

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

C

Umbrella

X

 

X

001144702

9/3/2013

 

9/3/2014

Occurrence/Aggregate

15,000,000

 

 

 

 

 

 

 

 

 

 

 

D

Excess Liability

X

 

X

NHA064832

9/3/2013

 

9/3/2014

Occurrence/Aggregate

25,000,000

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

General Liability: Considered Primary with Blanket Additional Insured Form CG 04
44 03 10, Blanket WOS Form CG 24 04 05 09,

Auto Liability: Considered Primary with Blanket Additional Insured CA 20 48 02
99, WOS Form CA 04 44 03 10,

Workers Compensation: WOS Form WC 00 03 13

General Liability, Auto Liability and Workers Compensation applies the Notice of
Cancellation to Third Parties Form LIM 99 01 (05-11) endorsement to provide that
the policy shall not be canceled or not renewed upon less than thirty days’
prior written notice thereof by the insurer to RBS (or ten days’ written notice
in the event of nonpayment of premiums) as required by written contract as per
the list on file with Arthur J Gallagher.

 

CERTIFICATE HOLDER

 

CANCELLATION

 

 

 

 

The Royal Bank of Scotland plc

as Administrative Agent and Collateral Agent

Attn: John Corley

600 Travis Street, Suite 600

Houston, TX 77002

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

 

AUTHORIZED REPRESENTATIVE

 

 

/s/ ILLEGIBLE

 

 

 

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

--------------------------------------------------------------------------------

 


 

Policy Number TB2-641-436632- 073

Issued by Liberty Mutual Fire Insurance Co.

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



BLANKET ADDITIONAL INSURED

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 

SECTION II - WHO IS AN INSURED is amended to include as an insured any person or
organization for whom you have agreed in writing to provide liability insurance.
But:

 

The insurance provided by this amendment:

 

1.              Applies only to “bodily injury” or “property damage” arising out
of (a) “your work” or (b) premises or other property owned by or rented to you;

 

2.              Applies only to coverage and minimum limits of insurance
required by the written agreement, but in no event exceeds either the scope of
coverage or the limits of insurance provided by this policy: and

 

3.              Does not apply to any person or organization for whom you have
procured separate liability insurance while such insurance is in effect,
regardless of whether the scope of coverage or limits of insurance of this
policy exceed those of such other insurance or whether such other insurance is
valid and collectible.

 

The following provisions also apply:

 

1.              Where the applicable written agreement requires the insured to
provide liability insurance on a primary, excess, contingent, or any other
basis, this policy will apply solely on the basis required by such written
agreement and Item 4. Other Insurance of SECTION IV of this policy will not
apply.

 

2.              Where the applicable written agreement does not specify on what
basis the liability insurance will apply, the provisions of Item 4. Other
Insurance of SECTION IV of this policy will govern.

 

3.              This endorsement shall not apply to any person or organization
for any “bodily injury” or “property damage” if any other additional insured
endorsement on this policy applies to that person or organization with regard to
the “bodily injury” or “property damage”.

 

4.              If any other additional insured endorsement applies to any
person or organization and you are obligated under a written agreement to
provide liability insurance on a primary, excess, contingent, or any other basis
for that additional insured, this policy will apply solely on the basis required
by such written agreement and Item 4. Other Insurance of SECTION IV of this
policy will not apply, regardless of whether the person or organization has
available other valid and collectible insurance. If the applicable written
agreement does not specify on what basis the liability insurance will apply, the
provisions of Item 4. Other Insurance of SECTION IV of this policy will govern.

 

LN 20 01 06 05

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: TB2-641-436632-073

COMMERCIAL GENERAL LIABILITY

 

CG 24 04 05 09

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART PRODUCTS/COMPLETED OPERATIONS
LIABILITY COVERAGE PART

 

The following is added to Paragraph 8. Transfer Of Rights Of Recovery Against
Others To Us of Section IV — Conditions:

 

We waive any right of recovery we may have against the person or organization
shown in the Schedule below because of payments we make for injury or damage
arising out of your ongoing operations or “your work” done under a contract with
that person or organization and included in the “products-completed operations
hazard”. This waiver applies only to the person or organization shown in the
Schedule below.

 

SCHEDULE

 

Name Of Person Or Organization:

 

Any person or organization with whom you have agreed in writing to waive any
right of recovery prior to a loss. Information required to complete this
Schedule, if not shown above, will be shown in the Declarations.

 

CG 24 04 05 09

© Insurance Services Office, Inc., 2008

 

 

1

--------------------------------------------------------------------------------


 

Policy Number TB2-641-436632-073

Issued by LIBERTY MUTUAL FIRE INSURANCE COMPANY

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



NOTICE OF CANCELLATION TO THIRD PARTIES

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE PART

MOTOR CARRIER COVERAGE PART

GARAGE COVERAGE PART

TRUCKERS COVERAGE PART

EXCESS AUTOMOBILE LIABILITY INDEMNITY COVERAGE PART

SELF-INSURED TRUCKER EXCESS LIABILITY COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

COMMERCIAL LIABILITY – UMBRELLA COVERAGE FORM

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

Certificate holders as required by written contract per the list on file with
Arthur J. Gallagher

 

 

 

60

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
above. We will send notice to the email or mailing address listed above at least
10 days, or the number of days listed above, if any, before the cancellation
becomes effective. In no event does the notice to the third party exceed the
notice to the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

All other terms and conditions of this policy remain unchanged.

 

LIM 99 01 05 11

© 2011 Liberty Mutual Group of Companies. All rights reserved.

 

 

Includes copyrighted material of Insurance Services Office, Inc., with

 

 

its permission.

 

 

1

--------------------------------------------------------------------------------


 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

LESSOR - ADDITIONAL INSURED AND LOSS PAYEE

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Insurance Company:

 

Policy Number: AS2-641-436632-083

Effective Date:

Expiration Date:

 

Named Insured:

 

Address:

 

Additional Insured (Lessor):

Any lessor who has a written contract or agreement requiring you to provide
primary coverage for the vehicle(s) specified in the lease.

Address:

 

Designation Or Description Of “Leased Autos”:

Any leased auto as defined in Paragraph E below.

 

Coverages

 

Limit Of Insurance

Liability

$

Each “Accident”

Comprehensive

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

$

 

Deductible For Each Covered “Leased Auto”

Collision

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

$

 

Deductible For Each Covered “Leased Auto”

Specified

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

Causes Of Loss

$

 

Deductible For Each Covered “Leased Auto”

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

CA 20 01 03 06

Copyright, ISO Properties, Inc., 2005

 

 

1

--------------------------------------------------------------------------------


 

A.            Coverage

 

1.              Any “leased auto” designated or described in the Schedule will
be considered a covered “auto” you own and not a covered “auto” you hire or
borrow.

 

2.              For a “leased auto” designated or described in the Schedule, Who
Is An Insured is changed to include as an “insured” the lessor named in the
Schedule. However, the lessor is an “insured” only for “bodily injury” or
“property damage” resulting from the acts or omissions by:

 

a.     You;

 

b.     Any of your “employees” or agents; or

 

c.     Any person, except the lessor or any “employee” or agent of the lessor,
operating a “leased auto” with the permission of any of the above.

 

3.              The coverages provided under this endorsement apply to any
“leased auto” described in the Schedule until the expiration date shown in the
Schedule, or when the lessor or his or her agent takes possession of the “leased
auto”, whichever occurs first.

 

B.            Loss Payable Clause

 

1.     We will pay, as interest may appear, you and the lessor named in this
endorsement for “loss” to a “leased auto”.

 

2.     The insurance covers the interest of the lessor unless the “loss” results
from fraudulent acts or omissions on your part.

 

3.     If we make any payment to the lessor, we will obtain his or her rights
against any other party.

 

C.            Cancellation

 

1.     If we cancel the policy, we will mail notice to the lessor in accordance
with the Cancellation Common Policy Condition.

 

2.     If you cancel the policy, we will mail notice to the lessor.

 

3.     Cancellation ends this agreement.

 

D.            The lessor is not liable for payment of your premiums.

 

E.            Additional Definition

 

As used in this endorsement:

 

“Leased auto” means an “auto” leased or rented to you, including any substitute,
replacement or extra “auto” needed to meet seasonal or other needs, under a
leasing or rental agreement that requires you to provide direct primary
insurance for the lessor.

 

Policy No: AS2-641-436632-083

Issued By: Liberty Mutual Fire Insurance Co.

Effective Date: 09/03/2013

 

Expiration Date: 09/03 /2014

 

Sales Office: 0001

 

 

2

--------------------------------------------------------------------------------


 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

NOTICE OF CANCELLATION ENDORSEMENT

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by this endorsement.

 

We will not cancel this policy or make changes that reduce the insurance
afforded by this policy until written notice of cancellation or reduction has
been mailed or delivered to those listed in the schedule below at least;

 

a)             10 days before the effective date of cancellation, if we cancel
for non-payment of premium; or

b)             60 days before the effective date of the cancellation or
reduction if we cancel or reduce the insurance afforded by this policy for any
other reason.

 

NAME

 

ADDRESS

Summit Midstream Partners, LLC

 

2300 Windy Ridge Parkway

 

 

Suite 240S

 

 

Atlanta, GA 75201

 

Policy No: AS2-641-436632-083

Issued By: Liberty Mutual Fire Insurance Co.

Effective Date: 09/03/2013

 

Expiration Date: 09/03/2014

 

Sales Office: 0001

 

 

AM 02 01 06 10

Copyright 2010, Liberty Mutual Group of Companies. All rights reserved.

 

 

1

--------------------------------------------------------------------------------


 

POLICY NUMBER: AS2-641-436632-083

COMMERCIAL AUTO

 

CA 04 44 03 10

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US (WAIVER OF SUBROGATION)

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGECOVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Name(s) Of Person(s) Or Organizations(s):

 

Any person or organization for whom you perform work under a written contract if
the contract requires you to obtain this agreement from us, but only if the
contract is executed prior to the injury or damage occurring.

 

Premium: $ INCL

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

The Transfer Of Rights Of Recovery Against Others To Us Condition does not apply
to the person(s) or organization(s) shown in the Schedule, but only to the
extent that subrogation is waived prior to the “accident” or the “loss” under a
contract with that person or organization.

 

CA 04 44 03 10

Copyright, Insurance Services Office, Inc., 2009

 

 

1

--------------------------------------------------------------------------------


 

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT

 

We have the right to recover our payments from anyone liable for an injury
covered by this policy. We will not enforce our right against the person or
organization named in the Schedule. (This agreement applies only to the extent
that you perform work under a written contract that requires you to obtain this
agreement from us.)

 

This agreement shall not operate directly or indirectly to benefit anyone not
named in the Schedule.

 

Schedule

 

Where Required By Contract Or Written Agreement Prior To Loss And Allowed By
Law.

 

Colorado, Georgia, West Virginia

 

The premium charge is 2% of the total manual premium, subject to a minimum
premium of $100 per policy.

 

This endorsement is subject to audit.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WC 00 03 13

© 1983 National Council on Compensation Insurance.

 

Ed. 04/01/1984

 

 

 

1

--------------------------------------------------------------------------------


 

NOTICE OF CANCELLATION TO THIRD PARTIES

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
below. We will send notice to the email or mailing address listed below at least
10 days, or the number of days listed below, if any, before cancellation becomes
effective. In no event does the notice to the third party exceed the notice to
the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

 

 

 

 

 

City of Arlington, TX

 

City Hall

 

30

 

 

101 W. Abram St.

 

 

 

 

Arlington, TX 76010

 

 

 

 

 

 

 

City of Mansfield, TX

 

Attn: City Attorney

 

30

 

 

1200 East Broad St.

 

 

 

 

Mansfield, TX 76063

 

 

 

All other terms and conditions of this policy remain unchanged.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WM 90 18 06 11

© 2011, Liberty Mutual Group. All Rights Reserved.

 

Ed. 06/01/2011

 

 

 

1

--------------------------------------------------------------------------------


 

SUMMMID-01 MAPASCARELL

 

[g70421kf075i001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

 

10/30/2013

 

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER

 

Arthur J. Gallagher Risk Management Services, Inc.

1230 North Robinson Avenue

Oklahoma City, OK 73103-4820

 

 

CONTACT
NAME:

Melissa Pascarella

 

PHONE
(A/C, No, Ext): (918) 764-1680

FAX

(A/C, No):

(405) 235-6634

E-MAIL
ADDRESS:

melissa_pascarella@ajg.com

 

 

 

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

 

 

 

INSURER A : Liberty Mutual Insurance Company

23043

INSURED

 

INSURER B : AXIS Specialty Insurance Company

15610

 

Summit Midstream Partners, LLC

INSURER C : Ironshore Specialty Insurance Co

25445

 

Mountaineer Midstream Company, LLC

INSURER D : RSUI Indemnity Company

22314

 

2300 Windy Ridge Parkway, Suite 840 North

INSURER E :

 

 

Atlanta, GA 30339

INSURER F :

 

 

 

 

COVERAGES

CERTIFICATE NUMBER:

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR
LTR

TYPE OF INSURANCE

ADDL
INSR

SUBR
WVD

POLICY NUMBER

POLICY EFF 
(MM/DD/YYYY)

POLICY EXP 
(MM/DD/YYYY)

LIMITS

 

GENERAL LIABILITY

 

 

TB2641436632073

9/3/2013

9/3/2014

EACH OCCURRENCE

$

1,000,000

A

x

COMMERCIAL GENERAL LIABILITY

 

 

 

 

 

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

1,000,000

 

o

CLAIMS-MADE

x

OCCUR

X

X

 

 

 

MED EXP (Any one person)

$

5,000

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

1,000,000

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

2,000,000

 

GEN’L AGGREGATE LIMIT APPLIES PER:

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

2,000,000

 

o

POLICY

x

PROJECT

x

LOC

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

AUTOMOBILE LIABILITY

 

 

 

 

 

COMBINED SINGLE LIMIT (Ea accident)

$

1,000,000

A

x

ANY AUTO

X

X

AS2641436632083

9/3/2013

9/3/2014

BODILY INJURY (Per person)

$

 

 

o

ALL OWNED AUTOS

o

SCHEDULED AUTOS

 

 

 

 

 

BODILY INJURY (Per accident)

$

 

 

x

HIRED AUTOS

x

NON-OWNED AUTOS

 

 

 

 

 

PROPERTY DAMAGE (PER ACCIDENT)

$

 

 

 

 

 

 

 

 

Comp/Coll Ded

$

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

o

UMBRELLA LIAB

x

OCCUR

 

 

 

 

 

EACH OCCURRENCE

$

10,000,000

B

x

EXCESS LIAB

 

CLAIMS-MADE

X

X

EAU769309/01/2013

9/3/2013

9/3/2014

AGGREGATE

$

10,000,000

 

o

DED

o

RETENTION $

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY ANY PROPRIETOR/PARTNER/EXECUTIVE

 

 

 

 

 

x

WC STATUTORY LIMITS

o

OTHER

 

A

 OFFICER/MEMBER EXCLUDED?

 

X

WC1641436632063

9/3/2013

9/3/2014

E.L. EACH ACCIDENT

$

1,000,000

 

(Mandatory in NH) If yes, describe under

Y / N

 

 

 

 

 

E.L. DISEASE - EA EMPLOYEE

$

1,000,000

 

DESCRIPTION OF OPERATIONS below

o

N / A

 

 

 

 

E.L. DISEASE - POLICY LIMIT

$

1,000,000

 

 

 

 

 

 

 

 

 

 

C

Umbrella

X

X

001144702

9/3/2013

9/3/2014

Occurrence/Aggregate

15,000,000

 

 

 

 

 

 

 

 

 

D

Excess Liability

X

X

NHA064832

9/3/2013

9/3/2014

Occurrence/Aggregate

25,000,000

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

General Liability: Considered Primary with Blanket Additional Insured Form CG 04
44 03 10, Blanket WOS Form CG 24 04 05 09,

Auto Liability: Considered Primary with Blanket Additional Insured CA 20 48 02
99, WOS Form CA 04 44 03 10,

Workers Compensation: WOS Form WC 00 03 13

General Liability, Auto Liability and Workers Compensation applies the Notice of
Cancellation to Third Parties Form LIM 99 01 (05-11) endorsement to provide that
the policy shall not be canceled or not renewed upon less than thirty days’
prior written notice thereof by the insurer to RBS (or ten days’ written notice
in the event of nonpayment of premiums) as required by written contract as per
the list on file with Arthur J Gallagher.

 

CERTIFICATE HOLDER

 

CANCELLATION

 

 

 

 

The Royal Bank of Scotland plc

as Administrative Agent and Collateral Agent

Attn: John Corley

600 Travis Street, Suite 600

Houston, TX 77002

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

 

AUTHORIZED REPRESENTATIVE

 

 

/s/ ILLEGIBLE

 

 

 

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

--------------------------------------------------------------------------------

 


 

Policy Number TB2-641-436632- 073

Issued by Liberty Mutual Fire Insurance Co.

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



BLANKET ADDITIONAL INSURED

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 

SECTION II - WHO IS AN INSURED is amended to include as an insured any person or
organization for whom you have agreed in writing to provide liability insurance.
But:

 

The insurance provided by this amendment:

 

1.              Applies only to “bodily injury” or “property damage” arising out
of (a) “your work” or (b) premises or other property owned by or rented to you;

 

2.              Applies only to coverage and minimum limits of insurance
required by the written agreement, but in no event exceeds either the scope of
coverage or the limits of insurance provided by this policy: and

 

3.              Does not apply to any person or organization for whom you have
procured separate liability insurance while such insurance is in effect,
regardless of whether the scope of coverage or limits of insurance of this
policy exceed those of such other insurance or whether such other insurance is
valid and collectible.

 

The following provisions also apply:

 

1.              Where the applicable written agreement requires the insured to
provide liability insurance on a primary, excess, contingent, or any other
basis, this policy will apply solely on the basis required by such written
agreement and Item 4. Other Insurance of SECTION IV of this policy will not
apply.

 

2.              Where the applicable written agreement does not specify on what
basis the liability insurance will apply, the provisions of Item 4. Other
Insurance of SECTION IV of this policy will govern.

 

3.              This endorsement shall not apply to any person or organization
for any “bodily injury” or “property damage” if any other additional insured
endorsement on this policy applies to that person or organization with regard to
the “bodily injury” or “property damage”.

 

4.              If any other additional insured endorsement applies to any
person or organization and you are obligated under a written agreement to
provide liability insurance on a primary, excess, contingent, or any other basis
for that additional insured, this policy will apply solely on the basis required
by such written agreement and Item 4. Other Insurance of SECTION IV of this
policy will not apply, regardless of whether the person or organization has
available other valid and collectible insurance. If the applicable written
agreement does not specify on what basis the liability insurance will apply, the
provisions of Item 4. Other Insurance of SECTION IV of this policy will govern.

 

LN 20 01 06 05

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: TB2-641-436632-073

COMMERCIAL GENERAL LIABILITY

 

CG 24 04 05 09

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART PRODUCTS/COMPLETED OPERATIONS
LIABILITYCOVERAGE PART

 

The following is added to Paragraph 8. Transfer Of Rights Of Recovery Against
Others To Us of Section IV — Conditions:

 

We waive any right of recovery we may have against the person or organization
shown in the Schedule below because of payments we make for injury or damage
arising out of your ongoing operations or “your work” done under a contract with
that person or organization and included in the “products-completed operations
hazard”. This waiver applies only to the person or organization shown in the
Schedule below.

 

SCHEDULE

 

Name Of Person Or Organization:

 

Any person or organization with whom you have agreed in writing to waive any
right of recovery prior to a loss. Information required to complete this
Schedule, if not shown above, will be shown in the Declarations.

 

CG 24 04 05 09

©  Insurance Services Office, Inc., 2008

 

 

1

--------------------------------------------------------------------------------


 

 

Policy Number TB2-641-436632-073

Issued by LIBERTY MUTUAL FIRE INSURANCE COMPANY

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



NOTICE OF CANCELLATION TO THIRD PARTIES

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE PART

MOTOR CARRIER COVERAGE PART

GARAGE COVERAGE PART

TRUCKERS COVERAGE PART

EXCESS AUTOMOBILE LIABILITY INDEMNITY COVERAGE PART

SELF-INSURED TRUCKER EXCESS LIABILITY COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

COMMERCIAL LIABILITY - UMBRELLA COVERAGE FORM

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

Certificate holders as required by written contract per the list on file with
Arthur J. Gallagher

 

 

 

60

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
above. We will send notice to the email or mailing address listed above at least
10 days, or the number of days listed above, if any, before the cancellation
becomes effective. In no event does the notice to the third party exceed the
notice to the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

All other terms and conditions of this policy remain unchanged.

 

LIM 99 01 05 11

©  2011 Liberty Mutual Group of Companies. All rights reserved.

 

 

Includes copyrighted material of Insurance Services Office, Inc., with

 

 

its permission.

 

 

1

--------------------------------------------------------------------------------


 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

LESSOR - ADDITIONAL INSURED AND LOSS PAYEE

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Insurance Company:

 

Policy Number: AS2-641-436632-083

Effective Date:

Expiration Date:

 

Named Insured:

 

Address:

 

Additional Insured (Lessor):

Any lessor who has a written contract or agreement requiring you to provide
primary coverage for the vehicle(s) specified in the lease.

Address:

 

Designation Or Description Of “Leased Autos”:

Any leased auto as defined in Paragraph E below.

 

Coverages

 

Limit Of Insurance

Liability

$

Each “Accident”

Comprehensive

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

 

 

 

 

$

 

Deductible For Each Covered “Leased Auto”

Collision

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

 

 

 

 

$

 

Deductible For Each Covered “Leased Auto”

Specified Causes

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

Of Loss

$

 

Deductible For Each Covered “Leased Auto”

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

CA 20 01 03 06

Copyright, ISO Properties, Inc., 2008

 

 

1

--------------------------------------------------------------------------------


 

A.            Coverage

 

1.              Any “leased auto” designated or described in the Schedule will
be considered a covered “auto” you own and not a covered “auto” you hire or
borrow.

 

2.              For a “leased auto” designated or described in the Schedule, Who
Is An Insured is changed to include as an “insured” the lessor named in the
Schedule. However, the lessor is an “insured” only for “bodily injury” or
“property damage” resulting from the acts or omissions by:

 

a.

 

You;

 

 

 

b.

 

Any of your “employees” or agents; or

 

 

 

c.

 

Any person, except the lessor or any “employee” or agent of the lessor,
operating a “leased auto” with the permission of any of the above.

 

3.              The coverages provided under this endorsement apply to any
“leased auto” described in the Schedule until the expiration date shown in the
Schedule, or when the lessor or his or her agent takes possession of the “leased
auto”, whichever occurs first.

 

B.            Loss Payable Clause

 

1.

 

We will pay, as interest may appear, you and the lessor named in this
endorsement for “loss” to a “leased auto”.

 

 

 

2.

 

The insurance covers the interest of the lessor unless the “loss” results from
fraudulent acts or omissions on your part.

 

 

 

3.

 

if we make any payment to the lessor, we will obtain his or her rights against
any other party.

 

C.            Cancellation

 

1.

 

If we cancel the policy, we will mail notice to the lessor in accordance with
the Cancellation Common Policy Condition.

 

 

 

2.

 

If you cancel the policy, we will mail notice to the lessor.

 

 

 

3.

 

Cancellation ends this agreement.

 

D.            The lessor is not liable for payment of your premiums.

 

E.            Additional Definition

 

As used in this endorsement:

 

“Leased auto” means an “auto” leased or rented to you, including any substitute,
replacement or extra “auto” needed to meet seasonal or other needs, under a
leasing or rental agreement that requires you to provide direct primary
insurance for the lessor.

 

Policy No: AS2-641-436632-083

Issued By: Liberty Mutual Fire Insurance co.

Effective Date: 09/03/2013

 

Expiration Date: 09/03 /2014

 

Sales Office: 0001

 

 

2

--------------------------------------------------------------------------------


 

POLICY NUMBER: AS2-641-436632-083

COMMERCIAL AUTO

 

CA 04 44 03 10

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US (WAIVER OF
SUBROGATION)

 

This endorsement modifies  insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGECOVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Name(s) Of Person(s) Or Organizations(s):

 

Any person or organization for whom you perform work under a written contract if
the contract requires you to obtain this agreement from us, but only if the
contract is executed prior to the injury or damage occurring.

 

Premium: $ INCL

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

The Transfer Of Rights Of Recovery Against Others To Us Condition does not apply
to the person(s) or organization(s) shown in the Schedule, but only to the
extent that subrogation is waived prior to the “accident” or the “loss” under a
contract with that person or organization.

 

CA 04 44 03 10

Copyright, Insurance Services Office, Inc., 2009

 

 

1

--------------------------------------------------------------------------------


 

Policy Number TB2-641-436632-073

Issued by LIBERTY MUTUAL FIRE INSURANCE COMPANY

 

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.



NOTICE OF CANCELLATION TO THIRD PARTIES

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE PART

MOTOR CARRIER COVERAGE PART

GARAGE COVERAGE PART

TRUCKERS COVERAGE PART

EXCESS AUTOMOBILE LIABILITY INDEMNITY COVERAGE PART

SELF-INSURED TRUCKER EXCESS LIABILITY COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

COMMERCIAL LIABILITY – UMBRELLA COVERAGE FORM

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

Certificate holders as required by written contract per the list on file with
Arthur J. Gallagher

 

 

 

60

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
above. We will send notice to the email or mailing address listed above at least
10 days, or the number of days listed above, if any, before the cancellation
becomes effective. In no event does the notice to the third party exceed the
notice to the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

All other terms and conditions of this policy remain unchanged.

 

LIM 99 01 05 11

© 2011 Liberty Mutual Group of Companies. All rights reserved.

 

 

Includes copyrighted material of Insurance Services Office, Inc., with

 

 

its permission.

 

 

1

--------------------------------------------------------------------------------


 

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT

 

We have the right to recover our payments from anyone liable for an injury
covered by this policy. We will not enforce our right against the person or
organization named in the Schedule. (This agreement applies only to the extent
that you perform work under a written contract that requires you to obtain this
agreement from us.)

 

This agreement shall not operate directly or indirectly to benefit anyone not
named in the Schedule.

 

Schedule

 

Where Required By Contract Or Written Agreement Prior To Loss And Allowed By
Law.

 

Colorado, Georgia, West Virginia

 

The premium charge is 2% of the total manual premium, subject to a minimum
premium of $100 per policy.

 

This endorsement is subject to audit.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WC 00 03 13

© 1983 National Council on Compensation Insurance.

 

Ed. 04/01/1984

 

 

 

1

--------------------------------------------------------------------------------


 

NOTICE OF CANCELLATION TO THIRD PARTIES

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
below. We will send notice to the email or mailing address listed below at least
10 days, or the number of days listed below, if any, before cancellation becomes
effective. In no event does the notice to the third party exceed the notice to
the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

 

 

 

 

 

City of Arlington, TX

 

City Hall

 

30

 

 

101 W. Abram St.

 

 

 

 

Arlington, TX 76010

 

 

 

 

 

 

 

City of Mansfield, TX

 

Attn: City Attorney

 

30

 

 

1200 East Broad St.

 

 

 

 

Mansfield, TX 76063

 

 

 

All other terms and conditions of this policy remain unchanged.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WM 90 18 06 11

© 2011, Liberty Mutual Group. All Rights Reserved.

 

Ed. 06/01/2011

 

1

--------------------------------------------------------------------------------


 

SUMMMID-01  MAPASCARELL

[g70421kf079i001.jpg]

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

 

10/30/2013

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

 

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

 

PRODUCER

 

Arthur J. Gallagher Risk Management Services, Inc.

1230 North Robinson Avenue

Oklahoma City, OK 73103-4820

 

 

CONTACT
NAME:

Melissa Pascarella

 

PHONE
(A/C, No, Ext): (918) 764-1680

FAX
(A/C, No):

 (405) 235-6634

E-MAIL
ADDRESS:

melissa_pascarella@ajg.com

 

 

INSURER(S) AFFORDING COVERAGE

NAIC #

 

INSURER A :

Liberty Mutual Insurance Company

23043

INSURED

 

INSURER B :

AXIS Specialty Insurance Company

15610

 

Summit Midstream Partners, LLC

INSURER C :

Ironshore Specialty Insurance Co

25445

 

DFW Midstream Services, LLC

INSURER D :

RSUI Indemnity Company

22314

 

Grand River Gathering, LLC

INSURER E :

 

 

2300 Windy Ridge Parkway, Suite 840 North

INSURER F :

 

 

Atlanta, GA 30339

 

 

 

 

 

COVERAGES

CERTIFICATE NUMBER: 1

REVISION NUMBER:

 

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR
LTR

TYPE OF INSURANCE

ADDL
INSR

SUBR
WVD

POLICY NUMBER

POLICY EFF 
(MM/DD/YYYY)

POLICY EXP 
(MM/DD/YYYY)

LIMITS

 

GENERAL LIABILITY

 

 

 

 

 

EACH OCCURRENCE

$

1,000,000

A

x

COMMERCIAL GENERAL LIABILITY

X

X

TB2641436632073

9/3/2013

9/3/2014

DAMAGE TO RENTED PREMISES (Ea occurrence)

$

1,000,000

 

o

CLAIMS-MADE

x

OCCUR

 

 

 

 

 

MED EXP (Any one person)

$

5,000

 

 

 

 

 

 

 

 

PERSONAL & ADV INJURY

$

1,000,000

 

 

 

 

 

 

 

 

GENERAL AGGREGATE

$

2,000,000

 

GEN’L AGGREGATE LIMIT APPLIES PER:

 

 

 

 

 

PRODUCTS - COMP/OP AGG

$

2,000,000

 

o

POLICY

x

PROJECT

x

LOC

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMOBILE LIABILITY

 

 

 

 

 

COMBINED SINGLE LIMIT (Ea accident)

$

1,000,000

A

x

ANY AUTO

X

X

AS2641436632083

9/3/2013

9/3/2014

BODILY INJURY (Per person)

$

 

 

o

ALL OWNED AUTOS

o

SCHEDULED AUTOS

 

 

 

 

 

BODILY INJURY (Per accident)

$

 

 

x

HIRED AUTOS

x

NON-OWNED AUTOS

 

 

 

 

 

PROPERTY DAMAGE (PER ACCIDENT)

$

 

 

 

 

 

 

 

 

Comp/Coll Ded

$

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

UMBRELLA LIAB

x

OCCUR

 

 

 

 

 

EACH OCCURRENCE

$

10,000,000

B

x

EXCESS LIAB

o

CLAIMS-MADE

X

X

EAU769309/01/2013

9/3/2013

9/3/2014

AGGREGATE

$

10,000,000

 

o

DED

o

RETENTION $

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

 

 

 

 

 

x

WC STATUTORY LIMITS

o

OTHER

 

A

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?

 

X

WC1641436632063

9/3/2013

9/3/2014

E.L. EACH ACCIDENT

$

1,000,000

 

(Mandatory in NH) If yes, describe under

Y / N

 

 

 

 

 

E.L. DISEASE - EA EMPLOYEE

$

1,000,000

 

DESCRIPTION OF OPERATIONS below

o

N / A

 

 

 

 

E.L. DISEASE - POLICY LIMIT

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

C

Umbrella

X

X

001144702

9/3/2013

9/3/2014

Occurrence/Aggregate

15,000,000

 

 

 

 

 

 

 

 

 

D

Excess Liability

 

 

NHA064832

9/3/2013

9/3/2014

Occurrence/Aggregate

25,000,000

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

General Liability: Considered Primary with Blanket Additional Insured Form CG 04
44 03 10, Blanket WOS Form CG 24 04 05 09,

Auto Liability: Considered Primary with Blanket Additional Insured CA 20 48 02
99, WOS Form CA 04 44 03 10,

Workers Compensation: WOS Form WC 00 03 13

General Liability, Auto Liability and Workers Compensation applies the Notice of
Cancellation to Third Parties Form LIM 99 01 (05-11) endorsement to provide that
the policy shall not be canceled or not renewed upon less than thirty days’
prior written notice thereof by the insurer to RBS (or ten days’ written notice
in the event of nonpayment of premiums) as required by written contract as per
the list on file with Arthur J Gallagher.

 

CERTIFICATE HOLDER

 

CANCELLATION

 

 

 

 

The Royal Bank of Scotland plc

as Administrative Agent and Collateral Agent

Attn: John Corley

600 Travis Street, Suite 600

Houston, TX 77002

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

 

AUTHORIZED REPRESENTATIVE

 

 

/s/ ILLEGIBLE

 

 

 

 

 

© 1988-2010 ACORD CORPORATION. All rights reserved.

ACORD 25 (2010/05)

The ACORD name and logo are registered marks of ACORD

 

--------------------------------------------------------------------------------


 

Policy Number TB2-641-436632- 073

Issued by Liberty Mutual Fire Insurance Co.

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



BLANKET ADDITIONAL INSURED

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 

SECTION II - WHO IS AN INSURED is amended to include as an insured any person or
organization for whom you have agreed in writing to provide liability insurance.
But:

 

The insurance provided by this amendment:

 

1.              Applies only to “bodily injury” or “property damage” arising out
of (a) “your work” or (b) premises or other property owned by or rented to you;

 

2.              Applies only to coverage and minimum limits of insurance
required by the written agreement, but in no event exceeds either the scope of
coverage or the limits of insurance provided by this policy; and

 

3.              Does not apply to any person or organization for whom you have
procured separate liability insurance while such insurance is in effect,
regardless of whether the scope of coverage or limits of insurance of this
policy exceed those of such other insurance or whether such other insurance is
valid and collectible.

 

The following provisions also apply:

 

1.              Where the applicable written agreement requires the insured to
provide liability insurance on a primary, excess, contingent, or any other
basis, this policy will apply solely on the basis required by such written
agreement and Item 4. Other Insurance of SECTION IV of this policy will not
apply.

 

2.              Where the applicable written agreement does not specify on what
basis the liability insurance will apply, the provisions of Item 4. Other
Insurance of SECTION IV of this policy will govern.

 

3.              This endorsement shall not apply to any person or organization
for any “bodily injury” or “property damage” if any other additional insured
endorsement on this policy applies to that person or organization with regard to
the “bodily injury” or “property damage”.

 

4.              If any other additional insured endorsement applies to any
person or organization and you are obligated under a written agreement to
provide liability insurance on a primary, excess, contingent, or any other basis
for that additional insured, this policy will apply solely on the basis required
by such written agreement and Item 4. Other Insurance of SECTION IV of this
policy will not apply, regardless of whether the person or organization has
available other valid and collectible insurance. If the applicable written
agreement does not specify on what basis the liability insurance will apply, the
provisions of Item 4. Other Insurance of SECTION IV of this policy will govern.

 

LN 20 01 06 05

 

--------------------------------------------------------------------------------


 

POLICY NUMBER: TB2-641-436632-073

COMMERCIAL GENERAL LIABILITY

 

CG 24 04 05 09

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART PRODUCTS/COMPLETED OPERATIONS
LIABILITY COVERAGE PART

 

The following is added to Paragraph 8. Transfer Of Rights Of Recovery Against
Others To Us of Section IV — Conditions;

 

We waive any right of recovery we may have against the person or organization
shown in the Schedule below because of payments we make for injury or damage
arising out of your ongoing operations or “your work” done under a contract with
that person or organization and included in the “products-completed operations
hazard”. This waiver applies only to the person or organization shown in the
Schedule below.

 

SCHEDULE

 

Name Of Person Or Organization:

 

Any person or organization with whom you have agreed in writing to waive any
right of recovery prior to a loss. Information required to complete this
Schedule, if not shown above, will be shown in the Declarations.

 

CG 24 04 05 09

© Insurance Services Office, Inc., 2008

 

 

1

--------------------------------------------------------------------------------


 

Policy Number TB2-641-436632-073

Issued by LIBERTY MUTUAL FIRE INSURANCE COMPANY

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



NOTICE OF CANCELLATION TO THIRD PARTIES

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE PART

MOTOR CARRIER COVERAGE PART

GARAGE COVERAGE PART

TRUCKERS COVERAGE PART

EXCESS AUTOMOBILE LIABILITY INDEMNITY COVERAGE PART

SELF-INSURED TRUCKER EXCESS LIABILITY COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

COMMERCIAL LIABILITY — UMBRELLA COVERAGE FORM

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

Certificate holders as required by written contract per the list on file with
Arthur J. Gallagher

 

 

 

60

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
above. We will send notice to the email or mailing address listed above at least
10 days, or the number of days listed above, if any, before the cancellation
becomes effective. In no event does the notice to the third party exceed the
notice to the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

All other terms and conditions of this policy remain unchanged.

 

LIM 99 01 05 11

© 2011 Liberty Mutual Group of Companies. All rights reserved.

 

 

Includes copyrighted material of Insurance Services Office, Inc., with

 

 

its permission.

 

 

1

--------------------------------------------------------------------------------


 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

LESSOR - ADDITIONAL INSURED AND LOSS PAYEE

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Insurance Company:

 

Policy Number: AS2-641-436632-083

Effective Date:

Expiration Date:

 

Named Insured:

 

Address:

 

Additional Insured (Lessor):

Any lessor who has a written contract or agreement requiring you to provide
primary coverage for the vehicle(s) specified in the lease.

Address:

 

Designation Or Description Of “Leased Autos”:

 

Any leased auto as defined in Paragraph E below.

 

Coverages

 

Limit Of Insurance

Liability

$

Each “Accident”

Comprehensive

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

$

 

Deductible For Each Covered “Leased Auto”

Collision

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

 

$

 

Deductible For Each Covered “Leased Auto”

Specified

 

Actual Cash Value Or Cost Of Repair Whichever Is Less, Minus

Causes Of Loss

$

 

Deductible For Each Covered “Leased Auto”

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

CA 20 01 03 06

Copyright, ISO Properties, Inc., 2005

 

 

1

--------------------------------------------------------------------------------


 

A.            Coverage

 

1.              Any “leased auto” designated or described in the Schedule will
be considered a covered “auto” you own and not a covered “auto” you hire or
borrow.

 

2.              For a “leased auto” designated or described in the Schedule, Who
Is An Insured is changed to include as an “insured” the lessor named in the
Schedule. However, the lessor is an “insured” only for “bodily injury” or
“property damage” resulting from the acts or omissions by:

 

a.     You;

 

b.     Any of your “employees” or agents; or

 

c.     Any person, except the lessor or any “employee” or agent of the lessor,
operating a “leased auto” with the permission of any of the above.

 

3.              The coverages provided under this endorsement apply to any
“leased auto” described in the Schedule until the expiration date shown in the
Schedule, or when the lessor or his or her agent takes possession of the “leased
auto”, whichever occurs first.

 

B.            Loss Payable Clause

 

1.         We will pay, as interest may appear, you and the lessor named in this
endorsement for “loss” to a “leased auto”.

 

2.         The insurance covers the interest of the lessor unless the “loss”
results from fraudulent acts or omissions on your part.

 

3.         If we make any payment to the lessor, we will obtain his or her
rights against any other party.

 

C.            Cancellation

 

1.         If we cancel the policy, we will mail notice to the lessor in
accordance with the Cancellation Common Policy Condition.

 

2.         If you cancel the policy, we will mail notice to the lessor.

 

3.         Cancellation ends this agreement.

 

D.            The lessor is not liable for payment of your premiums.

 

E.            Additional Definition

 

As used in this endorsement:

 

“Leased auto” means an “auto” leased or rented to you, including any substitute,
replacement or extra “auto” needed to meet seasonal or other needs, under a
leasing or rental agreement that requires you to provide direct primary
insurance for the lessor.

 

Policy No: AS2-641-436632-083

Issued By: Liberty Mutual Fire Insurance Co.

Effective Date: 09/03/2013

 

Expiration Date: 09/03 /2014

 

Sales Office: 0001

 

 

2

--------------------------------------------------------------------------------


 

POLICY NUMBER: AS2-641-436632-083

COMMERCIAL AUTO

 

CA 04 44 03 10

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US (WAIVER OF SUBROGATION)

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

BUSINESS AUTO PHYSICAL DAMAGECOVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by the endorsement.

 

SCHEDULE

 

Name(s) Of Person(s) Or Organizations(s):

 

Any person or organization for whom you perform work under a written contract if
the contract requires you to obtain this agreement from us, but only if the
contract is executed prior to the injury or damage occurring.

 

Premium: $ INCL

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

The Transfer Of Rights Of Recovery Against Others To Us Condition does not apply
to the person(s) or organization(s) shown in the Schedule, but only to the
extent that subrogation is waived prior to the “accident” or the “loss” under a
contract with that person or organization.

 

CA 04 44 03 10

Copyright, Insurance Services Office, Inc., 2009

 

 

1

--------------------------------------------------------------------------------


 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

NOTICE OF CANCELLATION ENDORSEMENT

 

This endorsement modifies insurance provided under the following:

 

BUSINESS AUTO COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

 

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by this endorsement.

 

We will not cancel this policy or make changes that reduce the insurance
afforded by this policy until written notice of cancellation or reduction has
been mailed or delivered to those listed in the schedule below at least;

 

a)             10 days before the effective date of cancellation, if we cancel
for non-payment of premium; or

 

b)             60 days before the effective date of the cancellation or
reduction if we cancel or reduce the insurance afforded by this policy for any
other reason.

 

NAME

 

ADDRESS

Summit Midstream Partners, LLC

 

2300 Windy Ridge Parkway

 

 

Suite 240S

 

 

Atlanta, GA 75201

 

Policy No: AS2-641-436632-083

Issued By: Liberty Mutual Fire Insurance Co.

Effective Date: 09/03/2013

 

Expiration Date: 09/03/2014

 

Sales Office: 0001

 

 

AM 02 01 05 10

Copyright 2010, Liberty Mutual Group of Companies. All rights reserved.

 

 

1

--------------------------------------------------------------------------------


 

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT

 

We have the right to recover our payments from anyone liable for an injury
covered by this policy. We will not enforce our right against the person or
organization named in the Schedule. (This agreement applies only to the extent
that you perform work under a written contract that requires you to obtain this
agreement from us.)

 

This agreement shall not operate directly or indirectly to benefit anyone not
named in the Schedule.

 

Schedule

 

Where Required By Contract Or Written Agreement Prior To Loss And Allowed By
Law.

 

Colorado, Georgia, West Virginia

 

The premium charge is 2% of the total manual premium, subject to a minimum
premium of $100 per policy.

 

This endorsement is subject to audit.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WC 00 03 13

© 1983 National Council on Compensation Insurance.

 

Ed. 04/01/1984

 

 

 

1

--------------------------------------------------------------------------------


 

NOTICE OF CANCELLATION TO THIRD PARTIES

 

A.            If we cancel this policy for any reason other than nonpayment of
premium, we will notify the persons or organizations shown in the Schedule
below. We will send notice to the email or mailing address listed below at least
10 days, or the number of days listed below, if any, before cancellation becomes
effective. In no event does the notice to the third party exceed the notice to
the first named insured.

 

B.            This advance notification of a pending cancellation of coverage is
intended as a courtesy only. Our failure to provide such advance notification
will not extend the policy cancellation date nor negate cancellation of the
policy.

 

Schedule

 

Name of Other Person(s) /
Organization(s):

 

Email Address or mailing address:

 

Number Days Notice:

 

 

 

 

 

City of Arlington, TX

 

City Hall

 

30

 

 

101 W. Abram St.

 

 

 

 

Arlington, TX 76010

 

 

 

 

 

 

 

City of Mansfield, TX

 

Attn: City Attorney

 

30

 

 

1200 East Broad St.

 

 

 

 

Mansfield, TX 76063

 

 

 

All other terms and conditions of this policy remain unchanged.

 

Issued by

Employers Insurance Company of Wausau 15555

 

For attachment to Policy No. WCC-641-436632-063

Effective Date

Premium $

 

Issued to

Summit Midstream Partners, LLC

 

WM 90 18 06 11

© 2011, Liberty Mutual Group. All Rights Reserved.

 

Ed. 06/01/2011

 

1

--------------------------------------------------------------------------------

 


 

[g70421kf083i001.jpg]

 

MAPASCARELL

EVIDENCE OF PROPERTY INSURANCE

DATE (MM/DD/YYYY)
9/3/2013

 

THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY
AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE
DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE
AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A
CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER,
AND THE ADDITIONAL INTEREST.

 

AGENCY

PHONE
(A/C, No, Ext):  (918) 764-1680

COMPANY

 

 

Arthur J. Gallagher Risk Management Services, Inc.
1230 North Robinson Avenue
Oklahoma City, OK 73103-4820

Lloyd’s of London - 35% Quota Share - Lead
One Lime Street Policy #P13HR01310
London

 

 

FAX

E-MAIL

ACE American Insurance Company - 35% Quota Share

(A/C, No): (405) 235-6634

ADDRESS:

Policy #EPRN09154863

CODE:

SUB CODE:

Chartis Casualty Company - 30% Quota Share

AGENCY

CUSTOMER ID #: SUMMMID-01

Policy #63818059

 

 

INSURED

LOAN NUMBER

POLICY NUMBER

 

 

P13HR01310

 

Summit Midstream Partners, LLC

EFFECTIVE

EXPIRATION

 

 

 

2300 Windy Ridge Parkway, Suite 840 North

DATE

DATE

 

CONTINUED UNTIL

 

Atlanta, GA 30339

9/3/2013

9/3/2014

o

TERMINATED IF CHECKED

 

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION

 

LOCATION/DESCRIPTION

 

Loc # 1, Bldg # 1, 2300 Windy Ridge Parkway, Suite 840 North, Atlanta, GA 30339

Loc # 2, Bldg # 2, 1015 W. Harris Rd.- Arlington #1, Arlington, TX 76001

Loc # 2, Bldg # 3, 1015 W. Harris Rd.- Arlington #1, Arlington, TX 76001

Loc # 3, Bldg # 1, 2203 Michigan Ave- Dalworthington Gardens, Dalworthington, TX
76013

SEE ATTACHED ACORD 101

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

COVERAGE INFORMATION

 

COVERAGE/PERILS/FORMS

AMOUNT OF INSURANCE

DEDUCTIBLE

Loc # 0, Bldg # 0

 

 

Direct physical loss, destruction or damage to (i) *property insured

200,000,000

100,000

including Flood, Earthquake Boiler and Machinery, Business Income to real and
personal property of every kind and description owned, used or contracted for
use by the insured including all buildings material, supplies, inventory,
machinery, equipment, fixtures, improvements and betterments, pipeline, subject
to the terms, conditions and sublimits of the policies. Valuation Replacement
Cost

 

 

 

REMARKS (Including Special Conditions)

 

 

 

CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

ADDITIONAL INTEREST

 

NAME AND ADDRESS

x MORTGAGEE

x ADDITIONAL INSURED

 

x LOSS PAYEE

 

 

 

 

LOAN#

 

The Royal Bank of Scotland plc,

 

 

 

as Administrative Agent and Collateral Agent

 

AUTHORIZED REPRESENTATIVE

 

Attn: John Corley

 

/s/ ILLEGIBLE

 

600 Travis Street, Suite 600

 

 

 

Houston, TX 77002

 

 

 

 

ACORD 27 (2009/12)

© 1993-2009 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 

--------------------------------------------------------------------------------

 


 

AGENCY CUSTOMER ID:

 SUMMMID-01

 

MAPASCARELLA

LOC #:

 

 

 

 

ADDITIONAL REMARKS SCHEDULE

 

[g70421kf083i002.jpg]

 

AGENCY

NAMED INSURED

Summit Midstream Partners, LLC

2300 Windy Ridge Parkway, Suite 840 North
Atlanta, GA 30339

Arthur J. Gallagher Risk Management Services, Inc.

 

POLICY NUMBER

 

P13HR01310

 

CARRIER

NAIC CODE

 

 

 

EFFECTIVE DATE: 9/3/2013

 

 

 

ADDITIONAL REMARKS

 

THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,

FORM NUMBER: ACORD 27 FORM TITLE: EVIDENCE OF PROPERTY INSURANCE

Locations:

 

Loc # 3, Bldg # 2, 2203 Michigan Ave-Dalworthington Gardens, Dalworthington, TX
76013

Loc # 4, Bldg # 1, Gathering System - DFW Midstream Services, TX

Loc # 5, Bldg # 3, 2100 McKinney Ave, Suite 1250, Dallas, TX 75201

Loc # 5, Bldg # 4, 2100 McKinney Ave, Suite 1250, Dallas, TX 75201

Loc # 6, Bldg # 1, 2771 South Great Southwest Parkway, Grand Prarie, TX 75052

Loc # 6, Bldg # 2, 2771 South Great Southwest Parkway, Grand Prarie, TX 75052

Loc # 7, Bldg # 1, 1450 Lake Robbins Drive, The Woodlands, TX 77380

Loc # 7, Bldg # 2, 1450 Lake Robbins Drive, The Woodlands, TX 77380

Loc # 8, Bldg # 1, 7777 County Road 319-Hunter Mesa, Rifle, CO

Loc # 9, Bldg # 1, 6695 County Road 316- K28E, Rifle, CO 81650

Loc # 9, Bldg # 2, 6695 County Road 316- K28E, Rifle, CO 81650

Loc # 10, Bldg # 1, 5555 County Road 319- East Mamm, Rifle, CO 81650

Loc # 10, Bldg # 2, 5555 County Road 319- East Mamm, Rifle, CO 81650

Loc # 11, Bldg # 1, 6650 County Road 319- Pumba, Rifle, CO 81650

Loc # 11, Bldg # 2, 6650 County Road 319- Pumba, Rifle, CO 81650

Loc # 12, Bldg # 1, 865 County Road 264- Rifle Booster

Loc # 12, Bldg # 2, 865 County Road 264- Rifle Booster

Loc # 13, Bldg # 1, 112 County Road 300-Orchard, Rifle, CO 81650

Loc # 13, Bldg # 2, 112 County Road 300-Orchard, Rifle, CO 81650

Loc # 14, Bldg # 1, 490 High Mesa Road - High Mesa, Parachute, CO 81635

Loc # 14, Bldg # 2, 490 High Mesa Road - High Mesa, Parachute, CO 81635

Loc # 15, Bldg # 1, Gathering System- Grand River Gathering, Rifle, CO 81650

Loc # 16, Bldg # 1, 2128 Railroad Ave, Suite 106, Rifle, CO 81650

Loc # 16, Bldg # 2, 2128 Railroad Ave, Suite 106, Rifle, CO 81650

Loc # 17, Bldg # 1, 1950 US Highway 6 & 50, Fruita, CO 81521

Loc # 17, Bldg # 2, 1950 US Highway 6 & 50, Fruita, CO 81521

Loc # 18, Bldg # 1, 101 E. Main, Rangely, CO 81648

Loc # 19, Bldg # 1, 1385 East 1300 South, Vernal, UT 84078

Loc # 20, Bldg # 1, 999 18th Street, Denver, CO 80202

Loc # 21, Bldg # 1, Harley Dome HCDP Plant, Westwater, UT 84540

Loc # 22, Bldg # 1, Premiuer Debeque Processing Plant, Debeque, CO

Loc # 23, Bldg # 1, North Douglas Processing Plant, Rangely, CO 81648

Loc # 24, Bldg # 1, Foundation Creek Plant, Rangely, CO 81648

Loc # 25, Bldg # 1, 1629 Miles of Gathering System

Loc # 26, Bldg # 1, Red Rock Gathering - Various Compression Stations, CO

Loc # 27, Bldg # 1, Rifle Compression Station, Rifle, CO 81650

Loc # 28, Bldg # 1, Holmes Mesa Compression Station, Parachute, CO 81635

Loc # 29, Bldg # 1, South Parachute Loop Compression Station, CO

Loc # 30, Bldg # 1, Williams Compression Station, CO

Loc # 31, Bldg # 1, Greasewood Compression Station, Meeker, CO 81641

Loc # 32, Bldg # 1, Bronco Flats Compression Station, Debeque, CO

Loc # 33, Bldg # 1, Mesa #3 Compression Station, UT

Loc # 34, Bldg # 1, Westwater Compression Station, Mack CO & Moab Ut, UT

Loc # 35, Bldg # 1, Bitter Creek Compression Station, Vernal, UT

Loc # 36, Bldg # 1, Mesa Tap, Vernal, UT

Loc # 37, Bldg # 1, Seep Ridge, Vernal, UT

Loc # 38, Bldg # 1, Ajax 30/80, Vernal, UT

Loc # 39, Bldg # 1, Premier Bar-X, Mack, CO

Loc # 40, Bldg # 1, South Canyon High Inert, Mack, CO

Loc # 41, Bldg # 1, Cathedral Creek, Rangely, CO

 

ACORD 101 (2008/01)

© 2008 ACORD CORPORATION. All rights reserved.

 

The ACORD name and logo are registered marks of ACORD

 

1

--------------------------------------------------------------------------------


 

AGENCY CUSTOMER ID:

 SUMMMID-01

 

MAPASCARELLA

LOC #:

 

 

 

 

ADDITIONAL REMARKS SCHEDULE

 

[g70421kf083i002.jpg]

 

AGENCY

NAMED INSURED

Arthur J. Gallagher Risk Management Services, Inc.

Summit Midstream Partners, LLC

 

2300 Windy Ridge Parkway, Suite 840 North

 

Atlanta, GA 30339

POLICY NUMBER

 

P13HR01310

 

CARRIER

NAIC CODE

 

 

 

EFFECTIVE DATE: 9/3/2013

 

ADDITIONAL REMARKS

 

THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,

 

FORM NUMBER: ACORD 27 FORM TITLE: EVIDENCE OF PROPERTY INSURANCE

 

Loc # 42, Bldg # 1, White Coyote, Rangely, CO

Loc # 43, Bldg # 1, West Dry Lake Compressor Station, Rangely, CO

Loc # 44, Bldg # 1, Buzzard Creek - Dew Point Control Facility, CO

Loc # 45, Bldg # 1, South Canyon Injection, Mesa, CO

Loc # 46, Bldg # 1, Rangely NGL Transfer, Rangely, CO

Loc # 47, Bldg # 1, Mid Mountain Drip, CO

Loc # 48, Bldg # 1, Central Storage, Rangley, CO

Loc # 49, Bldg # 1, Bison Mountrail Gas Gathering System, ND

Loc # 50, Bldg # 1, Ross Compression Station, Mountrail, ND

Loc # 51, Bldg # 1, Sidonia Compressor Station, ND

Loc # 52, Bldg # 1, East Compression Station, ND

Loc # 53, Bldg # 1, West Compression Station, ND

Loc # 54, Bldg # 1, Mirage Compression Station, ND

Loc # 55, Bldg # 1, Mountaineer- West Virginia

Loc # 56, Bldg # 1, 4723 Brushy Fork Road, New Milton, WV

Loc # 57, Bldg # 1, 1030 Turtle Tree Fork Road,, Salem, WV

Loc # 60, Bldg # 1, Meadowlark Various Compression & Pipeline Sites, ND, Angus
Compressiion Site

Loc # 62, Bldg # 1, Angus Compression Station, CO

Loc # 63, Bldg # 1, 67509 County Road 71, Grover, CO 80729

Loc # 64, Bldg # 1, 325 Gathering Systems Natural Gas/Oil/Water, CO

Loc # 65, Bldg # 1, 67509 County Road 71, Grover, CO 80729, Office/Shop

Loc # 67, Bldg # 1, Mountaineer Midstream- 41 Mile Gas Gathering System, WV,
Middle Point Compressor Station

Loc # 68, Bldg # 1, North Compression Station, Burke, ND

Loc # 74, Bldg # 1, NW of Weld County Roads 136.5 & 71, Hereford, CO

 

2

--------------------------------------------------------------------------------


 

ENDORSEMENT NUMBER:

 

TBD

INSURED:

 

Summit Midstream Partners, LLC

POLICY NUMBERS:

 

P12HR01180;EPRN0511570A;63818059

EFFECTIVE DATE:

 

March 26, 2013

 

Lenders Loss Payable Clause

 

LOSS PAYABLE:

 

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent, Collateral Agent, an
Issuing Bank and a Lender

 

1. The Loss Payee shown is a creditor, including a mortgage holder or trustee,
whose interest in Covered Property is established by such written instruments
as:

a. Warehouse receipts;

b. A contract for deed;

c. Bills of lading;

d. Financing statements; or

e. Mortgages, deeds of trust, or security agreements.

 

2. For Covered Property in which both you and a Loss Payee have an insurable
interest:

 

a. We will pay for covered loss or damage to each Loss Payee in their order of
precedence, as interests may appear.

b. The Loss Payee has the right to receive loss payment even if the loss payee
has started foreclosure or similar action on the Covered Property.

c. If we deny your claim because of your acts or because you have failed to
comply with the terms of the Coverage Part, the Loss Payee will still have the
right to receive loss payment if the Loss Payee:

 

(1) Pays any premium due under the Coverage Part at our request if you have
failed to do so;

(2) Submits a signed, sworn proof of loss within 60 days after receiving notice
from us of your failure to do so; and

(3) Has notified us of any changes in ownership, occupancy or substantial change
in risk known to the Loss Payee.

 

--------------------------------------------------------------------------------


 

All of the terms of this Coverage Part will then apply directly to the Loss
Payee.

 

d. If we pay the Loss Payee for any loss or damage and deny payment to you
because of your acts or because you have failed to comply with the terms of this
Coverage Part:

 

(1) The Loss Payee’s rights will be transferred to us to the extent of the
amount we pay; and

(2) The Loss Payee’s rights to recover the full amount of the Loss Payee’s claim
will not be impaired.

 

At our option, we may pay to the Loss Payee the whole principal on the debt plus
any accrued interest. In this event, you will pay your remaining debt to us.

 

3. If we cancel this policy, we will give written notice to the Loss Payee at
least:

 

a. 10 days before the effective date of cancellation if we cancel for your
nonpayment of premium; or

b. 30 days before the effective date of cancellation if we cancel for any other
reason.

 

4. If we elect not to renew this policy, we will give written notice to the Loss
Payee at least 10 days before the expiration date of this policy.

 

--------------------------------------------------------------------------------


 

Schedule 3.22

 

Material Contracts

 

1.              Amended and Restated Natural Gas Gathering Agreement, by and
among DFW Midstream Services LLC (“DFW”), Chesapeake Energy Marketing, Inc. and
Chesapeake Exploration, LLC (as production guarantor), dated August 1, 2010,
together with that certain Amended and Restated Individual Transaction Sheet
No. 1, originally dated September 3, 2009, amended and restated on August 1,
2010 and further amended and restated on April 1, 2011, as amended January 1,
2012.

 

2.  Natural Gas Gathering Agreement, by and among DFW, Total Gas and Power North
America, Inc. and Total E&P USA, Inc. (as production guarantor), dated August 1,
2010, together with that certain Individual Transaction Sheet No. 1, originally
dated August 1, 2010, as amended by that certain First Amendment to Individual
Transaction Sheet No. 1 on August 20, 2010, as amended and restated on April 1,
2011, as amended January 1, 2012.

 

3.  Amended and Restated Natural Gas Gathering Agreement by and between DFW and
Carrizo Oil & Gas, Inc., dated May 15, 2008, as amended by that certain
Amendment to Natural Gas Gathering Agreement, dated April 1, 2010, as further
amended by that certain Second Amendment to Base Agreement, dated December 1,
2010, as further amended by that certain Amendment to Base Agreement, dated
December 1, 2011 together with that certain Amended and Restated Individual
Transaction Sheet No. 1, dated as of April 1, 2010, as amended by that certain
First Amendment to Individual Transaction Sheet No. 1, dated as of December 1,
2010, as amended by that certain Amendment to Individual Transaction Sheet
No. 1, dated as of December 1, 2011.

 

4.  Natural Gas Gathering Agreement by and between DFW and XTO Energy, Inc,
dated December 15, 2008, as amended by that certain Amendment to Natural Gas
Gathering Agreement, dated as of April 1, 2010, together with that certain
Individual Transaction Sheet No. 1, dated as of December 15, 2008, as amended
and restated as of April 1, 2010, as amended by that certain First Amendment to
the Amended and Restated Individual Transaction Sheet No. 1, dated as of May 1,
2011.

 

5.  Natural Gas Gathering Agreement by and between DFW and Vantage Energy, LLC,
dated August 1, 2010, together with that certain Individual Transaction Sheet
No. 1, dated as of August 1, 2010, as amended by that certain First Amendment to
the Individual Transaction Sheet No. 1, dated as of April 1, 2012.

 

6.  Natural Gas Gathering Agreement by and between DFW and ETC Marketing, LTD
dated April 1, 2011, as amended by that certain First Amendment to the Base
Agreement, dated April 1, 2012, together with that certain Individual
Transaction Sheet No. 1, dated as of April 1, 2011, as amended by that certain
First Amendment to the Individual Transaction Sheet No. 1, dated as of April 1,
2012.

 

--------------------------------------------------------------------------------


 

7.  Natural Gas Gathering Agreement by and between DFW and Enterprise Products
Operating LLC dated December 1, 2011, together with that certain Individual
Transaction Sheet No. 1, dated as of December 1, 2011.

 

8.  The South Parachute and Orchard Gas Gathering Agreement by and between Grand
River Gathering, LLC (“GRG”) and Encana Oil & Gas (USA) Inc. (“Encana”) dated
October 1, 2011 and any amendments, supplements and restatements or other
modifications from time to time thereto.

 

9. The Mamm Creek Gas Gathering Agreement by and between GRG and Encana dated
October 1, 2011 and any amendments, supplements and restatements or other
modifications from time to time thereto.

 

10. The Future Development Gas Gathering Agreement by and between GRG and Encana
dated October 1, 2011 and any amendments, supplements and restatements or other
modifications from time to time thereto.

 

11. The Second Amended and Restated Gas Gathering Agreement by and between GRG
and Williams Production RMT Company dated November 1, 2010 and any amendments,
supplements and restatements or other modifications from time to time thereto.

 

12. Gas Purchase Agreement dated as of December 20, 2010 by and between Bear
Tracker Energy, LLC and EOG Resources, Inc.

 

13. Gas Gathering and Compression Agreement dated as of April 16, 2012 by and
between MarkWest Liberty Midstream Resources, L.L.C., and Antero Resources
Appalachian Corporation.

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Indebtedness

 

On June 17, 2013, Borrower and its 100% owned finance subsidiary, Summit
Midstream Finance Corp., issued $300 million of 7.50% senior unsecured notes
maturing July 1, 2021.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

Transactions with Affiliates

 

Equipower Resources Corp. (“Equipower”), an affiliate of Energy Capital
Partners, assists DFW with managing its electricity price risk. The Sponsor
entered into a consulting arrangement with Equipower to provide these services.

 

--------------------------------------------------------------------------------


 

Schedule 9.01

 

Notice Addresses of Borrower, Administrative Agent, Issuing Banks and Lenders

 

If to:

 

Address

 

 

 

Summit Midstream Holdings, LLC, in its capacity as the Borrower

 

2100 McKinney Avenue

Suite 1250

Dallas, TX 75201

Telephone: (214) 242-1957

Fax: (214) 242-1972

 

 

 

The Royal Bank of Scotland plc, in its capacity as the Administrative Agent,
Collateral Agent, Lender and Issuing Bank

 

RBS Markets & International Banking

RBS Americas HQ,

600 Washington Boulevard

Stamford, CT 06901

Mail Code: CCS110

Attention: Verleria Wilson

Telephone: (203) 897-7653

Fax: (203) 873- 3569

verleria.wilson@rbs.com

 

with copy to:

The Royal Bank of Scotland plc

Attention: Sanjay Remond

600 Travis St., Suite 6500

Houston, TX 77002

 

with second copy to: agencyops@rbs.com

 

 

 

Bank of America, N.A., in its capacity as Issuing Bank

 

Bank of America, N.A.

101 N Tryon St

Charlotte, NC 28255

Attention: Basant Swain

Telephone: (415) 426-3683 EXT 81385

Fax: (312) 453-6040

basant.swain@bankofamerica.com

 

with copy to:

Bank of America, N.A.

540 W. Madison Street, IL4-540-23-09

Chicago, IL 60661

Attention: Adam Fey

Telephone: (312) 828-1462

adam.h.fey@baml.com

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

Barclays Bank PLC

 

 

Barclays Capital

70 Hudson Street

Jersey City, NJ 07302

Attention: Tunde Malomo

Telephone: (201) 499-9072

Fax: (917) 522-0568

xrausloanops4@barclays.com

 

with copy to:

Barclays Capital

745 7th Avenue, 26th Floor

New York, NY 10019

Attention: Sreedhar Kona

Telephone: (212) 526-7808

Fax: (212) 526-5115

Sreedar.Kona@Barclays.com

 

 

 

Regions Bank

 

Regions Bank

201 Milan Parkway

Birmingham, AL 35211

Attention: Stephanie Reid

Telephone: (205) 420-7736

Fax: (205) 420-7069

sncservices@regions.com

 

with copy to:

Regions Bank

5005 Woodway Drive, Suite 110

Houston, TX 77056

Attention: David Valentine

Telephone: (713) 426-7141

Fax: (713) 426-7182

david.valentine@regions.com

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

ING Capital LLC

 

ING Capital LLC

1325 Avenue of the Americas

New York, NY 10019

Attention: Frenklin Christian

Telephone: (646) 424-8240

Fax: (646) 424-8251

frenklin.christian@americas.ing.com

 

with copy to:

ING Capital LLC

1325 Avenue of the Americas

New York, NY 10019

Attention: Anthony Rivera

Telephone: (646) 424-7638

Fax: (646) 424-7484

anthony.rivera@americas.ing.com

 

 

 

BMO Harris Financing, Inc.

 

BMO Financial Group

115 S. LaSalle Street, 17th Floor West

Chicago, IL 60603

Attention: Blanca Velez

Telephone: (312) 461-3775

Fax: (312) 293-5283

blanca.velez@harrisbank.com

 

with copy to:

BMO Harris Financing, Inc.

700 Louisiana, Suite 2100

Houston, TX 77002

Telephone: (713) 546-9720

Fax: (713) 223-4007

kevin.utsey@bmo.com

 

 

 

Credit Agricole Corporate and Investment Bank

 

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attention: Dawn Evans

Telephone: (732) 590-7718

Fax: (917) 849-5464

dawn.evans@ca-cib.com

 

with copy to:

Credit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Deborah Kross

Telephone: (212) 261-7346

deborah.kross@ca-cib.com

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

Sumitomo Mitsui Banking Corporation

 

Sumitomo Mitsui Banking Corporation, New York

277 Park Avenue

New York, NY 10172

Attention: Scott Marzullo

Telephone: (212) 224-4166

Fax: (212) 224-5227

smarzullo@smbclf.com

 

with copy to:

Sumitomo Mitsui Banking Corporation, New York

277 Park Avenue

New York, NY 10172

Attention: Evan J. Sohayegh

Telephone: (212) 224-4130

Fax: (212) 224-5227

esohayegh@smbclf.com

 

 

 

Royal Bank of Canada

 

Royal Bank of Canada — WFC Branch

Three World Financial Center

200 Vesey Street

New York, NY 10281-8098

Attention: US Specialized Service Officer

Telephone: (416) 955-6599

Fax: (212) 428-2372

 

with copy to:

Royal Bank of Canada

3900 Williams Tower

2800 Post Oak Blvd.

Houston, TX 77056

Attention: Jason York

Telephone: (713) 403-5679

Fax: (713) 403-5624

 

 

 

Compass Bank

 

Compass Bank

24 Greenway Plaza, Suite 1400B

Houston, TX 77046

Attention: Stacey R. Box

Telephone: (713) 993-8580

Fax: (866) 327-4936

HoustonFundingEnergy@bbvacompass.com

 

with copy to:

Compass Bank

24 Greenway Plaza, Suite 1400A

Houston, TX 77046

Attention: Kathleen J. Bowen

Telephone: (713) 993-8273

Fax: (713) 499-8722

kathy.bowen@bbvacompass.com

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

Amegy Bank National Association

 

Amegy Bank of Texas

1801 Main Street, 7th Floor

Houston, TX 77002

Attention: Cymbeline Forde

Telephone: (713) 232-6402

Fax: (713) 693-7467

Special.processing@amegybank.com

 

with copy to:

Amegy Bank of Texas

2501 North Harwood Street — 16th Floor

Dallas, TX 75201

Attention: Jill A. McSorley

Telephone: (214) 754-9498

Fax: (214) 754-6508

Jill.mcsorley@amegybank.com

 

 

 

Capital One, National Association

 

Capital One, N.A.

6200 Chevy Chase Dr.

Laurel, MD 20707

Attention: Joy Victorio

Telephone: (301) 939-5952

Fax: (301) 953-8692

clssyndicationmember@capitalone.com

 

with copy to:

Capital One, N.A.

20 Saint Charles Ave — 29th Floor

New Orleans, LA 70170

Attention: Nancy Moragas

Telephone: (504) 533-2863

Fax: (504) 533-5594

Nancy.moragas@capitalone.com

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

Comerica Bank

 

Comerica Bank

39200 W. Six Mile Rd.

Livonia, WI 48152

Attention: Antoinette Frost

Telephone: (734) 632-4711

Fax: (734) 632-2928

afrost@comerica.com

 

with copy to:

Comerica Bank

1717 Main Street, 4th Floor

Comerica Bank Tower

Dallas, TX 75201

Attention: John S. Lesikar

Telephone: (214)462-4341

Fax: (214) 462-4240

jlesikar@comerica.com

 

 

 

Deutsche Bank Trust Company Americas

 

Deutsche Bank

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attention: Santosh Vishwanath

Telephone: (904) 520-5449

Fax: (866) 240-3622

loan.admin-ny@db.com

 

with copy to:

Deutsche Bank

60 Wall Street, 43rd Floor

New York, NY 10005

Attention: Michael Getz

Telephone: (212) 250-2640

Fax: (212) 797-5692

michael.getz@db.com

 

 

 

Morgan Stanley Bank, N.A.

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Attention: Edward Henley

Telephone: (443) 627-4326

Fax: (212) 404-9645

docs4loans@ms.com

 

with copy to:

Morgan Stanley — Legal & Compliance Division — Corporate Loans Group

1221 Avenue of the Americas, 34th Floor

New York, NY 10020

Fax: (646) 202-9232

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

MidFirst Bank

 

MidFirst Bank

501 NW Grand Blvd., Suite 100

Oklahoma City, OK 73118

Attention: Leah Young

Telephone: (405) 767-7163

Fax: (405) 767-7120

leah.young@midfirst.com

 

with copy to:

MidFirst Bank

501 NW Grand Blvd., Suite 100

Oklahoma City, OK 73118

Attention: Chad Dayton

Telephone: (405) 767-7558

Fax: (405) 767-6059

chad.dayton@midfirst.com

 

 

 

Goldman Sachs Bank USA

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Telephone: (212) 902-1099

Fax: (917) 977-3966

gs-sbd-admin-contacts@ny.email.gs.com

 

 

 

Wells Fargo Bank, N.A.

 

Wells Fargo Bank, N.A.

1445 Ross Avenue, Suie 4500 MAC T9216-451

Dallas, TX 75202

Attention: Chad Kirkham

Telephone: (817) 334-7122

Fax: (817) 334-7000

Kirkham@wellsfargo.com

 

with copy to: Wells Fargo Bank, N.A.

1000 Louisiana Street, 8th floor

MAC T0002-090

Houston, TX 77002

Attention: Andrew Ostrov

Telephone: (713) 319-1841

Fax: (713) 319-1925

Andrew.ostrov@wellsfargo.com

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

PNC Bank, National Association

 

PNC Bank, National Association

1200 Smith Street

Houston, TX 77002

Attention: Colin Warman, Relationship Manager

Telephone: (713) 353-8775

Colin.warman@pnc.com

 

with copy to:

PNC Bank, National Association

200 Providence Rd.

Charlotte NC 28207

Attention: Katie Mikula, Credit Officer

Telephone: (704) 571-0667

Katie.mikula@pnc.com

 

 

 

Citibank, N.A.

 

Citibank, N.A.

2800 Post Oak Blvd, 4th Floor Houston, TX 77056

Attention: Thomas Benavides

Telephone: (713) 752-5062

Thomas.benavides@citi.com

 

with copy to:

Citibank, N.A.

2800 Post Oak Blvd, 4th Floor

Houston, TX 77056

Attention: Stephen Oglesby

Telephone: (713) 752-5061

stephen.h.oglesby@citi.com

 

 

 

Cadence Bank, N.A.

 

Cadence Bank, N.A.

2800 Post Oak Boulevard, Suite 3800

Houston, TX 77056

Attention: Bill Brown

Telephone: (713) 871-3951

Fax: (713) 634-4940

bill.brown@cadencebank.com

 

with copy to:

Cadence Bank, N.A.

2800 Post Oak Boulevard, Suite 3800

Houston, TX 77056

Attention: David Anderson

Telephone: (713) 871-3950

Fax: (713) 634-4946

david.anderson@cadencebank.com

 

--------------------------------------------------------------------------------


 

If to:

 

Address

 

 

 

Branch Banking and Trust Company

 

Branch Banking and Trust Company

333 Clay Street, Suite 3800

Houston, TX 77002

Attention: Deanna Breland

Telephone: (713) 797-2143

Fax: (713) 932-6285

dbreland@bbandt.com

 

with copy to:

Branch Banking and Trust Company

333 Clay Street, Suite 3800

Houston, TX 77002

Attention: James Giordano

Telephone: (713) 425-0829

Fax: (713) 932-6285
jgiordano@bbandt.com

 

***

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert names of Assignee(s)] (the
“Assignee[s]”).  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Credit Agreement identified below (as may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the] [each] Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
(and each other Loan Document) to the extent of the percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor (including any Revolving Letters of Credit and Swingline Loans) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Document delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.                                      Assignor:

 

2.                                     
Assignee[s]:                                                                                      
                                                                                                                                               
[and is an Affiliate/Approved Fund of [Identify Lender]]

 

3.                                      Administrative Agent:  The Royal Bank of
Scotland plc.

 

4.                                      Credit Agreement:  The Second Amended
and Restated Credit Agreement dated as of November 1, 2013, among SUMMIT
MIDSTREAM HOLDINGS, LLC, a limited liability company organized under the laws of
Delaware (together with any permitted successors or assigns pursuant to the
provisions of Section 6.05(b) of the Credit Agreement, the “Borrower”), the
LENDERS party thereto from time to time, THE ROYAL BANK OF SCOTLAND plc

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(“RBS”), as Administrative Agent, RBS and BANK OF AMERICA, N.A. (“BAML”), each
as an Issuing Bank, RBS, as Collateral Agent, RBS SECURITIES INC. (“RBSSI”), ING
CAPITAL LLC (“ING”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MERRILL”), REGIONS BANK (“REGIONS”), BMO CAPITAL MARKETS, BBVA COMPASS,
DEUTSCHE BANK SECURITIES INC., RBC CAPITAL MARKETS, LLC and WELLS FARGO
SECURITIES, LLC, as Joint Lead Arrangers, RBSSI, as Sole Bookrunner, COMPASS
BANK, DEUTSCHE BANK TRUST COMPANY AMERICAS, ROYAL BANK OF CANADA and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, ING, BAML, REGIONS AND
BMO HARRIS FINANCING, INC, as Co-Syndication Agents, and the other Persons from
time to time party thereto.

 

5.                                      Total Commitments/Loans of all Lenders
under the Credit Agreement:

 

6.                                      Assigned Interest:

 

Assignee

 

Amount of Commitment/
Loans Assigned

 

Percentage Assigned of
Commitment/ Loans, after
giving effect to assignment
hereunder(1)

 

 

 

 

 

 

%

 

 

 

 

 

%

 

Effective Date:                            ,     , 20    .(2)

 

[Remainder of page intentionally blank]

 

--------------------------------------------------------------------------------

(1)  Calculate to 9 decimal places and show as a percentage of aggregate
Commitments of all Lenders.

 

(2)  TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR [NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE [NAME OF ASSIGNEE](3)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented(4) to and accepted:

 

 

 

THE ROYAL BANK OF SCOTLAND plc, as

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented(5) to:]

 

 

 

[Issuing Bank]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)  Add additional signature blocks if there is more than one Assignee.

 

(4)  Consent of Administrative Agent to be included to the extent required by
Section 9.04(b)(i)(B) of the Credit Agreement.

 

(5)  Consents of Issuing Bank, Swingline Lender and Borrower to be included to
the extent required by Section 9.04(b)(i)(C), 9.04(b)(i)(D) or 9.04(b)(i)(A),
respectively, of the Credit Agreement.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

[Consented to:]

 

 

 

[Swingline Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

ANNEX 1 to Exhibit A
of the Credit Agreement

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any Lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  [The] [Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (vi) attached to this Assignment and Acceptance
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any other Agent, the Assignor or any other Lender and,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit A-5

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by facsimile, telecopy or other
electronic means (including a PDF sent by e-mail) shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance; provided,
however, that it shall be promptly followed by an original.  This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.

 

[End of document]

 

Exhibit A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PREPAYMENT NOTICE

 

The Royal Bank of Scotland plc,

in its capacity as the Administrative Agent,

Collateral Agent, Lender and Issuing Bank

 

RBS Markets & International Banking

RBS Americas HQ,

600 Washington Blvd,

Stamford, CT 06901, USA

Mail Code: CCS110

Attention: Verleria Wilson

Telephone: (203) 897-7653

Fax: (203) 873-3569

verleria.wilson@rbs.com

 

with copy to:

The Royal Bank of Scotland plc

Attention: Sanjay Remond

600 Travis St., Suite 6500

Houston, TX 77002

 

with second copy to: agencyops@rbs.com

 

Attention:  Yolette Salnave/ Summit Midstream Holdings, LLC

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement (the
“Credit Agreement”) dated as of November 1, 2013, among SUMMIT MIDSTREAM
HOLDINGS, LLC, a limited liability company organized under the laws of Delaware
(together with any permitted successors or assigns pursuant to the provisions of
Section 6.05(b) of the Credit Agreement, the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND plc (“RBS”), as
Administrative Agent, RBS and BANK OF AMERICA, N.A. (“BAML”), each as an Issuing
Bank, RBS, as Collateral Agent, RBS SECURITIES INC. (“RBSSI”), ING CAPITAL LLC
(“ING”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MERRILL”), REGIONS
BANK (“REGIONS”), BMO CAPITAL MARKETS, BBVA COMPASS, DEUTSCHE BANK SECURITIES
INC., RBC CAPITAL MARKETS, LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead
Arrangers, RBSSI, as Sole Bookrunner, COMPASS BANK, DEUTSCHE BANK TRUST COMPANY
AMERICAS, ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, ING, BAML, REGIONS AND BMO HARRIS FINANCING, INC, as
Co-Syndication Agents, and the other Persons from time

 

Exhibit B-1

--------------------------------------------------------------------------------


 

to time party thereto. Terms defined in the Credit Agreement are used herein
with the same meanings.

 

The undersigned, SUMMIT MIDSTREAM HOLDINGS, LLC, refers to the Credit Agreement,
and hereby gives you notice that, pursuant to Section 2.11 of the Credit
Agreement, the undersigned intends to make a prepayment of a Revolving Facility
Borrowing consisting of [ABR Loans or Eurodollar Loans], in the amount of
$                        (1).

 

 

Very truly yours,

 

 

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Please provide reasonably detailed calculation of the amount of
prepayment.  The amount should be an integral multiple of the Borrowing Multiple
(as defined in the Credit Agreement) and not less than the Borrowing Minimum (as
defined in the Credit Agreement).

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF
BORROWING REQUEST

 

The Royal Bank of Scotland plc,

in its capacity as the Administrative Agent,

Collateral Agent, Lender and Issuing Bank

 

RBS Markets & International Banking

RBS Americas HQ,

600 Washington Blvd,

Stamford, CT 06901, USA

Mail Code: CCS110

Attention: Verleria Wilson

Telephone: (203) 897-7653

Fax: (203) 873-3569

verleria.wilson@rbs.com

 

with copy to:

The Royal Bank of Scotland plc

Attention: Sanjay Remond

600 Travis St., Suite 6500

Houston, TX 77002

 

with second copy to: agencyops@rbs.com

 

Attention:  Yolette Salnave/ Summit Midstream Holdings, LLC

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement (the
“Credit Agreement”) dated as of November 1, 2013, among SUMMIT MIDSTREAM
HOLDINGS, LLC, a limited liability company organized under the laws of Delaware
(together with any permitted successors or assigns pursuant to the provisions of
Section 6.05(b) of the Credit Agreement, the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND plc (“RBS”), as
Administrative Agent, RBS and BANK OF AMERICA, N.A. (“BAML”), each as an Issuing
Bank, RBS, as Collateral Agent, RBS SECURITIES INC. (“RBSSI”), ING CAPITAL LLC
(“ING”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MERRILL”), REGIONS
BANK (“REGIONS”), BMO CAPITAL MARKETS, BBVA COMPASS, DEUTSCHE BANK SECURITIES
INC., RBC CAPITAL MARKETS, LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead
Arrangers, RBSSI, as Sole Bookrunner, COMPASS BANK, DEUTSCHE BANK TRUST

 

Exhibit C-1-1

--------------------------------------------------------------------------------


 

COMPANY AMERICAS, ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents, ING, BAML, REGIONS AND BMO HARRIS
FINANCING, INC, as Co-Syndication Agents, and the other Persons from time to
time party thereto. Terms defined in the Credit Agreement are used herein with
the same meanings.

 

This notice constitutes a Borrowing Request of the Borrower and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:

 

For a Revolving Facility Borrowing or issuance of a Letter of Credit,

 

(A)                               Borrower (and Name of Account Party)(1):
              

 

(B)                               Aggregate or Face Amount of Borrowing:(2)  US$
              

 

(C)                               Date of Borrowing (which shall be a Business
Day):               

 

(D)                               Type of Borrowing (ABR, Eurodollar, or Letter
of Credit):               

 

(E)                                Interest Period (if a Eurodollar
Borrowing):(3)               

 

(F)                                 [Location and number of the Borrower’s
account] [Beneficiary (if a Letter of Credit)(4)]:               

 

(G)                               Expiry date (if a Letter of Credit)(5):
              

 

[Remainder of page intentionally blank]

 

--------------------------------------------------------------------------------

(1)  If Borrower requests that a letter of credit be issued on behalf of another
Loan Party.

 

(2)  Which must be an integral multiple of the Borrowing Multiple (as defined in
the Credit Agreement) and not less than the Borrowing Minimum (as defined in the
Credit Agreement).

 

(3)  Which must comply with the definition of “Interest Period” and end not
later than the Stated Maturity Date.

 

(4)  Please specify name and address.

 

(5)  This date must be at or prior to the close of business on the earlier of
(A) unless the applicable Issuing Bank agrees to a later expiration date, the
date one year after the date of issuance (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five Business Days prior to the Stated Maturity Date.

 

Exhibit C-1-2

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that, on and as of the date hereof, (i) no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).(6)

 

 

Very truly yours,

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(6)  Bring down certifications to be included in Borrowing Requests after the
Closing Date.

 

Exhibit C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF
SWINGLINE BORROWING REQUEST

 

The Royal Bank of Scotland plc,

in its capacity as the Administrative Agent,

Collateral Agent, Lender and Issuing Bank

 

RBS Markets & International Banking

RBS Americas HQ,

600 Washington Blvd,

Stamford, CT 06901, USA

Mail Code: CCS110

Attention: Verleria Wilson

Telephone: (203) 897-7653

Fax: (203) 873-3569

verleria.wilson@rbs.com

 

with copy to:

The Royal Bank of Scotland plc

Attention: Sanjay Remond

600 Travis St., Suite 6500

Houston, TX 77002

 

with second copy to: agencyops@rbs.com

 

Attention:  Yolette Salnave/ Summit Midstream Holdings, LLC

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement (the
“Credit Agreement”) dated as of November 1, 2013, among SUMMIT MIDSTREAM
HOLDINGS, LLC, a limited liability company organized under the laws of Delaware
(together with any permitted successors or assigns pursuant to the provisions of
Section 6.05(b) of the Credit Agreement, the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND plc (“RBS”), as
Administrative Agent, RBS and BANK OF AMERICA, N.A. (“BAML”), each as an Issuing
Bank, RBS, as Collateral Agent, RBS SECURITIES INC. (“RBSSI”), ING CAPITAL LLC
(“ING”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MERRILL”), REGIONS
BANK (“REGIONS”), BMO CAPITAL MARKETS, BBVA COMPASS, DEUTSCHE BANK SECURITIES
INC., RBC CAPITAL MARKETS, LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead
Arrangers, RBSSI, as Sole Bookrunner, COMPASS BANK, DEUTSCHE BANK TRUST COMPANY
AMERICAS, ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, ING, BAML, REGIONS AND

 

Exhibit C-2-1

--------------------------------------------------------------------------------


 

BMO HARRIS FINANCING, INC, as Co-Syndication Agents, and the other Persons from
time to time party thereto. Terms defined in the Credit Agreement are used
herein with the same meanings.

 

This notice constitutes a Swingline Borrowing Request and the Borrower hereby
requests Borrowings under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowings
requested hereby:

 

Aggregate Amount of Borrowing:(1)   US$                    

 

Term of Swingline Borrowing:                    

 

All Swingline Borrowings shall be ABR Loans.                    

 

Date of Borrowing (which shall be a Business Day):                    

 

Location and number of the Borrower’s account:                    

 

--------------------------------------------------------------------------------

(1)  Which must be an integral multiple of the Borrowing Multiple (as defined in
the Credit Agreement) and not less than the Borrowing Minimum (as defined in the
Credit Agreement).

 

Exhibit C-2-2

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that, on and as of the date hereof, (i) no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

 

Very truly yours,

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
INTEREST ELECTION REQUEST

 

The Royal Bank of Scotland plc,

in its capacity as the Administrative Agent,

Collateral Agent, Lender and Issuing Bank

 

RBS Markets & International Banking

RBS Americas HQ,

600 Washington Blvd,

Stamford, CT 06901, USA

Mail Code: CCS110

Attention: Verleria Wilson

Telephone: (203) 897-7653

Fax: (203) 873-3569

verleria.wilson@rbs.com

 

with copy to:

The Royal Bank of Scotland plc

Attention: Sanjay Remond

600 Travis St., Suite 6500

Houston, TX 77002

 

with second copy to: agencyops@rbs.com

 

Attention:  Yolette Salnave/ Summit Midstream Holdings, LLC

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement (the
“Credit Agreement”) dated as of November 1, 2013, among SUMMIT MIDSTREAM
HOLDINGS, LLC, a limited liability company organized under the laws of Delaware
(together with any permitted successors or assigns pursuant to the provisions of
Section 6.05(b) of the Credit Agreement, the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND plc (“RBS”), as
Administrative Agent, RBS and BANK OF AMERICA, N.A. (“BAML”), each as an Issuing
Bank, RBS, as Collateral Agent, RBS SECURITIES INC. (“RBSSI”), ING CAPITAL LLC
(“ING”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MERRILL”), REGIONS
BANK (“REGIONS”), BMO CAPITAL MARKETS, BBVA COMPASS, DEUTSCHE BANK SECURITIES
INC., RBC CAPITAL MARKETS, LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead
Arrangers, RBSSI, as Sole Bookrunner, COMPASS BANK, DEUTSCHE BANK TRUST COMPANY
AMERICAS, ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, ING, BAML, REGIONS AND

 

Exhibit D-1

--------------------------------------------------------------------------------


 

BMO HARRIS FINANCING, INC, as Co-Syndication Agents, and the other Persons from
time to time party thereto. Terms defined in the Credit Agreement are used
herein with the same meanings.

 

This notice constitutes an Interest Election Request by the Borrower and the
Borrower hereby requests a [conversion] [continuation] of [IDENTIFY BORROWING]
pursuant to Section 2.07 of the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such conversion or
continuation:

 

For a Revolving Facility Borrowing,

 

(A)                               Amount of Borrowing being converted(1):  US$
                    

 

(B)                               Effective Date (which shall be a Business
Day):                     

 

(C)                               Type of Borrowing (ABR or Eurodollar)(2):
                    

 

(D)                               Interest Period (if a Eurodollar
Borrowing)(3):                     

 

Subject to the terms of the Credit Agreement, if the Borrowing described above
comprises a Eurodollar Loan, and if the Borrower fails to deliver a timely
Interest Election Request with respect to such Eurodollar Loan prior to the end
of the Interest Period applicable thereto, then, unless such Eurodollar Loan is
repaid as provided under the Credit Agreement, at the end of such Interest
Period, such Eurodollar Loan shall be continued as a Eurodollar Loan with the
same Interest Period as previously was applicable thereto.

 

--------------------------------------------------------------------------------

(1)  For conversions only.  Please complete a separate form for each portion of
the Borrowing being converted.

 

(2)  For conversions only.

 

(3)  For conversions and continuations of Eurodollar Borrowings.  If the
Borrower requests a Eurodollar Borrowing but does not specify an Interest
Period, then the Interest Period shall be deemed to be of one month’s duration.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
COLLATERAL AGREEMENT

 

[ATTACHED HERETO]

 

Exhibit E

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Intentionally Omitted]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REVOLVING NOTE

 

$                              

Dated:                      , 2013

 

FOR VALUE RECEIVED, the undersigned, SUMMIT MIDSTREAM HOLDINGS, LLC (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its
registered assigns for the account of its applicable lending office the
principal amount of the Revolving Facility Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Second Amended and Restated Credit
Agreement (as amended, restated, supplemented orotherwise modified from time to
time, the “Credit Agreement”) dated as of November 1, 2013, among the Borrower,
the LENDERS party thereto from time to time, THE ROYAL BANK OF SCOTLAND plc
(“RBS”), as Administrative Agent, RBS and BANK OF AMERICA, N.A. (“BAML”), each
as an Issuing Bank, RBS, as Collateral Agent, RBS SECURITIES INC. (“RBSSI”), ING
CAPITAL LLC (“ING”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MERRILL”), REGIONS BANK (“REGIONS”), BMO CAPITAL MARKETS, BBVA COMPASS,
DEUTSCHE BANK SECURITIES INC., RBC CAPITAL MARKETS, LLC and WELLS FARGO
SECURITIES, LLC, as Joint Lead Arrangers, RBSSI, as Sole Bookrunner, COMPASS
BANK, DEUTSCHE BANK TRUST COMPANY AMERICAS, ROYAL BANK OF CANADA and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, ING, BAML, REGIONS AND
BMO HARRIS FINANCING, INC, as Co-Syndication Agents, and the other Persons from
time to time party thereto.

 

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of each Revolving Facility Loan advanced to the
Borrower from the date of such Revolving Facility Loan until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

 

Both principal and interest are payable in U.S. dollars to The Royal Bank of
Scotland plc, as Administrative Agent, at 600 Washington Blvd., Stamford, CT
06901, Attention: Verleria Wilson, Telephone: (203) 897-7653, Fax: (203)
873-3569, in immediately available funds.  Each Revolving Facility Loan advanced
to the Borrower and the maturity thereof, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this promissory
note (the “Promissory Note”); provided, however, that the failure of the Lender
to make any such recordation or endorsement shall not affect the Obligations of
the Borrower under this Promissory Note.

 

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement.  The Credit Agreement, among other things, (i) provides for
the making of loans (the “Revolving Facility Loans”) by the Revolving Facility
Lenders to or for the benefit of the Borrower from time to time in an

 

Exhibit G-1

--------------------------------------------------------------------------------


 

aggregate amount not to exceed at any time outstanding U.S.$700,000,000(1), the
indebtedness of the Borrower resulting from each such Revolving Facility Loan
being, on request of a Revolving Facility Lender, evidenced by such promissory
notes, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.  The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

 

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Promissory Note or the other Loan Documents, or for recognition
or enforcement of any judgment, and hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Schedule 9.01 attached
to the Credit Agreement.  The Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Promissory Note shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Promissory
Note or the other Loan Documents against the Borrower or any Loan Party or their
properties in the courts of any jurisdiction.

 

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County.  The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(1)  In the event of any Incremental Commitments under Section 2.20 of the
Credit Agreement, an Amended and Restated Note should be issued to reflect the
increased amount.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York and is entered into as of the date first written
above.

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC, as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loans

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NON-U.S. LENDER TAX CERTIFICATE(1)

 

[date]

 

Reference is made to the Second Amended and Restated Credit Agreement (the
“Credit Agreement”) dated as of November 1, 2013, among SUMMIT MIDSTREAM
HOLDINGS, LLC, a limited liability company organized under the laws of Delaware
(together with any permitted successors or assigns pursuant to the provisions of
Section 6.05(b) of the Credit Agreement, the “Borrower”), the LENDERS party
thereto from time to time, THE ROYAL BANK OF SCOTLAND plc (“RBS”), as
Administrative Agent, RBS and BANK OF AMERICA, N.A. (“BAML”), each as an Issuing
Bank, RBS, as Collateral Agent, RBS SECURITIES INC. (“RBSSI”), ING CAPITAL LLC
(“ING”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MERRILL”), REGIONS
BANK (“REGIONS”), BMO CAPITAL MARKETS, BBVA COMPASS, DEUTSCHE BANK SECURITIES
INC., RBC CAPITAL MARKETS, LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead
Arrangers, RBSSI, as Sole Bookrunner, COMPASS BANK, DEUTSCHE BANK TRUST COMPANY
AMERICAS, ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, ING, BAML, REGIONS AND BMO HARRIS FINANCING, INC, as
Co-Syndication Agents, and the other Persons from time to time party thereto.
Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

[Insert name of institution] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 2.17(e) of the Credit Agreement.  The
Non-U.S. Lender hereby represents and warrants that:

 

A.            It is the sole beneficial owner of the Loan (as well as any Notes
evidencing such Loan) in respect of which it is providing this certificate;

 

B.            The Non-U.S. Lender is not a “bank” that entered into the Credit
Agreement in the “ordinary course of its trade or business” within the meaning
of Section 881(c)(3)(A) of the

 

--------------------------------------------------------------------------------

(1)  Note: If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.

A.        The following representations shall be provided as applied to the
partners, members or other persons claiming the portfolio interest exemption:

·              beneficial ownership under Paragraph A;

·              the status in Paragraph C;

·              the status in Paragraph D.

B.       The following representation shall be provided as applied to the
undersigned as well as the partners,  members or other persons claiming the
portfolio interest exemption:

·              the status in Paragraph B;

·              the status in Paragraph E.

C.        The undersigned shall provide an Internal Revenue Service Form W-8IMY
(with underlying W-8BENs, W-9s or other applicable forms from each of its
partners, members or other persons).

D.        Appropriate adjustments shall be made in the case of tiered
intermediaries or tiered partnerships or flow-through entities.

 

Exhibit H-1

--------------------------------------------------------------------------------


 

Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Lender further represents and warrants that:

 

(i)            the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(ii)           the Non-U.S. Lender has not been treated as a bank for purposes
of any tax, securities law or other filing or submission made to any
Governmental Authority, any application made to a rating agency or qualification
for any exemption from tax, securities law or other legal requirements.

 

C.            The Non-U.S. Lender is not a “10-percent shareholder” of the U.S.
Borrower within the meaning of Section 871(h)(3)(B) of the Code.

 

D.            The Non-U.S. Lender is not a “controlled foreign corporation”
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

 

E.            The interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in any of the three calendar years preceding such payments.

 

[Signature page follows]

 

Exhibit H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Lender Details Form

 

*** PLEASE SUBMIT ALONG WITH COMMITMENT LETTER TO: Edward Brown, FAX#: (203)
873-4413 or via email to edward.a.brown@rbs.com***

 

[g70421kf093i001.jpg]

 

ADMINISTRATIVE QUESTIONNAIRE

BORROWER: Summit Midstream Holdings, LLC

 

Agent Address:

 

 

Return form to:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

E-mail:

 

 

 

 

 

 

 

 

 

 

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

Signature Block Information:

 

 

 

Signing Credit Agreement

o

Yes

o

No

 

 

 

 

 

Coming in Via Assignment

o

Yes

o

No

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other-please specify)

 

Lender Parent:

 

 

Domestic Address

 

Eurodollar Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I-1

--------------------------------------------------------------------------------


 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

 

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

 

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E-Mail:

 

 

 

 

Exhibit I-2

--------------------------------------------------------------------------------


 

 

Bid Contact

 

L/C Contact

 

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E-Mail:

 

 

 

 

Lender’s Domestic Wire Instructions

 

Bank Name:

 

 

 

ABA/Routing No.:

 

 

 

Account Name:

 

 

 

Account No.:

 

 

 

FFC Account Name:

 

 

 

FFC Account No.:

 

 

 

Attention:

 

 

 

Reference:

 

 

Lender’s Foreign Wire Instructions

 

Currency:

 

 

 

Bank Name:

 

 

 

Swift/Routing No.:

 

 

 

Account Name:

 

 

 

Account No.:

 

 

 

FFC Account Name:

 

 

 

FFC Account No.:

 

 

Exhibit I-3

--------------------------------------------------------------------------------


 

Attention:

 

 

 

Reference:

 

 

Agent’s Wire Instructions

 

Bank Name:

 

 

 

ABA/Routing No.:

 

 

 

Account Name:

 

 

 

Account No.:

 

 

 

FFC Account Name:

 

 

 

FFC Account No.:

 

 

 

Attention:

 

 

 

Reference:

 

 

Exhibit I-4

--------------------------------------------------------------------------------


 

ANNEX A

 

PERFECTION CERTIFICATE

 

November 1, 2013

 

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of November 1, 2013, by and among Summit Midstream Holdings,
LLC, a Delaware limited liability company (the “Borrower”), the Lenders party
thereto, The Royal Bank of Scotland plc, as Administrative Agent and Collateral
Agent (herein, in both capacities, referred to as the “Agent”), and the other
Persons party thereto from time to time (the “Credit Agreement”).  All
capitalized terms used herein and not defined herein are used with the meaning
set forth in the Credit Agreement.  This Perfection Certificate is delivered
pursuant to Section 4.02(d) of the Credit Agreement by the Borrower, Summit
Midstream Partners, LP, a Delaware limited partnership (the “MLP Entity”), in
its capacity as a pledgor, DFW Midstream Services LLC, a Delaware limited
liability company (“DFW”), Grand River Gathering, LLC, a Delaware limited
liability company (“Grand River”), Mountaineer Midstream Company, LLC, a
Delaware limited liability company (“MMC”), Bison Midstream, LLC, a Delaware
limited liability (“Bison”), and Summit Midstream Finance Corp. (“Summit
Finance” and, together with the Borrower, the MLP Entity, DFW, Grand River, MMC
and Bison the, “Obligors”), and the other parties to such transaction.  Each
Obligor (except as otherwise noted) hereby certifies as to itself, as follows:

 

CURRENT INFORMATION

 

Legal Names Organizations, Jurisdictions of Organization and Organizational
Identification Numbers.  The full and exact legal name(1) (as it appears in each
respective certificate or articles of incorporation or similar organizational
documents, in each case as amended to date), the type of organization (or if the
Borrower or a particular Obligor is an individual, please indicate so), the
jurisdiction of organization (or formation, as applicable), and the
organizational identification number(2) (not tax i.d. number) of the Borrower
and each other Obligor are as follows:

 

 

Name of Borrower/ Obligor

 

Type of Organization (e.g.
corporation, limited liability
company, limited partnership)

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  It is crucial that the full and exact name of each Obligor is given.  Even
seemingly minor errors such as substituting “n.a.” for “national association” or
“inc.” for “incorporated” may be seriously misleading in some states.

 

(2)  Please note that the organizational identification number is not the same
as the federal employer’s tax identification number.  The organizational
identification number is customarily issued by the Secretary of State or State
Corporations Department in the State under which the particular entity had been
organized or formed and may be found on its organizational documents.  If the
Obligor does not have an organizational ID number, please indicate “None.”

 

--------------------------------------------------------------------------------


 

Chief Executive Offices and Mailing Addresses.  The chief executive office
address (or the principal residence if the Borrower or a particular Obligor is a
natural person) and the preferred mailing address (if different than chief
executive office or residence) of the Borrower and each other Obligor are as
follows:

 

Name of Borrower/ Obligor

 

Address of Chief Executive Office (or
for natural persons, residence)

 

Mailing Address (if different than
CEO or residence)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Special Debtors.  Except as specifically identified below none of the Obligors
is a:  (i) a trust, (ii) a foreign air carrier within the meaning of the federal
aviation act of 1958, as amended, or (iii) a branch or agency of a bank which
bank is not organized under the law of the United States or any state thereof.

 

Name of Borrower/ Obligor

 

Type of Special Obligor

 

None.

 

 

 

 

Trade Names/Assumed Names.  Set forth below is each trade name or assumed name
currently used by the Borrower or any other Obligor or by which the Borrower or
any Obligor is known or is transacting any business:

 

Borrower/Obligor

 

Trade/Assumed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Changes in Names, Jurisdiction of Organization or Corporate Structure.  Except
as set forth below, neither the Borrower nor any other Obligor has changed its
name, jurisdiction of organization or its corporate structure in any way (e.g.
by merger, consolidation, change in corporate form, change in jurisdiction of
organization or otherwise) within the past five (5) years:

 

Borrower/ Obligor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Perfection Certificate -

 

--------------------------------------------------------------------------------


 

Prior Addresses.  Except as set forth below, neither the Borrower nor any other
Obligor has changed its chief executive office, or principal residence if the
Borrower or a particular Obligor is a natural person, within the past five
(5) years:

 

Borrower/ Obligor

 

Prior Address/City/State/Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acquisitions of Equity Interests or Assets.  Except as set forth below, neither
the Borrower nor any Obligor has acquired all or substantially all of the equity
interests of another entity or substantially all the assets of another entity
within the past five (5) years:

 

Borrower/ Obligor

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Ownership and Organizational Structure.  Attached as Exhibit A hereto
is a true and correct chart showing the ownership relationship of the Borrower
and all of its Subsidiaries.

 

See attached structure chart.

 

INFORMATION REGARDING CERTAIN COLLATERAL

 

Investment Related Property

 

Equity Interests.  Set forth below is a list of all equity interests owned by
the Borrower and each Obligor (other than equity interests owned by the MLP
Entity which are not equity interests in the Borrower) together with the type of
organization which issued such equity interests (e.g. corporation, limited
liability company, partnership or trust):

 

Borrower/
Obligor

 

Issuer

 

Type of
Organization

 

# of
Shares
Owned

 

Total
Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No. (if
uncertificated,
please indicate so)

 

Par Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debt Securities & Instruments.  Set forth below is a list of all debt securities
and instruments owed to the Borrower or any other Obligor (other than the MLP
Entity) in the principal amount of greater than $500,000:

 

Borrower/ Obligor

 

Issuer of Instrument

 

Principal Amount of Instrument

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Intellectual Property.  Set forth below is a list of all copyrights, patents,
and trademarks and all applications thereof and other intellectual property
owned by the Borrower and each other Obligor (other than the MLP Entity):

 

Copyrights and Copyright Applications

 

Borrower/ Obligor

 

Title

 

Filing Date/Issued
Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents and Patent Applications

 

Borrower/ Obligor

 

Title

 

Filing Date/Issued
Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademarks and Trademark Applications

 

Borrower/ Obligor

 

Title

 

Filing Date/Issued
Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other

 

Borrower/ Obligor

 

Title

 

Filing Date/Issued
Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tangible Personal Property in Possession of Warehousemen, Bailees and Other
Third Parties.  Except as set forth below, no persons (including, without
limitation, warehousemen and bailees) other than the Borrower or any other
Obligor have possession of any material amount (fair market value, individually
or in the aggregate, of $5 million or more) of tangible personal property of the
Borrower and any other Obligor (other than the MLP Entity):

 

Borrower/ Obligor

 

Address/City/State/Zip Code

 

County

 

Description of
Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Real Estate Related UCC Collateral

 

Fixtures and Other Real Property.  Set forth below are all the locations where
the Borrower or any other Obligor (other than the MLP Entity) owns or leases any
real property comprising the Gathering System (as defined in the Credit
Agreement):

 

Borrower/Obligator

 

Address/City/State/Zip Code

 

County

 

Owned or
Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“As Extracted” Collateral.  Set forth below are all the locations where the
Debtor or any other Obligor (other than the MLP Entity) owns, leases or has an
interest in any wellhead or minehead:

 

Borrower/ Obligor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Timber to be Cut.  Set forth below are all locations where the Borrower or any
other Obligor (other than the MLP Entity) owns goods that are timber to be cut:

 

Borrower/ Obligor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned certify that information above is true,
accurate and complete as of the date first above written.

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

 

 

By:

SUMMIT MIDSTREAM GP, LLC ,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Matthew S. Harrison

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Matthew S. Harrison

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

GRAND RIVER GATHERING, LLC

 

 

 

 

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

 

 

 

 

BISON MIDSTREAM, LLC

 

 

 

 

 

SUMMIT MIDSTREAM FINANCE CORP.

 

 

 

 

 

DFW MIDSTREAM SERVICES LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Matthew S. Harrison

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

Signature Page to
Perfection Certificate

 

--------------------------------------------------------------------------------
